EXECUTION VERSION






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.




SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
Dated as of January 31, 2017
Among
WHITE EAGLE ASSET PORTFOLIO, LP,
as Borrower,
THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders
IMPERIAL FINANCE & TRADING, LLC
as Initial Servicer, as Initial Portfolio Manager and as Guarantor
LAMINGTON ROAD BERMUDA LTD.
as Portfolio Manager
And
CLMG CORP.,
as Administrative Agent






--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE DEFINITIONS
2


SECTION 1.1 DEFINED TERMS
2


SECTION 1.2 OTHER DEFINITIONAL PROVISIONS
2


SECTION 1.3 OTHER TERMS
2


SECTION 1.4 COMPUTATION OF TIME PERIODS
2


ARTICLE II THE LENDERS’ COMMITMENTS, BORROWING PROCEDURES,
 
SECURITY INTEREST AND LENDER NOTES
2


SECTION 2.1 LENDERS’ COMMITMENTS
2


SECTION 2.2        BORROWING PROCEDURES
4


SECTION 2.3        FUNDING
5


SECTION 2.4        REPRESENTATION AND WARRANTY
6


SECTION 2.5        LENDER NOTES
7


SECTION 2.6        SECURITY INTEREST
7


SECTION 2.7        SALE OR ABANDONMENT OF COLLATERAL
9


SECTION 2.8        PERMITTED PURPOSES
14


ARTICLE III INTEREST; INTEREST PERIODS; FEES, ETC.
15


SECTION 3.1        INTEREST RATES
15


SECTION 3.2        INTEREST PAYMENT DATES
15


SECTION 3.3        COMPUTATION OF INTEREST AND FEES
16


SECTION 3.4        PARTICIPATION INTEREST
16


SECTION 3.5        ADMINISTRATIVE AGENT FEE
16


ARTICLE IV PAYMENTS; PREPAYMENTS
16


SECTION 4.1        REPAYMENTS AND PREPAYMENTS
16


SECTION 4.2        MAKING OF THE EXPENSE DEPOSIT
16


SECTION 4.3        DUE DATE EXTENSION
16


ARTICLE V ACCOUNTS; DISTRIBUTION OF COLLECTIONS


17


SECTION 5.1        ACCOUNTS
17


SECTION 5.2        APPLICATION OF AVAILABLE AMOUNTS
18


SECTION 5.3        PERMITTED INVESTMENTS
27


SECTION 5.4        SHORTFALL EXCLUSION ELECTION
28


SECTION 5.5        LENDER VALUATION
28


ARTICLE VI INCREASED COSTS, ETC.
28


SECTION 6.1        INCREASED COSTS
28


SECTION 6.2        FUNDING LOSSES
29


SECTION 6.3        WITHHOLDING TAXES
29


SECTION 6.4        DESIGNATION OF A DIFFERENT LENDING OFFICE
33


ARTICLE VII CONDITIONS TO BORROWING
33


SECTION 7.1        CONDITIONS PRECEDENT TO THE CLOSING AND THE
 
INITIAL ADVANCE
33





i

--------------------------------------------------------------------------------




SECTION 7.2        CONDITIONS PRECEDENT TO EACH ONGOING
 
MAINTENANCE ADVANCE


37


SECTION 7.3        CONDITIONS PRECEDENT TO EACH ADDITIONAL POLICY
 
ADVANCE
38


SECTION 7.4        CONDITIONS PRECEDENT TO FIRST ADVANCE FOLLOWING
 
THE ORIGINAL AMENDED AND RESTATED CLOSING DATE    
41


SECTION 7.5        CONDITIONS PRECEDENT TO FIRST ADVANCE FOLLOWING
 
THE SECOND AMENDED AND RESTATED CLOSING DATE
43


ARTICLE VIII REPRESENTATIONS AND WARRANTIES
45


SECTION 8.1        REPRESENTATIONS AND WARRANTIES OF THE BORROWER
45


SECTION 8.2        REPRESENTATIONS AND WARRANTIES OF THE PORTFOLIO
 
MANAGER
52


SECTION 8.3        REPRESENTATIONS AND WARRANTIES OF THE
 
GUARANTOR,THE INITIAL SERVICER AND THE INITIAL PORTFOLIO
 
 MANAGER


55


ARTICLE IX COVENANTS
58


SECTION 9.1        AFFIRMATIVE COVENANTS
58


SECTION 9.2        NEGATIVE COVENANTS
70


ARTICLE X EVENTS OF DEFAULT; REMEDIES
72


SECTION 10.1 EVENTS OF DEFAULT
72


SECTION 10.2   REMEDIES
77


SECTION 10.3   LENDER DEFAULT
80


ARTICLE XI INDEMNIFICATION
80


SECTION 11.1   GENERAL INDEMNITY OF THE BORROWER
80


SECTION 11.2   GENERAL INDEMNITY OF THE PORTFOLIO MANAGER
82


SECTION 11.3   GENERAL INDEMNITY OF THE INITIAL PORTFOLIO
 
MANAGER
82


ARTICLE XII ADMINISTRATIVE AGENT
83


SECTION 12.1   APPOINTMENT
83


SECTION 12.2   DELEGATION OF DUTIES
83


SECTION 12.3   EXCULPATORY PROVISIONS
83


SECTION 12.4   RELIANCE BY THE ADMINISTRATIVE AGENT
84


SECTION 12.5   NOTICE OF DEFAULT
84


SECTION 12.6   NON-RELIANCE ON THE ADMINISTRATIVE AGENT AND
 
OTHER LENDERS
84


SECTION 12.7   INDEMNIFICATION
85


SECTION 12.8   THE ADMINISTRATIVE AGENT IN ITS INDIVIDUAL    
 
CAPACITY
85


SECTION 12.9   SUCCESSOR ADMINISTRATIVE AGENT
86


ARTICLE XIII MISCELLANEOUS
86


SECTION 13.1 AMENDMENTS, ETC.
86


SECTION 13.2 NOTICES, ETC
87


SECTION 13.3   NO WAIVER; REMEDIES
87





ii

--------------------------------------------------------------------------------




SECTION 13.4   BINDING EFFECT; ASSIGNABILITY; TERM
87


SECTION 13.5   GOVERNING LAW; JURY TRIAL
89


SECTION 13.6   EXECUTION IN COUNTERPARTS
89


SECTION 13.7   SUBMISSION TO JURISDICTION
89


SECTION 13.8   COSTS AND EXPENSES
89


SECTION 13.9   SEVERABILITY OF PROVISIONS
90


SECTION 13.10   ENTIRE AGREEMENT
90


SECTION 13.11   CONFLICTS
90


SECTION 13.12   CONFIDENTIALITY
90


SECTION 13.13   LIMITATION ON LIABILITY
91


SECTION 13.14   RELATIONSHIP OF PARTIES
91


SECTION 13.15   ACKNOWLEDGMENT
92


SECTION 13.16   RELEASE
92







SCHEDULES
SCHEDULE 2.1(a)    Lenders’ Commitments
SCHEDULE 7.1(a)(i)    Collateral Assignment Exception Policy
SCHEDULE 7.1(f)    Policy Delivery Exception Policies
SCHEDULE 8.1(i)    Attempted Rescission Exercise Policies
SCHEDULE 8.1(m)    Proceedings
SCHEDULE 8.1(q)    Material Adverse Changes
SCHEDULE 8.1(s)    Account Information
SCHEDULE 8.1(u)    Unmatured Events of Default and Events of Default
SCHEDULE 8.1(w)    Retained Death Benefit Policies
SCHEDULE 8.3(i)    Imperial Finance Information Request
SCHEDULE 8.3(l)    Imperial Finance Material Adverse Changes
SCHEDULE 13.2    Notice Addresses
ELIGIBILITY CRITERIA    Eligibility Criteria Clause (a) Policy Exceptions
CLAUSE (a) SCHEDULE
ELIGIBILITY CRITERIA    Eligibility Criteria Clause (c) Policy Exceptions
CLAUSE (c) SCHEDULE
ELIGIBILITY CRITERIA    Eligibility Criteria Clause (d) Policy Exceptions
CLAUSE (d) SCHEDULE
ELIGIBILITY CRITERIA    Eligibility Criteria Clause (f) Policy Exceptions
CLAUSE (f) SCHEDULE
ELIGIBILITY CRITERIA    Eligibility Criteria Clause (g) Policy Exceptions
CLAUSE (g) SCHEDULE
ELIGIBILITY CRITERIA    Eligibility Criteria Clause (h) Policy Exceptions
CLAUSE (h) SCHEDULE
ELIGIBILITY CRITERIA    Eligibility Criteria Clause (i) Policy Exceptions
CLAUSE (i) SCHEDULE
ELIGIBILITY CRITERIA    Eligibility Criteria Clause (l) Policy Exceptions


iii

--------------------------------------------------------------------------------




CLAUSE (l) SCHEDULE
ELIGIBILITY CRITERIA    Eligibility Criteria Clause (m) Policy Exceptions
CLAUSE (m) SCHEDULE
INITIAL ADVANCE    AIG Subrogated Policies
LEXINGTON SCHEDULE
EXHIBITS
EXHIBIT A    Form of Borrowing Request
EXHIBIT B    Form of Lender Note
EXHIBIT C    Form of Assignment and Assumption Agreement
EXHIBIT D    Form of Calculation Date Report
EXHIBIT E    Form of Annual Budget
EXHIBIT F    Form of Borrowing Base Certificate
EXHIBIT G    Form of Section 2.7(b) Notice
ANNEXES
ANNEX I    List of Defined Terms




iv

--------------------------------------------------------------------------------






THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Loan
Agreement”) is made and entered into as of January 31, 2017, among WHITE EAGLE
ASSET PORTFOLIO, LP, a Delaware limited partnership (the “Borrower”), IMPERIAL
FINANCE & TRADING, LLC, a Florida limited liability company, as Initial Servicer
(in such capacity, the “Initial Servicer”), as Initial Portfolio Manager (in
such capacity, the “Initial Portfolio Manager”) and as Guarantor (in such
capacity, the “Guarantor”), LAMINGTON ROAD BERMUDA LTD., a Bermuda company, as
Portfolio Manager (in such capacity, the “Portfolio Manager”), LNV Corporation,
a Nevada corporation, as initial lender (the “Initial Lender”), the financial
institutions party hereto as Lenders (together with the Initial Lender, the
“Lenders”), and CLMG Corp., a Texas corporation, as the administrative agent for
the Lenders (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower desires that the Lenders agree to extend financing to the
Borrower on the terms and conditions set forth herein.
WHEREAS, the Lenders are willing to provide such financing on the terms and
conditions set forth in this Loan Agreement.
WHEREAS, in consideration for the Lenders providing such financing, the Borrower
hereby agrees to pay, among other things, the Aggregate Participation Interest
to the Lenders on the terms and conditions set forth herein.
WHEREAS, on May 16, 2014, the Borrower converted from being a Delaware limited
liability company to a Delaware limited partnership.
WHEREAS, on May 16, 2014, the Predecessor Parent Pledgor (i) transferred to the
LP Parent its limited partnership interests in the Borrower pursuant to the
Borrower Interest Purchase and Sale Agreement and the Assignment of Interest in
Limited Partnership, (ii) the Predecessor Parent Pledgor and LP Parent entered
into the Predecessor Parent Pledgor LP Contribution Agreement, and (iii) the LP
Parent and Borrower entered into the LP Parent Contribution Agreement.
WHEREAS, the Borrower (formerly known as White Eagle Asset Portfolio, LLC, a
Delaware limited liability company), the Initial Portfolio Manager, the Initial
Servicer, the Initial Lender and the Administrative Agent entered into that
certain Loan and Security Agreement, dated as of April 29, 2013 (as amended,
restated, supplemented or as otherwise modified prior to May 16, 2014, the
“Original Loan Agreement”).
WHEREAS, the Borrower, the Initial Portfolio Manager, the Initial Servicer, the
Guarantor, the Initial Lender, the Lenders and the Administrative Agent entered
into that certain Amended and Restated Loan and Security Agreement, dated as of
May 16, 2014 (as amended, restated, supplemented or as otherwise modified prior
to the date hereof, the “Original Amended and Restated Loan Agreement”).


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 1 of 94

--------------------------------------------------------------------------------





WHEREAS, the parties hereto wish to amend and restate the Original Amended and
Restated Loan Agreement in its entirety.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS


Section 1.1    Defined Terms. Capitalized terms used and not otherwise defined
in this Loan Agreement shall have the meanings given to them in the List of
Defined Terms attached hereto as Annex I.
Section 1.2    Other Definitional Provisions.
(a)    Unless otherwise specified therein, all terms defined in this Loan
Agreement have the meanings as so defined herein when used in the Lender Notes
or any other Transaction Document, certificate, report or other document made or
delivered pursuant hereto.
(b)    Each term defined in the singular form in Section 1.1 or elsewhere in
this Loan Agreement shall mean the plural thereof when the plural form of such
term is used in this Loan Agreement, the Lender Notes or any other Transaction
Document, and each term defined in the plural form in Section 1.1 or elsewhere
in this Loan Agreement shall mean the singular thereof when the singular form of
such term is used herein or therein.
(c)    The words “hereof,” “herein,” “hereunder” and similar terms when used in
this Loan Agreement shall refer to this Loan Agreement as a whole and not to any
particular provision of this Loan Agreement, and article, section, subsection,
schedule and exhibit references herein are references to articles, sections,
subsections, schedules and exhibits to this Loan Agreement unless otherwise
specified.
Section 1.3    Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. All terms used in Article 9 of the
UCC in the State of Delaware, and not specifically defined herein, are used
herein as defined in such Article 9.
Section 1.4    Computation of Time Periods. Unless otherwise stated in this Loan
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”
ARTICLE II    
THE LENDERS’ COMMITMENTS, BORROWING PROCEDURES, SECURITY INTEREST AND LENDER
NOTES
Section 2.1    Lenders’ Commitments.




SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 2 of 94

--------------------------------------------------------------------------------





(a)    On the terms and subject to the conditions set forth in this Loan
Agreement, the Lenders made the Initial Advance pursuant to the Original Loan
Agreement and shall make Ongoing Maintenance Advances, and may make Additional
Policy Advances, to the Borrower from time to time before the Commitment
Termination Date in such amounts as may be from time to time requested by the
Borrower pursuant to Section 2.2 and agreed to by the Lenders, for the purposes
set forth in Section 2.8(a); provided, however that (i) the aggregate principal
amount of all Advances from time to time outstanding under this Loan Agreement
(including any Protective Advances that the Borrower has knowledge or notice of)
shall not exceed the Borrowing Base and (ii) no Lender shall be obligated to
make any Advance to the Borrower to the extent that the aggregate outstanding
amount of such Advances made by such Lender hereunder exceeds such Lender’s
Commitment as set forth in Schedule 2.1(a), as the same is amended (or deemed
amended) from time to time by Assignment and Assumption Agreements executed
pursuant to Section 13.4 of this Loan Agreement, nor shall any Lender be
obligated to make any Advance required to be made by any other Lender.
(b)    On the Initial Closing Date, the Lenders made the Initial Advance to the
Borrower.
(c)    So long as the Borrower has requested the same pursuant to a Borrowing
Request delivered to the Administrative Agent as set forth below and subject to
the conditions set forth in this Loan Agreement, the Lenders shall make Ongoing
Maintenance Advances to the Borrower; provided, however, that the aggregate
principal amount of all Advances outstanding under this Loan Agreement
(including any Protective Advances that the Borrower has knowledge or notice of)
shall not exceed the Borrowing Base.
(d)    So long as the Borrower has requested the same pursuant to a Borrowing
Request delivered to the Administrative Agent as set forth below and subject to
the conditions set forth in this Loan Agreement, the Lenders may make Additional
Policy Advances to the Borrower in amounts determined by the Lenders in their
sole discretion; provided, however, that the aggregate principal amount of all
Advances outstanding under this Loan Agreement (including any Protective
Advances that the Borrower has knowledge or notice of) shall not exceed the
Borrowing Base.
(e)    Without regard to the Borrowing Base and without any Borrowing Request,
and whether before or after the Partial Repayment Date, the Lenders shall be
entitled to make Advances on behalf of the Borrower as the Lenders determine in
their reasonable discretion are necessary in order to make premium payments and
to pay other costs and expenses to ensure that one or more Pledged Policies
selected by the Lenders in their sole discretion, other than Policies that are
abandoned or sold as contemplated by Section 2.7 of this Loan Agreement, remain
in full force and effect, as determined by the Lenders in their sole discretion
(such Advances, together with any Advances made from time to time by the Lenders
hereunder to pay any costs and expenses in defending the Collateral against any
lawsuits or in any other proceedings (including attorneys’ fees) and any
Advances made from time to time by the Lenders hereunder during the occurrence
and continuance of an Unmatured Event of Default or an Event of Default shall
collectively be referred to herein as “Protective Advances”).


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 3 of 94

--------------------------------------------------------------------------------





Section 2.2    Borrowing Procedures.
(a)    The Borrower shall request Advances hereunder by giving notice to the
Administrative Agent of the proposed borrowing. Such notice (herein called a
“Borrowing Request”) shall be in the form of Exhibit A. The Borrowing Request
for the Initial Advance was permitted to have been prepared and delivered by the
Borrower up to five (5) Business Days before the date of execution of the
Original Loan Agreement such that the related Proposed Initial Advance Notice
and Initial Advance Acceptance was executed concurrently with the Original Loan
Agreement. The Borrowing Request for the Initial Advance (i) specified the date
and aggregate amount of the proposed Initial Advance, (ii) identified the
Subject Policies proposed to be pledged hereunder in connection with the Initial
Advance and confirm that the related Collateral Packages (taking into account
the exceptions noted on Schedules V, VI, VII, VIII, IX, X and XI to the Account
Control Agreement) had been uploaded to the FTP Site and (iii) attached a
Borrowing Base Certificate, signed by an officer of the Borrower or the
Portfolio Manager.
(b)    The Borrower may request an Ongoing Maintenance Advance hereunder by
delivering a fully executed and completed Borrowing Request to the
Administrative Agent. Each Borrowing Request for a proposed Ongoing Maintenance
Advance shall (i) specify the date and aggregate amount of the proposed Ongoing
Maintenance Advance and (ii) attach a Borrowing Base Certificate, signed by an
officer of the Borrower or the Portfolio Manager. The Borrowing Request for the
initial Ongoing Maintenance Advance was permitted to have been prepared and
delivered by the Borrower up to five (5) Business Days before the date of
execution of the Original Loan Agreement such that the related Subsequent
Advance Acceptance was executed concurrently with the Original Loan Agreement.


(c)    The Borrower shall not deliver any Borrowing Request with respect to a
proposed Additional Policy Advance unless and until it has received written
notice from the Administrative Agent confirming that the Administrative Agent
and the Lenders have completed their due diligence with respect to the
Additional Policies proposed to be pledged hereunder in connection with the
making of such Additional Policy Advance, and indicating which Additional
Policies, if any, will be accepted as Collateral hereunder and the estimated
amounts that the Lenders will be willing to fund under this Loan Agreement with
respect to such Additional Policies. After the Borrower’s receipt of such
written notice from the Administrative Agent, the Borrower may request an
Additional Policy Advance hereunder with respect to such Additional Policies by
delivering a fully executed and completed Borrowing Request to the
Administrative Agent. Each Borrowing Request related to a proposed Additional
Policy Advance shall (i) specify the date and aggregate amount of the proposed
Additional Policy Advance, (ii) identify the Additional Policies proposed to be
pledged hereunder in connection with such Additional Policy Advance, confirm
that the related Collateral Packages have been uploaded to the FTP Site, and
confirm that the related Expense Deposit shall be wired to the Administrative
Agent’s Account promptly following confirmation of the amount thereof and (iii)
attach a Borrowing Base Certificate, signed by an officer of the Borrower or the
Portfolio Manager. The Administrative Agent agrees that the Expense Deposit
shall be used solely by the Administrative Agent and the Lenders for reasonable
third-party out-of-pocket expenses incurred in connection with the review and
evaluation of the Additional Policies


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 4 of 94

--------------------------------------------------------------------------------





identified in such Borrowing Request, and that any unused portion of the Expense
Deposit shall be returned to the Borrower.
(d)    The Borrower hereby expressly authorizes the Portfolio Manager to execute
any Borrowing Base Certificates that are to be delivered in connection with this
Agreement. Each of the Borrower, the Portfolio Manager, the Initial Servicer,
the Initial Portfolio Manager and the Guarantor hereby agrees that neither the
Administrative Agent nor any Lender shall incur any liability to anyone in
acting upon any signature, written instrument or notice purportedly signed by an
officer of the Borrower or the Portfolio Manager.
Section 2.3    Funding.
(a)    No later than five (5) Business Days following the Lenders’ receipt of
the Borrowing Request for the Initial Advance, the Lenders, in their sole
discretion and acting unanimously, determined whether to approve the Subject
Policies, and the Administrative Agent notified the Borrower of the
determination of the amount, if any, the Lenders would fund (a “Proposed Initial
Advance”, and such notice of the Proposed Initial Advance, a “Proposed Initial
Advance Notice”). Such determination was made in the Lenders’ sole discretion.
As the Lenders were willing to make such Proposed Initial Advance and the
Borrower determined to accept such Proposed Initial Advance, on or before the
third (3rd) Business Day after the delivery of the Proposed Initial Advance
Notice by the Administrative Agent, the Borrower notified the Administrative
Agent that the Borrower accepted the Proposed Initial Advance (an “Initial
Advance Acceptance”). No later than the third (3rd) Business Day following the
Lenders’ receipt of the Initial Advance Acceptance, and subject to the complete
satisfaction of the conditions precedent set forth in Article VII with respect
to the Initial Advance and the limitations set forth in Section 2.1, the Lenders
distributed funds in the amount set forth in the Proposed Initial Advance Notice
to the Payment Account and was disbursed by the Securities Intermediary in
accordance with the terms of the Account Control Agreement.
(b)    No later than five (5) Business Days following the Lenders’ receipt of a
Borrowing Request for an Ongoing Maintenance Advance, the Administrative Agent
shall notify the Borrower of the resulting total Ongoing Maintenance Advance to
be funded by the Lenders on the related Subsequent Advance Date (such notice,
the related “Subsequent Advance Acceptance”) subject to the immediately
following sentence. Subject to the complete satisfaction of the conditions
precedent set forth in Article VII with respect to such Ongoing Maintenance
Advance and the limitations set forth in Section 2.1, the Lenders shall
distribute funds in the amount set forth in such Subsequent Advance Acceptance
to the Payment Account to be disbursed by the Securities Intermediary in
accordance with the terms of the Account Control Agreement.
(c)    No later than five (5) Business Days following the Lenders’ receipt of a
Borrowing Request for an Additional Policy Advance, the Lenders shall, in their
sole discretion and acting unanimously, determine whether to approve the
Additional Policies, and the Administrative Agent shall notify the Borrower of
the determination of the amount, if any, the Lenders will fund (a “Proposed
Additional Policy Advance”, and such notice of the Proposed Additional Policy
Advance, a “Proposed Additional Policy Advance Notice”); provided that such
determination shall be in the Lenders’ sole discretion. If the Lenders are
willing to make such Proposed Additional Policy Advance and the Borrower
determines to accept such Proposed Additional Policy Advance,


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 5 of 94

--------------------------------------------------------------------------------





on or before the third (3rd) Business Day after the delivery of the Proposed
Additional Policy Advance Notice by the Administrative Agent, the Borrower shall
notify the Administrative Agent that the Borrower accepts the Proposed
Additional Policy Advance (an “Additional Policy Advance Acceptance”) which
notice shall specify the agreed Additional Policy Advance Amount; for avoidance
of doubt, if the Borrower does not deliver an Additional Policy Advance
Acceptance by 5:00 pm, New York time on the third (3rd) Business Day following
the delivery of the Proposed Additional Policy Advance Notice, then the Borrower
shall be deemed to have rejected such Proposed Additional Policy Advance. On the
third (3rd) Business Day following the Lenders’ receipt of the Additional Policy
Advance Acceptance, and subject to the complete satisfaction of the conditions
precedent set forth in Article VII with respect to such Additional Policy
Advance and the limitations set forth in Section 2.1, the Lenders shall
distribute funds in the amount set forth in the Proposed Additional Policy
Advance Notice to the Payment Account to be disbursed by the Securities
Intermediary in accordance with the terms of the Account Control Agreement.
(d)    The Borrower shall not deliver more than three (3) Borrowing Requests in
any calendar month. In addition, the Borrower shall not deliver any Borrowing
Request so long as with respect to two (2) Borrowing Requests previously
delivered to the Administrative Agent, (i) with respect to a Borrowing Request
relating to an Additional Policy Advance, the Administrative Agent has not yet
delivered the related Proposed Additional Policy Advance Notice, the Borrower
has not yet delivered the related Additional Policy Advance Acceptance, the
Borrower has not yet rejected the related Proposed Additional Policy Advance or
the Borrower has delivered the related Additional Policy Advance Acceptance and
the related Subsequent Advance Date has not yet occurred, in each case, in
accordance with Section 2.3(c), or (ii) with respect to a Borrowing Request
relating to an Ongoing Maintenance Advance, the Borrower has delivered the
related Subsequent Advance Acceptance and the related Subsequent Advance Date
has not yet occurred.
Section 2.4    Representation and Warranty. Each Borrowing Request pursuant to
Section 2.2 and each acceptance of an Advance by the Borrower shall
automatically constitute a representation and warranty by the Borrower to the
Administrative Agent and each Lender that on the requested date of the requested
Advance and on the related Advance Date (a) the representations and warranties
set forth in Article VIII will be true and correct in all respects as of such
Borrowing Request date and as of such Advance Date as though made on such dates
(which may be made by reference to updated schedules for Section 8.1(i), Section
8.1(j), Section 8.1(m), Section 8.1(q), Section 8.1(s), Section 8.1(u) and
Section 8.1(w), although the updates to any such schedules shall not be deemed
to cure any breach resulting from schedules delivered prior to such date nor
shall the updates to any such schedules be deemed to constitute a waiver by the
Administrative Agent or any Lender of the satisfaction of any of the conditions
precedent set forth in Article VII for the making of an Advance (and, for the
avoidance of doubt, any rejection of a proposed Advance by the Required Lenders
because of such updates to any such schedules shall not constitute an
abandonment by the Required Lenders of any of the Pledged Policies related to
such Advance for the purposes of Section 2.7(b))), (b) except as otherwise
agreed to in this Section, all of the conditions precedent to the making of an
Advance contained in Article VII have been satisfied or will have been satisfied
as of such Advance Date, (c) no Event of Default or Unmatured Event of Default
has occurred and is continuing or will result from the making of such Advance,
and (d) the aggregate principal balance of the outstanding Advances hereunder
(taking into account the amount of the Advance requested


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 6 of 94

--------------------------------------------------------------------------------





by the Borrower pursuant to such Borrowing Request including any Protective
Advances that the Borrower has knowledge or notice of) will not exceed the
Borrowing Base.
Section 2.5    Lender Notes. With respect to each Lender, the Advances made by
such Lender to the Borrower shall be evidenced by a single promissory grid note
executed by the Borrower (as the same may be amended, modified, extended or
replaced from time to time, a “Lender Note” and collectively, the “Lender
Notes”) substantially in the form of Exhibit B hereto, with appropriate
insertions to reflect Advances actually funded by such Lender, the related
applicable interest rates thereof and related repayments and appropriate
revisions to reflect assignments effected in accordance with Section 13.4 of
this Loan Agreement, payable to the order of such Lender. The Borrower hereby
irrevocably authorizes each Lender to make (or cause to be made) appropriate
notations on the grid attached to its Lender Note (or on any continuation of
such grid) or at such Lender’s option, in the records of such Lender, which
notations, if made, shall evidence, inter alia, the date of, the outstanding
principal of, and the interest rates and Interest Periods applicable to the
Advances made by such Lender and related repayments and appropriate revisions to
reflect assignments effected in accordance with Section 13.4 of this Loan
Agreement. Such notations shall be rebuttably presumptive evidence of the
subject matter thereof absent manifest error; provided, however, that the
failure to make any such notations shall not limit or otherwise affect any
Obligations of the Borrower. The Borrower hereby agrees to promptly execute and
deliver a new Lender Note upon any assignment to a new Lender effected in
accordance with Section 13.4 of this Loan Agreement, and each Lender making an
assignment of all or any portion of its Lender Note will either (i) if such
assignment is an assignment of its entire Lender Note, deliver its Lender Note
to the Borrower for termination and cancellation effective upon Borrower’s
execution and delivery of such new Lender Note to the assignee thereof or (ii)
if such assignment is an assignment in part of such Lender Note, deliver its
Lender Note to the Borrower for termination and cancellation effective upon
Borrower’s execution and delivery of a new Lender Note to the assignee thereof
and a new Lender Note to such Lender.
Section 2.6    Security Interest.
(a)    To secure the timely repayment of the principal of, and interest on, the
Advances, and all other Obligations of the Borrower to any Secured Party,
including, without limitation, the Aggregate Participation Interest, and the
prompt performance when due of all covenants of the Borrower hereunder and under
any other Transaction Document, whether existing or arising as of the Initial
Closing Date or thereafter, due or to become due, direct or indirect, the
Borrower hereby pledges and grants to the Administrative Agent, for the benefit
of the Secured Parties, a continuing, first priority security interest in, and
assignment of, all of the Borrower’s rights, titles and interests in, to and
under all of the following, whether owned, existing or arising as of the Initial
Closing Date or thereafter: all assets of the Borrower, including but not
limited to all right, title and interest of the Borrower in the Pledged Policies
(unless and until such Policies are abandoned or sold as provided by Section 2.7
of this Loan Agreement) and proceeds thereof; all accounts receivable, notes
receivable, claims receivable and related proceeds including but not limited to,
cash, loans, securities, accounts; contract rights; the contracts with the
Custodian and/or the Securities Intermediary; the Collection Account, the
Payment Account, the Escrow Account, the Policy Account, the Borrower Account
and any other account of the Borrower; reserve accounts; escrow


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 7 of 94

--------------------------------------------------------------------------------





agreements and related books and records; the rights under any purchase
agreements relating to such Policies; all data, documents and instruments
contained in the Collateral Packages; and such other assets, tangible or
intangible, real or personal, as reasonably may be required by the
Administrative Agent to fully secure any Advances contemplated herein. All of
the rights and assets described in the previous sentence are herein referred to
collectively as “Collateral”; provided, however, that this definition of
“Collateral” does not limit any other collateral that may be pledged to secure
the Advances under any other Transaction Document. Each of the Borrower,
Imperial and the Portfolio Manager, on behalf of itself and each of its
Affiliates, hereby acknowledges and agrees that each of the collateral
assignments that were previously filed with Issuing Insurance Companies in
connection with the Red Falcon Credit Facility, shall remain on file in full
force and effect with such Issuing Insurance Companies, that all references to
CLMG Corp. therein shall be deemed to refer to CLMG Corp. in its capacity as the
Administrative Agent under this Agreement and the other Transaction Documents,
shall relate to the applicable Policies pledged hereunder in connection with the
Additional Policy Advance made on December 29, 2016 and be subject to the terms
and conditions of this Agreement and the other Transaction Documents to secure
the Borrower’s obligations hereunder and thereunder.
(b)    The Borrower shall file such financing statements, and execute and
deliver such agreements, certificates and documents, and take such other
actions, as the Administrative Agent requests in order to perfect, evidence or
protect the security interest granted pursuant to Section 2.6(a), including
without limitation delivering a collateral assignment in respect of each Pledged
Policy subject to this Loan Agreement, naming the Administrative Agent, on
behalf of the Lenders, as the collateral assignee, filed with, and acknowledged
to have been filed by, the applicable Issuing Insurance Company; provided, that
the foregoing collateral assignment shall not apply to the portion of the face
amount that is retained by a third party under any Retained Death Benefit
Policy. On or prior to each Advance Date (other than the Advance Date for the
Initial Advance), the Borrower shall deliver or cause to be delivered completed
but unsigned Change Forms for the Subject Policies to the Securities
Intermediary. Within two (2) Business Days of the making of the Initial Advance
Date, the Borrower delivered or caused to be delivered completed but unsigned
Change Forms for the Subject Policies to the Securities Intermediary. The
Borrower shall cause the Securities Intermediary to execute all such Change
Forms in blank to be held by the Securities Intermediary. If an Issuing
Insurance Company updates its Change Forms, at the request of the Administrative
Agent, the Borrower shall deliver or cause to be delivered completed but
unsigned updated Change Forms for the related Pledged Policies within five (5)
Business Days of such request. The Borrower shall cause the Securities
Intermediary to execute such Change Forms in blank to be held by the Securities
Intermediary. The Borrower grants to the Administrative Agent, as its
irrevocable attorney-in-fact and otherwise, the right, in the Administrative
Agent’s sole discretion following acceleration or maturity of the Obligations of
the Borrower under this Loan Agreement, to complete or direct the Securities
Intermediary to complete and send any and all Change Forms previously delivered
to it by or on behalf of the Borrower or otherwise obtained by the
Administrative Agent, to the applicable Issuing Insurance Companies. The
Borrower hereby acknowledges that the foregoing grant has been coupled with an
interest. The Borrower hereby authorizes the Administrative Agent to file such
financing statements as the Administrative Agent determines are necessary or
advisable to perfect such security interest without the signature of the
Borrower, provided however, notwithstanding any other provision of any
Transaction Document, the Administrative Agent shall


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 8 of 94

--------------------------------------------------------------------------------





have no duty or obligation to file such financing statements, continuation
statements or amendments thereto; and provided, further, that if the
Administrative Agent notifies the Borrower in writing that it intends to file
any financing statements, continuation statements or amendments thereto but
fails to do so, and does not in connection therewith timely instruct the
Borrower to file such item or items, then the Borrower shall not be and shall
not be deemed to be in breach of any representation or warranty concerning the
perfection of related or affected security interests if such breach is a direct
result of the Administrative Agent’s failure to file such item or items and such
filing would have perfected such security interests. The Borrower hereby
appoints the Administrative Agent as the Borrower’s irrevocable
attorney-in-fact, with full power and authority to take any other action to sign
or endorse the Borrower’s name on any Collateral, and to enforce or collect any
of the Collateral following acceleration of the obligations of the Borrower
under this Loan Agreement in relation to an uncured Event of Default. The
Borrower hereby acknowledges that the foregoing appointments of the
Administrative Agent as the Borrower’s irrevocable attorney- in-fact have been
coupled with an interest. The Borrower hereby ratifies and approves all acts of
such attorney undertaken or performed consistent with the foregoing and all
Applicable Law, and agrees that the Administrative Agent will not be liable for
any act or omission with respect thereto, except to the extent that such act or
omission constitutes gross negligence, fraud or willful misconduct on the part
of the Administrative Agent. Subject to the provisions of the UCC and the rights
of any purchaser (including any Lender) of the Collateral in connection with the
Lenders’ exercise of remedies, none of the foregoing provisions and undertakings
constitute or shall be deemed to constitute waiver by the Borrower of its
rights, title and interest in or to any such Collateral or the proceeds thereof
that are in excess of its payment obligations hereunder and under the Lender
Notes.
(c)    Upon the abandonment of a Pledged Policy or upon the receipt by the
Lenders of the portion of the related sale proceeds to which the Lenders are
entitled in accordance with terms of this Loan Agreement after the sale of a
Pledged Policy, in each case, pursuant to Section 2.7, the security interest of
the Administrative Agent in such Pledged Policy for the benefit of the Secured
Parties shall be released and the Administrative Agent agrees to file, promptly
upon request, such releases or assignments, as applicable, with respect to such
Pledged Policy, request the Securities Intermediary to deliver to the Borrower
the Change Forms delivered to it in blank by the Borrower pursuant to Section
2.6(b) related to such Pledged Policy, and to take such other actions as the
Borrower shall reasonably request in order to evidence any such release of such
Pledged Policy. Upon the repayment of all of the Borrower’s Advances then
outstanding and all other Obligations (including, without limitation, the
Aggregate Participation Interest) and termination of all Commitments and this
Loan Agreement, the security interest of the Administrative Agent in the
Collateral for the benefit of the Secured Parties shall be released and the
Administrative Agent agrees to file, promptly upon request, such releases or
assignments, as applicable, request the Securities Intermediary to deliver to
the Borrower all Change Forms delivered to it in blank by the Borrower pursuant
to Section 2.6(b), and to take such other actions as the Borrower shall
reasonably request in order to evidence any such release.
Section 2.7    Sale or Abandonment of Collateral.
(a)    Sale of Collateral.
    


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 9 of 94

--------------------------------------------------------------------------------





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


(i)    So long as no Event of Default has occurred and is continuing, (I) if the
Portfolio Manager reasonably determines in good faith that the sale of one or
more Pledged Policies would (through the application of the proceeds thereof or
the removal of a Pledged Policy which solely caused an Unmatured Event of
Default) cure any Unmatured Event of Default, (II) if the Portfolio Manager
reasonably determines in good faith that it is in the best interests of the
Borrower and the Lenders to sell any of the Pledged Policies, (III) if the
making of an Ongoing Maintenance Advance by the Lenders hereunder would cause
the aggregate principal amount of all Advances outstanding under this Loan
Agreement to exceed the Borrowing Base, and the Portfolio Manager reasonably
determines in good faith that the sale of one or more Pledged Policies would
(through the application of the proceeds thereof) be sufficient to pay scheduled
Premiums previously approved in writing by the Required Lenders or (IV) if a
Lender Default has occurred and is continuing and the Portfolio Manager
reasonably determines in good faith that the sale of one or more Pledged
Policies would (through the application of the proceeds thereof) be sufficient
to pay Expenses and scheduled Premiums each as previously approved in writing by
the Required Lenders then, in each case, the Borrower may sell such Pledged
Policies pursuant to the terms of this Section 2.7(a). Any sale of one or more
Pledged Polices pursuant to clause (I) of the immediately preceding sentence or
any sale while an Unmatured Event of Default has occurred and is continuing
shall be subject to the Required Lenders’ consent in their sole and absolute
discretion, and any other sale (other than a sale pursuant to clause (IV) of the
immediately preceding sentence) shall be subject to the Required Lender’s
consent, exercised in a commercially reasonable manner. The Pledged Policies
sold pursuant to clause (I) of the first sentence of this Section 2.7(a)(i)
shall be limited to the relevant Pledged Policies which caused the related
Unmatured Event of Default or Pledged Policies the proceeds of which will be in
an amount necessary to generate sufficient proceeds to cure the related
Unmatured Event of Default. The number of Pledged Policies sold pursuant to
clause (III) of the first sentence of this Section 2.7(a)(i) shall be limited to
an amount necessary to generate sufficient proceeds to pay scheduled Premiums
previously approved in writing by the Required Lenders. The number of Pledged
Policies sold pursuant to clause (IV) of the first sentence of this Section
2.7(a)(i) shall be limited to an amount necessary to generate sufficient
proceeds to pay scheduled Premiums previously approved in writing by the
Required Lenders and Expenses.
(ii)    [*]
(iii)    Notwithstanding the foregoing, no sale of Pledged Policies shall be
consummated pursuant to sub-clause (I), (II) or (III) of the first sentence of
Section 2.7(a)(i), if after the distribution of the related Net Proceeds and the
release of the related Pledged Policies sold pursuant to such sale, the LTV
immediately after such distribution and release will be higher than the LTV
immediately prior to the related sale of Pledged Policies.
(iv)    In each instance, the Net Proceeds of a sale of a Pledged Policy
pursuant to this Section 2.7(a) shall be (x) prior to the Permitted Sale
Cashflow Date, (A) if such


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 10 of 94

--------------------------------------------------------------------------------





sale is pursuant to sub-clause (I) of the first sentence of Section 2.7(a)(i) or
if such sale was consummated during the continuance of an Unmatured Event of
Default, deposited into the Administrative Agent’s Account to repay Advances and
other outstanding Obligations and (B) if such sale is pursuant to sub-clause
(II), (III) or (IV) of the first sentence of Section 2.7(a)(i) and so long as
such sale was not consummated during the continuance of an Unmatured Event of
Default, deposited into the Collection Account and distributed in accordance
with the Priority of Payments or as otherwise permitted in writing by the
Administrative Agent for the purposes set forth in sub-clause (III) or (IV) of
the first sentence of Section 2.7(a)(i), as applicable, (y) on and after the
Permitted Sale Cashflow Date but prior to the Partial Repayment Date, deposited
into the Administrative Agent’s Account to repay Advances and other outstanding
Obligations and otherwise, deposited into the Collection Account and distributed
in accordance with the Priority of Payments or as otherwise permitted in writing
by the Administrative Agent for the purposes set forth in sub-clause (III) or
(IV) of the first sentence of Section 2.7(a)(i), as applicable, and (z) on and
after the Partial Repayment Date, deposited into the Collection Account and
distributed in accordance with Section 5.2(e).
(v)    For the avoidance of doubt, any such sale of one or more Pledged Policies
that results in the elimination of the relevant condition or circumstance that
comprised the Unmatured Event of Default (by removal of relevant Pledged
Policies or use of proceeds of such sale to eliminate any default in the
performance of any economic, financial or payment covenant hereunder), as
determined by the Required Lenders in their discretion (exercised in a
commercially reasonable manner), will comprise the cure of such Unmatured Event
of Default. Notwithstanding the foregoing, the Borrower shall be permitted to
transfer a Pledged Policy (i) if such Pledged Policy was initially transferred
to the Borrower pursuant to the Predecessor Parent Pledgor Contribution
Agreement, to the Predecessor Parent Pledgor pursuant to Section 6.3 of the
Predecessor Parent Pledgor Contribution Agreement and (ii) if such Pledged
Policy was initially transferred to the Borrower pursuant to the LP Parent
Contribution Agreement, to the LP Parent pursuant to Section 6.3 of the LP
Parent Contribution Agreement.
(b)    Should the Required Lenders determine that Advances should no longer be
made in order to pay Premiums on a Pledged Policy or group of Pledged Policies
or the Portfolio Manager on behalf of the Borrower determines that Premiums on a
Pledged Policy or group of Pledged Policies should no longer be paid (such
determining party, the “Determining Party”), whether before or after the Partial
Repayment Date, the Determining Party shall deliver written notice of such
determination to the other party (the “Non-Determining Party”) in the form
attached hereto as Exhibit G (an “Abandonment Notice”) and if the Determining
Party is the Required Lenders or if the Determining Party is the Portfolio
Manager and the related Abandonment Notice does not indicate that the Borrower
or the Portfolio Manager wishes to permit the Required Lenders or their designee
the right to assume ownership of the Pledged Policies set forth in such
Abandonment Notice pursuant to this Section 2.7(b) without engaging in the
Abandonment Sale Process (such Pledged Policies, the “Direct Assumption
Policies”), Non-Determining Party in its reasonable discretion shall designate
an unrelated third-party experienced in marketing the sale of life insurance
policies on the secondary and tertiary market (the “Broker”) to market and sell
such Pledged Policies (such marketing and sale process, the “Abandonment Sale
Process”). The Non-Determining Party shall request the Broker, based on the
Broker’s experience, to propose a minimum sale price in respect of each such
Pledged Policy (the “Abandonment Price”). The Determining Party shall then have
two (2)


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 11 of 94

--------------------------------------------------------------------------------





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


Business Days after the Broker proposes such Abandonment Price to rescind the
Abandonment Notice in respect of the related Pledged Policy by delivering
written notice of such rescission to the Non- Determining Party. Upon the
delivery of such written notice to the Non-Determining Party, such Pledged
Policy shall no longer be subject to this Section 2.7(b). [*] Proceeds of any
sale pursuant to this Section 2.7(b) shall be deposited (i) if the Determining
Party was the Borrower or the Portfolio Manager, pursuant to Section 2.7(a)(iv)
and (ii) otherwise, into the Collection Account. For the avoidance of doubt,
after a Pledged Policy has been set forth in an Abandonment Notice but prior to
the consummation of the sale of such Pledged Policy in accordance with this
Section 2.7(b), the Lenders in their sole and absolute discretion may make one
or more Protective Advances in respect of such Policy and the Borrower may make
premium payments in respect of such Pledged Policy so long as such payments by
the Borrower are not made using proceeds of any Advances. Each Pledged Policy
set forth in an Abandonment Notice shall cease to be a Pledged Policy on the
date that is the earlier of (A) the date on which the Non-Determining Party has
assumed ownership of such Pledged Policy in accordance with this Section 2.7(b),
(B) the date on which such Pledged Policy lapses or (C) the date on which such
Pledged Policy is sold in accordance with this Section 2.7(b). If any Pledged
Policy set forth in an Abandonment Notice is not sold within ninety (90) days
after such Abandonment Notice was delivered to the Non-Determining Party or if
the Determining Party was the Borrower or the Portfolio Manager and the related
Abandonment Notice indicated that the Borrower or the Portfolio Manager wished
to permit the Required Lenders or their designee the right to assume ownership
of the Pledged Policies set forth in such Abandonment Notice pursuant to this
Section 2.7(b) without engaging in the Abandonment Sale Process, (i) if the
Non-Determining Party is the Required Lenders, then the Administrative Agent on
behalf of the Required Lenders or, at the option of the Required Lenders,
another Person designated by the Required Lenders, shall have the right to
assume ownership of such Policies, or any subset thereof, prior to their lapse,
from the Borrower through the Securities Intermediary at no cost to the
Non-Determining Party and (ii) if the Non-Determining Party is the Borrower,
then the Borrower shall have the right to designate an Affiliate to assume
ownership of such Policies, or any subset thereof, prior to their lapse, from
the Borrower through the Securities Intermediary at no cost to the
Non-Determining Party. Such assumption of ownership by the Non-Determining Party
(or its Affiliate or designee, as applicable) shall be free and clear of (i) any
ownership claim to any right, title or interest by or through the Determining
Party (arising hereunder or otherwise) or (ii) any Adverse Claims arising under
or in relation to the Transaction Documents and transactions contemplated
thereby, and all without payment to the Determining Party or any other Person.
In connection therewith, the Determining Party agrees to provide reasonable
cooperation and assistance to effectuate such transfer, including by providing
appropriate instructions to the Administrative Agent, Securities Intermediary,
Custodian and Servicer concerning the release of Liens created hereby,
appropriate Entitlement Orders (as defined in the Account Control Agreement)
removing related Securities Entitlements (as defined in the Account Control
Agreement) out of the Policy Account and delivery of related documents and
information to or as instructed by the Non-Determining Party (or its Affiliate
or designee, as applicable). For the avoidance of doubt, (I) the occurrence of a
Lender Default shall not constitute


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 12 of 94

--------------------------------------------------------------------------------





a determination on the part of the Required Lenders that Advances should no
longer be made in order to pay Premiums on a Pledged Policy or group of Pledged
Policies and that the Required Lenders or the Portfolio Manager on behalf of the
Borrower shall only become the Determining Party for the purposes of this
Section 2.7(b) upon delivering written notice in the form attached hereto as
Exhibit G to the other party, (II) failure by any Lender to make an Advance
relating to a Pledged Policy in respect of which any Determining Party has
delivered or thereafter delivers an Abandonment Notice shall not constitute a
Lender Default, regardless of whether any Lender or the Administrative Agent has
received any notice of a Lender Default, and (III) no party shall be obligated
to pay Premiums on a Pledged Policy in respect of which any Determining Party
has delivered an Abandonment Notice.
(c)    At any time during the term of this Loan Agreement, the Administrative
Agent acting at the direction of the Required Lenders, may direct the Borrower
in writing to sell any or all of the Pledged Policies that are Retained Death
Benefit Policies. Upon receipt of such written direction, such Pledged Policies
shall be made available by the Borrower and the Portfolio Manager for sale
through normal market channels for cash and the Administrative Agent, the
Portfolio Manager, any Lender or any of their respective Affiliates may
participate as a bidder in any such sale; provided that prior to consummating
any sale pursuant to this Section 2.7(c), the related sale price shall be
subject to the approval of the Required Lenders in their sole and absolute
discretion. The Borrower shall consummate any such sale within twelve (12)
months after the related written direction was delivered by the Administrative
Agent to the Borrower pursuant to the first sentence of this Section 2.7(c).
Section 2.8    Permitted Purposes.
(a)    The Borrower hereby agrees that it has not used and it shall not use the
proceeds of any Advance made hereunder, under the Original Loan Agreement or
under the Original Amended and Restated Loan Agreement except for the following
purposes:
(i)    with respect to the Initial Advance or an Additional Policy Advance, to
acquire Policies that became Pledged Policies on the Initial Closing Date or
will become Pledged Polices on the related Subsequent Advance Date and for any
legally permissible payments approved by the Required Lenders in their sole
discretion and specified in the Proposed Initial Advance Notice or Proposed
Additional Policy Advance Notice and related instructions delivered to the
Securities Intermediary under the Account Control Agreement, including
distributions to Imperial, payment of the Up-Front Fee, reimbursement to the
Predecessor Parent Pledgor, the Parent Pledgors, Imperial or Affiliates thereof
of any funds remitted in respect of the Initial Expense Deposit, the reasonable
attorneys’ fees of the Borrower and the Lenders incurred in connection with the
negotiation and preparation of the Transaction Documents, the payment of certain
obligations owed by an Affiliate of the Borrower to Lexington Insurance Company
and approved by the Administrative Agent and the related Expense Deposit (it
being understood that $65,078,665.46 of the proceeds of the Additional Policy
Advance that was made on December 29, 2016 was used by the Borrower solely to
(i) pay interest accrued in connection with the Red Falcon Credit Facility, and
(ii) prepay all of the aggregate outstanding balance of Advances and all other
Obligations (each as defined under the loan agreement related to the Red Falcon
Credit Facility); it being further understood that after the making of such
payments, the Red Falcon Credit Facility     


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 13 of 94

--------------------------------------------------------------------------------





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


was terminated in accordance with a master termination agreement that was
entered into on December 29, 2016).
(ii)    with respect to an Ongoing Maintenance Advance, (A) to pay Ongoing
Maintenance Costs; (B) prior to November 9, 2015 only, to pay Debt Service; (C)
to pay the Administrative Agent Fee and/or (D) to make any other payments or
distributions, as approved in writing by the Required Lenders in their sole
discretion.
(b)    For the avoidance of doubt, all proceeds of Advances were, prior to the
date hereof, deposited, and after the date hereof, shall be deposited by the
Lenders into the Payment Account, other than the Initial Advance and the
Additional Policy Advance that was made on December 29, 2016. The Borrower has
caused and shall cause any amounts on deposit in the Payment Account to be
distributed by the Securities Intermediary in accordance with the terms of the
Account Control Agreement, which amounts shall be used for the purposes set
forth in Section 2.8(a) and as specified in the related Borrowing Request.
(c)    For the avoidance of doubt, (i) prior to November 9, 2015, no proceeds of
any Advance were used for, and no Lender was obligated to make any Advance for,
the purposes of paying any accrued interest due on any prior Advances that
equals the Rate Floor, (ii) on and after November 9, 2015, no proceeds of any
Advance shall be used for, and no Lender shall be obligated to make any Advance
for, the purposes of paying any accrued interest due on any prior Advances,
regardless of whether such interest equals the Rate Floor and (iii) [*].
ARTICLE III    
INTEREST; INTEREST PERIODS; FEES, ETC.
Section 3.1    Interest Rates. The Borrower hereby promises to pay interest on
the unpaid principal amount of each Advance for the period commencing on the
date such Advance is made until such Advance is paid in full. Interest will
accrue on each outstanding Advance during each Interest Period at a rate per
annum equal to the sum of (i) the greater of (A) (1) LIBOR or, if LIBOR is
unavailable, (2) the Base Rate and (B) one and a half percent (1.5%) (the
portion of interest related to clause (i), the “Rate Floor”) plus (ii) the
Applicable Margin; provided however that in the event that an Event of Default
has occurred and is continuing and unwaived in writing by the Required Lenders,
then for each day during any Interest Period on which such Event of Default
remains uncured and unwaived in writing by the Required Lenders, each Advance
shall bear interest at the Default Rate.
After the second (2nd) Business Day following the date on which any other
monetary Obligation of the Borrower arising under this Loan Agreement shall
become due and payable, the Borrower shall pay (to the extent permitted by law,
if in respect of any unpaid amounts representing interest) interest (after as
well as before judgment) on such amounts at a rate per annum equal to the


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 14 of 94

--------------------------------------------------------------------------------





Default Rate. No provision of this Loan Agreement shall require the payment or
permit the collection of interest in excess of the maximum permitted by
Applicable Law.
Section 3.2    Interest Payment Dates. Interest accrued on all outstanding
Advances shall be due and payable, without duplication:
(a)    on each Interest Payment Date;
(b)    on the date of any prepayment, in whole or in part, of principal of
outstanding Advances, either from funds available for distribution to the
Borrower pursuant to clause “Thirteenth” of Section 5.2(b) and/or from funds
available to the Borrower from any capital contribution or other source of
funding obtained by the Borrower that is not expressly prohibited by this Loan
Agreement;
(c)    on Advances accelerated pursuant to Section 10.2, immediately upon such
acceleration; and
(d)    on the Maturity Date.
Section 3.3    Computation of Interest and Fees. All interest and fees shall be
computed on the basis of the actual number of days (including the first day but
excluding the last day) occurring during the period for which such interest or
fee is payable over a year comprised of 360 days.
Section 3.4    Participation Interest. With respect to each Pledged Policy, the
Borrower shall pay the related Participation Interest to the Lenders pursuant to
the terms of this Loan Agreement.
Section 3.5    Administrative Agent Fee. On each Distribution Date, the Borrower
shall pay the related Administrative Agent Fee to the Administrative Agent,
regardless of whether the then Available Amount is sufficient to pay such
amount.
ARTICLE IV    
PAYMENTS; PREPAYMENTS
Section 4.1    Repayments and Prepayments. The Borrower shall repay in full the
unpaid principal amount of all Advances on the Maturity Date. Prior thereto, the
Borrower:
(a)    may voluntarily prepay all or any portion of the aggregate outstanding
Advances, either in whole or in part, from funds available for distribution to
the Borrower pursuant to clause “Thirteenth” of Section 5.2(b) and/or from funds
available to the Borrower from any capital contribution or other source of
funding obtained by the Borrower that is not expressly prohibited by this Loan
Agreement;
(b)    shall repay principal of outstanding Advances, in the amounts set forth
in, and pursuant to, the Priority of Payments on each Distribution Date;


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 15 of 94

--------------------------------------------------------------------------------





(c)    shall, upon any acceleration of the Maturity Date pursuant to Section
10.2, repay all such Advances within one (1) Business Day of the Administrative
Agent’s delivery of notice of such acceleration to the Borrower.
Section 4.2    Making of the Expense Deposit. Each Expense Deposit shall be
deposited by the Borrower no later than 3:00 p.m. (New York City time), on the
day when due in lawful money of the United States of America in same day funds
to the account designated in writing by the Administrative Agent to the Borrower
(the “Administrative Agent’s Account”). Funds received by any Person after 3:00
p.m. (New York City time), on the date when due will be deemed to have been
received by such Person on the next following Business Day.
Section 4.3    Due Date Extension. If any payment of principal or interest with
respect to any Advance falls due on a day which is not a Business Day, then such
due date shall be extended to the next following Business Day, and additional
interest shall accrue at the applicable interest rate and be payable for the
period of such extension.
ARTICLE V    
ACCOUNTS; DISTRIBUTION OF COLLECTIONS
Section 5.1    Accounts.
(a)    Collection Account. The Borrower has established, continuously maintained
and shall continue to maintain, in the name of the Borrower, an Eligible Account
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Administrative Agent, on behalf of the Secured
Parties (the “Collection Account”), that at all times shall be subject to the
Account Control Agreement.
(b)    Payment Account. The Borrower has established, continuously maintained
and shall continue to maintain, in the name of the Borrower, an Eligible Account
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Administrative Agent, on behalf of the Secured
Parties (the “Payment Account”), that at all times shall be subject to the
Account Control Agreement. All proceeds of Advances shall be deposited by the
Lenders into the Payment Account other than the Initial Advance. The Borrower
has caused and shall cause any amounts on deposit in the Payment Account to be
distributed by the Securities Intermediary in accordance with the terms of the
Account Control Agreement, which amounts were used and shall be used for the
purposes set forth in Section 2.8(a) and as specified in the related Borrowing
Request.
(c)    Borrower Account. The Borrower has established, continuously maintained
and shall continue to maintain, in the name of the Borrower, an Eligible Account
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Administrative Agent, on behalf of the Secured
Parties (the “Borrower Account”), that at all times shall be subject to the
Account Control Agreement. The Borrower hereby acknowledges and agrees that
$6,000,000 of the proceeds of the Additional Policy Advance that was made on
December 29, 2016 was deposited into the Borrower Account, and $388,069.36 of
such proceeds was used on December 29, 2016 to pay certain cost and expenses
incurred in connection with the transactions


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 16 of 94

--------------------------------------------------------------------------------





contemplated by the Second Amendment. The Borrower hereby agrees that the
remaining amount of such proceeds was used and shall be used solely to pay Debt
Service and Ongoing Maintenance Costs, and the Borrower shall not withdraw any
such proceeds for any other purpose (it being understood that a breach of any of
the foregoing use of proceeds requirements shall constitute a breach of Section
9.1(e)). The Borrower shall be entitled to withdraw any other amounts on deposit
in the Borrower Account for any purpose, including, without limitation, the
payment of Premiums or Expenses.
(d)    Escrow Account. The Borrower has established, continuously maintained and
shall continue to maintain, in the name of the Borrower, an Eligible Account
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Administrative Agent, on behalf of the Secured
Parties (the “Escrow Account”), that at all times shall be subject to the
Account Control Agreement.
(e)    Administrative Agent Action. The Administrative Agent may, at any time
after an Event of Default has occurred and is continuing, give written notice to
the Securities Intermediary and to the Borrower of the occurrence of such event
and specifying whether the Administrative Agent is exercising its rights and
remedies in relation thereto in accordance with this Loan Agreement and the
Account Control Agreement, and will do any or all of the following: (i) exercise
exclusive dominion and control over the funds deposited in the Accounts, (ii)
have amounts that are sent to the Accounts redirected pursuant to its
instructions, and (iii) take any or all other actions the Administrative Agent
is permitted to take under this Loan Agreement and the Account Control Agreement
for the benefit of the Secured Parties. If at any time, any Account shall cease
to be an Eligible Account, the Borrower shall as promptly as reasonably
practicable (but in no event more than twenty (20) Business Days) establish a
replacement Eligible Account.
(f)    Collections Held In Trust. If at any time the Borrower, the Portfolio
Manager, the Servicer (if an Affiliated Entity), the Initial Servicer, the
Guarantor, the Initial Portfolio Manager, the Securities Intermediary or any of
their Affiliates or any Affiliate of Imperial, as the case may be, shall receive
any Collections or other proceeds of any Collateral other than through payment
into the Collection Account, the Borrower, the Portfolio Manager, the Guarantor,
the Initial Portfolio Manager, the Servicer (if an Affiliated Entity) or the
Initial Servicer, as applicable, shall promptly (but in any event within two (2)
Business Days of receipt thereof) remit or cause to be remitted all such
Collections or other proceeds to the Collection Account. If the Servicer is not
an Affiliated Entity, the Borrower will instruct and shall exercise all remedies
available to it under the Servicing Agreement to cause the Servicer to remit to
the Collection Account all Collections or other proceeds of any Collateral
received by the Servicer within two (2) Business Days of Servicer’s receipt
thereof, and failure of the Servicer timely to make any such remittance shall be
deemed to be a breach by the Borrower of its duties under this Section 5.1(f)
and Section 9.1(ee). All Collections received by the Borrower, the Portfolio
Manager, the Initial Portfolio Manager, the Guarantor or the Initial Servicer
shall be held by such Person in trust for the exclusive benefit of the
Administrative Agent (on behalf of the Secured Parties). The outstanding
principal amount of the Advances shall not be deemed repaid by any amount of the
Collections held in trust by any Person, unless such amount is finally paid to
the Administrative Agent in accordance with Section 5.2.


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 17 of 94

--------------------------------------------------------------------------------





Section 5.2    Application of Available Amounts.
(a)    If no Unmatured Event of Default or Event of Default has occurred and is
continuing or is waived in writing by the Required Lenders, the Administrative
Agent and the Borrower, and otherwise, the Administrative Agent acting alone,
shall instruct the Securities Intermediary to distribute Collections deposited
in the Collection Account, and all other amounts deposited in the Collection
Account, in accordance with this Section 5.2. In delivering the instructions
required under Section 5.2(b), Section 5.2(c) and Section 5.2(e), the
Administrative Agent shall have the right to rely absolutely upon the
information in the Calculation Date Reports, unless the Administrative Agent or
the Required Lenders provide alternative information to the Borrower by notice
in writing (such notice an “Alternative Information Notice”) not more than five
(5) Business Days after receipt of the related Calculation Date Report by the
Administrative Agent, in which case, provided that the Borrower shall not have
objected to such Alternative Information Notice in writing within one (1)
Business Day of its receipt thereof, the Administrative Agent shall have the
absolute right to act in accordance with such Alternative Information Notice. In
the event that the Borrower shall have objected to such Alternative Information
Notice, then the Borrower and the Administrative Agent shall negotiate in good
faith to resolve such objection within five (5) days, the amount subject to such
objection shall be retained in the Collection Account during the pendency of
such negotiations and the amount not subject to such objection shall be
distributed pursuant to such Alternative Information Notice. The amount subject
to such objection shall be distributed in accordance with Section 5.2(b),
Section 5.2(c) or Section 5.2(e), as applicable, (i) if such objection is
resolved, on the Business Day following the date on which such objection is
resolved, in which case such amounts shall be distributed in accordance with
such resolution or (ii) if such objection is not resolved, on the first Business
Day following the day that is five (5) days following the date on which the
Borrower objects to such Alternative Information Notice, in which case such
amounts shall be distributed in accordance with the relevant Alternative
Information Notice. Notwithstanding the foregoing, if the Borrower fails to
deliver the related Calculation Date Report or the related Payment Instructions
on or prior to the related Calculation Date, then the Administrative Agent
acting alone, based on information in the Administrative Agent’s possession,
shall be entitled to prepare such Calculation Date Report and Payment
Instructions and thereby instruct the Securities Intermediary to distribute
Collections deposited in the Collection Account, and all other amounts deposited
in the Collection, to be distributed in accordance with this Section 5.2, and
the Administrative Agent shall have no liability whatsoever in respect of such
instructions (the procedures set forth in this sentence if the Borrower fails to
deliver the related Calculation Date Report or the related Payment Instructions
on or prior to the related Calculation Date, the “Borrower Failure Procedures”).
(b)    On or prior to each Calculation Date, the Borrower shall prepare and
deliver or cause to be prepared and delivered to the Administrative Agent a
quarterly calculation report substantially in the form attached hereto as
Exhibit D (the “Calculation Date Report”) with respect to the related
Distribution Date, and the Borrower shall simultaneously deliver or cause to be
delivered to the Securities Intermediary the payment instructions necessary to
make the payments indicated in such Calculation Date Report (the “Payment
Instructions”). If no Unmatured Event of Default or Event of Default has
occurred and is continuing or is waived in writing by the Required Lenders, on
each Distribution Date, the Administrative Agent and the Borrower shall jointly
instruct the Securities Intermediary to distribute from the Available Amount
then on deposit in the Collection


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 18 of 94

--------------------------------------------------------------------------------





Account, in accordance with the Payment Instructions related to the Calculation
Date Report for such Distribution Date, subject to the delivery of an
Alternative Information Notice, and the procedures set forth in Section 5.2(a)
for the resolution of any objections of the Borrower in respect of such
Alternative Information Notice, or if the Borrower has failed to deliver the
related Calculation Date Report or the related Payment Instructions on or prior
to the related Calculation Date, the Administrative Agent acting alone shall
instruct the Securities Intermediary to distribute from the Available Amount
then on deposit in the Collection Account, in accordance with the Borrower
Failure Procedures, and in either case, the following amounts in the following
order of priority unless otherwise agreed in writing by the parties hereto (and,
with respect to any payment to the Securities Intermediary or the Custodian, as
consented to by such Person in writing):
First,
to the extent not paid from the proceeds of one or more Advances, to the
Custodian and the Securities Intermediary, as applicable, the fees, and expenses
due and payable thereto in accordance with the Account Control Agreement
including, but not limited to, any Claims of any Indemnified Bank Person due and
payable in accordance with the Account Control Agreement; provided that (i) the
aggregate amount of Claims payable under this clause “First” shall not exceed
$10,000 on any Distribution Date and (ii) the aggregate amount of Claims payable
under this clause “First” and under clause “First” of Section 5.2(c) shall not,
in aggregate, exceed $250,000 during the term of this Loan Agreement;

Second,
to the extent not paid from the proceeds of one or more Advances, to the
Borrower, an amount equal to the Ongoing Maintenance Costs Reimbursable Amount
payable to the Borrower and not previously paid to the Borrower, if any;

Third,
to the Administrative Agent for the account of the Lenders, the then outstanding
principal balance of all Protective Advances;

Fourth
to the Administrative Agent, the Administrative Agent Fee;

Fifth,
to the Administrative Agent for the account of the Lenders, an amount equal to
any accrued and unpaid interest on all Advances through such date;

Sixth,
(a) if no Lender Default is continuing, to the Administrative Agent for the
account of the Lenders, the Required Amortization or (b) if a Lender Default has
occurred and is continuing, in the following order of priority:

(i)    to the applicable Issuing Insurance Company, the payment of scheduled
Premiums which are due and payable prior to the following Distribution Date as
set forth in the related Premium Payment Schedule;
(ii)    (a) to the Servicer, the Servicing Fee and costs and other amounts
reimbursable to the Servicer pursuant to the Servicing Agreement and (b) to the
Portfolio Manager, the Portfolio Manager Fee;


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 19 of 94

--------------------------------------------------------------------------------





(iii)    to the Borrower by deposit to the Borrower Account, the amounts
described in clauses (iii) and (v) of the definition of Expenses which are then
due and payable; and
(iv)    to the Administrative Agent for the account of the Lenders, the Required
Amortization;
Seventh,
to the Administrative Agent for the account of the Lenders, an amount equal to
the aggregate unpaid Amortization Shortfall Amounts for all of the Shortfall
Pledged Policies, if any, and any Amortization Shortfall Amounts due on any
prior Distribution Date that remain unpaid; provided, that the aggregate amount
payable under this clause “Seventh”, under clause “Tenth” of this Section 5.2(b)
and under clauses “Ninth” and “Fourteenth” set forth under Section 5.2(c), shall
be in an amount up to the Aggregate Shortfall Amount Limit;

Eighth,
to the Administrative Agent for the account of the Lenders by deposit to the
Participation Interest Account, an amount equal to the Participation Interest
Percentage of any amounts paid to the Administrative Agent for the account of
the Lenders pursuant to clause “Seventh” of this Section 5.2(b) on such
Distribution Date; provided, that any such amount received by the Lenders under
this clause “Eighth” shall not reduce the outstanding principal balance of the
Advances or any accrued interest thereon;

Ninth,
Reserved;

Tenth,
to the Administrative Agent for the account of the Lenders by deposit to the
Participation Interest Account, an amount equal to the aggregate unpaid
Participation Interest Shortfall Amounts for all of the Shortfall Pledged
Policies, if any, and any Participation Interest Shortfall Amounts due on any
prior Distribution Date that remain unpaid; provided, that any such amount
received by the Lenders under this clause “Tenth” shall not reduce the
outstanding principal balance of the Advances or any accrued interest thereon;
provided further, the aggregate amount payable under this clause “Tenth”, under
clause “Seventh” of this Section 5.2(b) and under clauses “Ninth” and
“Fourteenth” set forth under Section 5.2(c), shall be in an amount up to the
Aggregate Shortfall Amount Limit;

Eleventh,
to the Administrative Agent for the account of the Lenders by deposit to the
Participation Interest Account, the aggregate of (i) the Participation Interest
Percentage of the remaining Available Amount after giving effect to all
distributions on such Distribution Date pursuant to clauses “First” through
“Tenth” of this Section 5.2(b) and (ii) the Participation Interest Percentage of
any amount actually paid to the Participation Interest Account pursuant to
clause “Tenth” of this Section 5.2(b) on such Distribution Date; provided, that
any such amount received by the Lenders under this clause “Eleventh” shall not
reduce the outstanding principal balance of the Advances or any accrued interest
thereon;



SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 20 of 94

--------------------------------------------------------------------------------





Twelfth,
to the Custodian and the Securities Intermediary, as applicable, any fees and
expenses due and payable thereto that remain unpaid (including such fees and
expenses not paid pursuant to clause “First” of this Section 5.2(b)); and

Thirteenth,
to the Borrower, any remaining Available Amount after giving effect to all
distributions on such Distribution Date pursuant to clauses “First” through
“Twelfth” of this Section 5.2(b) by deposit to the Borrower Account.

(c)    Prior to the Partial Repayment Date, if an Unmatured Event of Default or
Event of Default has occurred and is continuing and is not waived in writing by
the Required Lenders, on each Distribution Date, the Administrative Agent shall
instruct the Securities Intermediary to distribute from the Available Amount
then on deposit in the Collection Account and amounts on deposit in the Escrow
Account (which may be distributed directly from the Escrow Account or by first
transferring such amounts to the Collection Account, as determined by the
Administrative Agent), in accordance with the Payment Instructions related to
the Calculation Date Report for such Distribution Date, subject to the delivery
of an Alternative Information Notice, and the procedures set forth in Section
5.2(a) for the resolution of any objections of the Borrower in respect of such
Alternative Information Notice, or if the Borrower has failed to deliver the
related Calculation Date Report or the related Payment Instructions on or prior
to the related Calculation Date, the Administrative Agent acting alone shall
instruct the Securities Intermediary to distribute from the Available Amount
then on deposit in the Collection Account and amounts on deposit in the Escrow
Account (which may be distributed directly from the Escrow Account or by first
transferring such amounts to the Collection Account, as determined by the
Administrative Agent), in accordance with the Borrower Failure Procedures, and
in either case, the following amounts in the following order of priority unless
otherwise agreed in writing by the parties hereto (and, with respect to any
payments to the Securities Intermediary or the Custodian, as consented to by
such Person in writing):
First,
to the extent not paid from the proceeds of one or more Advances, to the
Custodian and the Securities Intermediary, as applicable, the fees, and expenses
due and payable thereto in accordance with the Account Control Agreement,
including, but not limited to, any Claims of any Indemnified Bank Person due and
payable in accordance with the Account Control Agreement; provided that (i) the
aggregate amount of Claims payable under this clause “First” shall not exceed
$10,000 on any Distribution Date and (ii) the aggregate amount of Claims payable
under this clause “First” and under clause “First” of Section 5.2(b) shall not,
in aggregate, exceed $250,000 during the term of this Loan Agreement;

Second,
to the extent not paid from the proceeds of one or more Advances, to the Escrow
Account, an amount equal to the Ongoing Maintenance Costs Reimbursable Amount
payable to the Borrower and not previously paid to the Borrower, if any;

Third,
to the Administrative Agent for the account of the Lenders, the then outstanding
principal balance of all Protective Advances;



SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 21 of 94

--------------------------------------------------------------------------------





Fourth,
to the applicable Issuing Insurance Company, the payment of scheduled Premiums
which are due and payable prior to the following Distribution Date as set forth
in the related Premium Payment Schedule;

Fifth,
so long as the Servicer is not Imperial or an Affiliate of Imperial or the
Borrower, to the Servicer, the Servicing Fee and costs and other amounts
reimbursable to the Servicer pursuant to the Servicing Agreement and approved in
writing by the Administrative Agent;

Sixth,
to the Administrative Agent, the Administrative Agent Fee;

Seventh,
to the Administrative Agent for the account of the Lenders, an amount equal to
any accrued and unpaid interest on all Advances through such date;

Eighth
(a) to the Portfolio Manager, the Portfolio Manager Fee and (b) if the Servicer
is Imperial or an Affiliate of Imperial or the Borrower, the Servicing Fee and
costs and other amounts reimbursable to the Servicer pursuant to the Servicing
Agreement;

Ninth,
to the Administrative Agent for the account of the Lenders, an amount equal to
the aggregate unpaid Amortization Shortfall Amounts for all of the Shortfall
Pledged Policies, if any, and any Amortization Shortfall Amounts due on any
prior Distribution Date that remain unpaid; provided, that the aggregate amount
payable under this clause “Ninth”, under clause “Fourteenth” of this Section
5.2(c) and under clauses “Seventh” and “Tenth” set forth under Section 5.2(b),
shall be in an amount up to the Aggregate Shortfall Amount Limit;

Tenth,
to the Administrative Agent for the account of the Lenders, an amount equal to
all outstanding Advances and any other amounts with respect to the Advances or
Lender Notes;

Eleventh,
to the Administrative Agent for the account of the Lenders by deposit in the
Participation Interest Account, an amount equal to the Participation Interest
Percentage of any amount paid to the Administrative Agent for the account of the
Lenders pursuant to clause “Ninth” of this Section 5.2(c) on such Distribution
Date; provided, that any such amount received by the Lenders under this clause
“Eleventh” shall not reduce the outstanding principal balance of the Advances or
any accrued interest thereon;

Twelfth,
to the Escrow Account, the amounts described in clauses (iii) and (v) of the
definition of Expenses which are then due and payable;

Thirteenth,
Reserved;

Fourteenth,
to the Administrative Agent for the account of the Lenders by deposit to the
Participation Interest Account, an amount equal to the aggregate unpaid
Participation Interest Shortfall Amounts for all of the Shortfall Pledged
Policies, if any, and any



SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 22 of 94

--------------------------------------------------------------------------------





Participation Interest Shortfall Amounts due on any prior Distribution Date that
remain unpaid; provided, that any such amount received by the Lenders under this
clause “Fourteenth” shall not reduce the outstanding principal balance of the
Advances or any accrued interest thereon; provided further, the aggregate amount
payable under this clause “Fourteenth”, under clause “Ninth” of this Section
5.2(c) and under clauses “Seventh” and “Tenth” set forth under Section 5.2(b),
shall be in an amount up to the Aggregate Shortfall Amount Limit;
Fifteenth,
to the Administrative Agent for the account of the Lenders by deposit to the
Participation Interest Account, the aggregate of (i) the Participation Interest
Percentage of the remaining Available Amount after giving effect to all
distributions on such Distribution Date pursuant to clauses “First” through
“Fourteenth” of this Section 5.2(c), and (ii) the Participation Interest
Percentage of any amount actually paid to the Participation Interest Account
pursuant to clause “Fourteenth” of this Section 5.2(c) on such Distribution
Date; provided, that any such amount received by the Lenders under this clause
“Fifteenth” shall not reduce the outstanding principal balance of the Advances
or any interest thereon;

Sixteenth,
to the Custodian and the Securities Intermediary, as applicable, any fees and
expenses due and payable thereto that remain unpaid (including such fees and
expenses not paid pursuant to clause “First” of this Section 5.2(c)); and

Seventeenth,
to the Escrow Account, any remaining Available Amount after giving effect to all
distributions on such Distribution Date pursuant to clauses “First” through
“Sixteenth” of this Section 5.2(c).

(d)    Except as set forth in this Section 5.2(d), all amounts on deposit in the
Escrow Account shall remain in the Escrow Account until the second Business Day
after the earlier of (i) the date as of which all existing Events of Default are
cured by the Borrower or waived in writing by the Required Lenders in their sole
and absolute discretion and so long as no Unmatured Event of Default has
occurred and is continuing and no Protective Advances remain outstanding or (ii)
the date that is the later of (x) six (6) months after the Partial Repayment
Date and (y) six (6) months after all outstanding Protective Advances have been
repaid, on which date the Administrative Agent shall instruct the Securities
Intermediary to distribute all amounts on deposit in the Escrow Account to the
Borrower Account. Amounts on deposit in the Escrow Account may be used by the
Administrative Agent, acting at the written direction of the Required Lenders,
to cure Event(s) of Default or Unmatured Event(s) of Default and to repay
outstanding Protective Advances. If the related Event of Default has occurred
and continues for a year or if the Administrative Agent has foreclosed on or
exercised any of its other rights and remedies in respect of the Pledged
Policies, amounts on deposit in the Escrow Account may be used by the
Administrative Agent to pay the outstanding principal balances of the Advances,
any other Obligations owing to the Lenders and Ongoing Maintenance Costs.
(e)    On and after the Partial Repayment Date, on each Distribution Date, the
Administrative Agent and the Borrower jointly shall (if no Unmatured Event of
Default or Event of Default has occurred and is continuing) or the
Administrative Agent alone shall (if an Unmatured


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 23 of 94

--------------------------------------------------------------------------------





Event of Default or Event of Default has occurred and is continuing) instruct
the Securities Intermediary to distribute from the Available Amount then on
deposit in the Collection Account and amounts on deposit in the Escrow Account
(which may be distributed directly from the Escrow Account or by first
transferring such amounts to the Collection Account, as determined by the
Administrative Agent), in accordance with the Payment Instructions related to
the Calculation Date Report for such Distribution Date, subject to the delivery
of an Alternative Information Notice, and the procedures set forth in Section
5.2(a) for the resolution of any objections of the Borrower in respect of such
Alternative Information Notice, or if the Borrower has failed to deliver the
related Calculation Date Report or the related Payment Instructions on or prior
to the related Calculation Date, the Administrative Agent acting alone shall
instruct the Securities Intermediary to distribute from the Available Amount
then on deposit in the Collection Account and amounts on deposit in the Escrow
Account (which may be distributed directly from the Escrow Account or by first
transferring such amounts to the Collection Account, as determined by the
Administrative Agent), in accordance with the Borrower Failure Procedures, and
in either case, the following amounts in the following order of priority unless
otherwise agreed in writing by the parties hereto (and, with respect to any
payments to the Securities Intermediary or the Custodian, as consented to by
such Person in writing):
First,
to the extent not paid from the proceeds of one or more Protective Advances, to
the Custodian and the Securities Intermediary, as applicable, the fees, and
expenses due and payable thereto in accordance with the Account Control
Agreement, including, but not limited to, any Claims of any Indemnified Bank
Person due and payable in accordance with the Account Control Agreement;
provided that (i) the aggregate amount of Claims payable under this clause (i)
shall not exceed $10,000 on any Distribution Date and (ii) the aggregate amount
of Claims payable under this clause (i), under clause “First” of Section 5.2(b)
and under clause “First” of Section 5.2(c) shall not, in aggregate, exceed
$250,000 during the term of this Loan Agreement;

Second,
to the applicable Issuing Insurance Company, the payment of scheduled Premiums
which are due and payable prior to the following Distribution Date as set forth
in the related Premium Payment Schedule;

Third,
to the Administrative Agent for the account of the Lenders, the then outstanding
principal balance of all Protective Advances plus accrued and unpaid interest
thereon;

Fourth,
to the Administrative Agent, the Administrative Agent Fee;

Fifth,
(a) to the Portfolio Manager, the Portfolio Manager Fee and (b) to the Servicer,
the Servicing Fee and costs and other amounts reimbursable to the Servicer
pursuant to the Servicing Agreement;

Sixth,
to the Borrower, any amounts actually paid by the Borrower to pay scheduled
Premiums and Expenses, and in each case, as previously approved by the Required
Lenders in writing and not previously reimbursed;

Seventh,
to the Collection Account, to be held in reserve to fund (i) Premiums on Pledged
Policies in accordance with the schedule of Premiums approved by the Required



SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 24 of 94

--------------------------------------------------------------------------------





Lenders in accordance with Section 9.1(d)(vii), an amount equal to up to the
difference of (A) the aggregate amount of Premiums projected by the Portfolio
Manager to be payable on all Pledged Policies during the succeeding twenty four
calendar months (determined using methodology consistent with the methodology
used for projecting Premium payments prior to the Partial Repayment Date and
approved in writing by the Required Lenders) minus (B) the amounts then held in
the Collection Account in reserve to fund such Premiums as previously reserved
pursuant to the immediately preceding sub-clause (A), (ii) the fees and expenses
of the Custodian and the Securities Intermediary which will be due and payable
thereto in accordance with the Account Control Agreement during the succeeding
twenty four calendar months and (iii) the Portfolio Management Fees, the
Servicing Fees and costs and other amounts reimbursable to the Servicer which
will be due and payable thereto in accordance with the Servicing Agreement
during the succeeding twenty four calendar months;
Eighth,
Reserved;

Ninth,
to the Administrative Agent for the account of the Lenders by deposit to the
Participation Interest Account, an amount equal to the aggregate unpaid
Participation Interest Shortfall Amounts for all of the Shortfall Pledged
Policies, if any, and any Participation Interest Shortfall Amounts due on any
prior date that remain unpaid; provided, that the aggregate amount payable under
this clause (viii), under clauses “Seventh” and “Tenth” set forth under Section
5.2(b) and under clauses “Ninth” and “Fourteenth” set forth under Section
5.2(c), shall be in an amount up to the Aggregate Shortfall Amount Limit;

Tenth,
to the Administrative Agent for the account of the Lenders by deposit to the
Participation Interest Account, the aggregate of (i) the Participation Interest
Percentage of the remainder of such Collections and (ii) the Participation
Interest Percentage of any amount paid to the Participation Interest Account
pursuant to Clause “Eighth” of this Section 5.2(e) on such date;

Eleventh,
to the Custodian and the Securities Intermediary, as applicable, any fees and
expenses due and payable thereto that remain unpaid (including such fees and
expenses not paid pursuant to Clause “First” of this Section 5.2(d)); and

Twelfth,
to the Borrower Account or the Escrow Account, as applicable, any remaining
Available Amount after giving effect to all distributions on such Distribution
Date pursuant to clauses “First” through “Eleventh” of this Section 5.2(e).

(f)    After a Pledged Policy becomes a Shortfall Pledged Policy, if the
Borrower subsequently obtains a favorable judgment, ruling or verdict in an
appeal or otherwise such that the related Issuing Insurance Company actually
pays all or a portion of the face amount of such Shortfall Pledged Policy plus
any applicable statutory interest (such Shortfall Pledged Policy, a “Recovered
Pledged Policy”), and (i) if there are any unpaid Participation Interest
Shortfall Amounts or Amortization Shortfall Amounts for any other Shortfall
Pledged Policy or if an Event of Default has occurred and is continuing, then
Collections in respect of such Recovered Pledged Policy shall


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 25 of 94

--------------------------------------------------------------------------------





be distributed pursuant to Section 5.2(b), Section 5.2(c), or Section 5.2(e), as
applicable and (ii) if there are no unpaid Participation Interest Shortfall
Amounts or Amortization Shortfall Amounts for any other Shortfall Pledged Policy
and so long as no Event of Default has occurred and is continuing, then first,
if amounts were distributed from the Collection Account to fund Amortization
Shortfall Amounts or Participation Interest Shortfall Amounts, in each case,
with respect to such Recovered Pledged Policy, on any prior date pursuant to
Section 5.2(b) Clauses “Seventh”, “Eighth” or “Tenth”, Section 5.2(c) Clauses
“Ninth”, “Eleventh” or “Fourteenth” or Section 5.2(e) Clause “Ninth”, or were
withdrawn from the Escrow Account on any prior date to fund Amortization
Shortfall Amounts or Participation Interest Shortfall Amounts, in each case,
with respect to such Recovered Pledged Policy, then Collections in respect of
such Recovered Pledged Policy shall be distributed to the Borrower Account up to
the aggregate of such amounts so funded, and, second the Borrower and the
Lenders shall cooperate in good faith in order to equitably distribute any
remaining Collections in respect of such Recovered Pledged Policy and if the
Lender and the Borrower cannot reach an agreement on the distribution of such
remaining Collections within thirty (30) days of the date such Shortfall Pledged
Policy became a Recovered Pledged Policy, then such remaining Collections shall
be distributed pursuant to the instructions of the Administrative Agent prepared
in good faith and acting at the direction of the Required Lenders.
(g)    With respect to any Distribution Date occurring on or after the Partial
Repayment Date, if amounts on deposit in the Collection Account less any amounts
held in reserve pursuant to Clause “Seventh” of Section 5.2(e) will be
insufficient to pay the amounts set forth under Clauses “First”, “Second” and
“Fifth” of Section 5.2(e) on such Distribution Date, then, in lieu of the
Lenders making a Protective Advance therefor, the Borrower shall instruct the
Securities Intermediary to apply such amounts held in reserve to pay such
amounts set forth under Clauses “First”, “Second” and “Fifth” of Section 5.2(e)
by reflecting such application in the related Calculation Date Report and
Payment Instructions.
(h)    For the avoidance of doubt and notwithstanding Section 9.1(d)(vii), on
and after the Partial Repayment Date, Premiums may be funded in accordance with
an Alternative Information Notice delivered by the Administrative Agent pursuant
to Section 5.2(e). If Premiums are funded in accordance with an Alternative
Information Notice delivered by the Administrative Agent pursuant to Section
5.2(b), Section 5.2(c) or Section 5.2(e), and the amount of Premiums funded is
less than the amount set forth in the Calculation Date Report in respect of
which such Alternative Information Notice was delivered, and as a result a
Pledged Policy lapses, such lapse shall not constitute an Event of Default and
such Pledged Policy shall not be a “Lapse/Grace Policy” for purposes of Section
10.1(p) so long as the Borrower has provided at least fifteen (15) Business Days
prior written notice of such lapse to the Administrative Agent.
Section 5.3    Permitted Investments.
(a)    Funds at any time held in the Collection Account may be invested and
reinvested at the direction of the Borrower (unless an Event of Default shall
have occurred and be continuing, in which case at the written direction of the
Administrative Agent) in one or more Permitted Investments in a manner provided
in Section 5.3(c). In the absence of any such direction, funds held in the
Collection Account shall be invested in Permitted Investments described in
clause


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 26 of 94

--------------------------------------------------------------------------------





(a) of the definition thereof. Funds at any time held in the Escrow Account
shall be invested and reinvested at the direction of the Borrower in one or more
Permitted Investments. In the absence of any such direction, funds held in the
Escrow Account shall be invested in Permitted Investments described in clause
(a) of the definition thereof.
(b)    Each investment made pursuant to this Section 5.3 on any date with
respect to the Collection Account shall mature or be available not later than
the Business Day preceding the Distribution Date after the day on which such
investment is made, except that any investment made on the day preceding a
Distribution Date shall mature on such Distribution Date.
(c)    Any investment of funds in the Collection Account shall be made in
Permitted Investments in which the Administrative Agent has a first priority,
perfected Lien.
(d)    The Administrative Agent shall not be liable in any manner by reason of
any insufficiency in the Collection Account resulting from any loss on any
Permitted Investment included therein.
Section 5.4    Shortfall Exclusion Election. Notwithstanding anything in this
Loan Agreement to the contrary, if a Pledged Policy becomes a Shortfall Pledged
Policy during a calendar year in which neither the Annual Policy Limit nor the
Annual NDB Limit have been reached, and so long as neither the Aggregate Policy
Limit nor the Aggregate NDB Limit have been reached (assuming that such Pledged
Policy shall be treated as a Lapsed/Grace Policy), then, within two (2) Business
Days after such Pledged Policy becomes a Shortfall Pledged Policy, the Borrower
at its option may provide written notice to the Administrative Agent of the
Borrower’s election (the “Shortfall Exclusion Election”) to treat such Pledged
Policy as a Lapsed/Grace Policy. The Borrower may make only one Shortfall
Exclusion Election during each calendar year. If (i) the Borrower makes a
Shortfall Exclusion Election with respect to a Shortfall Pledged Policy during a
calendar year and (ii) no Pledged Policy otherwise becomes a Lapsed/Grace Policy
during the remainder of the calendar year in which such Shortfall Exclusion
Election is made, then such Shortfall Pledged Policy shall not be included in
calculating the Amortization Shortfall Amount and the Participation Interest
Shortfall Amount. If (i) the Borrower makes a Shortfall Exclusion Election with
respect to a Shortfall Pledged Policy during a calendar year and (ii) at least
one other Pledged Policy becomes a Lapsed/Grace Policy during the remainder of
the calendar year in which such Shortfall Exclusion Election is made, then such
Shortfall Pledged Policy shall thereafter be included in calculating the
Amortization Shortfall Amount and the Participation Interest Shortfall Amount,
and an Event of Default under Section 10.1(p) shall be deemed to have occurred.
Section 5.5    Lender Valuation. With respect to each Distribution Date, the
Administrative Agent shall, within three (3) Business Days prior to the related
Calculation Date, provide the Borrower with the Lender Valuation of the Pledged
Policies as of such Calculation Date.






SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 27 of 94

--------------------------------------------------------------------------------





ARTICLE VI    
INCREASED COSTS, ETC.
Section 6.1    Increased Costs. If any change in Regulation D of the Board of
Governors of the Federal Reserve System, or any Regulatory Change, in each case
occurring after the Initial Closing Date:
(A)    shall subject any Affected Party to any Tax, duty or other charge with
respect to any Advance made or funded by it, or shall change the basis of the
imposition of any Tax on payments to such Affected Party of the principal of or
interest on any Advance owed to or funded by it or any other amounts due under
this Loan Agreement in respect of any Advance made or funded by it (except for
changes in the rate of Tax on the overall net income of such Affected Party
imposed by any applicable jurisdiction in which such Affected Party has an
office); or
(B)    shall impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Board of Governors of the Federal Reserve
System, but excluding any reserve included in the determination of interest
rates pursuant to Section 3.1), special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Affected Party;
(C)    shall change the amount of capital maintained or required or requested or
directed to be maintained by any Affected Party; or
(D)    shall impose on any Affected Party any other condition affecting any
Advance made or funded by any Affected Party;
and the result of any of the foregoing is or would be to (i) increase the cost
to or impose a cost on an Affected Party funding or making or maintaining any
Advance (including any commitment of such Affected Party with respect to any of
the foregoing), (ii) to reduce the amount of any sum received or receivable by
an Affected Party under this Loan Agreement or the Lender Notes, or in the good
faith determination of such Affected Party, to reduce the rate of return on the
capital of an Affected Party as a consequence of its obligations hereunder or
arising in connection herewith to a level below that which such Affected Party
could otherwise have achieved, then after demand by such Affected Party to the
Borrower (which demand shall be accompanied by a written statement setting forth
the basis of such demand), the Borrower shall pay such Affected Party such
additional amount or amounts as will (in the reasonable determination of such
Affected Party) compensate such Affected Party for such increased cost or such
reduction. Such written statement (which shall include calculations in
reasonable detail) shall, in the absence of manifest error, be rebuttably
presumptive evidence of the subject matter thereof.
Section 6.2    Funding Losses. The Borrower hereby agrees that upon demand by
any Affected Party (which demand shall be accompanied by a statement setting
forth the basis for the calculations of the amount being claimed) the Borrower
will indemnify such Affected Party against any net loss or actual expense which
such Affected Party actually sustains or incurs (including, without limitation,
any net loss or expense actually incurred by reason of the liquidation or


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 28 of 94

--------------------------------------------------------------------------------





reemployment of deposits or other funds acquired by such Affected Party to fund
or maintain any Advance made by any Lender to the Borrower), as reasonably
determined by such Affected Party, as a result of (a) any payment or prepayment
(including any mandatory prepayment) of any Advance on a date other than a
Distribution Date, or (b) any failure of the Borrower to borrow any Advance on
the date specified therefor in an Initial Advance Acceptance or an Additional
Policy Advance Acceptance or with respect to an Ongoing Maintenance Advance,
within five (5) Business Days after the Administrative Agent’s receipt of the
related Borrowing Request. Such written statement shall, in the absence of
manifest error, be rebuttable presumptive evidence of the subject matter
thereof.
Section 6.3    Withholding Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower shall be made without deduction or withholding for
any Taxes, except as required by Applicable Law. If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Lender receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent or applicable Lender timely reimburse it for
the payment of, any Other Taxes.
(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Lender or required to be withheld or deducted from a payment to
such Lender and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 6.3, the
Borrower shall deliver to the Administrative Agent and relevant Lender the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent and
such Lender.


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 29 of 94

--------------------------------------------------------------------------------





(e)    Status of Lenders. (f) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under this Loan
Agreement or the relevant Lender Note shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 6.3(e)(ii)(A),
Section 6.3(e)(ii)(B) and Section 6.3(e)(ii)(D) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower, the
Securities Intermediary and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Loan Agreement (and from time to
time thereafter upon the reasonable request of the Borrower, the Securities
Intermediary or the Administrative Agent), executed originals (or copies if
permitted by the Code and by the regulations promulgated by the Internal Revenue
Service) of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower, the Securities Intermediary and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this Loan
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower, the Securities Intermediary or the Administrative Agent), whichever of
the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party with respect to payments of
interest under any Loan Document: executed originals (or copies if permitted by
the Code and by the regulations promulgated by the Internal Revenue Service) of
IRS Form W-8BEN (which for purposes of this Section 6.3 includes any successor
forms such as IRS Form W-8BEN-E) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty; and in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party with respect to payments of any
other applicable payments under any Loan Document: IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 30 of 94

--------------------------------------------------------------------------------





(2)    executed originals (or copies if permitted by the Code and by the
regulations promulgated by the Internal Revenue Service) of IRS Form W- 8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals (or copies if permitted by
the Code and by the regulations promulgated by the Internal Revenue Service) of
IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals (or copies if permitted by the Code and by the regulations promulgated
by the Internal Revenue Service) of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower, the Securities Intermediary and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this Loan
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower, the Securities Intermediary or the Administrative Agent), executed
originals (or copies if permitted by the Code and by the regulations promulgated
by the Internal Revenue Service) of any other form prescribed by Applicable Law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower, the Securities
Intermediary or the Administrative Agent to determine the withholding or
deduction required to be made; and
(D)    if a payment made to a Lender under this Loan Agreement or a Lender Note
issued hereunder would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower, the
Securities Intermediary and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrower, the Securities Intermediary or the Administrative Agent such
documentation prescribed by Applicable Law (including, to the extent applicable,
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower, the Securities Intermediary or the
Administrative Agent as may be necessary for the Borrower, the Securities
Intermediary and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 31 of 94

--------------------------------------------------------------------------------





deduct and withhold from such payment. Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the date of this Loan
Agreement.
(f)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 6.3 (including by
the payment of additional amounts pursuant to this Section 6.3), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(g)    Survival. Each party’s obligations under this Section 6.3 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the commitments
of the Lenders hereunder and the repayment, satisfaction or discharge of all
obligations under this Loan Agreement.
Section 6.4    Designation of a Different Lending Office. If any Lender requires
the Borrower to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
6.3, then such Lender shall (at the request of the Borrower) use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 6.3, as the case may be, in the future, and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.








SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 32 of 94

--------------------------------------------------------------------------------





ARTICLE VII    
CONDITIONS TO BORROWING
The making of the Advances hereunder is subject to the following conditions
precedent:
Section 7.1    Conditions Precedent to the Closing and the Initial Advance. The
Administrative Agent and the Lenders had no obligation to consummate the
transactions contemplated by the Original Loan Agreement and make the Initial
Advance unless:
(a)    Representations and Covenants. On and as of the date of the Initial
Advance: (i) the representations of each of the Borrower, the Assignor, the
Predecessor Parent Pledgor, Imperial, the Initial Portfolio Manager, the Initial
Servicer, the Custodian and the Securities Intermediary set forth in the
Transaction Documents shall be true and correct in all material respects with
the same effect as if made on such date, and (ii) each of the Borrower, the
Assignor, the Predecessor Parent Pledgor, Imperial, the Initial Portfolio
Manager, the Initial Servicer, the Custodian and the Securities Intermediary
were in compliance with the covenants set forth in the Transaction Documents to
which it is a party.
(b)    Closing Documents. The Administrative Agent received all of the
following, each duly executed and dated as of the Initial Closing Date, in form
and substance satisfactory to the Required Lenders:
(i)    Transaction Documents. Duly executed and delivered counterparts of the
Original Loan Agreement and each other Transaction Document (as defined in the
Original Loan Agreement), which agreements were in full force and effect.
(ii)    Resolutions; Organizational Documentation. Certified copies of
resolutions for the Borrower, the Assignor, the Predecessor Parent Pledgor,
Imperial, the Initial Portfolio Manager and the Initial Servicer authorizing or
ratifying the execution, delivery and performance of each Transaction Document
(as defined in the Original Loan Agreement) to which it was, or would be, a
party, together with certified copies of the Borrower Organizational Documents
and in the case of Imperial, the Assignor and the Predecessor Parent Pledgor, a
certified copy of their respective articles or certificate of incorporation or
formation and by-laws, trust agreement or limited liability company agreements,
as applicable, of the Borrower, Imperial, the Initial Servicer, the Initial
Portfolio Manager, the Assignor and the Predecessor Parent Pledgor.
(iii)    Consents, etc. Certified copies of all documents evidencing any
necessary consents and governmental approvals required by the Borrower, the
Assignor, the Predecessor Parent Pledgor, Imperial, the Initial Portfolio
Manager and the Initial Servicer with respect to each Transaction Document (as
defined in the Original Loan Agreement) to which it was, or would be, a party
(including, without limitation, any and all approvals required for the Borrower
or the Servicer to service the Collateral).
(iv)    Incumbency and Signatures. A certificate of each of the Borrower, the
Assignor, the Predecessor Parent Pledgor, Imperial, the Initial Portfolio
Manager and the Initial Servicer, certifying the names of its members, managers,
directors or officers authorized


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 33 of 94

--------------------------------------------------------------------------------





to sign each Transaction Document (as defined in the Original Loan Agreement) to
which it was, or would be, a party.
(v)    Good Standing Certificates. Good standing certificates or equivalent
certificates for each of the Borrower, the Assignor, the Predecessor Parent
Pledgor, Imperial, the Initial Portfolio Manager and the Initial Servicer issued
as of a recent date acceptable to the Administrative Agent by: (i) the Secretary
of State (or similar governmental authority) of the jurisdiction of such
Person’s formation, and (ii) the Secretary of State (or similar governmental
authority) of the jurisdiction where such Person’s chief executive office and
principal place of business are located.
(vi)    Financing Statements. Copies of UCC-1 financing statements, in form and
substance satisfactory to Administrative Agent, to be filed on or before the
Initial Closing Date, naming each of the Borrower, the Predecessor Parent
Pledgor and the Assignor as debtor, and, as appropriate, Administrative Agent,
for the benefit of the Secured Parties, as secured party.
(vii)    Lien Search Report. Results of completed UCC and tax and judgment lien
searches or their equivalent for the jurisdictions of formation and chief
executive office of the Borrower, the Predecessor Parent Pledgor and the
Assignor dated within two (2) weeks before the Initial Closing Date that named
the Borrower, the Assignor and the Predecessor Parent Pledgor as debtor (none of
which showed any of the Collateral or the Pledged Interests subject to any Liens
other than those created pursuant to the Transaction Documents (as defined in
the Original Loan Agreement)).
(viii)    Payment of Fees. Evidence (which may be in the form of one or more
wire instructions and/or confirmations) that all Fees payable under the Original
Loan Agreement or under any other Transaction Document (as defined in the
Original Loan Agreement) and all costs and expenses then due and payable had
been paid or were paid out of the proceeds of the Initial Advance.
(ix)    Opinions of Counsel. Opinions of counsel to the Borrower, the Assignor,
the Predecessor Parent Pledgor, the Initial Servicer, Imperial, the Initial
Portfolio Manager, the Custodian and the Securities Intermediary, in form and
substance satisfactory to the Administrative Agent.
(x)    Accounts. Evidence that the Accounts and the Policy Account had been
established in accordance with the Transaction Documents (as defined in the
Original Loan Agreement).
(xi)    Collateral Packages. Copies of the complete Collateral Packages for the
Subject Policies satisfactory to the Administrative Agent as of the Initial
Closing Date, including evidence that all Premiums required to be funded prior
to the Initial Closing Date in order to keep the Subject Policies in force and
not in grace or lapse status through at least April 30, 2013 had been paid
(except Subject Policies set forth on the Initial Advance Lexington Schedule,
which may have had Premiums funded through a different date as set forth on such
schedule).


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 34 of 94

--------------------------------------------------------------------------------





(xii)    Reserved.
(xiii)    Insurance Consultant. Reports produced by the Insurance Consultant, in
form and substance satisfactory to the Administrative Agent.
(xiv)    Annual Budget. The Borrower shall have produced an Annual Budget with
respect to the Subject Policies as of the Initial Closing Date, in form and
substance reasonably acceptable to the Administrative Agent and the Insurance
Consultant.
(xv)    Solvency Certificate. A certificate of solvency executed by the chief
financial officer of the Predecessor Parent Pledgor certifying that the Borrower
was Solvent.
(xvi)    Others. Such other documents as the Administrative Agent may have
reasonably requested prior to the Initial Closing Date.
(c)    Borrowing Base. The Initial Advance did not exceed the Borrowing Base as
of the date of the Initial Advance.
(d)    Transaction Documents. Each of the Transaction Documents (as defined in
the Original Loan Agreement) were in form and substance satisfactory to the
Required Lenders in their sole discretion, and all consents, waivers and
approvals necessary for the consummation of the transactions contemplated
thereby were obtained and were in full force and effect.
(e)    Eligible Policies. Each of the Subject Policies as of the Initial Closing
Date was an Eligible Policy, as determined by the Required Lenders in their sole
discretion, it being understood that such determination shall not operate as a
waiver by the Administrative Agent or any Lender of any right or remedy
hereunder or under any other Transaction Document if it is subsequently
discovered that any such Subject Policy was not an Eligible Policy as of the
Initial Closing Date.
(f)    Delivery of Policies to Custodian. All Subject Policies (except for
Subject Policies set forth on Schedule 7.1(f)) were delivered to and were held
by the Custodian and the Custodian has verified to the Administrative Agent in
writing its receipt of all originals or copies certified by the applicable
Issuing Insurance Companies of such Subject Policies by delivering the required
certification pursuant to the terms of the Account Control Agreement.
(g)    Security Interest. The Required Lenders were satisfied that the Liens and
security interests created under and granted by the Transaction Documents (as
defined in the Original Loan Agreement) were first priority perfected security
interests and would not be subject to any other senior or pari passu Liens,
security interests or any other Adverse Claims prior to or after the Initial
Closing Date as determined in the Required Lenders’ sole discretion.






SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 35 of 94

--------------------------------------------------------------------------------





(h)    No Material Change in Laws. Since January 1, 2013, no material adverse
change in any Applicable Law or any tax treatment of life insurance death
benefits or proceeds had occurred or reasonably could have been expected to
occur.
(i)    Collateral Assignment. The Securities Intermediary or the Insurance
Consultant had delivered to the related Issuing Insurance Companies a fully
completed and executed collateral assignment in respect of each Subject Policy
on the Initial Closing Date (except for Subject Policies set forth on the
Initial Advance Lexington Schedule and the Subject Policy set forth on Schedule
7.1(a)(i)), naming the Administrative Agent, on behalf of the Lenders, as the
collateral assignee and the Administrative Agent received verbal confirmation
from each of the related Issuing Insurance Companies that all such collateral
assignments had been received by such Issuing Insurance Companies.
(j)    Acknowledgements. The Securities Intermediary delivered written
confirmation to the Administrative Agent that it had received an Acknowledgement
for each Subject Policy and had credited each Subject Policy to the Policy
Account and the Securities Intermediary delivered copies of each such
Acknowledgement to the Administrative Agent.
(k)    Reserved.
(l)    No Event of Default or Unmatured Event of Default. No Event of Default or
Unmatured Event of Default which had not been waived in writing by the Required
Lenders had occurred and was continuing or resulted from the making of the
Initial Advance.
(m)    Borrowing Request; etc. The Administrative Agent received a Borrowing
Request (including (i) a confirmation that the Collateral Packages for the
Subject Policies (taking into account the exceptions noted on Schedules V, VI,
VII, VIII, IX, X and XI to the Account Control Agreement) had been uploaded to
the FTP Site, and (ii) the Borrowing Base Certificate) for the Initial Advance
(which may have been an electronic or facsimile transmission).
(n)    Insurance Consultant. The Borrower had executed and delivered or caused
all necessary third parties to execute and deliver, all documentation and
authorizations necessary for the Insurance Consultant to communicate and receive
verifications of coverage and obtain other information from the Issuing
Insurance Companies related to the Subject Policies, as determined by the
Administrative Agent in its sole and absolute discretion.
(o)    Third Party Releases. The Borrower had executed and delivered or caused
all necessary third parties to execute and deliver releases of Adverse Claims
with respect to the Subject Policies, as determined by the Administrative Agent
in its sole and absolute discretion and specified to the Borrower in writing
prior to the Initial Closing Date.
Section 7.2    Conditions Precedent to each Ongoing Maintenance Advance. The
making of each Ongoing Maintenance Advance is subject to the following further
conditions precedent:


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 36 of 94

--------------------------------------------------------------------------------





(a)    Representations and Covenants. On and as of the date of such Ongoing
Maintenance Advance: (i) the representations of each of the Borrower, the
Assignor, the Predecessor Parent Pledgor, the Parent Pledgors, Imperial, the
Portfolio Manager, the Servicer, the Guarantor, the Initial Servicer, the
Initial Portfolio Manager, the Securities Intermediary and the Custodian set
forth in the Transaction Documents shall be true and correct in all material
respects with the same effect as if made on such date, and (ii) each of the
Borrower, the Assignor, the Predecessor Parent Pledgor, the Parent Pledgors,
Imperial, the Portfolio Manager, the Servicer, the Initial Servicer, the Initial
Portfolio Manager, the Guarantor, the Securities Intermediary and the Custodian
shall be in compliance with the covenants set forth in the Transaction Documents
to which it is a party.
(b)    No Event of Default or Unmatured Event of Default. No Event of Default or
Unmatured Event of Default which has not been waived in writing by the Required
Lenders shall have occurred and be continuing or will result from the making of
such Ongoing Maintenance Advance under any of the Transaction Documents.
(c)    Borrowing Request; etc. The Administrative Agent shall have received a
Borrowing Request (including the Borrowing Base Certificate) for such Ongoing
Maintenance Advance.
(d)    Commitment Termination Date. The Commitment Termination Date shall not
have occurred.
(e)    Material Adverse Effect. No event has occurred during the shorter of (i)
the three (3) year period preceding the date of such Ongoing Maintenance Advance
and (ii) the period of time commencing on the Initial Closing Date and ending on
the date of such Ongoing Maintenance Advance, that could reasonably be expected
to have a Material Adverse Effect.
(f)    Borrowing Base. The Ongoing Maintenance Advance shall not exceed an
amount such that the Ongoing Maintenance Advance, when taken together with the
outstanding balance of all previous Advances, would cause the aggregate
outstanding balance of the Advances to exceed the Borrowing Base as of the date
of such Ongoing Maintenance Advance.
(g)    No Liens; First Priority Security Interest. There shall be no encumbrance
or Lien on any of the Collateral or the Pledged Interests other than Liens or
encumbrances created or expressly permitted under the Transaction Documents.
(h)    Transaction Documents. Each of the Transaction Documents shall be in full
force and effect.
(i)    No Material Change in Laws. Since the shorter of (i) the three (3) year
period preceding the date of such Ongoing Maintenance Advance and (ii) the
period of time commencing on the Initial Closing Date and ending on the date of
such Ongoing Maintenance Advance, no material adverse change in any Applicable
Law or any tax treatment of life insurance death benefits or proceeds has
occurred or reasonably could be expected to occur that would in the reasonable
judgment of the Required Lenders (i) materially impair the collectability of a
Pledged


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 37 of 94

--------------------------------------------------------------------------------





Policy for which the Premiums will be funded with the proceeds of such Ongoing
Maintenance Advance or (ii) make such Ongoing Maintenance Advance or any of the
outstanding Advances illegal.
(j)    Fees. All Fees due and payable shall have been paid.
(k)    Cash Interest Coverage Ratio Reporting Requirements. The Borrower shall
have delivered to the Administrative Agent a certification from a director or
officer of EMG that includes a calculation of the Cash Interest Coverage Ratio
as of the date of the making of such Ongoing Maintenance Advance (which
certification shall include, without limitation, all information necessary in
order to enable the Administrative Agent to independently make such calculation)
and identifies the lowest amount the Cash Interest Coverage Ratio has ever been
since the date of the making of the most recent Ongoing Maintenance Advance.
Section 7.3    Conditions Precedent to each Additional Policy Advance. The
making of each Additional Policy Advance is subject to the following further
conditions precedent:
(a)    Representations and Covenants. On and as of the date of such Additional
Policy Advance: (i) the representations of each of the Borrower, the Assignor,
the Predecessor Parent Pledgor, the Parent Pledgors, Imperial, the Portfolio
Manager, the Servicer, the Initial Servicer, the Initial Portfolio Manager, the
Guarantor, the Custodian and the Securities Intermediary set forth in the
Transaction Documents shall be true and correct in all material respects with
the same effect as if made on such date, and (ii) each of the Borrower, the
Assignor, the Predecessor Parent Pledgor, the Parent Pledgors, Imperial, the
Portfolio Manager, the Servicer, the Initial Servicer, the Initial Portfolio
Manager, the Guarantor, the Custodian and the Securities Intermediary shall be
in compliance with the covenants set forth in the Transaction Documents to which
it is a party.
(b)    No Event of Default or Unmatured Event of Default. No Event of Default or
Unmatured Event of Default which has not been waived in writing by the Required
Lenders shall have occurred and be continuing or will result from the making of
such Additional Policy Advance under any of the Transaction Documents.
(c)    Borrowing Request; etc. The Administrative Agent shall have received a
Borrowing Request (including (i) a confirmation that the Collateral Packages for
the Subject Policies have been uploaded to the FTP Site and (ii) the Borrowing
Base Certificate) for such Additional Policy Advance (which may be an electronic
or facsimile transmission followed by actual delivery of the original Custodial
Packages to the Custodian).
(d)    Commitment Termination Date. The Commitment Termination Date shall not
have occurred.
(e)    Material Adverse Effect. No event has occurred during the shorter of (i)
the three (3) year period preceding the date of such Additional Policy Advance
and (ii) the period of time commencing on the Initial Closing Date and ending on
the date of such Additional Policy Advance, that could reasonably be expected to
have a Material Adverse Effect with respect to the


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 38 of 94

--------------------------------------------------------------------------------





Borrower, the Assignor, the Predecessor Parent Pledgor, a Parent Pledgor or
Imperial or any of the Collateral or the Pledged Interests.
(f)    Borrowing Base. The Additional Policy Advance shall not exceed an amount
such that the Additional Policy Advance, when taken together with the
outstanding balance of all previous Advances, would cause the aggregate
outstanding balance of the Advances to exceed the Borrowing Base as of the date
of such Additional Policy Advance, and the calculation of the Lender Valuation
shall include the Subject Policies.
(g)    No Liens; First Priority Security Interest. There shall be no encumbrance
or Lien on any of the Collateral, the Additional Policies or the Pledged
Interests other than Liens or encumbrances created or permitted under the
Transaction Documents. Furthermore, from and after the related Subsequent
Advance Date, the Administrative Agent, for the benefit of the Secured Parties,
shall have a first priority perfected security interest in, and assignment of,
all of the Borrower’s rights, titles and interests (through the Securities
Intermediary) in, to and under the Additional Policies.
(h)    Transaction Documents. Each of the Transaction Documents shall be in full
force and effect.
(i)    Insurance Consultant Report. The Administrative Agent shall have received
a report from the Insurance Consultant, in form and substance satisfactory to
the Required Lenders in their sole discretion, regarding the value of the
Collateral.
(j)    Annual Budget. The Borrower shall have produced an Annual Budget with
respect to the Additional Policies, in form and substance reasonably acceptable
to the Administrative Agent and the Insurance Consultant.
(k)    No Material Change in Laws. Since the shorter of (i) the three (3) year
period preceding the date of such Additional Policy Advance and (ii) the period
of time commencing on the Initial Closing Date and ending on the date of such
Additional Policy Advance, no material adverse change in any Applicable Law or
any tax treatment of life insurance death benefits or proceeds has occurred or
reasonably could be expected to occur that would in the reasonable judgment of
the Required Lenders (i) materially impair the collectability of any Subject
Policy or (ii) make such Additional Policy Advance or any of the outstanding
Advances illegal.
(l)    Eligible Policies. Each of the Additional Policies being funded on the
related Subsequent Advance Date shall be an Eligible Policy, as determined by
the Required Lenders in their sole discretion.
(m)    Fees. All Fees due and payable shall have been paid.
(n)    Lender Approval. Each Lender’s executive loan committee or similar
governing body shall have approved such Additional Policy Advance, which
approval may be withheld or granted in such executive loan committee’s or
similar governing body’s sole discretion; provided however, that each Lender’s
funding of such Additional Policy Advance shall be deemed


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 39 of 94

--------------------------------------------------------------------------------





to demonstrate approval of such Additional Policy Advance by such Lender’s
executive loan committee or similar governing body.
(o)    Collateral Assignment. The Borrower shall have delivered to the
Securities Intermediary a fully completed and executed collateral assignment in
respect of each Additional Policy on such Advance Date, naming the
Administrative Agent, on behalf of the Lenders, as the collateral assignee.
(p)    Delivery of Policies to Custodian. All Additional Policies, and all
documents comprising the related Custodial Packages (including all originals
thereof), have been delivered to and are held by the Custodian, including
evidence that all Premiums necessary to keep such Additional Policies in force
have been paid through the period of time commencing on the proposed Subsequent
Advance Date and ending thirty (30) days thereafter, and the Custodian has
verified to the Administrative Agent in writing its receipt of all documents
required to be contained in the related Custodial Package by delivering the
required certification pursuant to the terms of the Account Control Agreement.
(q)    Acknowledgements. The Securities Intermediary shall have delivered
written confirmation to the Administrative Agent that it has received an
Acknowledgement for each Subject Policy and has credited each Subject Policy to
the Policy Account and the Securities Intermediary shall have delivered copies
of each such Acknowledgement to the Administrative Agent.
(r)    Change Forms. The Securities Intermediary shall confirm to the
Administrative Agent in writing that it is holding completed Change Forms with
respect to the Subject Policies executed by the Securities Intermediary in blank
and the Administrative Agent shall have received copies of such Change Forms.
(s)    Insurance Consultant. The Borrower shall have executed and delivered or
caused all relevant third parties to execute and deliver all documentation and
authorizations necessary for the Insurance Consultant to communicate and receive
verifications of coverage and obtain other information from the Issuing
Insurance Companies related to the Subject Policies, as determined by the
Administrative Agent in its sole and absolute discretion.
(t)    Third Party Releases. The Borrower shall have executed and delivered or
caused all relevant third parties to execute and deliver all necessary releases
of Adverse Interests with respect to the Subject Policies, as determined by the
Administrative Agent in its sole and absolute discretion and specified to the
Borrower in writing prior to the relevant Advance Date.
(u)    Opinions of Counsel. Opinions of Counsel related to certain bankruptcy
matters with respect to the transactions contemplated by the LP Parent
Contribution Agreement and the Predecessor Parent Pledgor LP Contribution
Agreement, including, without limitation, true sale and non-consolidation
matters.




SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 40 of 94

--------------------------------------------------------------------------------





Section 7.4    Conditions Precedent to First Advance Following the Original
Amended and Restated Closing Date. In addition to the conditions precedent set
forth in Section 7.2 and Section 7.3, as applicable, the making of the first
Advance following the Original Amended and Restated Closing Date was subject to
the following further conditions precedent:
(a)    Closing Documents. The Administrative Agent received all of the
following, each duly executed and dated as of the Original Amended and Restated
Closing Date, in form and substance satisfactory to the Required Lenders:
(i)    Transaction Documents. Duly executed and delivered counterparts of the
Original Amended and Restated Loan Agreement and each other Transaction Document
(as defined in the Original Amended and Restated Loan Agreement), which
agreements were in full force and effect.
(ii)    Resolutions; Organizational Documentation. Certified copies of
resolutions for the Borrower, the Assignor, the Predecessor Parent Pledgor, the
Parent Pledgors, the Portfolio Manager, the Guarantor, the Initial Servicer, the
Initial Portfolio Manager and the Servicer authorizing or ratifying the
execution, delivery and performance of each Transaction Document (as defined in
the Original Amended and Restated Loan Agreement) to which it was, or would be,
a party, together with certified copies of the Borrower Organizational Documents
and in the case of the Assignor, the Predecessor Parent Pledgor, the Parent
Pledgors, the Portfolio Manager, the Guarantor, the Initial Servicer, the
Initial Portfolio Manager and the Servicer, certified copies of their respective
certificates of formation and limited liability company agreements or limited
partnership agreements, as applicable.
(iii)    Consents, etc. Certified copies of all documents evidencing any
necessary consents and governmental approvals required by the Borrower, the
Assignor, the Predecessor Parent Pledgor, the Parent Pledgors, Imperial, the
Portfolio Manager, the Guarantor, the Initial Servicer, the Initial Portfolio
Manager and the Servicer with respect to each Transaction Document (as defined
in the Original Amended and Restated Loan Agreement) to which it was, or would
be, a party (including, without limitation, any and all approvals required for
the Borrower, the Portfolio Manager, the Initial Servicer, the Initial Portfolio
Manager or the Servicer to service the Collateral).
(iv)    Incumbency and Signatures. A certificate of each of the Borrower, the
Assignor, the Predecessor Parent Pledgor, the Parent Pledgors, the Portfolio
Manager, the Guarantor, the Initial Servicer, the Initial Portfolio Manager and
the Servicer, certifying the names of its members, managers, directors or
officers authorized to sign each Transaction Document (as defined in the
Original Amended and Restated Loan Agreement) to which it is, or will be, a
party.
(v)    Good Standing Certificates. Good standing certificates or equivalent
certificates for each of the Borrower, the Assignor, the Predecessor Parent
Pledgor, the Parent Pledgors, the Portfolio Manager, the Guarantor, the Initial
Servicer, the Initial Portfolio Manager and the Servicer issued as of a recent
date acceptable to the Administrative Agent by: (i) the Secretary of State (or
similar governmental authority) of the jurisdiction of such Person’s


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 41 of 94

--------------------------------------------------------------------------------





formation, and (ii) the Secretary of State (or similar governmental authority)
of the jurisdiction where such Person’s chief executive office and principal
place of business are located.
(vi)    Financing Statements. Copies of UCC-1 financing statements and any UCC-3
financing statement amendments, as applicable, and a form C-1 suitable for
filing with the Irish Register of Companies, in form and substance satisfactory
to Administrative Agent, to be filed on or before the Original Amended and
Restated Closing Date, naming each of the Borrower, the Assignor, the
Predecessor Parent Pledgor and the Parent Pledgors as debtor, and, as
appropriate, the Administrative Agent, for the benefit of the Secured Parties,
as secured party.
(vii)    Lien Search Report. Results of completed UCC and tax and judgment lien
searches or their equivalent for the jurisdictions of formation and chief
executive office of the Borrower, the Assignor, each Parent Pledgor and the
Predecessor Parent Pledgor dated within two (2) weeks before the Original
Amended and Restated Closing Date that named the Borrower, the Assignor, each
Parent Pledgor and the Predecessor Parent Pledgor as debtor (none of which
showed any of the Collateral or the Pledged Interests subject to any Liens other
than those created pursuant to the Transaction Documents (as defined in the
Original Amended and Restated Loan Agreement)).
(viii)    Payment of Fees. Evidence (which may be in the form of one or more
wire instructions and/or confirmations) that all Fees and other costs and
expenses then due and payable under the Original Amended and Restated Loan
Agreement or under any other Transaction Document (as defined in the Original
Amended and Restated Loan Agreement) had been paid or were be paid out of the
proceeds of the first Advance following the Original Amended and Restated
Closing Date.
(ix)    Opinions of Counsel. Opinions of counsel to the Borrower, the Assignor,
the Parent Pledgors, the Predecessor Parent Pledgor, the Servicer, the Portfolio
Manager, the Guarantor, the Initial Servicer, the Initial Portfolio Manager, the
Custodian and the Securities Intermediary, in form and substance satisfactory to
the Administrative Agent.
(x)    Accounts. Evidence that the Accounts and the Policy Account had been
established in accordance with the Transaction Documents.
(xi)    Solvency Certificate. A certificate of solvency executed by the chief
financial officer of the GP Parent or its managing member on behalf of the GP
Parent certifying that the Borrower was Solvent.
(xii)    Others. Such other documents as the Administrative Agent may have
reasonably requested prior to the Original Amended and Restated Closing Date.
(b)    Transaction Documents. Each of the Transaction Documents (as defined in
the Original Amended and Restated Loan Agreement) were in form and substance
satisfactory to the Required Lenders in their sole discretion, and all consents,
waivers and approvals necessary for the consummation of the transactions
contemplated thereby were obtained.


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 42 of 94

--------------------------------------------------------------------------------





Section 7.5    Conditions Precedent to First Advance Following the Second
Amended and Restated Closing Date. In addition to the conditions precedent set
forth in Section 7.2 and Section 7.3, as applicable, the making of the first
Advance following the Second Amended and Restated Closing Date is subject to the
following further conditions precedent:
(a)    Closing Documents. The Administrative Agent shall have received all of
the following, each duly executed and dated as of the Second Amended and
Restated Closing Date, in form and substance satisfactory to the Required
Lenders:
(i)    Transaction Documents. Duly executed and delivered counterparts of this
Loan Agreement and the Account Control Agreement, which agreements shall be in
full force and effect.
(ii)    Resolutions; Organizational Documentation. Certified copies of
resolutions for the Borrower, the Portfolio Manager, the Guarantor, the Initial
Servicer and the Initial Portfolio Manager authorizing or ratifying the
execution, delivery and this Loan Agreement and the Account Control Agreement,
as applicable, together with certified copies of the Borrower Organizational
Documents and in the case of the Portfolio Manager, the Guarantor, the Initial
Servicer and the Initial Portfolio Manager, certified copies of their respective
certificates of formation and limited liability company agreements or limited
partnership agreements, as applicable.
(iii)    Consents, etc. Certified copies of all documents evidencing any
necessary consents and governmental approvals required by the Borrower, the
Portfolio Manager, the Guarantor, the Initial Servicer and the Initial Portfolio
Manager with respect to this Loan Agreement and the Account Control Agreement,
as applicable (including, without limitation, any and all approvals required for
the Borrower, the Portfolio Manager, the Initial Servicer or the Initial
Portfolio Manager to service the Collateral).
(iv)    Incumbency and Signatures. A certificate of each of the Borrower, the
Portfolio Manager, the Guarantor, the Initial Servicer and the Initial Portfolio
Manager, certifying the names of its members, managers, directors or officers
authorized to sign each of this Loan Agreement and the Account Control
Agreement, as applicable.
(v)    Good Standing Certificates. Good standing certificates or equivalent
certificates for each of the Borrower, the Portfolio Manager, the Guarantor, the
Initial Servicer and the Initial Portfolio Manager issued as of a recent date
acceptable to the Administrative Agent by: (i) the Secretary of State (or
similar governmental authority) of the jurisdiction of such Person’s formation,
and (ii) the Secretary of State (or similar governmental authority) of the
jurisdiction where such Person’s chief executive office and principal place of
business are located.
(vi)    Lien Search Report. Results of completed UCC and tax and judgment lien
searches or their equivalent for the jurisdictions of formation and chief
executive office of the Borrower dated within two (2) weeks before the Second
Amended and Restated Closing Date that name the Borrower as debtor (none of
which shall show any of the Collateral or the Pledged Interests subject to any
Liens other than those created pursuant to the Transaction Documents).


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 43 of 94

--------------------------------------------------------------------------------





(vii)    Payment of Fees. Evidence (which may be in the form of one or more wire
instructions and/or confirmations) that all Fees and other costs and expenses
then due and payable hereunder or under any other Transaction Document have been
paid or will be paid out of the proceeds of the first Advance following the
Second Amended and Restated Closing Date.
(viii)    Opinions of Counsel. Opinions of counsel to the Borrower the Portfolio
Manager, the Guarantor, the Initial Servicer, the Initial Portfolio Manager, the
Custodian and the Securities Intermediary, in form and substance satisfactory to
the Administrative Agent.
(ix)    Accounts. Evidence that the Accounts and the Policy Account have been
established in accordance with the Transaction Documents.
(x)    Solvency Certificate. A certificate of solvency executed by the chief
financial officer of the GP Parent or its managing member on behalf of the GP
Parent certifying that the Borrower is Solvent.
(xi)    Others. Such other documents as the Administrative Agent may reasonably
request prior to the Second Amended and Restated Closing Date.
(b)    Transaction Documents. Each of the Transaction Documents shall be in form
and substance satisfactory to the Required Lenders in their sole discretion, and
all consents, waivers and approvals necessary for the consummation of the
transactions contemplated thereby shall have been obtained and shall be in full
force and effect.
                    
    
ARTICLE VIII    
REPRESENTATIONS AND WARRANTIES
Section 8.1    Representations and Warranties of the Borrower. The Borrower
makes the following representations and warranties to the Administrative Agent
and each Lender:
(a)    Organization, etc. The Borrower has been duly organized and is validly
existing and in good standing under the laws of the State of Delaware (and is
not organized under the laws of any other jurisdiction or Governmental
Authority) with the requisite power and authority to own its properties and to
conduct its business as such properties are presently owned and such business is
presently conducted. The Borrower is duly licensed or qualified to do business
as a foreign entity in good standing in each jurisdiction in which the failure
to be so licensed or qualified would be reasonably likely to have a material
adverse effect on any of the Pledged Policies, any other Collateral, any of the
Pledged Interests, the business, assets, financial condition or operations of
the Borrower or any of the rights or interests of the Administrative Agent or
any of the Lenders hereunder or under any other Transaction Document.


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 44 of 94

--------------------------------------------------------------------------------





(b)    Power and Authority; Due Authorization. The Borrower has (a) all
necessary power, authority and legal right to (i) execute, deliver and perform
its obligations under this Loan Agreement and each of the other Transaction
Documents to which it is a party, and (ii) to borrow moneys on the terms and
subject to the conditions herein provided, and (b) duly authorized, by all
necessary action, the execution, delivery and performance of this Loan Agreement
and the other Transaction Documents to which it is a party, the borrowing
hereunder on the terms and conditions of this Loan Agreement and the granting of
security therefor on the terms and conditions provided herein.
(c)    No Violation. The consummation of the transactions contemplated by this
Loan Agreement and the other Transaction Documents and the fulfillment of the
terms hereof and thereof will not and do not (a) conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under, (i) the Borrower
Organizational Documents, or (ii) any material agreement or instrument to which
the Borrower is a party or by which it or any of its properties is bound, (b)
result in or require the creation or imposition of any Adverse Claim upon any of
its properties pursuant to the terms of any such material agreement or
instrument or (c) violate any Applicable Law.
(d)    Validity and Binding Nature. This Loan Agreement is, and the other
Transaction Documents to which it is a party when duly executed and delivered by
the Borrower and the other parties thereto will be, the legal, valid and binding
obligation of the Borrower, enforceable in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally and by general principles of equity.
(e)    Government Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority or regulatory body
required for the due execution, delivery or performance by the Borrower of any
Transaction Document to which it is a party, remains or remained unobtained or
unfiled.
(f)    Solvency. As of each Advance Date, after giving effect to each Advance
made on such Advance Date, the Borrower was, is and will be Solvent and able to
pay its debts as they come due, and had, has and will have adequate capital to
conduct its business.
(g)    Margin Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Advances, directly or indirectly, will be used for a purpose
that violates, or would be inconsistent with, Regulations T, U and X promulgated
by the Federal Reserve Board from time to time.
(h)    Quality of Title. As of each Advance Date, the Collateral, including,
without limitation, the Pledged Policies, was and is owned by the Borrower
(directly or through the Securities Intermediary) free and clear of any Adverse
Claim. As of the date of any Additional Policy Advance made pursuant to a
Borrowing Request, the Subject Policies are owned by the Borrower (directly or
through the Securities Intermediary) free and clear of any Adverse Claim.


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 45 of 94

--------------------------------------------------------------------------------





(i)    No Rescission. As of each Advance Date, no prior seller of any Pledged
Policy or Subject Policy (if applicable) had or has exercised or, to the
knowledge of the Borrower after reasonable investigation, attempted to exercise
the right to rescind any transfer of such Policy, except with respect to any
Pledged Policy or Subject Policy identified on Schedule 8.1(i), in which case,
such prior seller subsequently abandoned such exercise or attempt to exercise
(in exchange for specific compensation or such prior seller litigated such
attempt to exercise and an unfavorable judgment or verdict was rendered against
such prior seller and is not subject to a pending appeal or dispute, as
indicated on Schedule 8.1(i)).
(j)    Perfection. This Loan Agreement, the Borrower Interest Pledge Agreement,
the Account Control Agreement and the financing statements and form C-1 filed in
connection with this Loan Agreement create a valid first priority security
interest in favor of the Administrative Agent (for the benefit of the Secured
Parties) in the Collateral (excluding each of the Subject Policies set forth on
Eligibility Criteria Clause (a) Schedule until the Securities Intermediary is
designated as the “owner” and “beneficiary” under such Pledged Policy by the
related Issuing Insurance Company), which security interest has been perfected
(free and clear of any Adverse Claim) as security for the Obligations. As of the
Initial Closing Date, no effective financing statement or other instrument
similar in effect covering any of the Collateral or any interest therein owned
by the Borrower (directly or through the Securities Intermediary) was on file in
any recording office except for financing statements in favor of the
Administrative Agent (for the benefit of the Secured Parties) in accordance with
the Original Loan Agreement and the other Transaction Documents (as defined in
the Original Loan Agreement). As of the Original Amended and Restated Closing
Date, no effective financing statement or other instrument similar in effect
covering any of the Collateral or any interest therein owned by the Borrower
(directly or through the Securities Intermediary) was on file in any recording
office except for financing statements in favor of the Administrative Agent (for
the benefit of the Secured Parties) in accordance with the Original Amended and
Restated Loan Agreement and the other Transaction Documents (as defined in the
Original Amended and Restated Loan Agreement). As of the Second Amended and
Restated Closing Date, no effective financing statement or other instrument
similar in effect covering any of the Collateral or any interest therein owned
by the Borrower (directly or through the Securities Intermediary) is on file in
any recording office except for financing statements in favor of the
Administrative Agent (for the benefit of the Secured Parties) in accordance with
this Loan Agreement and the other Transaction Documents. As of the date of any
Additional Policy Advance made pursuant to a Borrowing Request, no effective
financing statement or other instrument similar in effect covering any of the
Subject Policies will be on file in any recording office except for financing
statements in favor of the Administrative Agent (for the benefit of the Secured
Parties) in accordance with this Loan Agreement and the other Transaction
Documents.
(k)    Offices. The principal place of business and chief executive office of
the Borrower, the Assignor, the Predecessor Parent Pledgor, each Parent Pledgor
and Imperial is located at the address set forth on Schedule 13.2 (or at such
other locations, notified to the Administrative Agent in jurisdictions where all
action required hereby has been taken and completed).
(l)    Compliance with Applicable Laws; Licenses, etc.


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 46 of 94

--------------------------------------------------------------------------------





(i)    The Borrower is in compliance with the requirements of all Applicable
Laws, a breach of any of which, individually or in the aggregate, could
reasonably be expected to have an adverse effect on any of the Pledged Policies,
the business, assets, financial condition or operations of the Borrower or any
of the rights or interests of the Administrative Agent or any of the Lenders
hereunder or under any other Transaction Document.
(ii)    The Borrower has not failed to obtain any licenses, permits, franchises
or other governmental authorizations necessary to the ownership of its
properties or to the conduct of its business, which violation or failure to
obtain could reasonably be expected to have a material adverse effect on any of
the Pledged Policies, any other Collateral, any of the Pledged Interests, the
business, assets, financial condition or operations of the Borrower or any of
the rights or interests of the Administrative Agent or any of the Lenders
hereunder or under any other Transaction Document.
(iii)    The Borrower has complied with all licensure requirements in each state
in which it is required to be specifically registered or licensed as a
purchaser, owner or servicer of life insurance policies.
(iv)    There has been no event or circumstance that could reasonably be
expected to result in the revocation of any license, permit, franchise or other
governmental authorization of the Borrower necessary to the ownership of its
properties or to the conduct of its business.
(m)    No Proceedings. Except as set forth on Schedule 8.1(m), there is no
order, judgment, decree, injunction, stipulation or consent order of or with any
Governmental Authority to which the Borrower is subject, and there is no action,
suit, arbitration, regulatory proceeding or investigation pending, or, to the
actual knowledge of the Borrower, threatened, before or by any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality,
against the Borrower that, individually or in the aggregate, could reasonably be
expected to have a material adverse effect on any of the Pledged Policies, any
other Collateral, any of the Pledged Interests, the business, assets, financial
condition or operations of the Borrower or any of the rights or interests of the
Administrative Agent or any of the Lenders hereunder or under any other
Transaction Document; and there is no action, suit, proceeding, arbitration,
regulatory or governmental investigation, pending or, to the actual knowledge of
the Borrower, threatened, before or by any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality (A)
asserting the invalidity of this Loan Agreement, the Lender Notes or any other
Transaction Document, (B) seeking to prevent the issuance of the Lender Notes or
the consummation of any of the other transactions contemplated by this Loan
Agreement or any other Transaction Document, (C) seeking to adversely affect the
federal income tax attributes of the Borrower or (D) asserting that any Pledged
Policy or Policy to become a Pledged Policy is invalid, void or otherwise
unenforceable for any reason.
(n)    Investment Company Act, Etc. The Borrower is not an “investment company”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, by virtue of an exemption other than
pursuant to


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 47 of 94

--------------------------------------------------------------------------------





Section 3(c)(1) or Section 3(c)(7) thereof. The Borrower is not a “covered fund”
under Section 13 of the Bank Holding Company Act of 1956, as amended.
(o)    Eligible Policies. As of the Initial Closing Date, each Pledged Policy
was an Eligible Policy. As of December 29, 2016, each Additional Policy that
became a Pledged Policy on such date was an Eligible Policy. As of the date of
any Borrowing Request relating to any other Additional Policy Advance and the
date of such Additional Policy Advance, each Additional Policy that will become
a Pledged Policy on the relevant Advance Date is or will be an Eligible Policy.
(p)    Accuracy of Information. To the best of the Borrower’s knowledge and
belief, after due inquiry, and in reliance on information provided by third
parties (as to the accuracy or completeness of which the Borrower is not liable
and has expressed no opinion or made any representation or warranty), all
information furnished by, or on behalf of, the Borrower to the Administrative
Agent or any other Secured Party in connection with any Transaction Document, or
any transaction contemplated thereby, is or was as of the date it was furnished
(if such information was furnished on an earlier date) true and accurate in
every material respect (without omission of any information necessary to prevent
such information from being materially misleading).
(q)    No Material Adverse Change. Except as set forth on Schedule 8.1(q), since
March 27, 2013, there has been no material adverse change in (A) the Borrower’s
(i) financial condition, business, operations or prospects or (ii) ability to
perform its obligations under any Transaction Document to which the Borrower is
a party, (B) any of the Collateral or (C) any of the Pledged Interests.
(r)    Trade Names and Subsidiaries. Other than the name White Eagle Asset
Portfolio, LLC, the Borrower has not used any other names, trade names or
assumed names for the five year period preceding the Original Amended and
Restated Closing Date (and has not used any other names, trade names or assumed
names since such date). The Borrower has no Subsidiaries and does not own or
hold, directly or indirectly, any equity interest in any Person.
(s)    Accounts. Set forth in Schedule 8.1(s) is a complete and accurate
description, as of the Second Amended and Restated Closing Date, of the existing
Accounts and the Policy Account. The Accounts and the Policy Account have each
been validly and effectively collaterally assigned to the Administrative Agent,
for the benefit of the Secured Parties, and shall be encumbered by the Lien
created pursuant to this Loan Agreement and the Account Control Agreement. The
Account Control Agreement is the legal, valid and binding obligation of the
parties thereto, enforceable against such parties in accordance with their
respective terms (except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and by general principles of equity). None of the
Borrower, the Servicer (if an Affiliated Entity), the Guarantor, the Initial
Servicer, the Initial Portfolio Manager or the Portfolio Manager has granted any
interest in the Accounts or the Policy Account to any Person other than the
Administrative Agent and the Administrative Agent has “control” of the Accounts
and the Policy Account within the meaning of the applicable UCC. To the
Borrower’s actual knowledge, the Servicer (if not an Affiliated Entity) has not
granted any interest in the Accounts or the Policy Account to any Person other
than the Administrative Agent.


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 48 of 94

--------------------------------------------------------------------------------





(t)    Financial Statements. The financial statements required to be delivered
pursuant to Section 9.1(d): (i) were, as of the date and for the periods
referred to therein, complete and correct in all respects, (ii) presented fairly
the financial condition and results of operations of the related Person as at
such time and (iii) were prepared in accordance with GAAP, consistently applied,
except as noted therein (subject as to interim statements to normal year-end
adjustments).
(u)    No Event of Default. Except as set forth on Schedule 8.1(u), no Event of
Default or Unmatured Event of Default has occurred or is continuing, or, in
relation to any Borrowing Request, will result from the funding of the Advance
and use of funds specified therein.
(v)    Foreign Assets Control Regulations, Etc.
(i)    None of the Borrower, the Predecessor Parent Pledgor, the Parent
Pledgors, the Portfolio Manager or the Guarantor nor any Affiliate of any of
them or of Imperial is (A) a person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by the Office of Foreign
Assets Control, U.S. Department of Treasury (“OFAC”) (an “OFAC Listed Person”)
or (B) a department, agency or instrumentality of, or is otherwise controlled by
or acting on behalf of, directly or indirectly, (x) any OFAC Listed Person or
(y) any person, entity, organization, foreign country or regime that is subject
to any OFAC Sanctions Program (each OFAC Listed Person and each other person,
entity, organization and government of a country described in clause (B), a
“Blocked Person”).
(ii)    No part of the proceeds from the Advances issued hereunder, under the
Original Loan Agreement or under the Original Amended and Restated Loan
Agreement constituted or constitutes or will constitute funds obtained on behalf
of any Blocked Person or was used or will otherwise be used, directly or
indirectly by the Borrower, the Parent Pledgors, the Predecessor Parent Pledgor,
the Initial Servicer, the Portfolio Manager, the Initial Portfolio Manager,
Imperial, the Guarantor or any Affiliate of any of them, in connection with any
investment in, or, to the Borrower’s actual knowledge, any transactions or
dealings with, any Blocked Person.
(iii)    To the Borrower’s actual knowledge, none of the Borrower, the Parent
Pledgors, the Predecessor Parent Pledgor, the Portfolio Manager, the Guarantor,
Imperial or any Affiliate of any of them (A) is under investigation by any
Governmental Authority for, or has been charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under any Applicable Law (collectively, “Anti-Money
Laundering Laws”), (B) has been assessed civil penalties under any Anti-Money
Laundering Laws or (C) has had any of its funds seized or forfeited in an action
under any Anti-Money Laundering Laws. The Borrower has taken reasonable measures
appropriate to the circumstances, to the extent, if any, required by Applicable
Law, to ensure that the Borrower and each Affiliate thereof is and will continue
to be in compliance with all applicable current and future Anti-Money Laundering
Laws.
(iv)    No part of the proceeds from Advances funded hereunder were used or will
be used, directly or indirectly, for any improper payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, official of any public international organization or
anyone else acting in an official capacity, in order to obtain,


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 49 of 94

--------------------------------------------------------------------------------





retain or direct business or obtain any improper advantage. The Borrower has
taken reasonable measures appropriate to the circumstances, to the extent, if
any, required by Applicable Law, to ensure that the Borrower and each Affiliate
thereof is and will continue to be in compliance with all applicable current and
future anti-corruption laws and regulations.
(w)    Retained Death Benefit Policies. As of the Second Amended and Restated
Closing Date, all Pledged Policies that constitute Retained Death Benefit
Policies are listed on Schedule 8.1(w) and the portion of the Net Death Benefit
payable to any Person other than the Securities Intermediary does not exceed
forty-five percent (45%) of the Net Death Benefit of any such Retained Death
Benefit Policy. As of the date of any Additional Policy Advance made pursuant to
a Borrowing Request, all Pledged Policies that are to be funded from such
Advance that constitute Retained Death Benefit Policies are listed on Schedule
8.1(w), which also indicates the percentage of the Net Death Benefit of each
such Retained Death Benefit Policy that is payable to any Person other than the
Securities Intermediary.
(x)    Transaction Documents. The Borrower has not entered into any agreements
or instruments other than the Transaction Documents, except as approved in
writing by the Required Lenders in their sole and absolute discretion.
(y)    Ownership of Borrower. The Borrower is classified as either a disregarded
entity or a partnership for United States federal income tax purposes. GP Parent
is owned directly by LP Parent. LP Parent owns all of the limited partnership
interests in the Borrower. GP Parent owns all of the general partnership
interests in the Borrower. LP Parent is a resident of Ireland and a qualified
person within the meaning of the double tax treaty between Ireland and the
United States with respect to taxes on income and capital gains. Borrower will
be treated as a fiscally transparent entity for Irish tax purposes with respect
to at least 99.9% of its income, in that for Irish tax purposes LP Parent will
be entitled to separately take into account on a current basis LP Parent’s share
of every item of income paid to the Borrower, whether or not distributed to LP
Parent, and the character and source of the item in the hands of LP Parent are
determined as if such item were realized directly by LP Parent from the source
from which realized by the Borrower. LP Parent qualifies for the benefits of the
double tax treaty between Ireland and the United States with respect to income
from sources within the United States. LP Parent is the owner of not less than
99.9% of the interests in the Borrower that are limited partnership interests or
general partnership interests. Neither Borrower nor LP Parent is engaged in a
trade or business through a permanent establishment in the United States within
the meaning of the double tax treaty between Ireland and the United States.










SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 50 of 94

--------------------------------------------------------------------------------





(z)    Collections. At least 99.9% of all Collections are exempt from United
States federal income tax under the double tax treaty between Ireland and the
United States, both when paid to the Borrower and when paid by the Borrower to
its partners.
(aa)    Withholding Tax. As of the Original Amended and Restated Closing Date
and any date prior to the date of any transfer or participation by the Initial
Lender of any of its Advances, no amounts to be paid by the Borrower to the
Administrative Agent or any Lender are or were subject to United States
withholding tax so long as the representation of the Initial Lender made on the
Original Amended and Restated Closing Date pursuant to Section 13.4 of the
Original Amended and Restated Loan Agreement remains accurate.
(bb)    Irish Withholding Tax. As of the Original Amended and Restated Closing
Date and any date prior to the date of any transfer or participation by the
Initial Lender of any of its Advances, no amounts to be paid by the Borrower to
the Administrative Agent or the Initial Lender are or were subject to any
withholding tax imposed by applicable authorities in Ireland so long as, with
respect to the Initial Lender, the representation of the Initial Lender made on
the Original Amended and Restated Closing Date pursuant to Section 13.4 of the
Original Amended and Restated Loan Agreement would be accurate with respect to
such Lender, and after any transfer or participation by the Initial Lender of
any of its Advances, (i) no amounts to be paid by the Borrower to or for the
benefit of the assignee or participant will be subject to any withholding tax
imposed by applicable authorities in Ireland; provided that the Borrower shall
not be in breach of the representation it makes pursuant to this clause (i) so
long as (x) the Borrower is using reasonable commercial efforts to comply with
the covenant set forth in Section 9.1(kk) hereof and compliance with such
covenant will eliminate any withholding tax imposed by the applicable
authorities in Ireland on any payments to be paid by the Borrower to or for the
benefit of such assignee or participant and (y) the Borrower lists the Lender
Notes related to such assignee or participant on the unregulated market of the
Irish Stock Exchange plc or other appropriate stock exchange or takes such other
actions described in Section 9.1(kk) within sixty (60) days after the date of
the related transfer or participation and doing so eliminates any withholding
tax imposed by the applicable authorities in Ireland on any payments to be paid
by the Borrower to or for the benefit of such assignee or participant and (ii)
no amounts to be paid by the Borrower to or for the benefit of the Initial
Lender are subject to any withholding tax imposed by applicable authorities in
Ireland so long as, with respect to the Initial Lender, the representation of
the Initial Lender made on the Original Amended and Restated Closing Date
pursuant to Section 13.4 of the Original Amended and Restated Loan Agreement
would be accurate with respect to such Lender.
Section 8.2    Representations and Warranties of the Portfolio Manager. The
Portfolio Manager makes the following representations and warranties to the
Administrative Agent and each Lender:
(a)    Organization, etc. The Portfolio Manager has been duly organized and is
validly existing and in good standing under the laws of the Islands of Bermuda
(and is not organized under the laws of any other jurisdiction or Governmental
Authority) with the requisite power and authority to own its properties and to
conduct its business as such properties are presently owned and such business is
presently conducted. The Portfolio Manager is duly licensed or qualified


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 51 of 94

--------------------------------------------------------------------------------





to do business as a foreign entity in good standing in each jurisdiction in
which the failure to be so licensed or qualified would be reasonably likely to
have a material adverse effect on any of the Pledged Policies, any other
Collateral, any of the Pledged Interests, the business, assets, financial
condition or operations of the Portfolio Manager or any of the rights or
interests of the Administrative Agent or any of the Lenders hereunder or under
any other Transaction Document.
(b)    Power and Authority; Due Authorization. The Portfolio Manager has (a) all
necessary power, authority and legal right to execute, deliver and perform its
obligations under this Loan Agreement and each of the other Transaction
Documents to which it is a party, and (b) duly authorized, by all necessary
action, the execution, delivery and performance of this Loan Agreement and the
other Transaction Documents to which it is a party.
(c)    No Violation. The consummation of the transactions contemplated by this
Loan Agreement and the other Transaction Documents and the fulfillment of the
terms hereof and thereof will not and do not (a) conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under, (i) the constitutional
documents of the Portfolio Manager, or (ii) any material agreement or instrument
to which the Portfolio Manager is a party or by which it or any of its
properties is bound, (b) result in or require the creation or imposition of any
Adverse Claim upon any of its properties pursuant to the terms of any such
material agreement or instrument or (c) violate any Applicable Law.
(d)    Validity and Binding Nature. This Loan Agreement is, and the other
Transaction Documents to which it is a party when duly executed and delivered by
the Portfolio Manager and the other parties thereto will be, the legal, valid
and binding obligation of the Portfolio Manager, enforceable in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and by general principles of equity.
(e)    Government Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority or regulatory body
required for the due execution, delivery or performance by the Portfolio Manager
of any Transaction Document to which it is a party, remains or remained
unobtained or unfiled.
(f)    Margin Regulations. The Portfolio Manager is not engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock.
(g)    Offices. The principal place of business and chief executive office of
the Portfolio Manager is located at the address set forth on Schedule 13.2 (or
at such other locations, notified to the Administrative Agent in jurisdictions
where all action required hereby has been taken and completed).
(h)    Compliance with Applicable Laws; Licenses, etc.
(i)    The Portfolio Manager is in compliance with the requirements of all
Applicable Laws, a breach of any of which, individually or in the aggregate,
could reasonably be expected to have an adverse effect on any of the Pledged
Policies, the business, assets, financial


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 52 of 94

--------------------------------------------------------------------------------





condition or operations of the Portfolio Manager or any of the rights or
interests of the Administrative Agent or any of the Lenders hereunder or under
any other Transaction Document.
(ii)    The Portfolio Manager has not failed to obtain any licenses, permits,
franchises or other governmental authorizations necessary to the ownership of
its properties or to the conduct of its business, which violation or failure to
obtain could reasonably be expected to have a material adverse effect on any of
the Pledged Policies, any other Collateral, any of the Pledged Interests, the
business, assets, financial condition or operations of the Portfolio Manager or
any of the rights or interests of the Administrative Agent or any of the Lenders
hereunder or under any other Transaction Document.
(iii)    The Portfolio Manager has complied with all licensure requirements in
each state in which it is required to be specifically registered or licensed as
a purchaser, owner or servicer of life insurance policies.
(iv)    There has been no event or circumstance that could reasonably be
expected to result in the revocation of any license, permit, franchise or other
governmental authorization of the Portfolio Manager necessary to the ownership
of its properties or to the conduct of its business.
(i)    No Proceedings. Except as set forth on Schedule 8.1(m), there is no
order, judgment, decree, injunction, stipulation or consent order of or with any
Governmental Authority to which the Portfolio Manager is subject, and there is
no action, suit, arbitration, regulatory proceeding or investigation pending,
or, to the actual knowledge of the Portfolio Manager, threatened, before or by
any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality, against the Portfolio Manager that, individually
or in the aggregate, could reasonably be expected to have a material adverse
effect on any of the Pledged Policies, any other Collateral, any of the Pledged
Interests, the business, assets, financial condition or operations of the
Portfolio Manager or any of the rights or interests of the Administrative Agent
or any of the Lenders hereunder or under any other Transaction Document; and
there is no action, suit, proceeding, arbitration, regulatory or governmental
investigation, pending or, to the actual knowledge of the Portfolio Manager,
threatened, before or by any court, regulatory body, administrative agency, or
other tribunal or governmental instrumentality (A) asserting the invalidity of
this Loan Agreement or any other Transaction Document, (B) seeking to adversely
affect the federal income tax attributes of the Portfolio Manager or (C)
asserting that any Pledged Policy or Policy to become a Pledged Policy is
invalid, void or otherwise unenforceable for any reason.
(j)    Investment Company Act, Etc. The Portfolio Manager is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, by virtue of an exemption
other than pursuant to Section 3(c)(1) or Section 3(c)(7) thereof.






SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 53 of 94

--------------------------------------------------------------------------------





(k)    Accuracy of Information. To the best of the Portfolio Manager’s knowledge
and belief, after due inquiry, and in reliance on information provided by third
parties (as to the accuracy or completeness of which the Portfolio Manager is
not liable and has expressed no opinion or made any representation or warranty),
all information furnished by, or on behalf of, the Portfolio Manager to the
Administrative Agent or any other Secured Party in connection with any
Transaction Document, or any transaction contemplated thereby, is or was as of
the date it was furnished (if such information was furnished on an earlier date)
true and accurate in every material respect (without omission of any information
necessary to prevent such information from being materially misleading).
(l)    No Material Adverse Change. Since March 27, 2013, there has been no
material adverse change in (A) the Portfolio Manager’s (i) financial condition,
business, operations or prospects or (ii) ability to perform its obligations
under any Transaction Document to which the Portfolio Manager is a party, (B)
any of the Collateral or (C) any of the Pledged Interests.
(m)    Trade Names and Subsidiaries. The Portfolio Manager has not used any
other names, trade names or assumed names for the five year period preceding the
Original Amended and Restated Closing Date (and has not used any other names,
trade names or assumed names since such date). The Portfolio Manager has no
Subsidiaries and does not own or hold, directly or indirectly, any equity
interest in any Person.
(n)    Foreign Assets Control Regulations, Etc.
(i)    The Portfolio Manager is not (A) an OFAC Listed Person or (B) a
department, agency or instrumentality of, or is otherwise controlled by or
acting on behalf of, directly or indirectly, any Blocked Person.
(ii)    To the Portfolio Manager’s actual knowledge, it (A) is not under
investigation by any Governmental Authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist-related activities
or other money laundering predicate crimes under any Applicable Law, (B) has not
been assessed civil penalties under any Anti-Money Laundering Laws or (C) has
not had any of its funds seized or forfeited in an action under any Anti-Money
Laundering Laws. The Portfolio Manager has taken reasonable measures appropriate
to the circumstances, to the extent, if any, required by Applicable Law, to
ensure that the Portfolio Manager and each Affiliate thereof is and will
continue to be in compliance with all applicable current and future Anti-Money
Laundering Laws.
(iii)    The Portfolio Manager has taken reasonable measures appropriate to the
circumstances, to the extent, if any, required by Applicable Law, to ensure that
the Portfolio Manager and each Affiliate thereof is and will continue to be in
compliance with all applicable current and future anti-corruption laws and
regulations.
Section 8.3    Representations and Warranties of the Guarantor, the Initial
Servicer and the Initial Portfolio Manager. Imperial Finance, in its capacities
as the Guarantor, the Initial Servicer and the Initial Portfolio Manager, makes
the following representations and warranties to the Administrative Agent and
each Lender:


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 54 of 94

--------------------------------------------------------------------------------





(a)    Organization, etc. Imperial Finance has been duly organized and is
validly existing and in good standing under the laws of the State of Florida
(and is not organized under the laws of any other jurisdiction or Governmental
Authority) with the requisite power and authority to own its properties and to
conduct its business as such properties are presently owned and such business is
presently conducted. Imperial Finance is duly licensed or qualified to do
business as a foreign entity in good standing in each jurisdiction in which the
failure to be so licensed or qualified would be reasonably likely to have a
material adverse effect on any of the Pledged Policies, any other Collateral,
any of the Pledged Interests, the business, assets, financial condition or
operations of Imperial Finance or any of the rights or interests of the
Administrative Agent or any of the Lenders hereunder or under any other
Transaction Document.
(b)    Power and Authority; Due Authorization. Imperial Finance has (a) all
necessary power, authority and legal right to execute, deliver and perform its
obligations under this Loan Agreement and each of the other Transaction
Documents to which it is a party, and (b) duly authorized, by all necessary
action, the execution, delivery and performance of this Loan Agreement and the
other Transaction Documents to which it is a party.
(c)    No Violation. The consummation of the transactions contemplated by this
Loan Agreement and the other Transaction Documents and the fulfillment of the
terms hereof and thereof will not and do not (a) conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time or both) a default under, (i) the organizational
documents of Imperial Finance, or (ii) any material agreement or instrument to
which Imperial Finance is a party or by which it or any of its properties is
bound, result in or require the creation or imposition of any Adverse Claim upon
any of its properties pursuant to the terms of any such material agreement or
instrument or (c) violate any Applicable Law.
(d)    Validity and Binding Nature. This Loan Agreement is, and the other
Transaction Documents to which it is a party when duly executed and delivered by
Imperial Finance and the other parties thereto will be, the legal, valid and
binding obligation of Imperial Finance, enforceable in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and by general principles of equity.
(e)    Government Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority or regulatory body
required for the due execution, delivery or performance by Imperial Finance of
any Transaction Document to which it is a party, remains or remained unobtained
or unfiled.
(f)    Margin Regulations. Imperial Finance is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock.
(g)    Offices. The principal place of business and chief executive office of
Imperial Finance is located at the address set forth on Schedule 13.2 (or at
such other locations, notified to the Administrative Agent in jurisdictions
where all action required hereby has been taken and completed).


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 55 of 94

--------------------------------------------------------------------------------





(h)    Compliance with Applicable Laws; Licenses, etc.
(i)    Imperial Finance is in compliance with the requirements of all Applicable
Laws, a breach of any of which, individually or in the aggregate, could
reasonably be expected to have an adverse effect on any of the Pledged Policies,
the business, assets, financial condition or operations of Imperial Finance or
any of the rights or interests of the Administrative Agent or any of the Lenders
hereunder or under any other Transaction Document.
(ii)    Imperial Finance has not failed to obtain any licenses, permits,
franchises or other governmental authorizations necessary to the ownership of
its properties or to the conduct of its business, which violation or failure to
obtain could reasonably be expected to have a material adverse effect on any of
the Pledged Policies, any other Collateral, any of the Pledged Interests, the
business, assets, financial condition or operations of Imperial Finance or any
of the rights or interests of the Administrative Agent or any of the Lenders
hereunder or under any other Transaction Document.
(iii)    Imperial Finance has complied with all licensure requirements in each
state in which it is required to be specifically registered or licensed as a
purchaser, owner or servicer of life insurance policies.
(iv)    There has been no event or circumstance that could reasonably be
expected to result in the revocation of any license, permit, franchise or other
governmental authorization of Imperial Finance necessary to the ownership of its
properties or to the conduct of its business.
(i)    No Proceedings. Except as set forth on Schedule 8.1(m), there is no
order, judgment, decree, injunction, stipulation or consent order of or with any
Governmental Authority to which Imperial Finance is subject, and there is no
action, suit, arbitration, regulatory proceeding or investigation pending, or,
to the actual knowledge of Imperial Finance, threatened, before or by any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality, against Imperial Finance that, individually or in the
aggregate, could reasonably be expected to have a material adverse effect on any
of the Pledged Policies, any other Collateral, any of the Pledged Interests, the
business, assets, financial condition or operations of Imperial Finance or any
of the rights or interests of the Administrative Agent or any of the Lenders
hereunder or under any other Transaction Document; and there is no action, suit,
proceeding, arbitration, regulatory or governmental investigation, pending or,
to the actual knowledge of Imperial Finance, threatened, before or by any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality (A) asserting the invalidity of this Loan Agreement or any other
Transaction Document, (B) except as set forth on Schedule 8.3(i), seeking to
adversely affect the federal income tax attributes of Imperial Finance or (C)
asserting that any Pledged Policy or Policy to become a Pledged Policy is
invalid, void or otherwise unenforceable for any reason.






SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 56 of 94

--------------------------------------------------------------------------------





(j)    Investment Company Act, Etc. Imperial Finance is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, by virtue of an exemption
other than pursuant to Section 3(c)(1) or Section 3(c)(7) thereof.
(k)    Accuracy of Information. To the best of Imperial Finance’s knowledge and
belief, after due inquiry, and in reliance on information provided by third
parties (as to the accuracy or completeness of which Imperial Finance is not
liable and has expressed no opinion or made any representation or warranty), all
information furnished by, or on behalf of, Imperial Finance to the
Administrative Agent or any other Secured Party in connection with any
Transaction Document, or any transaction contemplated thereby, is or was as of
the date it was furnished (if such information was furnished on an earlier date)
true and accurate in every material respect (without omission of any information
necessary to prevent such information from being materially misleading).
(l)    No Material Adverse Change. Except as set forth on Schedule 8.3(l), since
March 27, 2013, there has been no material adverse change in (A) Imperial
Finance’s (i) financial condition, business, operations or prospects or (ii)
ability to perform its obligations under any Transaction Document to which
Imperial Finance is a party, (B) any of the Collateral or (C) any of the Pledged
Interests.
(m)    Trade Names and Subsidiaries. Imperial Finance has not used any other
names, trade names or assumed names for the five year period preceding the
Original Amended and Restated Closing Date (and has not used any other names,
trade names or assumed names since such date). Imperial Finance has no
Subsidiaries and does not own or hold, directly or indirectly, any equity
interest in any Person.
(n)    Foreign Assets Control Regulations, Etc.
(i)    Imperial Finance is not (A) an OFAC Listed Person or (B) a department,
agency or instrumentality of, or is otherwise controlled by or acting on behalf
of, directly or indirectly, any Blocked Person.
(ii)    To Imperial Finance’s actual knowledge, it (A) is not under
investigation by any Governmental Authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist-related activities
or other money laundering predicate crimes under any Applicable Law, (B) has not
been assessed civil penalties under any Anti-Money Laundering Laws or (C) has
not had any of its funds seized or forfeited in an action under any Anti-Money
Laundering Laws. Imperial Finance has taken reasonable measures appropriate to
the circumstances, to the extent, if any, required by Applicable Law, to ensure
that Imperial Finance and each Affiliate thereof is and will continue to be in
compliance with all applicable current and future Anti-Money Laundering Laws.
(iii)    Imperial Finance has taken reasonable measures appropriate to the
circumstances, to the extent, if any, required by Applicable Law, to ensure that
Imperial Finance and each Affiliate thereof is and will continue to be in
compliance with all applicable current and future anti-corruption laws and
regulations.


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 57 of 94

--------------------------------------------------------------------------------






ARTICLE IX    
COVENANTS
Section 9.1    Affirmative Covenants. Until the first day following the date on
which all of the Obligations (including, without limitation, the Aggregate
Participation Interest) are performed and paid in full and this Loan Agreement
is terminated, the Borrower (and with respect to Section 9.1(i), the Portfolio
Manager, the Guarantor, the Initial Servicer and the Initial Portfolio Manager,
with respect to Section 9.1(w), the Portfolio Manager and with respect to
Section 9.1(jj), the Initial Servicer and the Portfolio Manager) hereby
covenants and agrees as follows:
(a)    Compliance with Laws, Etc. The Borrower shall comply in all material
respects with all Applicable Laws.
(b)    Preservation of Existence. The Borrower shall preserve and maintain its
existence, rights, franchises and privileges, and sole jurisdiction of
formation, and qualify and remain qualified in good standing as a foreign entity
in each jurisdiction where the failure to preserve and maintain such existence,
rights, franchises, privileges and qualifications could have a material adverse
effect on any of the Pledged Policies, any other Collateral, any of the Pledged
Interests, the business, assets, financial condition or operations of the
Borrower or any of the rights or interests of the Administrative Agent or any of
the Lenders hereunder or under any other Transaction Document.
(c)    Performance and Compliance with the Transaction Documents and Pledged
Policies. The Borrower shall timely and fully perform and comply in all material
respects with all provisions, covenants and other promises required to be
observed by it under the Transaction Documents and otherwise with respect to the
Pledged Policies.
(d)    Reporting Requirements. During the term of this Loan Agreement, the
Borrower shall furnish or cause to be furnished to the Administrative Agent and
each Lender:
(i)    (A) with respect to the Borrower (x) as soon as available and in any
event within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower, a copy of the unaudited
financial statements of the Borrower, and so long as such unaudited financial
statements are on a consolidated basis and include the Borrower, those of the
Predecessor Parent Pledgor or the Parent Pledgors, as of the end of such month,
certified by an officer or director of the Borrower, the Predecessor Parent
Pledgor or the Parent Pledgors (which certification shall state that the related
balance sheets and statements fairly present the financial condition and results
of operations for such fiscal quarter and, if financial statements are publicly
filed by Imperial pursuant to applicable securities laws, such certification
shall be in the same form and scope as the relevant certification delivered in
connection with such filing), delivery of which financial statements shall be
accompanied by a certificate of such officer to the effect that no Event of
Default or Unmatured Event of Default has occurred and is continuing or, if an
Event of Default or Unmatured Event of Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto and (y) as soon as available,


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 58 of 94

--------------------------------------------------------------------------------





and in any event within two-hundred seventy (270) days after the end of each
fiscal year of the Borrower (commencing with the fiscal year ending in 2014), a
copy of the audited annual balance sheet for such fiscal year of the Borrower,
and so long as such audited annual balance sheet is on a consolidated basis and
includes the Borrower, those of the Predecessor Parent Pledgor or the Parent
Pledgors, as at the end of such fiscal year, together with the related audited
statements of earnings, stockholders’ equity and cash flows for such fiscal
year, certified by an officer or director of the Borrower, the Predecessor
Parent Pledgor or the Parent Pledgors (which certification shall state that the
related balance sheets and statements fairly present the financial condition and
results of operations for such fiscal year, subject to year-end audit
adjustments and, if financial statements are publicly filed by Imperial pursuant
to applicable securities laws, such certification shall be in the same form and
scope as the relevant certification delivered in connection with such filing),
delivery of which balance sheets and statements shall be accompanied by a
certificate of such officer to the effect that no Event of Default or Unmatured
Event of Default has occurred and is continuing or, if an Event of Default or
Unmatured Event of Default has occurred and is continuing, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (B) if Imperial is no longer a Publicly Traded Company or if
Imperial fails to timely make any necessary filings with the Securities and
Exchange Commission, (x) as soon as available and in any event within forty-five
(45) days after the end of each of the first three fiscal quarters of each
fiscal year of Imperial, a copy of the unaudited financial statements of
Imperial, as of the end of such month, certified by an officer or director of
Imperial (which certification shall state that the related balance sheets and
statements fairly present the financial condition and results of operations for
such fiscal quarter and, if financial statements are publicly filed by Imperial
pursuant to applicable securities laws, such certification shall be in the same
form and scope as the relevant certification delivered in connection with such
filing) and (y) as soon as available, and in any event within two-hundred
seventy (270) days after the end of each fiscal year of Imperial, a copy of the
audited annual balance sheet for such fiscal year of Imperial as at the end of
such fiscal year, together with the related audited statements of earnings,
stockholders’ equity and cash flows for such fiscal year, certified by an
officer or director of Imperial (which certification shall state that the
related balance sheets and statements fairly present the financial condition and
results of operations for such fiscal year, subject to year-end audit
adjustments and, if financial statements are publicly filed by Imperial pursuant
to applicable securities laws, such certification shall be in the same form and
scope as the relevant certification delivered in connection with such filing);
(ii)    as soon as possible and in any event within two (2) Business Days after
any officer of the Borrower, the Assignor, the Predecessor Parent Pledgor, a
Parent Pledgor, the Portfolio Manager, the Servicer, the Guarantor, the Initial
Servicer or the Initial Portfolio Manager or Imperial has actual knowledge of,
(A) the occurrence of an Event of Default or an Unmatured Event of Default, an
officer’s certificate of the Borrower setting forth details of such event and
the action that the Borrower proposes to take with respect thereto and (B) the
downgrade, withdrawal or suspension of the financial strength rating of any
Issuing Insurance Company, notice to the Administrative Agent thereof;
(iii)    a copy of the Servicer Report on each Servicer Report Date and a copy
of the Initial Servicer Report on each Initial Servicer Report Date;


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 59 of 94

--------------------------------------------------------------------------------





(iv)    promptly, from time to time, such other information, documents, records
or reports respecting the Collateral, the Subject Policies or the condition or
operations, financial or otherwise, of the Borrower as the Administrative Agent
may from time to time reasonably request in order to protect the interests of
the Administrative Agent or any Lender under or as contemplated by this Loan
Agreement and the other Transaction Documents, including but not limited to,
upon each sale of a Pledged Policy, a report that shall include such information
as the Administrative Agent shall reasonably request, calculated as of before
such sale and after such sale, taking into account the application of the
proceeds of such sale;
(v)    as soon as possible upon learning of the death of any Insured, an email
notification to the Administrative Agent of (A) the identity of such Insured,
(B) the cost basis (purchase price paid by the first person that purchased such
Pledged Policy that was an Affiliate of the Borrower, the Assignor, the
Predecessor Parent Pledgor, a Parent Pledgor or Imperial or, if such Pledged
Policy was acquired by such Affiliate in a foreclosure process, the amount of
indebtedness allocated to such Pledged Policy by such Affiliate plus any
additional accrued and unpaid interest thereon as of the date of foreclosure
and, in each case, plus premiums paid thereon after the date of foreclosure or
purchase, as applicable, and until the Initial Closing Date) of the Pledged
Policy relating to such Insured, (C) the Net Death Benefit of the Pledged Policy
relating to such Insured, (D) the two (2) Life Expectancy Reports delivered with
respect to such Insured relating to the applicable Advance and the names of the
Pre- Approved Medical Underwriters which provided such Life Expectancy Reports,
(E) the date the Pledged Policy was first acquired by an Affiliate of the
Borrower, the Assignor, the Predecessor Parent Pledgor, a Parent Pledgor or
Imperial relating to such Insured and (F) the date of birth and date of death of
such Insured;
(vi)    no later than the Initial Closing Date, and thereafter on December 1 of
each calendar year (including the current calendar year), an annual budget
substantially in form of Exhibit E (each, an “Annual Budget”). Within five (5)
Business Days of delivery of the first such Annual Budget, and thereafter within
twenty (20) Business Days of delivery of each subsequent Annual Budget to the
Administrative Agent and each Lender, the Required Lenders will specify to the
Administrative Agent, and the Administrative Agent will advise the Borrower the
amount they have approved in their sole discretion for funding through Advances
and/or Collections in respect of Expenses and scheduled Premiums on the Pledged
Policies for (a) in the case of the first such Annual Budget, the current
calendar year, and (b) in the case of any subsequent Annual Budget the
succeeding calendar year; provided that at any time, in their sole discretion,
the Required Lenders may notify the Administrative Agent and Borrower that they
approve increases in such amounts or direct decreases in such amounts; and
(vii)    no later than five (5) Business Days following the Partial Repayment
Date, and within five (5) Business Days prior to the end of each calendar
quarter thereafter, a schedule of Premiums on the Pledged Policies for the
immediately succeeding calendar quarter. Within ten (10) Business Days of
delivery of each such schedule of Premiums, the Required Lenders will specify to
the Administrative Agent, and the Administrative Agent will advise the Borrower
whether they have approved such schedule of Premiums in their discretion,
exercised in a commercially reasonable manner.


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 60 of 94

--------------------------------------------------------------------------------





(e)    Use of Advances. The Borrower shall use the proceeds of Advances in
accordance with Section 2.8(a).
(f)    Separate Legal Entity. The Borrower hereby acknowledges that each Lender
and the Administrative Agent are entering into the transactions contemplated by
this Loan Agreement and the other Transaction Documents in reliance upon the
Borrower’s identity as a legal entity separate from its Affiliates and from
Affiliates of Imperial. Therefore, from and after the Initial Closing Date, the
Borrower shall take all reasonable steps to continue the Borrower’s identity as
a separate legal entity and to make it apparent to third Persons that the
Borrower is an entity with assets and liabilities distinct from those of any
other Person, and is not a division of any other Person. Without limiting the
generality of the foregoing and in addition to and consistent with the covenant
set forth in Section 9.1(b), the Borrower shall take such actions as shall be
required in order that:
(i)    The Borrower will be a limited partnership whose primary activities are
restricted in the Borrower Organizational Documents to owning Policies and
certain related assets and financing the acquisition thereof and conducting such
other activities as it deems necessary or appropriate to carry out its primary
activities;
(ii)    At least one manager of the GP Parent (the “Independent Manager”) and at
least one director of the LP Parent (the “Independent Director”) shall be an
individual who (i) is not a present or former director, manager, officer,
employee, supplier, customer or five percent (5%) beneficial owner of the
outstanding equity interests of the Borrower, Parent Pledgors, Guarantor,
Imperial or any Affiliate of any of them and (ii) has at least three years of
employment experience with one or more entities with a national reputation and
presence that provide, in the ordinary course of their respective businesses,
advisory, management or placement services to issuers of securitization or
structured finance instruments, agreements or securities, and is currently
employed by such an entity; provided, however, that an individual shall not be
deemed to be ineligible to be an Independent Manager or an Independent Director
solely because such individual serves or has served in the capacity of an
“independent director” or similar capacity for special purpose entities formed
by any Affiliate of the Borrower or Imperial. The organizational documents of
the GP Parent, the LP Parent and Borrower shall provide that (i) in the case of
the GP Parent, the approval of all managers, including the Independent Manager,
and in the case of the LP Parent, the approval of all directors, including the
Independent Director, and in the case of the Borrower, all managers of the GP
Parent including the Independent Manager, shall be required in order to approve
of such partner of the Borrower or the Borrower taking any action to cause the
filing of, a voluntary bankruptcy petition with respect to the Borrower, and
shall indicate that no such action by such partner of the Borrower or the
Borrower is valid unless the Independent Manager or Independent Director, as
indicated above, shall approve the taking of such action in writing prior to the
taking of such action, and (ii) such provisions and such delegation cannot be
rescinded or amended without the prior written consent of the Independent
Manager or Independent Director, as appropriate;
(iii)    Any employee, consultant or agent of the Borrower will be compensated
from funds of the Borrower, as appropriate, for services provided to the
Borrower;


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 61 of 94

--------------------------------------------------------------------------------





(iv)    To the extent, if any, that the Borrower and any other Person share
items of expenses such as legal, auditing and other professional services, such
expenses will be allocated to each of them on a reasonable and fair basis;
(v)    The Borrower shall hold itself out as a separate entity;
(vi)    The Borrower will maintain books and records separately from those of
any other Person, including all of its partners;
(vii)    The Borrower shall pay its own material liabilities out of its own
funds;
(viii)    The Borrower shall not acquire any obligations or securities of its
partners or shareholders;
(ix)    All audited financial statements of any Person that are consolidated to
include the Borrower will contain notes clearly and conspicuously indicating (in
appropriate notes or otherwise) that (A) all of the Borrower’s assets are owned
by the Borrower, and (B) the Borrower is a separate entity;
(x)    The Borrower’s assets will be maintained in a manner that facilitates
their identification and segregation from those of any other Person;
(xi)    The Borrower will strictly observe appropriate formalities in its
dealings with all other Persons, and funds or other assets of the Borrower will
not be commingled with those of any other Person, other than temporary
commingling in connection with servicing the Pledged Policies to the extent
explicitly permitted by the other Transaction Documents;
(xii)    The Borrower shall not, directly or indirectly, be named or enter into
an agreement to be named, as a direct or contingent beneficiary or loss payee,
under any insurance policy with respect to any amounts payable due to
occurrences or events related to any other Person;
(xiii)    The Borrower shall maintain an arm’s length relationship with its
partners and other Affiliates and Affiliates of Imperial;
(xiv)    The Borrower will not hold itself out to be responsible for the debts
of any other Person; and
(xv)    The Borrower will not fail to maintain all policies and procedures or
take or continue to take all actions necessary or appropriate to ensure that all
factual assumptions set forth in opinions of counsel of the Borrower or its
Affiliates delivered in connection herewith or the other Transaction Documents
remain true and accurate at all times.




SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 62 of 94

--------------------------------------------------------------------------------





(g)    Defense. The Borrower shall, in consultation with the Administrative
Agent and at its own expense, defend the Collateral against all lawsuits and
statutory claims and Liens of all Persons at any time claiming the same or any
interest therein through the Borrower or any Affiliate of Imperial adverse to
the Administrative Agent or the Secured Parties.
(h)    Perfection. The Borrower shall, at the Borrower’s expense, perform all
acts and execute all documents requested in writing by the Administrative Agent
at any time to evidence, perfect, maintain and enforce the security interest of
the Administrative Agent in the Collateral and in the Pledged Interests and the
priority thereof. The Borrower will, at the reasonable request of the
Administrative Agent, deliver financing statements relating to the Collateral,
and, where permitted by law, the Borrower hereby authorizes the Administrative
Agent to file one or more financing statements covering all of the Collateral
and other assets of the Borrower. The Borrower shall cause its primary
electronic books and records relating to the Collateral to be marked, with a
legend stating that the Pledged Policies and the other Collateral owned by the
Borrower have been pledged to the Administrative Agent, for the benefit of the
Secured Parties.
(i)    Audit. The Borrower, the Portfolio Manager, the Initial Portfolio
Manager, the Initial Servicer and the Guarantor shall, and shall cause each of
the Parent Pledgors, the Assignor, the Predecessor Parent Pledgor and Servicer
to permit each Lender, the Administrative Agent or their duly authorized
representatives, attorneys, accountants or auditors during ordinary business
hours and upon written notice given one (1) Business Day in advance, to visit
the offices thereof and to inspect their accounts, records and computer systems,
software and programs used or maintained by them in relation to the Collateral
or their performance of duties under or in relation to the Transaction Documents
to which they are party as such Lender or the Administrative Agent may
reasonably request (a “Collateral Audit”) and the Borrower shall enable the
Insurance Consultant to seek and receive from the related Issuing Insurance
Companies any verifications of coverage related to the Pledged Policies as often
as the Administrative Agent may request the Insurance Consultant to do so. The
Borrower shall promptly on demand reimburse the Administrative Agent and the
Lenders for all costs and expenses incurred by or on behalf of the
Administrative Agent and the Lenders in connection with any Collateral Audit and
their ongoing review and the Insurance Consultant’s ongoing review of the
documents related to the Pledged Policies, including, without limitation, the
documents on the FTP Site; provided, however, if no Event of Default or
Unmatured Event of Default has occurred and is continuing, the total expenses
incurred by or on behalf of Borrower, the Portfolio Manager, the Initial
Portfolio Manager, the Initial Servicer, the Guarantor, each of the Parent
Pledgors, the Assignor, the Predecessor Parent Pledgor and the Servicer related
to Collateral Audits, the ongoing review of the documents related to the Pledged
Policies by the Lenders, the Administrative Agent and the Insurance Consultant
and delivering any verifications of coverage related to the Pledged Policies
(including any reimbursements actually made by the Borrower, the Portfolio
Manager, the Initial Portfolio Manager, the Initial Servicer, the Guarantor,
each of the Parent Pledgors, the Assignor, the Predecessor Parent Pledgor and
the Servicer to the Lenders and the Administrative Agent in connection
therewith) shall be limited to no more than $2,000 (as adjusted annually for
inflation or such higher amount if such higher amount is the Insurance
Consultant’s reasonably determined prevailing market cost in the industry for
such Collateral Audits or ongoing reviews of the type in question as adjusted
for changes in audit standards) for each Pledged Policy during any twelve (12)
month period. Upon written instructions from the Administrative


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 63 of 94

--------------------------------------------------------------------------------





Agent, each of Borrower, the Portfolio Manager, the Initial Portfolio Manager,
the Initial Servicer and the Guarantor shall, and shall cause the Servicer (and
the Administrative Agent may cause the Custodian) to release any document
related to any Collateral to the Administrative Agent. The Administrative Agent
may conduct a Collateral Audit no more than once per calendar year at the
Borrower’s expense and no more frequently than once every two (2) calendar
months at the Lenders’ expense; provided, however, if an Event of Default or
Unmatured Event of Default has occurred and is continuing, the Administrative
Agent, at the Borrower’s expense, shall have the right to conduct a Collateral
Audit at any time and as often the Administrative Agent determines is necessary
or desirable.
(j)    Additional Assistance. The Borrower shall provide such cooperation,
information and assistance, and prepare and supply the Administrative Agent with
such data regarding the performance by the Issuing Insurance Companies of their
obligations under the Pledged Policies and the performance by the Borrower of
its obligations under the Transaction Documents, as may be reasonably requested
by the Administrative Agent from time to time.
(k)    Accounts. The Borrower shall not maintain any bank accounts other than
the Accounts. The Borrower shall not close any of the Accounts unless the
Required Lenders shall have consented thereto in their sole discretion.
(l)    Keeping of Records and Books of Account. The Borrower shall maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate the documents relating to the Collateral in
the event of the destruction thereof), and keep and maintain all records and
other information, reasonably necessary or reasonably advisable for the
collection of proceeds of the Pledged Policies.
(m)    Deposit of the Collections. The Borrower shall deposit or cause to be
deposited all Collections into the Collection Account in accordance with Section
5.1.
(n)    Investment Company Act. The Borrower, the Assignor, the Predecessor
Parent Pledgor and Parent Pledgors shall not become an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, by virtue of an exemption other than
pursuant to Section 3(c)(1) or Section 3(c)(7) thereof. The Borrower shall take
any and all actions to ensure that it is not a “covered fund” under Section 13
of the Bank Holding Company Act of 1956, as amended.
(o)    [Reserved]
(p)    Borrower Residence. Each of the GP Parent, the LP Parent, the Predecessor
Parent Pledgor and the Assignor shall at all times maintain its registered
office in the jurisdiction indicated in the notice provisions of the Transaction
Documents to which it is party. The Borrower shall at all times maintain its
principal place of business in the Commonwealth of Bermuda.




SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 64 of 94

--------------------------------------------------------------------------------





(q)    Payment of Taxes. The Borrower shall pay and discharge, as they become
due, all Taxes lawfully imposed upon it or incurred by it or its properties and
assets, including, without limitation, lawful claims for labor, materials and
supplies which, if unpaid might become a Lien or a charge upon any of the assets
of the Borrower, including, without limitation, the Collateral, provided,
however, that the Borrower shall have the right to contest any such taxes,
assessments, debts, claims and other charges in good faith so long as adequate
reserves are maintained in accordance with GAAP.
(r)    Errors and Omissions. The Borrower shall maintain or be named as an
additional insured under one or more errors and omissions policies maintained by
an Affiliate, each with insurance companies rated A-, VII or higher by A.M. Best
on all officers, employees or other Persons where the Borrower has the right to
direct and control such individuals in any capacity with regard to the Pledged
Policies to handle documents and papers related thereto. Each such policy shall
insure against losses resulting from the errors, omissions and negligent acts of
such officers, employees and other persons and shall be maintained in an
aggregate amount of at least $10,000,000 or such lower amount as the
Administrative Agent may designate in writing to the Borrower from time to time,
and in a form reasonably acceptable to the Administrative Agent. No provision of
this Section 9.1(r) requiring such errors and omissions policy(ies) shall
diminish or relieve the Borrower from its duties and obligations as set forth in
this Loan Agreement. Upon the request of the Administrative Agent at any time
subsequent to the Initial Closing Date, the Borrower shall cause to be delivered
to the Administrative Agent a certification evidencing the Borrower’s coverage
under such errors and omissions policy(ies). Any such insurance policy shall
contain a provision or endorsement providing that such policy may not be
canceled or modified in a materially adverse manner without ten (10) days’ prior
written notice to the Administrative Agent.
(s)    Pledged Policies. The Borrower shall maintain the Pledged Policies in
full force and effect and not in a state of grace; provided that failure to do
so solely as a result of (i) any uncured Lender Default, (ii) the failure by the
Administrative Agent to apply amounts on deposit in the Escrow Account in
accordance with Section 5.2(d) to fund the same, which amounts are sufficient to
pay Premiums on the Pledged Policies or the election by the Administrative Agent
to deliver an Alternative Information Notice pursuant to Section 5.2(h) and the
amount of Premiums funded is less than the amount set forth in the Calculation
Date Report in respect of which such Alternative Information Notice was
delivered, or (iii) the abandonment of a Pledged Policy in accordance with
Section 2.7(b), will not comprise a breach of this covenant; provided further
that with respect to any Pledged Policy set forth on the Initial Advance
Lexington Schedule, such Pledged Policy may have been in a state of grace on the
Initial Closing Date but the Borrower caused such Pledged Policy to no longer be
in state of grace by June 30, 2013.
(t)    Further Assurances. The Borrower shall procure and deliver to the
Administrative Agent and/or execute any security agreement, financing statement
or other writing necessary to evidence, preserve, protect or enforce the
Lenders’ rights and interests to or in the Collateral or in any other collateral
agreed to by the parties that is requested in writing by the Administrative
Agent or any Lender.


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 65 of 94

--------------------------------------------------------------------------------





(u)    Litigation. The Borrower shall promptly notify the Administrative Agent
of:
(i)    any litigation, administrative proceedings, audits, actions, proceedings,
claims or investigations pending or threatened in writing, conducted or to be
conducted by any Person or Governmental Authority, actions, proceedings, claims
or investigations pending or threatened in writing against the Borrower or the
entry of any judgment against the Borrower, which in each case could reasonably
be expected to involve or create a liability of the Borrower which exceeds
$50,000 per incident or $200,000 in the aggregate, whether or not insured
against;
(ii)    the entry of any judgment against the Borrower or the creation of any
Lien against any of the Collateral or the Pledged Interests; and
(iii)    any actual or alleged violation by the Borrower of any Applicable Law
which could reasonably be expected to have an adverse effect on any of the
Pledged Policies, the business, assets, financial condition or operations of the
Borrower or any of the rights or interests of the Administrative Agent or any of
the Lenders hereunder or under any other Transaction Document.
(v)    Insured Consent. The Borrower shall use commercially reasonable efforts
to cause each Insured with respect to a Pledged Policy to consent to the release
and delivery of its current and historical medical information and death
certificate.
(w)    In-Force Policy Illustrations. The Borrower shall or shall cause the
Servicer to cause the applicable Issuing Insurance Companies to deliver to the
Servicer an in- force Policy Illustration in respect of each Pledged Policy
within 30 days of the anniversary of the issue date of each Policy, which the
Portfolio Manager will upload to the FTP site as described in the Portfolio
Management Agreement.
(x)    Cooperation. The Borrower shall assist the Administrative Agent with, and
take all actions reasonably requested by the Administrative Agent in connection
with, the engagement of servicers, medical underwriters and tracking agents and
the enabling of such parties to perform the services for which they have been
retained by the Administrative Agent relating to the Pledged Policies.
(y)    Collateral Assignment. Prior to the Second Amended and Restated Closing
Date, in relation to each Policy comprising Collateral as of the Second Amended
and Restated Closing Date, the Borrower has caused and, prior to each Additional
Policy Advance Date, the Borrower shall cause, the Securities Intermediary or
the Insurance Consultant to submit each collateral assignment in respect of each
Policy pledged on such Advance Date to the applicable Issuing Insurance Company,
naming the Administrative Agent, on behalf of the Lenders, as the collateral
assignee.




SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 66 of 94

--------------------------------------------------------------------------------





(z)    Other Information. The Borrower shall use commercially reasonable efforts
to obtain any other information reasonably requested by the Administrative Agent
with respect to the Pledged Policies and the Insureds.
(aa)    Transaction Documents. The Borrower shall duly and timely perform all of
its covenants and obligations under all Transaction Documents, except with the
prior written consent of the Administrative Agent.
(bb)    Mandatory Liquidation. After the earlier of the date on which (i) the
number of Pledged Policies is less than or equal to one hundred (100) or (ii)
the aggregate Net Death Benefit of the Pledged Policies is less than or equal to
fifteen percent (15%) of the aggregate Net Death Benefit of the Pledged Policies
on the Initial Closing Date, the Borrower shall, within 180 days of the
Borrower’s receipt of written direction from the Required Lenders, sell all of
the Pledged Policies in accordance with Section 2.7(a).
(cc)    Payment of Premiums. On and after the Partial Repayment Date, subject to
Section 2.7(b), the Borrower shall pay or cause to be paid all Premiums due on
the Pledged Policies and keep all the Pledged Policies in full force and effect
and not in a state of grace.
(dd)    LP Parent Contribution Agreement, Predecessor Parent Pledgor
Contribution Agreement and Assignor Contribution Agreement. The Borrower shall
enforce the Predecessor Parent Pledgor’s obligations under the Predecessor
Parent Pledgor Contribution Agreement, including, without limitation, the
obligation of the Predecessor Parent Pledgor to reacquire Pledged Policies in
accordance with the terms thereof. The Borrower shall enforce the LP Parent’s
obligations under the LP Parent Contribution Agreement, including, without
limitation, the obligation of the LP Parent to acquire Pledged Policies in
accordance with the terms thereof. The Borrower shall cause the LP Parent to
enforce its obligations under the Predecessor Parent Pledgor LP Contribution
Agreement, including, without limitation, the obligation of the Predecessor
Parent Pledgor to reacquire Pledged Policies in accordance with the terms
thereof. The Borrower shall cause the Predecessor Parent Pledgor to enforce its
obligations under the Assignor Contribution Agreement, including, without
limitation, the obligation of the Assignor to reacquire Pledged Policies in
accordance with the terms thereof.
(ee)    Servicing Agreements. The Borrower shall timely enforce its rights and
obligations under the Servicing Agreement, including, without limitation, upon
the Administrative Agent’s instruction after the occurrence of a Servicer
Termination Event, terminating the Servicer in accordance with the terms
thereof. The Borrower shall not engage the Servicer to perform any additional
services under the Servicing Agreement without obtaining the Administrative
Agent’s prior written consent, which consent may be given or withheld in the
Required Lenders’ reasonable discretion. The Borrower shall timely enforce its
rights and obligations under the Initial Servicing Agreement, including, without
limitation, upon the Administrative Agent’s instruction after the occurrence of
an Initial Servicer Termination Event, terminating the Initial Servicer in
accordance with the terms thereof. The Borrower shall not engage the Initial
Servicer to perform any additional services under the Initial Servicing
Agreement without obtaining the Administrative Agent’s prior written consent,
which consent may be given or withheld in the Required Lenders’ reasonable
discretion.


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 67 of 94

--------------------------------------------------------------------------------





(ff)    Classification Elections of Borrower, GP Parent. Borrower shall cause
the GP Parent to make such elections and take any other actions, or cause such
elections to be made or such actions to occur, to ensure or cause the Borrower
to be treated as a disregarded entity or partnership for United States federal
income tax purposes. Borrower shall cause the GP Parent to make such elections
and take any other actions, or cause such elections to be made or such actions
to occur, to ensure or cause GP Parent to be classified as a disregarded entity
for United States federal income tax purposes at all times following twenty-four
(24) months after the Original Amended and Restated Closing Date.
(gg)    Custodial Packages. Within fifteen (15) days of the Initial Closing
Date, the Borrower delivered or caused to be delivered all Custodial Packages
(including all originals thereof) related to the Subject Policies for the
Initial Advance to the Custodian. Within fifteen (15) days of the Initial
Closing Date, the Borrower caused the Custodian to deliver to the Administrative
Agent a written confirmation identifying all such Subject Policies for which the
Custodian had accepted delivery of the related purported Custodial Packages
pursuant to the terms of the Account Control Agreement. On or before August 31,
2013, the Borrower caused the Custodian to verify to the Administrative Agent in
writing its receipt of all documents required to be contained in each of the
Custodial Packages related to the Subject Policies for the Initial Advance by
delivering the required certification pursuant to the terms of the Account
Control Agreement. On or prior to each Advance Date, the Borrower has caused or
shall cause, as applicable, the Portfolio Manager to upload the related
Collateral Packages (and with respect to the Initial Advance, the Schedules
relating thereto) to the FTP Site. With respect to each Pledged Policy set forth
on Schedule 7.1(f) on the Initial Closing Date, the Borrower delivered or caused
the delivery of such Pledged Policies to the Custodian. With respect to each
other Pledged Policy set forth on Schedule 7.1(f), the Borrower shall use
commercially reasonable efforts to deliver or cause the delivery of such Pledged
Policies to the Custodian.
(hh)    Delivery of Change Forms. Within two (2) Business Days of the Initial
Closing Date, the Borrower delivered or caused to be delivered to the Securities
Intermediary completed but unsigned Change Forms for the Subject Policies
related to the Initial Advance, to be executed by the Securities Intermediary in
blank. Within seven (7) Business Days of the Initial Closing Date, the Borrower
caused the Securities Intermediary to confirm to the Administrative Agent in
writing in the form of Exhibit L-3 to the Account Control Agreement that it is
holding Change Forms with respect to the Subject Policies related to the Initial
Advance executed by the Securities Intermediary in blank and the Administrative
Agent received copies of such Change Forms.
(ii)    Portfolio Manager. The Borrower shall timely enforce its rights and
obligations under the Portfolio Management Agreement, including, without
limitation, upon the Administrative Agent’s instruction after the occurrence of
a Portfolio Manager Termination Event, terminating the Portfolio Manager in
accordance with the terms thereof. The Borrower shall not engage the Portfolio
Manager to perform any additional services under the Portfolio Management
Agreement without obtaining the Administrative Agent’s prior written consent,
which consent may be given or withheld in the Required Lenders’ reasonable
discretion.




SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 68 of 94

--------------------------------------------------------------------------------





(jj)    Opinions. Each of the Borrower, the Initial Servicer and the Portfolio
Manager will maintain all policies and procedures and take and continue to take
all actions necessary or appropriate to ensure that all factual assumptions set
forth in opinions of counsel of the Borrower or its Affiliates delivered in
connection herewith or the other Transaction Documents remain true and accurate
at all times.
(kk)    Listing. If a Lender assigns all or any portion of its Lender Notes,
Commitment and Advances hereunder pursuant to Section 13.4 hereof and the
assignee thereof resides in a jurisdiction that does not have a tax treaty with
Ireland or if the assignment otherwise gives rise to Irish withholding tax, the
Borrower shall, (i) within sixty (60) days after the date of such assignment,
list the Lender Notes on the unregulated market of the Irish Stock Exchange plc
or other stock exchange if doing so would eliminate or reduce any withholding
tax imposed by applicable authorities in Ireland on any payments to be paid by
the Borrower to or for the benefit of such assignee or (ii) use reasonable
commercial efforts to ascertain whether any adjustments to the structure of the
Borrower and its partners or otherwise can be implemented without cost or
prejudice to any Lender that will eliminate the imposition of such withholding
tax, and if such adjustments are satisfactory to the Administrative Agent and
the Lenders, as determined in their sole and absolute discretion, within sixty
(60) days following the date of such assignment, the Borrower shall implement
such adjustments.
(ll)    Manager. The Borrower shall ensure that all times the Manager, any
successor Manager and any other Person performing functions similar to the
Manager is an individual with at least three years of employment experience in
the life settlement industry, possessing sufficient skills and knowledge to
fulfill his or her obligations under the Consulting Agreement and any similar
agreement.
(mm)    Cash Interest Coverage Ratio Reporting Requirements. Within five (5)
Business Days after the end of each calendar month commencing with the calendar
month ending in December 2016, the Borrower shall furnish or cause to be
furnished to the Administrative Agent and each Lender a report, in form and
substance satisfactory to the Administrative Agent, which report shall include a
calculation of the Cash Interest Coverage Ratio for each day of the immediately
preceding calendar month (which report shall include, without limitation, all
information necessary in order to enable the Administrative Agent to
independently make each such calculation) and include a statement as to whether
the Cash Interest Coverage Ratio has ever failed to meet the ratio for the Cash
Interest Coverage Ratio identified in each of Section 10.1(x) hereof and in the
definition of “Cash Flow Sweep Percentage”, and if so, each date of such
occurrence. Each such report shall be certified by an officer or director of EMG
that all information set forth in such report is true and accurate in all
respects (without omission of any information necessary to prevent such
information from being materially misleading).
Section 9.2    Negative Covenants. Until the first day following the date on
which all of the Obligations (including, without limitation, the Aggregate
Participation Interest) are performed and paid in full and this Loan Agreement
is terminated, the Borrower hereby covenants and agrees that it shall not:


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 69 of 94

--------------------------------------------------------------------------------





(a)    Assignment of Pledged Policies, Etc. Except as provided herein and in the
other Transaction Documents, sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist, any Adverse Claim upon or
with respect to, any of the Pledged Policies or any other Collateral, including,
without limitation, any Adverse Claim arising out of a Policy Loan.
(b)    Amendments to Transaction Documents, etc. Amend, otherwise modify or
waive any term or condition of: (i) this Loan Agreement, except with the prior
written consent of all of the Lenders or (ii) any other Transaction Document,
the Borrower Organizational Documents, any Pledged Policy or any other material
contract, except in each case with the prior written consent of the Required
Lenders.
(c)    Deposit of Non-Collections. Deposit or otherwise credit, or cause or
permit to be so deposited or credited, to the Collection Account any cash or
other assets other than Collections and other amounts allowed or required to be
credited to the Collection Account in accordance with Section 5.2.
(d)    Indebtedness. Contract, create, incur or assume any indebtedness other
than indebtedness incurred pursuant to this Loan Agreement and the other
Transaction Documents.
(e)    Change of Accounts. Change or cause to be changed any of the Accounts or
the Policy Account or amend the Account Control Agreement without prior written
consent of the Required Lenders.
(f)    Mergers, Acquisitions, Sales, Subsidiaries, etc.
(i)    Be acquired directly or indirectly, or be a party to any merger or
consolidation, or directly or indirectly purchase or otherwise acquire all or
substantially all of the assets or any stock of any class of, or any partnership
or joint venture interest in, any other Person, except for Permitted Investments
or sell, transfer, assign, convey or lease any of its property and assets (or
any interest therein) other than pursuant to, or as contemplated by, this Loan
Agreement or the other Transaction Documents;
(ii)    make, incur or suffer to exist an Investment in, equity contribution to,
loan or advance to, or payment obligation in respect of the deferred purchase
price of, or payment for, property from, any other Person, except for Permitted
Investments, pursuant to the Transaction Documents;
(iii)    create any direct or indirect Subsidiary or otherwise acquire direct or
indirect ownership of any equity interests in any other Person other than
pursuant to the Transaction Documents; or




SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 70 of 94

--------------------------------------------------------------------------------





(iv)    enter into any transaction with any Affiliate of the Borrower, Imperial,
the Guarantor or the Portfolio Manager or any Affiliate of any of them except
for the transactions contemplated or permitted by the Transaction Documents and
other transactions upon fair and reasonable terms materially no less favorable
to the Borrower or than would be obtained in a comparable arm’s length
transaction with a Person not an Affiliate of the Borrower, Imperial, the
Guarantor or the Portfolio Manager.
(g)    Change in Business Policy. Make any change in the character of its
business.
(h)    Chief Executive Office. Move its chief executive office or jurisdiction
of formation or permit the documents and books in its possession or under its
control evidencing the Collateral to be moved, unless (i) the Borrower shall
have given to the Administrative Agent not less than thirty (30) days’ prior
written notice thereof, clearly describing the new location, and (ii) the
Borrower shall have taken such action, satisfactory to the Administrative Agent,
to maintain the title or ownership of the Borrower and any security interest of
the Administrative Agent, in the Collateral at all times fully perfected and in
full force and effect. The Borrower shall not in any event become or seek to
become organized under the laws of more than one jurisdiction.
(i)    Business Restrictions. Engage in any business or transactions, or be a
party to any documents, agreements or instruments, other than the Transaction
Documents or those incidental to the purposes thereof, or make any expenditure
for the purchase of any assets if such expenditure is made by the Borrower
through a withdrawal of funds from an Account.
(j)    Sale of Assets. Sell, transfer or convey any assets, except as expressly
permitted by the Transaction Documents.
(k)    Ownership of Borrower, GP Parent. (i) During the twenty-four (24) month
period following the Original Amended and Restated Closing Date only, make any
elections, take any actions or fail to take any actions that would cause
Borrower to be classified as other than a disregarded entity or partnership for
United States federal income tax purposes or other than a fiscally transparent
entity for Irish tax purposes, and at all times after such twenty- four (24)
month period, make any elections, take any actions or fail to take any actions
that would cause Borrower to be classified as other than a disregarded entity
for United States federal income tax purposes or other than a transparent entity
for Irish tax purposes or (ii) fail to cause the GP Parent to be classified as a
disregarded entity for United States federal income tax purposes at all times
following twenty-four (24) months after the Original Amended and Restated
Closing Date.
(l)    Further Policy Acquisitions. Acquire at any time any additional Policies
that are not Pledged Policies without the prior written consent of the
Administrative Agent.
(m)    Use of Proceeds. Without the prior written consent of the Administrative
Agent, use any proceeds arising from a sale under Section 2.7 other than
pursuant to this Loan Agreement.


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 71 of 94

--------------------------------------------------------------------------------





(n)    Accounting Changes. Change any accounting practices, policies or
treatment without the prior written consent of the Administrative Agent, except
to the extent required by Applicable Law, changes in GAAP or requirements of its
independent accountants.
(o)    Foreign Assets Control Regulations, Etc. (i) Become or permit any of its
subsidiaries to become a Blocked Person, (ii) have or permit any of its
subsidiaries to have any investments in or engage in any dealings or
transactions with any Blocked Person or (iii) violate or permit any of its
subsidiaries to violate any Anti-Money Laundering Law.
ARTICLE X    
EVENTS OF DEFAULT; REMEDIES
Section 10.1    Events of Default. Each of the following shall constitute an
“Event of Default” under this Loan Agreement upon the (i) expiration of the time
period set forth below or (ii) expiration of a Cure Notice delivered to the
Borrower by the Required Lenders in their sole discretion or (iii) earlier
revocation of such Cure Notice by the Required Lenders in their sole discretion:
(a)    Non-Payment. (A) The Borrower shall fail to make when due, any payment to
any Lender or the Administrative Agent under this Loan Agreement or any other
Transaction Document and such failure continues for one (1) Business Day, or (B)
so long as such failure is not solely due to an uncured Lender Default, the
Borrower shall fail to make when due, any payment to any other Person under this
Loan Agreement or any other Transaction Document, including, without limitation,
the failure to pay any Premium, and such failure continues for thirty (30) days
or (C) any Advance is not paid in full on the Maturity Date. For the avoidance
of doubt, the Lenders making one or more Protective Advances to pay any Premiums
due during such thirty (30) day period shall not constitute a cure of the
related Event of Default.
(b)    Breach of Representations and Warranties. Any representation or warranty
made or deemed made by the Borrower, the Assignor, the Predecessor Parent
Pledgor, a Parent Pledgor, the Initial Portfolio Manager, the Portfolio Manager,
the Initial Servicer, the Guarantor, the Servicer or Imperial under or in
connection with any Transaction Document to which it is a party or any
information or report delivered by or on behalf of any such Person to the
Administrative Agent or any Lender hereunder or under any other Transaction
Document shall prove to have been incorrect or untrue in any material respect
when made or delivered (or when such representation, warranty, information or
report is deemed to have been made or delivered) and, if curable, such breach is
not cured within thirty (30) days.
(c)    Non-Compliance with Other Provisions. (i) The Borrower shall fail to
perform or observe any covenant or agreement set forth in Section 9.1(q),
Section 9.1(y), Section 9.1(dd), Section 9.1(ee), Section 9.1(ff), Section
9.1(gg), Section 9.1(ii), Section 9.1(jj), Section 9.1(kk), Section 9.1(ll),
Section 9.2 (other than Section 9.2(c)) or (ii) the Borrower, the Assignor, the
Predecessor Parent Pledgor, a Parent Pledgor, Imperial, the Initial Portfolio
Manager, the Portfolio Manager, the Initial Servicer, the Guarantor or the
Servicer shall fail to perform or observe any other term, covenant or agreement
contained in any Transaction Document to which it is party on its part to be
performed or observed and any such failure described in this clause (ii) shall
remain unremedied


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 72 of 94

--------------------------------------------------------------------------------





for thirty (30) days (or, with respect to a failure to deliver the Calculation
Date Report or a failure to comply with any of Section 2.7, Section 9.1(e),
Section 9.1(h), Section 9.1(i), Section 9.1(m), Section 9.1(hh), Section 9.2(c),
such failure shall remain unremedied for five (5) Business Days) from the
earlier of (i) the date the Borrower receives notice of such failure and (ii)
the date the Borrower has actual knowledge thereof.
(d)    Non-Compliance by Other Parties. Any party to any Transaction Document
other than the Borrower, the Assignor, the Predecessor Parent Pledgor, a Parent
Pledgor, Imperial, the Servicer, the Initial Servicer, the Guarantor, the
Portfolio Manager, the Initial Portfolio Manager, the Lenders or the
Administrative Agent shall fail to perform or observe any term, covenant or
agreement contained in this Loan Agreement or in any other Transaction Document
on its part to be performed or observed and any such failure shall remain
unremedied for thirty (30) days (or, with respect to a failure by the Securities
Intermediary to make any deposit or withdrawal from any of the Accounts to be
made by it under the Transaction Documents, such failure shall remain unremedied
for one (1) Business Day) from the earlier of the (i) the date such Person
receives notice of such failure and (ii) the date such Person has actual
knowledge thereof.
(e)    Validity of Transaction Documents. (i) This Loan Agreement or any other
Transaction Document shall (except in accordance with its terms), in whole or in
part, cease to be the legally valid, binding and enforceable obligation of the
Borrower, the Assignor, the Predecessor Parent Pledgor, a Parent Pledgor,
Imperial, the Initial Servicer, the Guarantor, the Servicer, the Initial
Portfolio Manager or the Portfolio Manager or cease to be in full force and
effect, (ii) the Borrower, the Assignor, the Predecessor Parent Pledgor, a
Parent Pledgor, Imperial, the Initial Servicer, the Guarantor, the Servicer, the
Initial Portfolio Manager or the Portfolio Manager shall directly or indirectly
contest in any manner such effectiveness, validity, binding nature or
enforceability of such document, (iii) any other party (other than any of the
Lenders, the Administrative Agent or any other Affected Party) shall directly or
indirectly contest such effectiveness, validity, binding nature or
enforceability of such document, (iv) this Loan Agreement together with the
Account Control Agreement shall cease to create a valid Lien in favor of the
Administrative Agent in the Collateral, or the Lien of the Administrative Agent
in the Collateral shall cease to be a valid and enforceable first priority
perfected Lien, free and clear of any Adverse Claim or (v) the Borrower Interest
Pledge Agreement shall cease to create a valid Lien in favor of the
Administrative Agent in Pledged Interests, or the Lien of the Administrative
Agent in the Pledged Interests shall cease to be a valid and enforceable first
priority perfected Lien, free and clear of any Adverse Claim.
(f)    Bankruptcy. An Event of Bankruptcy shall have occurred with respect to
the Borrower, the Assignor, the Predecessor Parent Pledgor, a Parent Pledgor or
Imperial.
(g)    Change in Control. A Change in Control shall have occurred with respect
to the Borrower, a Parent Pledgor, the Predecessor Parent Pledgor or the
Assignor.
(h)    Certain Events with Respect to Imperial. Imperial ceases to be a Publicly
Traded Company or a Blocked Person shall become the owner, directly or
indirectly,


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 73 of 94

--------------------------------------------------------------------------------







[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


beneficially or of record, of equity representing five percent (5.00%) or more
of the aggregate ordinary voting power represented by the issued and outstanding
equity of Imperial.
(i)    Tax Liens; ERISA Liens. The Internal Revenue Service shall file notice of
a Lien pursuant to the Code with regard to any assets of the Borrower, the
Assignor, the Predecessor Parent Pledgor, a Parent Pledgor or Imperial or the
PBGC shall, or shall indicate its intention to, file notice of a Lien pursuant
to Section 4068 of ERISA with regard to any of the assets of the Borrower, the
Assignor, the Predecessor Parent Pledgor or a Parent Pledgor in excess of
$100,000 or with regard to Imperial in excess of $3,000,000; provided, however,
that in each case the filing of such a notice of Lien shall not be an Event of
Default for so long as such filing is being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside. Notwithstanding anything provided in the preceding sentence, no
Adverse Claim shall be permitted with respect to any Collateral or Pledged
Interests.
(j)    Defaults. A default by the Borrower (after giving effect to the
applicable grace period) shall have occurred and be continuing under any
instrument, agreement or legal commitment evidencing, securing or providing for
the issuance of indebtedness for borrowed money or off balance sheet financing
for which the Borrower (either individually or collectively) is liable to pay an
amount in excess of $50,000, following which the provider of such borrowed money
or off balance sheet financing has the right to accelerate the maturity thereof.
(k)    Monetary Judgment. One or more judgments for the payment of money shall
be rendered against the Borrower in an aggregate amount in excess of [*] or
against Imperial in an aggregate amount in excess of [*], and, in each case,
shall remain unpaid or undischarged, or a stay of execution thereof shall not be
obtained, within thirty (30) days from the date of entry thereof.
(l)    Material Adverse Effect. An event has occurred that has had or could
reasonably be expected to have a Material Adverse Effect.
(m)    Servicer Termination Events. (i) A Servicer Termination Event shall have
occurred and be continuing, but only if the Servicer has not been replaced by a
Successor Servicer or if such Servicer Termination Event causes a Material
Adverse Effect or (ii) prior to the occurrence of the Set-Up Phase Completion
Date (as defined in the Servicing Agreement) with respect to all of the Pledged
Policies or such earlier date as of which the Servicer has commenced performing
all of its obligations under the Servicing Agreement with respect to all of the
Pledged Policies, an Initial Servicer Termination Event shall have occurred and
be continuing, but only if the Initial Servicer has not been replaced by a
Successor Initial Servicer or if such Initial Servicer Termination Event causes
a Material Adverse Effect.


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 74 of 94

--------------------------------------------------------------------------------





    
[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


(n)    Investment Company Act. (i) The Borrower, the Assignor, the Predecessor
Parent Pledgor or a Parent Pledgor shall become an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or any of the foregoing is at any
time not an “investment company” or a company “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
solely by virtue of an exception pursuant to Section 3(c)(1) or 3(c)(7) thereof
or (ii) the Borrower shall become a “covered fund” under Section 13 of the Bank
Holding Company Act of 1956.
(o)    Organizational Document Amendments. The Borrower shall make any material
amendment to any of its Borrower Organizational Documents without the prior
written consent of the Required Lenders.
(p)    Subject Policy Grace Period. Subject to Section 5.4 hereof, either (i)
more than one Pledged Policy in any calendar year (the “Annual Policy Limit”),
(ii) Pledged Policies the aggregate Net Death Benefit of which equals or exceeds
[*] in any calendar year (the “Annual NDB Limit”), (iii) more than [*] Pledged
Policies (including Pledged Policies treated as Lapsed/Grace Policies pursuant
to Section 5.4 hereof) since the date of the Original Loan Agreement (the
“Aggregate Policy Limit”) or (iv) Pledged Policies (including Pledged Policies
treated as Lapsed/Grace Policies pursuant to Section 5.4 hereof) the aggregate
Net Death Benefit of which equals or exceeds [*] since the date of the Original
Amended and Restated Loan Agreement (the “Aggregate NDB Limit”), in the case of
any of (i), (ii), (iii) or (iv), lapse or enter a “grace period” not solely due
to an uncured Lender Default and not solely due to Lender’s delivery of an
Alternative Information Notice reducing Premiums paid as contemplated by Section
5.2(h), and are not restored to good standing within [*] Business Days after the
Securities Intermediary receives written notice from the related Issuing
Insurance Company that such Pledged Policy has entered a “grace period” (any
such Pledged Policy, a “Lapsed/Grace Policy”); provided, however, that any
Pledged Policy may be permitted to lapse with the prior written consent of the
Required Lenders, in their sole discretion, and no such Pledged Policy permitted
to lapse (nor the Net Death Benefits thereof) will be counted for purposes of
this clause (p); provided further that with respect to any Pledged Policy set
forth on the Initial Advance Lexington Schedule, such Pledged Policy shall not
constitute a Lapsed/Graced Policy solely because such Pledged Policy may have
been in a state of grace on the Initial Closing Date so long as the Borrower
caused such Pledged Policy to no longer be in state of grace by June 30, 2013.
(q)    Ongoing Maintenance Costs. The failure by the Borrower to pay any Ongoing
Maintenance Costs (other than Premiums) to the applicable Person when due that
the Borrower is responsible to pay, so long as such failure is not solely due to
an uncured Lender Default,


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 75 of 94

--------------------------------------------------------------------------------





and such failure shall remain unremedied for thirty (30) days from the earlier
of (i) the date the Borrower receives notice of such failure and (ii) the date
the Borrower has actual knowledge thereof.
(r)    Withholding. (i) Any Collections are subject to withholding tax imposed
by applicable authorities in Ireland or more than 0.1% of any Collections are
subject to United States withholding tax, in each case, prior to or upon being
paid to or by the Borrower; (ii) any amounts to be paid by the Borrower to the
Administrative Agent or any Lender are subject to United States withholding tax
in the event of a Withholding Tax Change of Circumstances or withholding tax
imposed by applicable authorities in Ireland other than solely as a result of
the Initial Lender being in breach of its representation made on the Original
Amended and Restated Closing Date pursuant to Section 13.4 of the Original
Amended and Restated Loan Agreement; provided that no Event of Default shall
occur with respect to such event (A) so long as the Borrower is using reasonable
commercial efforts to comply with the covenant set forth in Section 9.1(kk)
hereof following an assignment by a Lender of all or any portion of its Lender
Notes, Commitment and Advances hereunder and compliance with such covenant would
eliminate any withholding tax imposed by the applicable authorities in Ireland
on any payments to be paid by the Borrower to or for the benefit of the related
assignee and (B) (x) the Borrower lists the Lender Notes related to such
assignee on the unregulated market of the Irish Stock Exchange plc or other
stock exchange within sixty (60) days after the date of the related assignment
and doing so eliminates any withholding tax imposed by the applicable
authorities in Ireland on any payments to be paid by the Borrower to or for the
benefit of such assignee or (y) the Borrower, in consultation with the
Administrative Agent, is using reasonable commercial efforts to ascertain
whether any adjustments to the structure of the Borrower and its partners or
otherwise can be implemented without cost or prejudice to any Lender that will
eliminate the imposition of such withholding tax, and if such adjustments are
satisfactory to the Administrative Agent and the Lenders, as determined in their
sole and absolute discretion, within sixty (60) days following the date of the
related assignment, the Borrower implements such adjustments; (iii) during the
twenty-four (24) month period following the Original Amended and Restated
Closing Date only, Borrower is treated as other than a disregarded entity or a
partnership for United States federal income tax purposes, and at all times
after such twenty-four (24) month period, Borrower is treated as other than a
disregarded entity for United States federal income tax purposes, in either
case, as a result of an election or any other action or inaction taken by or on
behalf of the Borrower or any of its Affiliates; (iv) GP Parent is treated as
other than a disregarded entity of LP Parent for United States federal income
tax purposes at any time after 24 months following the Original Amended and
Restated Closing Date; or (v) Borrower or LP Parent is engaged in a trade or
business in the United States through a permanent establishment in the United
States within the meaning of the double tax treaty between Ireland and the
United States.
(s)    Portfolio Manager Termination Events. A Portfolio Manager Termination
Event shall have occurred and be continuing, but only if the Portfolio Manager
has not been replaced by a Successor Portfolio Manager in accordance with the
terms and conditions of the Portfolio Management Agreement or if such Portfolio
Manager Termination Event causes a Material Adverse Effect.
(t)    Independent Director. The LP Pledgor shall remove, replace or seek to
replace its Independent Director absent due cause, death or incapacity without
the express prior


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 76 of 94

--------------------------------------------------------------------------------





written consent of the Administrative Agent and the Required Lenders, provided,
however, that no such consent shall be required for the replacement of an
Independent Director in the event that such Independent Director ceases to meet
the qualifications set forth in Section 9.1(f)(ii), and such Independent
Director is replaced by another Person who possesses such qualifications.
(u)    Independent Manager. The GP Pledgor shall remove, replace or seek to
replace its Independent Manager absent due cause, death or incapacity without
the express prior written consent of the Administrative Agent and the Required
Lenders, provided, however, that no such consent shall be required for the
replacement of an Independent Manager in the event that such Independent Manager
ceases to meet the qualifications set forth in Section 9.1(f)(ii), and such
Independent Manager is replaced by another Person who possesses such
qualifications.
(v)    Treaty. The Borrower fails to qualify under the limitation of benefits
provision set forth in Article 23, section 2(e) of the Treaty.
(w)    Installment Note. On or after the Partial Repayment Date, the Predecessor
Parent Pledgor commences any actions or proceedings against the LP Parent in
respect of any amounts owed to it under that certain installment note made by
the LP Parent in favor of the Predecessor Parent Pledgor in connection with the
Borrower Interest Purchase and Sale Agreement, and such actions or proceedings
have an adverse effect on any of the Pledged Policies, any other Collateral, any
of the Pledged Interests, or any of the rights or interests of the
Administrative Agent or any of the Lenders hereunder or under any other
Transaction Document.
(x)    Cash Interest Coverage Ratio. Commencing after June 30, 2019, EMG fails
to maintain a Cash Interest Coverage Ratio of at least 1:75:1 and such failure
continues for sixty (60) consecutive days.
Section 10.2    Remedies.
(a)    Optional Termination. Upon the occurrence and during the continuance of
an Event of Default (other than an Event of Default described in Section
10.1(f)) that is not waived in writing by the Required Lenders and not cured
within any applicable cure period, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, declare the
Advances and other Obligations to be due and payable and the Lenders’
Commitments (if not theretofore terminated) to be terminated, whereupon the full
unpaid amount of all the Advances and other Obligations shall be and become
immediately due and payable (and the Maturity Date shall be deemed to have
occurred), without further notice, demand or presentment, and the Lenders’
Commitment shall terminate.
(b)    Automatic Termination. Upon the occurrence of an Event of Default
described in Section 10.1(f), (i) the Commitment Termination Date shall be
deemed to have occurred automatically, and (ii) all outstanding Advances and
other Obligations shall become immediately and automatically due and payable
(and the Maturity Date shall be deemed to have occurred for all of the
Advances), all without presentment, demand, protest, or notice of any kind.
(c)    Sale of the Collateral.


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 77 of 94

--------------------------------------------------------------------------------





(i)    In addition to all rights and remedies under this Loan Agreement or
otherwise, the Lenders and the Administrative Agent shall have all other rights
and remedies provided under the relevant UCC and under other Applicable Laws,
which rights shall be cumulative. Without limiting the generality of the
foregoing, on and after the occurrence of an Event of Default that is not waived
in writing by the Required Lenders, the Administrative Agent (on behalf of the
Secured Parties and at the direction of the Required Lenders) may without being
required to give any notice (except as herein provided or as may be required by
mandatory provisions of law), sell the Collateral or any part thereof in any
commercially reasonable manner at public or private sale, for cash, upon credit
or for future delivery, as directed by the Required Lenders and at such price or
prices as the Required Lenders may deem satisfactory. Any Lender or the
Administrative Agent may participate as a bidder in any such sale and the
Administrative Agent and/or the Lenders may credit bid in such sale. The
Borrower will execute and deliver such documents and take such other action as
the Administrative Agent reasonably deems necessary or advisable in order that
any such sale may be made in compliance with Applicable Law. Upon any such sale,
the Administrative Agent shall have the right to deliver, assign and transfer to
the purchaser thereof the Collateral so sold.
(ii)    If any such sale is consummated prior to the Partial Repayment Date,
after deduction of payment for the outstanding principal balance of Advances
plus accrued but unpaid interest thereon plus all other Obligations owing by the
Borrower (excluding the Aggregate Participation Interest and including, for the
avoidance of doubt, the Amortization Shortfall Amounts for all of the Shortfall
Pledged Policies that remain unpaid), the Administrative Agent shall distribute
the remaining proceeds of such sale as follows: (i) first, deposit an amount
equal to the product of (X) the Participation Interest Percentage and (Y) the
remaining amount of such proceeds, into the Participation Interest Account as
payment by the Borrower for the Participation Interest for the Pledged Policies
subject to such sale, (ii) second, deposit the aggregate unpaid Participation
Interest Shortfall Amounts for all of the Shortfall Pledged Policies into the
Participation Interest Account and (iii) third, deposit any remaining amount
into the Borrower Account.
(iii)    If any such sale is consummated on or after the Partial Repayment Date,
after deduction of payment for the outstanding Obligations owing by the Borrower
(excluding the Aggregate Participation Interest and including, for the avoidance
of doubt, the Amortization Shortfall Amounts for all of the Shortfall Pledged
Policies that remain unpaid), the Administrative Agent shall distribute the
remaining proceeds of such sale as follows: (i) first, deposit an amount equal
to the product of (X) the Participation Interest Percentage and (Y) the
remaining amount of such proceeds, into the Participation Interest Account as
payment by the Borrower for the Participation Interest for the Pledged Policies
subject to such sale, (ii) second, deposit the aggregate unpaid Participation
Interest Shortfall Amounts for all of the Shortfall Pledged Policies into the
Participation Interest Account and (iii) third, deposit any remaining amount
into the Borrower Account.
(iv)    Any such sale under this Section 10.2(c), other than a sale consummated
pursuant to a credit bid made by the Administrative Agent or a Lender, shall be
for cash. Each purchaser at any such sale shall hold the Collateral so sold to
it absolutely and free from any claim or right of whatsoever kind, including any
equity or right of redemption of the Borrower


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 78 of 94

--------------------------------------------------------------------------------





which may be waived, and the Borrower, to the extent permitted by Applicable
Law, hereby specifically waives all rights of redemption, stay or appraisal
which it has or may have under any law now existing or hereafter adopted. The
Administrative Agent at the direction of the Required Lenders, instead of
exercising the power of sale herein conferred upon them, may proceed by a suit
or suits at law or in equity to foreclose the security interests in the
Collateral and sell the Collateral, or any portion thereof, under a judgment or
decree of a court or courts of competent jurisdiction.
(d)    Power of Attorney. In furtherance of the rights, powers and remedies of
the Administrative Agent and the Required Lenders on and after the occurrence of
an Event of Default that is not waived in writing by the Required Lenders, or
cured within any applicable cure period, the Borrower hereby irrevocably
appoints the Administrative Agent its true and lawful attorney, which
appointment is coupled with an interest, with full power of substitution, in the
name of the Borrower, or otherwise, for the sole use and benefit of the
Administrative Agent (for the further benefit of the Secured Parties), but at
the Borrower’s expense, to the extent permitted by law and subject to the last
sentence of the immediately preceding subsection, to exercise, at any time and
from time to time during the continuance of an Event of Default, all or any of
the following powers with respect to all or any of the Collateral:
(i)    to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due thereon or by virtue thereof,
(ii)    to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,
(iii)    to sell, transfer, assign, seize or otherwise deal in or with the
Collateral or the proceeds or avails thereof, as fully and effectually as if the
Administrative Agent was the absolute owner thereof, and
(iv)    to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference thereto;
provided that the Administrative Agent shall give the Borrower at least ten (10)
days’ prior written notice of the time and place of any public sale or the time
after which any private sale or other intended disposition of any of the
Collateral is to be made. The Borrower agrees that such notice constitutes
“reasonable notification” within the meaning of Section 9-611 (or other section
of similar content) of the relevant UCC.
(e)    Conflict of Rights. Notwithstanding anything to the contrary contained in
this Loan Agreement, if at any time the rights, powers and privileges of the
Required Lenders or the Administrative Agent following the occurrence of an
Event of Default conflict (or are inconsistent) with the rights and obligations
of the Initial Servicer, the Servicer, the Initial Portfolio Manager or the
Portfolio Manager, the rights, powers and privileges of the Required Lenders or
the Administrative Agent shall supersede the rights and obligations of the
Servicer, the Initial Servicer, the Initial Portfolio Manager and the Portfolio
Manager to the extent of such conflict (or inconsistency), with the express
intent of maximizing the rights, powers and privileges of the Required Lenders
or the Administrative Agent following the occurrence of an Event of Default.


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 79 of 94

--------------------------------------------------------------------------------





(f)    Contract to Extend Financial Accommodations. The parties hereto
acknowledge that this Loan Agreement is, and is intended to be, a contract to
extend financial accommodations to the Borrower within the meaning of Section
365(e)(2)(B) of the Federal Bankruptcy Code (11 U.S.C. § 365(e)(2)(B)) (or any
amended or successor provision thereof or any amended or successor code).
(g)    Cumulative Rights. For the avoidance of doubt, the rights and remedies
granted to the Lenders or the Administrative Agent under this Loan Agreement,
any other Transaction Document, the relevant UCC or any other Applicable Law are
cumulative and not exclusive, and the exercise of any such rights and remedies
will not be waived or deemed waived by any such Person merely by the receipt of
or acceptance by such Person of amounts on deposit in the Collection Account
that are distributed pursuant to Section 5.2(c) of this Loan Agreement.
Section 10.3    Lender Default. If a Lender Default has occurred and is
continuing, the Borrower shall have the right to prepay the outstanding
principal amount of the Advances plus accrued and unpaid interest thereon at par
(provided that such prepayment shall not reduce the amount of the Participation
Interest with respect to any Pledged Policy) or sell its assets (subject to the
sale provisions of Section 2.7(a)); provided that the Borrower shall not have
the right to incur any other debt unless the Administrative Agent, at the
direction of the Required Lenders, approves such debt in their sole and absolute
discretion. Notwithstanding the foregoing, upon the occurrence and continuance
of a Lender Default, all other rights and remedies of the Administrative Agent
and the Lenders under this Loan Agreement and the other Transaction Documents
shall remain in full force and effect. A Lender Default shall cease to exist
upon the earlier of the date such Lender Default is cured by a Lender or the
Ongoing Maintenance Costs Reimbursable Amount relating to such Lender Default is
paid pursuant to Sections 5.2(b) and/or (c) hereof.
ARTICLE XI    
INDEMNIFICATION
Section 11.1    General Indemnity of the Borrower. Without limiting any other
rights which any such Person may have hereunder or under Applicable Law, the
Borrower hereby agrees to indemnify each Lender and the Administrative Agent (on
their own behalf and on behalf of each of the Lenders’ and the Administrative
Agent’s Affiliates and each of such entities’ respective successors,
transferees, participants and permitted assigns and all officers, directors,
shareholders, controlling persons, and employees of any of the foregoing) (each
of the foregoing Persons being individually called an “Indemnified Party”),
forthwith on demand, from and against any and all damages, losses, claims,
liabilities and related and reasonable costs and expenses actually incurred,
including reasonable attorneys’ fees and disbursements actually incurred (all of
the foregoing being collectively called “Indemnified Amounts”) awarded against
or incurred by any of them arising out of or relating to any Transaction
Document or the transactions contemplated thereby, the acceptance and
administration of this Loan Agreement by such Person, any commingling of funds
related to the transactions contemplated hereby (whether or not permitted
hereunder), or the use of proceeds therefrom by the Borrower, including (without
limitation) in respect of the funding of any Advance or in respect of any
Policy; excluding, however, (i) Indemnified Amounts to the extent determined by
a court of competent jurisdiction to have resulted from gross negligence, fraud
or willful


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 80 of 94

--------------------------------------------------------------------------------





misconduct on the part of any Indemnified Party (BUT EXPRESSLY EXCLUDING FROM
THIS CLAUSE (i), AND EXPRESSLY INCLUDING IN THE INDEMNITY SET FORTH IN THIS
SECTION 11.1, INDEMNIFIED AMOUNTS ATTRIBUTABLE TO THE ORDINARY, SOLE OR
CONTRIBUTORY NEGLIGENCE OF SUCH INDEMNIFIED PARTY, IT BEING THE INTENT OF THE
PARTIES THAT, TO THE EXTENT PROVIDED IN THIS SECTION 11.1, INDEMNIFIED PARTIES
SHALL BE INDEMNIFIED FOR THEIR OWN ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE NOT
CONSTITUTING GROSS NEGLIGENCE, FRAUD OR WILLFUL MISCONDUCT), and (ii) any
Indemnified Tax upon or measured by net income (except those described in
Section 6.1(a)) on any Indemnified Party; including (without limitation),
however, Indemnified Amounts resulting from or relating to:
(i)    any representation or warranty made by or on behalf of the Borrower, the
Assignor, the Predecessor Parent Pledgor, a Parent Pledgor, the Portfolio
Manager, the Guarantor, the Initial Portfolio Manager or Imperial in any
Transaction Document to which it is a party, which was incorrect in any respect
when made;
(ii)    failure by the Borrower, the Assignor, the Predecessor Parent Pledgor, a
Parent Pledgor, the Portfolio Manager, the Initial Portfolio Manager, the
Guarantor or Imperial to comply with any covenant made by it, or perform any
obligation to be performed by it, in any Transaction Document to which it is a
party;
(iii)    except as expressly set forth in this Loan Agreement, the failure by
the Borrower, the Assignor, the Predecessor Parent Pledgor, a Parent Pledgor,
the Portfolio Manager, the Initial Portfolio Manager, the Guarantor or Imperial
to create and maintain in favor of the Administrative Agent, for the benefit of
the Secured Parties a valid perfected first priority security interest in the
Collateral, free and clear of any Adverse Claim;
(iv)    the failure by the Borrower to pay when due any Taxes (including sales,
excise or personal property taxes) payable in connection with the purchase and
sale of the Collateral;
(v)    the commingling of the Collections with other funds of the Borrower;
(vi)    any legal action, judgment or garnishment affecting, or with respect to,
distributions on any Pledged Policy or the Transaction Documents; and
(vii)    any failure to comply with any Applicable Law with respect to any
Pledged Policy or any other part of the Collateral.
If and to the extent that the foregoing undertaking may be unenforceable for any
reason, the Borrower hereby agrees to make the maximum contribution to the
payment of the amounts indemnified against in this Section 11.1 that is
permissible under Applicable Law.
Section 11.2    General Indemnity of the Portfolio Manager. Without limiting any
other rights which any such Person may have hereunder or under Applicable Law,
the Portfolio


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 81 of 94

--------------------------------------------------------------------------------





Manager hereby agrees to indemnify each Indemnified Party, forthwith on demand,
from and against any and all damages, losses, claims, liabilities and related
and reasonable costs and expenses actually incurred, including reasonable
attorneys’ fees and disbursements actually incurred (all of the foregoing being
collectively called “Portfolio Manager Indemnified Amounts”) awarded against or
incurred by any of them arising out of or relating to (i) any representation or
warranty made by or on behalf of the Portfolio Manager in any Transaction
Document to which it is a party, which was incorrect in any respect when made
and (ii) failure by the Portfolio Manager to comply with any covenant made by
it, or perform any obligation to be performed by it, in any Transaction Document
to which it is a party; excluding, however, (A) Portfolio Manager Indemnified
Amounts to the extent determined by a court of competent jurisdiction to have
resulted from gross negligence, fraud or willful misconduct on the part of any
Indemnified Party (BUT EXPRESSLY EXCLUDING FROM THIS CLAUSE (A), AND EXPRESSLY
INCLUDING IN THE INDEMNITY SET FORTH IN THIS SECTION 11.2, PORTFOLIO MANAGER
INDEMNIFIED AMOUNTS ATTRIBUTABLE TO THE ORDINARY, SOLE OR CONTRIBUTORY
NEGLIGENCE OF SUCH INDEMNIFIED PARTY, IT BEING THE INTENT OF THE PARTIES THAT,
TO THE EXTENT PROVIDED IN THIS SECTION 11.2, INDEMNIFIED PARTIES SHALL BE
INDEMNIFIED FOR THEIR OWN ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE NOT
CONSTITUTING GROSS NEGLIGENCE, FRAUD OR WILLFUL MISCONDUCT). If and to the
extent that the foregoing undertaking may be unenforceable for any reason, the
Portfolio Manager hereby agrees to make the maximum contribution to the payment
of the amounts indemnified against in this Section 11.2 that is permissible
under Applicable Law.
Section 11.3    General Indemnity of the Initial Portfolio Manager. Without
limiting any other rights which any such Person may have hereunder or under
Applicable Law, the Initial Portfolio Manager hereby agrees to indemnify each
Indemnified Party, forthwith on demand, from and against any and all damages,
losses, claims, liabilities and related and reasonable costs and expenses
actually incurred, including reasonable attorneys’ fees and disbursements
actually incurred (all of the foregoing being collectively called “Initial
Portfolio Manager Indemnified Amounts”) awarded against or incurred by any of
them arising out of or relating to (i) any representation or warranty made by or
on behalf of the Initial Portfolio Manager in any Transaction Document to which
it is a party, which was incorrect in any respect when made and (ii) failure by
the Initial Portfolio Manager to comply with any covenant made by it, or perform
any obligation to be performed by it, in any Transaction Document to which it is
a party; excluding, however, (A) Initial Portfolio Manager Indemnified Amounts
to the extent determined by a court of competent jurisdiction to have resulted
from gross negligence, fraud or willful misconduct on the part of any
Indemnified Party (BUT EXPRESSLY EXCLUDING FROM THIS CLAUSE (A), AND EXPRESSLY
INCLUDING IN THE INDEMNITY SET FORTH IN THIS SECTION 11.3, INITIAL PORTFOLIO
MANAGER INDEMNIFIED AMOUNTS ATTRIBUTABLE TO THE ORDINARY, SOLE OR CONTRIBUTORY
NEGLIGENCE OF SUCH INDEMNIFIED PARTY, IT BEING THE INTENT OF THE PARTIES THAT,
TO THE EXTENT PROVIDED IN THIS SECTION 11.3, INDEMNIFIED PARTIES SHALL BE
INDEMNIFIED FOR THEIR OWN ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE NOT
CONSTITUTING GROSS NEGLIGENCE, FRAUD OR WILLFUL MISCONDUCT). If and to the
extent that the foregoing undertaking may be unenforceable for any reason, the
Initial Portfolio Manager hereby agrees to make the maximum


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 82 of 94

--------------------------------------------------------------------------------





contribution to the payment of the amounts indemnified against in this Section
11.3 that is permissible under Applicable Law.
ARTICLE XII    
ADMINISTRATIVE AGENT
Section 12.1    Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this Loan
Agreement and the other Transaction Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Loan Agreement and the other Transaction
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Loan Agreement and
the other Transaction Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Loan Agreement, the Administrative Agent shall not have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Loan Agreement or any other Transaction Document or otherwise exist against the
Administrative Agent.
Section 12.2    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Loan Agreement and the other Transaction Documents by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
Section 12.3    Exculpatory Provisions. Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (a) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Loan Agreement or any other
Transaction Document (except for its or such Person’s own gross negligence,
fraud or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by the
Borrower, the Assignor, the Predecessor Parent Pledgor, a Parent Pledgor,
Imperial, the Initial Servicer, the Guarantor, the Servicer, the Initial
Portfolio Manager, the Portfolio Manager, the Securities Intermediary or the
Custodian or any officer thereof contained in any Transaction Document to which
it is a party or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Loan Agreement or any other Transaction Document or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Loan Agreement or any other Transaction Document or for any failure of
the Borrower, the Assignor, the Predecessor Parent Pledgor, a Parent Pledgor,
Imperial, the Initial Servicer, the Guarantor, the Servicer, the Initial
Portfolio Manager, the Portfolio Manager, the Securities Intermediary or the
Custodian to perform its obligations hereunder or thereunder. The Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Loan Agreement or any other Transaction Document, or to
inspect the properties, books or records of the Borrower, the Assignor, the
Predecessor Parent Pledgor, a Parent Pledgor, Imperial, the Initial Servicer,
the Guarantor, the


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 83 of 94

--------------------------------------------------------------------------------





Servicer, the Initial Portfolio Manager, the Portfolio Manager, the Custodian or
the Securities Intermediary. The Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to this Loan Agreement
or any other Transaction Document or Applicable Law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of any Lender.
Section 12.4    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy, telex, e-mail or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Borrower, the Portfolio Manager, the Initial Portfolio Manager, the Initial
Servicer, the Guarantor or the Servicer), independent accountants and other
experts selected by the Administrative Agent. The Administrative Agent may deem
and treat each Lender as the owner of its pro rata share of the Advances for all
purposes unless a written notice of assignment, negotiation or transfer thereof
shall have been filed with the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Loan Agreement or any other Transaction Document unless it shall first receive
such advice or concurrence of the Required Lenders as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Subject to the Transaction Documents, the
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Loan Agreement and the other Transaction
Documents in accordance with a request of the Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of an interest in any of the Lender
Notes.
Section 12.5    Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Unmatured Event of Default
or Event of Default hereunder unless the Administrative Agent has received
written notice from a Lender referring to this Loan Agreement, describing such
Unmatured Event of Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action, subject to the Transaction
Documents with respect to such Unmatured Event of Default or Event of Default as
shall be directed by the Required Lenders.
Section 12.6    Non-Reliance on the Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrower, the Portfolio Manager, the Initial Servicer, the Guarantor, the
Initial Portfolio Manager or the Servicer, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 84 of 94

--------------------------------------------------------------------------------





into, the business, operations, property, financial and other condition and
creditworthiness of the Borrower, the Portfolio Manager, the Initial Servicer,
the Guarantor, the Initial Portfolio Manager and the Servicer and made its own
decision to make its Advances hereunder and enter into this Loan Agreement. Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Loan Agreement and the other Transaction Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower, the Portfolio Manager, the Initial Servicer, the Guarantor, the
Initial Portfolio Manager and the Servicer. Except for notices, reports and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower, the Portfolio
Manager, the Initial Servicer, the Guarantor, the Initial Portfolio Manager or
the Servicer which may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.
Section 12.7    Indemnification. The Lenders agree to indemnify the
Administrative Agent in its capacity as such (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their outstanding Advances, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of all of the
Lender Notes) be imposed on, incurred by or asserted against the Administrative
Agent in any way relating to or arising out of, the Commitments, this Loan
Agreement, any of the other Transaction Documents or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting solely from the Administrative Agent’s gross negligence, fraud or
willful misconduct. The agreements in this Section 12.7 shall survive the
payment of all of the Lender Notes and all other amounts payable hereunder and
the termination of this Loan Agreement.
Section 12.8    The Administrative Agent in Its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower, the Servicer,
Imperial, the Portfolio Manager, the Guarantor, the Initial Servicer, the
Initial Portfolio Manager or any of their Affiliates as though the
Administrative Agent were not the Administrative Agent hereunder and under the
other Transaction Documents. With respect to Advances made or renewed by it, the
Administrative Agent shall have the same rights and powers under this Loan
Agreement and the other Transaction Documents as any Lender and may exercise the
same as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 85 of 94

--------------------------------------------------------------------------------





Section 12.9    Successor Administrative Agent. The Administrative Agent may
resign as the Administrative Agent upon twenty (20) days’ notice to the Lenders
effective upon the appointment of a successor agent. If the Administrative Agent
shall resign as the Administrative Agent under this Loan Agreement and the other
Transaction Documents, then the Required Lenders shall appoint a successor agent
for the Lenders, which successor agent shall be an Affiliate of the
Administrative Agent or a commercial bank organized under the laws of the United
States of America or any State thereof or under the laws of another country
which is doing business in the United States of America and, if such successor
agent is not an Affiliate of the Administrative Agent, together with its
Affiliates, having a combined capital, surplus and undivided profits of at least
$100,000,000, which, if such successor agent is not an Affiliate of the
Administrative Agent, shall be reasonably acceptable to the Borrower, whereupon
such successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as the Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Loan Agreement or
any holders of an interest in any of the Lender Notes. After any retiring
Administrative Agent’s resignation as the Administrative Agent, all of the
provisions of this Article XII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent under
this Loan Agreement and the other Transaction Documents.
ARTICLE XIII    
MISCELLANEOUS
Section 13.1    Amendments, Etc. No amendment or waiver of, or consent to the
Borrower’s departure from, any provision of this Loan Agreement shall be
effective unless it is in writing and signed by the Administrative Agent, with
the written consent of the Required Lenders (or, in the case of any amendment,
waiver or consent that would result in a decrease in the interest rate on any
Advance, a reduction in the principal amount of any Advance, an extension of
time to make any payment of principal or interest on any Advance, the extension
of the Commitment Termination Date or a release of all or any substantial
portion of the Collateral (other than as expressly contemplated hereunder), by
each Affected Party), and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given. No amendment or waiver of, or consent to the departure of any
other party from, any provision of this Loan Agreement shall be effective unless
it is in writing and signed by an officer of the Borrower or the Portfolio
Manager for itself and on behalf of the Borrower. The Borrower hereby expressly
authorizes the Portfolio Manager to execute any such amendment, waiver or
consent on behalf of the Borrower.
Section 13.2    Notices, Etc. All notices, directions, instructions, demands and
other communications provided for hereunder shall, unless otherwise stated
herein, be in writing (including electronic mail communication) and sent to each
party entitled thereto, at its address set forth on Schedule 13.2, or at such
other address as shall be designated by such party in a written notice to the
other parties hereto. All such notices, directions, instructions, demands and
communications shall be effective: (a) if sent by overnight courier, on the
Business Day after the day sent, (b) if by U.S. mail, three (3) Business Days
after being deposited in the mail, (c) if delivered personally, when


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 86 of 94

--------------------------------------------------------------------------------





delivered, and (d) if sent by electronic mail, when the sender thereof shall
have received electronic confirmation of the transmission thereof (provided that
should such day not be a Business Day, on the next Business Day), except any
such notice, direction, demands or other communications to the Administrative
Agent shall only be effective upon actual receipt.
Section 13.3    No Waiver; Remedies. No failure on the part of any party to
exercise, and no delay in exercising, any right hereunder or under any
Transaction Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. For the avoidance
of doubt, the execution by the Lenders and the Administrative Agent of this Loan
Agreement shall not operate as a waiver of any breach by the Borrower, the
Initial Portfolio Manager or the Initial Servicer of any of their respective
representations, warranties or obligations under the Original Loan Agreement,
the Original Amended and Restated Loan Agreement or the other Transaction
Documents.
Section 13.4    Binding Effect; Assignability; Term. This Loan Agreement shall
be binding upon and inure to the benefit of the Borrower, each Lender, the
Administrative Agent, the Portfolio Manager, the Initial Portfolio Manager, the
Initial Servicer and the Guarantor, and their respective successors and assigns,
except that no party shall have the right to assign any of their respective
rights, or to delegate any of their respective duties and obligations, hereunder
without the prior written consent of the other parties except as set forth
below. The Initial Lender may assign up to 49.9% of its Lender Notes, Commitment
and Advances hereunder, and any other Lender may assign all or any portion of
its Lender Notes, Commitment and Advances hereunder, in each case pursuant to an
assignment and assumption agreement in substantially the form attached hereto as
Exhibit C (each, an “Assignment and Assumption Agreement”), and in each case to
(1) any Affiliate; or (2) any financial institution or other Person with the
approval of the Required Lenders and, so long as no Event of Default has
occurred and is continuing, the Borrower; provided that (i) any such assignment
shall be in an amount of not less than the lesser of (A) $2,000,000 and (B)
one-hundred percent (100%) of such Lender’s outstanding Advances (provided,
however, that in no event shall the Initial Lender fail to constitute at least
fifty and one-tenths percent (50.1%) of the Lenders), (ii) the assigning Lender
shall promptly give written notice of such assignment to the Administrative
Agent and the Borrower and (iii) the assignee agrees in writing to be bound by
the provisions of this Loan Agreement. Any attempted assignment or delegation in
breach of this Section 13.4 shall be null and void. Notwithstanding the
foregoing, (i) the Initial Lender or any Affiliate of the Initial Lender that
becomes a Lender hereunder may, without the consent of the Borrower, assign all
or any portion of its Lender Notes, Commitment and Advances hereunder to an
Affiliate of the Initial Lender or such Affiliate or any Person that directly or
indirectly owns any equity interest in the Initial Lender or such Affiliate and
(ii) any Lender may, without the consent of the Borrower, (a) assign all of its
Lenders Notes, Commitment and Advances hereunder to any Person if such Lender
determines in its sole and absolute discretion that remaining a Lender hereunder
would have an adverse regulatory impact on such Lender and (b) sell
participation interests in its Advances and obligations hereunder to any Person
or pledge any of its rights hereunder to any federal reserve bank, federal home
loan bank or any federal depository institution. Any Lender which assigns all or
any portion of its Lender Notes, Commitment and Advances hereunder pursuant to
this Section 13.4 may retain or assign all or any portion of its interest in the
Aggregate Participation Interest. For the avoidance of doubt, any


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 87 of 94

--------------------------------------------------------------------------------





Person which does not hold any Lender Note, has no Commitment hereunder and in
respect of which no Advances are outstanding, but which has an interest in the
Aggregate Participation Interest, shall not be included in determining the
Required Lenders. Pursuant to Section 13.4 of the original Amended and Restated
Loan Agreement, the Initial Lender represented to the Borrower that, as of the
Original Amended and Restated Closing Date, it was an entity (x) that was a
corporation formed under the laws of the United States or a U.S. state; (y)
whose equity owners, were individuals who were citizens or residents of the
United States for U.S. federal income tax purposes; and (z) did not carry on any
trade or business in Ireland through a local branch or agency; and it had no
current intention to cease to be such an entity. he Borrower hereby acknowledges
that no Lender is making any representation other than the representation that
was made by the Initial Lender as of the Original Amended and Restated Closing
Date as identified in the immediately preceding sentence; provided however, if
the Initial Lender becomes aware that it ceases to be an entity of the type
described in the immediately preceding sentence or if any Lender that is not the
Initial Lender or an Affiliate thereof becomes aware that it ceases to be (i) an
entity that (a) is formed as a corporation or other body corporate under the
laws of the United States or a U.S. state, (b) is taxed as a corporation on its
worldwide income for U.S. federal income tax purposes and (c) does not carry on
any trade or business in Ireland through a local branch or agency, (ii) an
individual who is a citizen or resident of the United States for United States
federal income tax purposes or (iii) an entity that (a) is formed under the laws
of the United States or a U.S. state as a partnership (or other entity not
qualifying under clause (i) above), (b) all of whose partners are entities
described in clause (i) or (ii) above or this clause (iii) or all of the
ultimate recipients of the interest payable under this Loan Agreement are
entities described in clause (i) or (ii) above or this clause (iii) or are
Qualified Persons, (c) does not carry on any trade or business in Ireland
through a local branch or agency and (d) whose business is conducted through
such entity for market reasons and not for Irish tax avoidance purposes, within
ten (10) Business Days of the date on which the Initial Lender or such Lender,
as applicable, becomes aware that it ceased to be such an entity, the Initial
Lender or such Lender, as applicable, shall provide written notice thereof to
the Borrower, the other Lenders and the Administrative Agent, and, if based on
the written advice from a nationally recognized tax advisor (which written
advice the Borrower shall simultaneously provide or cause to be provided to the
Administrative Agent), solely as a result of the Initial Lender or such Lender,
as applicable ceasing to be such an entity, payments of interest under this Loan
Agreement result in the Borrower ceasing to qualify for benefits under the
Treaty, then within sixty (60) Business Days of the Borrower’s receipt of such
written notice, the Borrower may prepay all of the outstanding principal balance
of Advances plus accrued but unpaid interest thereon plus all other Obligations
owing by the Borrower (excluding the Aggregate Participation Interest and
including, for the avoidance of doubt, the Amortization Shortfall Amounts for
all of the Shortfall Pledged Policies that remain unpaid). For the avoidance of
doubt, upon such prepayment, the Borrower shall remain obligated to repay the
Aggregate Participation Interest in accordance with the terms hereof. This Loan
Agreement shall create and constitute the continuing obligation of the parties
hereto in accordance with its terms, and shall remain in full force and effect
until such time as the Commitments have terminated and all the principal of and
interest on the Advances and all other Obligations are paid in full, including,
without limitation, the Aggregate Participation Interest; provided that rights
and remedies of the Lenders and the Administrative Agent, as applicable, under
Article XI and Section 3.1, Section 3.3 and Section 13.8 shall survive any
termination of this Loan Agreement.


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 88 of 94

--------------------------------------------------------------------------------





Section 13.5    Governing Law; Jury Trial. (a) THIS LOAN AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE, EXCLUDING CHOICE
OF LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF
THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
(a)    EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE ARISING OUT OF, CONNECTED WITH, RELATING TO OR INCIDENTAL TO THE
TRANSACTIONS CONTEMPLATED BY THIS LOAN AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS.
Section 13.6    Execution in Counterparts. his Loan Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Loan Agreement by
facsimile or transmitted electronically in either Tagged Image File Format
(“TIFF”) or Portable Document Format (“PDF”) shall be equally effective as
delivery of a manually executed counterpart hereof. Any party delivering an
executed counterpart of this Loan Agreement by facsimile, TIFF or PDF shall also
deliver a manually executed counterpart hereof, but failure to do so shall not
affect the validity, enforceability, or binding effect of this Loan Agreement.
Section 13.7    Submission to Jurisdiction. Each party hereto hereby submits to
the exclusive jurisdiction of the courts of the State of New York and of any
Federal court located in the State of New York (or any appellate court from any
thereof) in any action or proceeding arising out of or relating to this Loan
Agreement or the transactions contemplated hereby. Each party hereto hereby
irrevocably waives any objection that it may have to the laying of venue of any
such proceeding and any claim that any such proceeding has been brought in an
inconvenient forum.
Section 13.8    Costs and Expenses. In addition to its obligations under Section
3.3 and Article XI, the Borrower agrees to pay on demand:
(a)    all reasonable and actual costs and expenses incurred by the
Administrative Agent and each Lender in connection with (i) the preparation,
execution, delivery, administration and enforcement of, or any actual or claimed
breach of or any amendments, waivers or consents under or with respect to, this
Loan Agreement, the Lender Notes and the other Transaction Documents (whether or
not such amendment, waiver or consent becomes effective), including, without
limitation, the reasonable fees and expenses of counsel to any of such Persons
actually incurred in connection therewith, (ii) the perfection of Administrative
Agent’s security interest in the Collateral, (iii) the maintenance of the
Accounts and the Policy Account, and (iv) the audit of the books, records and
procedures of the Portfolio Manager, the Initial Servicer, the Initial Portfolio
Manager, the Guarantor or the Borrower by the Administrative Agent’s auditors
(which may be employees of the Administrative Agent), and


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 89 of 94

--------------------------------------------------------------------------------





(b)    all stamp and other Taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of this Loan
Agreement, the Lender Notes or the other Transaction Documents, and agrees to
indemnify each Indemnified Party against any liabilities with respect to or
resulting from any delay in paying or omission to pay such Taxes and fees.
Section 13.9    Severability of Provisions. If any one or more provisions of
this Loan Agreement shall for any reason be held invalid, then such provisions
shall be deemed severable from the remaining provisions of this Loan Agreement
and shall in no way affect the validity or enforceability of other provisions of
this Loan Agreement.
Section 13.10    Entire Agreement. THIS LOAN AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS EXECUTED AND DELIVERED HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
Section 13.11    Conflicts. With respect to the matters set forth herein, in the
event of any conflict between the provisions of this Loan Agreement and the
provisions of any collateral assignment related to a Pledged Policy, the
provisions of this Loan Agreement shall govern and control.
Section 13.12    Confidentiality. No party to this Loan Agreement that receives
any Confidential Information (the “Receiving Party”) from any other party (the
“Disclosing Party”) under this Loan Agreement or any other Transaction Document
shall disclose any Confidential Information to any Person without the consent of
the Disclosing Party, other than to the Servicer, Portfolio Manager, Securities
Intermediary, Custodian, the Guarantor, the Initial Servicer, the Initial
Portfolio Manager and the Receiving Party’s Affiliates and its and their
respective officers, directors, employees, trustees, agents and advisors
(collectively, its “Representatives”) and to actual or prospective assignees
under Section 13.4, and then only on a confidential basis, (b) as required by
any law, rule or regulation or judicial process, including any requirements to
make disclosures thereof pursuant to applicable securities laws, (c) as
requested or required by any state, Federal or foreign authority or examiner
(including the National Association of Insurance Commissioners or any similar
organization or quasi-regulatory authority) regulating the Receiving Party, the
Servicer, Portfolio Manager, Securities Intermediary, Custodian, the Guarantor,
the Initial Portfolio Manager, the Initial Servicer and/or their respective
Affiliates (d) to any rating agency when required by it, provided that, prior to
any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Disclosing Party
received by it from the Receiving Party, in connection with any litigation or
proceeding to which the Receiving Party, the Servicer, Portfolio Manager,
Securities Intermediary, Custodian, the Guarantor, the Initial Servicer, the
Initial Portfolio Manager and/or their respective Affiliates may be a party, (f)
in connection with the exercise of any right or remedy under this Loan Agreement
or any other Transaction Document, and any related or subsequent sale or other
transaction involving any of the Collateral or other collateral or assets
pledged pursuant to any Transaction Document to secure the repayment of the
Advances or (g) if


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 90 of 94

--------------------------------------------------------------------------------





any such Confidential Information becomes publicly available so long as such
availability is not caused by the Receiving Party or any of its Affiliates or
any of their respective officers, directors, employees, trustee, agents and
advisors. Notwithstanding the foregoing, it is expressly agreed that following
the Initial Closing Date, the Original Amended and Restated Closing Date and the
date hereof, the Initial Lender may make or cause to be made a press release,
public announcement or publicity statement (including placing a “tombstone”
advertisement) relating to this Loan Agreement; provided that the parties hereto
will consult with each other regarding the content and timing of any such press
release, public announcement or publicity statement.
Section 13.13    Limitation on Liability. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, AND NOTWITHSTANDING ANY OTHER PROVISION OF THIS LOAN AGREEMENT OR THE OTHER
TRANSACTION DOCUMENTS, THE ADMINISTRATIVE AGENT, THE LENDERS OR ANY INDEMNIFIED
PARTY SHALL NOT BE LIABLE TO ANY PARTY FOR ANY INDIRECT, SPECIAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES IN CONNECTION WITH THEIR RESPECTIVE ACTIVITIES RELATED TO
THIS LOAN AGREEMENT, THE OTHER TRANSACTION DOCUMENTS, THE TRANSACTIONS
CONTEMPLATED THEREBY, THE LENDER NOTES, THE ADVANCES OR OTHERWISE IN CONNECTION
WITH THE FOREGOING. WITHOUT LIMITING THE FOREGOING, THE PARTIES AGREE THAT
NEITHER THE ADMINISTRATIVE AGENT, THE LENDERS NOR ANY INDEMNIFIED PARTY SHALL BE
SUBJECT TO ANY EQUITABLE REMEDY OR RELIEF, INCLUDING SPECIFIC PERFORMANCE OR
INJUNCTION RELATING TO ANY FAILURE BY ANY SUCH PARTY TO MAKE ANY ADVANCE UNDER,
OR SUCH PARTY DECLINING TO MAKE ANY ADVANCE UNDER, THIS LOAN AGREEMENT.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL LENDERS’
LIABILITY FOR FAILURE TO FUND ANY ADVANCE EXCEED THE AMOUNT OF SUCH ADVANCE AND
$20,000,000 IN AGGREGATE FOR ALL ADVANCES.
Section 13.14    Relationship of Parties. Notwithstanding the obligation of the
Borrower to pay the Aggregate Participation Interest to the Lenders in
accordance with the terms hereof and that Advances made from time to time
hereunder may be used to pay Ongoing Maintenance Costs, the relationship of each
Secured Party and the Borrower is solely one of lender and borrower and this
Loan Agreement does not constitute a partnership, tenancy-in- common, joint
tenancy or joint venture between any of the Secured Parties and the Borrower,
nor does this Loan Agreement create an agency or fiduciary relationship between
any of the Secured Parties and the Borrowers. The Borrower is not the
representative or agent of any of the Secured Parties and no Secured Party is a
representative or agent of the Borrower. The parties hereto intend that the
relationship among them shall be solely that of creditor and debtor. No Secured
Party shall in any way be responsible or liable for the debts, losses,
obligations or duties of the Borrower.
Section 13.15    Acknowledgment. By their execution of this Agreement, each of
the Guarantor, the Initial Servicer, the Initial Portfolio Manager and the
Portfolio Manager acknowledge that on May 16, 2014, the Borrower converted from
being a Delaware limited liability company to a Delaware limited partnership and
that the Borrower entered into the Original Loan Agreement when it was
previously known as White Eagle Asset Portfolio, LLC, a Delaware limited
liability company.


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 91 of 94

--------------------------------------------------------------------------------





Section 13.16    Release. By their execution of this Agreement, each of the
Borrower, the Initial Servicer, the Initial Portfolio Manager, the Portfolio
Manager and the Guarantor does hereby fully and unconditionally release, remise,
acquit and forever discharge the Administrative Agent, each Lender, their
respective subsidiaries, divisions, Affiliates, assigns, predecessor and
successor companies, members, employees, officers, directors, shareholders,
independent contractors, agents, attorneys, principals, representatives,
transferees, subrogees, executors, administrators, trustees, fiduciaries,
beneficiaries and assigns, and each of them, including, in the case of natural
persons, both in their individual and any corporate, representative or other
capacity(s) (collectively, the "Lender Releasees") of and from any and all past,
present or future claims (including claims for indemnification or contribution),
causes of actions, rights, suits, debts, due charges, complaints, obligations
(monetary and non-monetary), promises. demands, liabilities, disputes,
controversies, damages and expenses (including attorneys' fees and costs) of any
nature whatsoever, in law or in equity, contract. tort or other legal theory,
whether known or unknown, fixed or contingent, foreseen or unforeseen, asserted
Or unasserted, whether previously existing, currently existing or arising in the
future, whether under federal or state or other law, based upon. arising out of
or related to the Transaction Documents or any transactions or arising
thereunder or any related acts, failures to act, misrepresentations,
misstatements, facts, events, transactions or occurrences, which the Borrower,
the Initial Servicer, the Initial Portfolio Manager. the Portfolio Manager and
the Guarantor now have, claim to have, or may have in the future against the
Lender Releasees and any and all other claims, causes of actions, rights, suits,
debts, due charges, complaints, obligations (monetary and non-monetary),
promises, demands, liabilities, disputes, controversies. damages and expenses
(including attorneys' fees and costs), in each case, arising prior to the Second
Amended and Restated Closing Date which the Borrower, the Initial Servicer, the
Initial Portfolio Manager, the Portfolio Manager and the Guarantor now have,
claim to have, or may have in the future against the Lender Re!castes.
regardless of whether such claims. causes of actions, rights, suits, debts,
disputes, controversies, damages or expenses relate to the Transaction
Documents.


SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 92 of 94

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Second Amended and Restated
Loan and Security Agreement to be executed by their respective officers
thereunto duly authorized as of the day and year first above written.
WHITE EAGLE ASSET PORTFOLIO, LP, as Borrower
By White Eagle General Partner, I.I.C. a Delaware limited liability company, its
General Partner
By:
 
Name.
Jason Sutherlind
Title:
Vice Pretident





SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 93 of 94

--------------------------------------------------------------------------------









IMPERIAL FINANCE & TRADING, LLC,
as Initial Servicer, as Initial Portfolio Manager and as Guarantor
By:
 
Name
Mirian Martinez
Title:
CFO
LAMINGTON ROAD BERMUDA LTD.,
as Portfolio Manager
By:
 
Name:
David M. Thompson
Title:
Director
LNV CORPORATION, as Initial Lender
By:
 
Name:
Jacob Cherner
Title:
Executive Vice President
GLMG CORP., as Administrative Agent
By:
 
Name:
Douglas Kagiss
Title:
Executive Vice President







SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, AMONG WHITE EAGLE ASSET
PORTFOLIO, LP, IMPERIAL FINANCE & TRADING, LLC, LAMINGTON ROAD BERMUDA LTD., LNV
CORPORATION AND CLMG CORP.
Page 94 of 94

--------------------------------------------------------------------------------






•
Schedule 2.1(a)

Lenders’ Commitments
Lender
Commitment
LNV Corporation
$370,000,000










--------------------------------------------------------------------------------






• Schedule 7.1(a)(i)
Collateral Assignment Exception Policy
[Attached]











--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


No Collateral Assignment will be filed for the following Retained Death Benefit
Policy:
[*]
[*]
[*]
8/15/2008
[*]
10,000,000.00
14.00%
86.00%










--------------------------------------------------------------------------------






• Schedule 7.1(f)
Policy Delivery Exception Policies
[Attached]









--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


Schedule 7.1(f ) Duplicate Policies Ordered Not Yet Been Received*
Last Name
First Name
Carrier
Policy #
Type
[*]
[*]
[*]
[*]
Balance Sheet
[*]
[*]
[*]
[*]
Balance Sheet
[*]
[*]
[*]
[*]
Balance Sheet
[*]
[*]
[*]
[*]
Balance Sheet
[*]
[*]
[*]
[*]
Balance Sheet
[*]
[*]
[*]
[*]
Balance Sheet
[*]
[*]
[*]
[*]
Balance Sheet
[*]
[*]
[*]
[*]
Balance Sheet
[*]
[*]
[*]
[*]
Balance Sheet
[*]
[*]
[*]
[*]
Balance Sheet
[*]
[*]
[*]
[*]
Balance Sheet
[*]
[*]
[*]
[*]
Balance Sheet



* As of April 29 2013









--------------------------------------------------------------------------------






• Schedule 8.1(i)
Attempted Rescission Exercise Policies
[Attached]









--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


Schedule 8.1(i)
Deal Type
Quote Internal ID
Policy Owner Last Name
Policy Owner First Name
Policy #
Issue Date
Insurance Company
Death Benefit
Life Settlement Retained Death Benefit
[*]
[*]
[*]
[*]
5/15/2008
[*]
10,000,000.00
Life Settlement Retained Death Benefit
Two subsidiaries of Imperial Holdings. Inc., Imperial Premium Finance, LLC
("IPF) and Imperial Life Settlements, LLC ("ILS," and together with IPF, the
"Imperial Parties"), were named as a parties in the matter styled Hal Katersky
(the "Insured"), Barry Lavine as the Individual Trustee of the Amended and
Restated Hal Katersky Irrevocable Life Insurance Trust DTD 8/29/2008 ("Katersky
Trust'), Hillary A. Katersky, Andrew Katersky, Robin Katersky, Jeffery Katersky
and Dylan Zelman (collectively with the Insured, Barry Lavine and the Katersky
Trust, the "Katersky Parties') v. Imperial Premium Finance, LLC: Imperial Life
Settlements, LLC; Bank of Utah; and the Lincoln National Life Insurance Company
("Lincoln"), filed on May 23, 2012, in the United States District Court for the
Central District of California. The Katersky Parties sought equitable remedies,
attorneys; fees and monetary damages.
On September 20, 2012, the Katersky Parties and the Imperial Parties reached a
settlement to resolve all claims. The settlement provided that once the jointly
submitted change of ownership and beneficiary forms were recorded by Lincoln,
the parties would file a stipulation of dismissal with prejudice. which would
dismiss the case against all defendants. The change forms that were submitted to
- and recorded by Lincoln pursuant to the settlement agreement designated an
entity designated by the Imperial Parties as the owner and primary beneficiary
of the Policy, and allowed the Katersky Parties to designate an irrevocable
beneficiary entitled to $1.4 million of the $10 million net death benefit.
Pursuant to a joint motion for dismissal filed by all parties, the case was
dismissed with prejudice on November 15, 2012.
Life Settlement Retained Death Benefit
Life Settlement Retained Death Benefit
Life Settlement Retained Death Benefit
Life Settlement Retained Death Benefit
Premium Finance – Ratained Death Benefit










--------------------------------------------------------------------------------






• Schedule 8.1(m)
Proceedings
On April 18, 2013, Sun Life Assurance Company of Canada (“Sun Life”) filed a
complaint against Emergent Capital, Inc., f/k/a Imperial Holdings, Inc. (the
“Company”) and several of its affiliates in the United States District Court for
the Southern District of Florida, entitled Sun Life Assurance Company of Canada
v. Imperial Holdings, Inc., et al. (“Sun Life Case”), asserting, among other
things, that at least 28 life insurance policies issued by Sun Life and owned by
the Company through certain of its subsidiary companies were invalid. The Sun
Life complaint, as amended, asserted: (1) violations of the federal Racketeer
Influenced and Corrupt Organizations ("RICO") Act, (2) conspiracy to violate the
RICO Act, (3) common law fraud, (4) aiding and abetting fraud, (5) civil
conspiracy to commit fraud, (6) tortious interference with contractual
obligations, and (7) a declaration that the policies issued were void. On
December 9, 2014, counts (2), (4), (5), (6) and (7) of the Sun Life Case were
dismissed with prejudice. On February 4, 2015, the Court issued an order
granting the Company’s motion for summary judgment on counts (1) and (3),
resulting in the Company prevailing on all counts in the Sun Life Case. On July
29, 2013, the Company filed a separate complaint against Sun Life entitled
Imperial Premium Finance, LLC v. Sun Life Assurance Company of Canada ("Imperial
Case"), which was subsequently consolidated with the Sun Life Case. The Imperial
complaint asserted claims against Sun Life for breach of contract, breach of the
covenant of good faith and fair dealing, and fraud. On February 3, 2016, the
District Court set a trial date for the Imperial Case for October 31, 2016. On
September 22, 2016, the Court granted summary judgment in favor of Sun Life on
the entirety of the Imperial complaint and subsequently entered final judgment
to end the case. After denial of its motion to alter or amend the judgment, the
Company filed a Notice of Appeal on January 12, 2017. Sun Life filed a Notice of
Cross Appeal on January 24, 2017.









--------------------------------------------------------------------------------






• Schedule 8.1(q)
Material Adverse Changes
None.









--------------------------------------------------------------------------------






• Schedule 8.1(s)
Account Information
Account Description
 
Bank
 
Account No.
Collection Account
 
Wilmington Trust, National Association
 
 
Payment Account
 
Wilmington Trust, National Association
 
 
Borrower Account
 
Wilmington Trust, National Association
 
 
Escrow Account
 
Wilmington Trust, National Association
 
 
Policy Account
 
Wilmington Trust, National Association
 
 










--------------------------------------------------------------------------------






• Schedule 8.1(u)
Unmatured Events of Default and Events of Default
None.









--------------------------------------------------------------------------------






• Schedule 8.1(w)
Retained Death Benefit Policies
[Attached]









--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


Schedule 8.1(w)
Name
Policy Number
Carrier
Face Amount
Borrower Net Death Benefit
[*]
[*]
[*]
$1,500,000
$690,000
[*]
[*]
[*]
$1,600,000
$1,200,000
[*]
[*]
[*]
$3,000,000
$2,100,000
[*]
[*]
[*]
$15,000,000
$13,950,000
[*]
[*]
[*]
$1,000,000
$750,000
[*]
[*]
[*]
$10,000,000
$6,000,000
[*]
[*]
[*]
$1,000,000
$590,000
[*]
[*]
[*]
$1,000,000
$590,000
[*]
[*]
[*]
$2,000,000
$1,180,000
[*]
[*]
[*]
$500,000
$295,000
[*]
[*]
[*]
$5,000,000
$2,400,000
[*]
[*]
[*]
$1,500,000
$675,000
[*]
[*]
[*]
$15,000,000
$10,950,000
[*]
[*]
[*]
$10,000,000
$7,000,000
[*]
[*]
[*]
$500,000
$220,000










--------------------------------------------------------------------------------






• Schedule 8.3(i)
Imperial Finance Information Request
Investigation of Imperial Holdings, Inc.(the "Company") by the Internal Revenue
Service Criminal Investigations division as further described in the Current
Report on Form 8-K filed on February 19, 2014 and in the Annual Report on Form
10-K for the year ended December 31, 2013, filed on March 10, 2014. Holdings has
confirmed that the investigation relates to its former structured settlements
business and believes that the investigation is focused on excise tax
obligations, if any. In May 2016, the Company was informed that the
investigation had been closed.









--------------------------------------------------------------------------------






• Schedule 8.3(l)
Imperial Finance Material Adverse Changes
None.









--------------------------------------------------------------------------------






• Schedule 13.2
Notice Addresses
CLMG CORP.
7195 Dallas Parkway
Plano, TX 75024
Attention: James Erwin
Telephone: 469-467-5414
Facsimile: 469-467-3433
Email: jerwin@clmgcorp.com
* * * * *
LNV Corporation
c/o CLMG Corp.
7195 Dallas Parkway
Plano, TX 75024
Attention: James Erwin
Telephone: 469-467-5414
Facsimile: 469-467-3433
Email: jerwin@clmgcorp.com
* * * * *
WHITE EAGLE ASSET PORTFOLIO, LP
c/o AMS Limited
The Continental Building
25 Church Street
PO Box Hm265
Hamilton HMAX
Bermuda
Email: whiteeagle@lamington.ie
With a copy to: COReilly@emergentcapital.com
* * * * *
WHITE EAGLE GENERAL PARTNER, LLC
c/o AMS Limited
The Continental Building
25 Church Street
PO Box Hm265
Hamilton HMAX
Bermuda
Email: whiteeagle@lamington.ie
With a copy to: COReilly@emergentcapital.com
* * * * *





--------------------------------------------------------------------------------





LAMINGTON ROAD BERMUDA LTD.
c/o AMS Limited
The Continental Building
25 Church Street
PO Box Hm265
Hamilton HMAX
Bermuda
Email: lrbermuda@lamington.ie
With a copy to: COReilly@emergentcapital.com
* * * * *
Lamington Road Designated Activity Company
Grand Canal House
2nd Floor Palmerston House
Fenian Street
Dublin 2
Ireland
Attention: The Directors
Phone: +353 1 905 8020
Email: whiteeagle@lamington.ie
With a copy to: COReilly@emergentcapital.com
* * * * *
IMPERIAL FINANCE & TRADING, LLC
5355 Town Center Rd #701
Boca Raton, FL 33486
Attention: Office of General Counsel
Email: COReilly@emergentcapital.com
* * * * *
MARKLEY ASSET PORTFOLIO, LLC
5355 Town Center Rd #701
Boca Raton, FL 33486
Attention: Office of General Counsel
Email: COReilly@emergentcapital.com
* * * * *
OLIPP IV, LLC
5355 Town Center Rd #701
Boca Raton, FL 33486
Attention: Office of General Counsel
Email: COReilly@emergentcapital.com
* * * * *





--------------------------------------------------------------------------------





EMERGENT CAPITAL, INC.
5355 Town Center Rd #701
Boca Raton, FL 33486
Attention: Office of General Counsel
Email: COReilly@emergentcapital.com
* * * * *









--------------------------------------------------------------------------------






• Eligibility Criteria Clause (a) Schedule
Eligibility Criteria Clause (a) Policy Exceptions
[Attached]









--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


Eligibility Criteria Clause (a) Exceptions*
Policy Owner Last Name
Policy Owner First Name
Policy #
Issue Date
Insurance Company
Death Benefit
Current Policy Owner
[*]
[*]
[*]
6/11/2007
[*]
2,000,000.00
[*]
[*]
[*]
[*]
8/11/2008
[*]
2,500,000.00
[*]
[*]
[*]
[*]
5/7/2008
[*]
10,000,000.00
[*]
[*]
[*]
[*]
11/26/2009
[*]
2,000,000.00
[*]










--------------------------------------------------------------------------------






• Eligibility Criteria Clause (c) Schedule
Eligibility Criteria Clause (c) Policy Exceptions
[Attached]









--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


Eligibility Criteria Clause (C) Schedule
Name
Policy Number
Carrier
Net Death Benefit
[*]
[*]
[*]
$5,000,000










--------------------------------------------------------------------------------






• Eligibility Criteria Clause (d) Schedule
Eligibility Criteria Clause (d) Policy Exceptions
[Attached]









--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


Eligibility Criteria Clause (D) Schedule
Name
Policy Number
Carrier
Net Death Benefit
[*]
[*]
[*]
$2,000,000










--------------------------------------------------------------------------------






• Eligibility Criteria Clause (f) Schedule
Eligibility Criteria Clause (f) Policy Exceptions
[Attached]









--------------------------------------------------------------------------------






Eligibility Criteria Clause (F) Schedule
None









--------------------------------------------------------------------------------






• Eligibility Criteria Clause (g) Schedule
Eligibility Criteria Clause (g) Policy Exceptions
[Attached]









--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


Eligibility Criteria Clause (g) Exceptions
Quote Internal ID
Policy Owner Last Name
Policy Owner First Name
Policy #
Insurance Company
Death Benefit
21st LE in Months
21st Certificate Date
21st-Mort Factor
AVS LE in Months
AVS-Mort Factor
AVS Date of Underwriting
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
2/28/2010
[*]
[*]
[*]
2/25/2010
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
9/30/2009
[*]
[*]
[*]
 
[*]
[*]
[*]
[*]
[*]
$
1,000,000.00


[*]
3/1/2010
[*]
[*]
[*]
3/2/2010
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
6/17/2010
[*]
[*]
[*]
12/28/2011
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
6/24/2010
[*]
[*]
[*]
6/30/2010
[*]
[*]
[*]
[*]
[*]
$
3,000,000.00


[*]
5/11/2010
[*]
[*]
[*]
5/12/2010
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
4/15/2010
[*]
[*]
[*]
4/20/2010
[*]
[*]
[*]
[*]
[*]
$
5,900,000.00


[*]
6/11/2010
[*]
[*]
[*]
6/10/2010
[*]
[*]
[*]
[*]
[*]
$
6,500,000.00


[*]
6/26/2009
[*]
[*]
[*]
6/25/2009
[*]
[*]
[*]
[*]
[*]
$
7,000,000.00


[*]
8/9/2010
[*]
[*]
[*]
2/25/2013
[*]
[*]
[*]
[*]
[*]
$
450,000,000


[*]
7/28/2008
[*]
[*]
[*]
1/21/2013
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
2/15/2010
[*]
[*]
[*]
2/16/2010
[*]
[*]
[*]
[*]
[*]
$
4,000,000.00


[*]
4/12/2010
[*]
[*]
[*]
3/8/2013
[*]
[*]
[*]
[*]
[*]
$
15,000,000.00


[*]
6/16/2010
[*]
[*]
[*]
6/17/2010
[*]
[*]
[*]
[*]
[*]
$
3,600,000.00


[*]
11/3/2010
[*]
[*]
[*]
11/5/2010
[*]
[*]
[*]
[*]
[*]
$
4,000,000.00


[*]
7/12/2010
[*]
[*]
[*]
7/14/2010
[*]
[*]
[*]
[*]
[*]
$
2,000,000.00


[*]
12/29/2010
[*]
[*]
[*]
1/30/2013
[*]
[*]
[*]
[*]
[*]
$
2,000,000.00


[*]
5/21/2010
[*]
[*]
[*]
2/21/2013
[*]
[*]
[*]
[*]
[*]
50,000,0000


[*]
11/1/2010
[*]
[*]
[*]
11/3/2010
[*]
[*]
[*]
[*]
[*]
$
1,500,000.00


[*]
7/21/2010
[*]
[*]
[*]
7/26/2010
[*]
[*]
[*]
[*]
[*]
$
4,000,000.00


[*]
5/3/2010
[*]
[*]
[*]
5/5/2010
[*]
[*]
[*]
[*]
[*]
$
2,345,000.00


[*]
2/25/2010
[*]
[*]
[*]
2/25/2010
[*]
[*]
[*]
[*]
[*]
$
4,000,000.00


[*]
4/29/2010
[*]
[*]
[*]
5/5/2010
[*]
[*]
[*]
[*]
[*]
$
2,500,000.00


[*]
9/14/2010
[*]
[*]
[*]
9/21/2010
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
5/3/2010
[*]
[*]
[*]
3/14/2013
[*]
[*]
[*]
[*]
[*]
2,000,000 00


[*]
3/10/2010
[*]
[*]
[*]
2/15/2013
[*]
[*]
[*]
[*]
[*]
$
3,000,000.00


[*]
12/29/2010
[*]
[*]
[*]
1/13/2011






--------------------------------------------------------------------------------





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


[*]
[*]
[*]
[*]
[*]
$
2,500,000.00


[*]
4/5/2010


[*]
[*]
[*]
4/9/2010
[*]
[*]
[*]
[*]
[*]
$
2,000,000.00


[*]
11/3/2010


[*]
[*]
[*]
11/5/2010
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
6/24/2010


[*]
[*]
[*]
1/12/2012
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
3/21/2011


[*]
[*]
[*]
3/25/2013
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
3/27/2008


[*]
[*]
[*]
7/14/2008
[*]
[*]
[*]
[*]
[*]
$
1,800,000.00


[*]
5/12/2010


[*]
[*]
[*]
5/14/2010
[*]
[*]
[*]
[*]
[*]
$
3,000,000.00


[*]
8/3/2010


[*]
[*]
[*]
2/7/2013
[*]
[*]
[*]
[*]
[*]
$
9,500,000.00


[*]
7/17/2008


[*]
[*]
[*]
7/15/2008
[*]
[*]
[*]
[*]
[*]
$
4,000,000.00


[*]
 
[*]
[*]
[*]
3/22/2013
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
6/18/2010


[*]
[*]
[*]
2/28/2013
[*]
[*]
[*]
[*]
[*]
$
9,000,000.00


[*]
9/18/2007


[*]
[*]
[*]
1/22/2013
[*]
[*]
[*]
[*]
[*]
$
4,000,000.00


[*]
8/16/2010


[*]
[*]
[*]
8/20/2030
[*]
[*]
[*]
[*]
[*]
$
9,000,000.00


[*]
7/19/2010


[*]
[*]
[*]
7/16/2010
[*]
[*]
[*]
[*]
[*]
$
2,700,000.00


[*]
8/16/2010


[*]
[*]
[*]
2/15/2013
[*]
[*]
[*]
[*]
[*]
$
2,000,000.00


[*]
9/8/2010


[*]
[*]
[*]
9/16/2010
[*]
[*]
[*]
[*]
[*]
$
15,000,000.00


[*]
4/5/2010


[*]
[*]
[*]
4/12/2010
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
8/26/2008


[*]
[*]
[*]
1/31/2013
[*]
[*]
[*]
[*]
[*]
$
3,000,000.00


[*]
 
[*]
[*]
[*]
1/18/2011
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
5/17/2010


[*]
[*]
[*]
5/11/2010
[*]
[*]
[*]
[*]
[*]
$
2,900,000.00


[*]
6/11/2010


[*]
[*]
[*]
6/10/2010
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
7/19/2010


[*]
[*]
[*]
7/21/2010
[*]
[*]
[*]
[*]
[*]
$
8,000,000.00


[*]
8/26/2010


[*]
[*]
[*]
2/7/2013
[*]
[*]
[*]
[*]
[*]
$
300,000,000


[*]
7/6/2010


[*]
[*]
[*]
7/7/2010
[*]
[*]
[*]
[*]
[*]
$
2,500,000.00


[*]
7/1/2010


[*]
[*]
[*]
7/7/2010
[*]
[*]
[*]
[*]
[*]
$
2,000,000.00


[*]
8/4/2010


[*]
[*]
[*]
8/6/2010
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
6/17/2010


[*]
[*]
[*]
5/26/2010
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
3/15/2010


[*]
[*]
[*]
3/7/2013
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
125.00
%
[*]
[*]
[*]
 
[*]
[*]
[*]
[*]
[*]
$
8,000,000.00


[*]
10/11/2010


[*]
[*]
[*]
10/19/2010
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
8/26/2008


[*]
[*]
[*]
1/31/2113






--------------------------------------------------------------------------------





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
8/6/2010
[*]
[*]
[*]
8/13/2010
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
8/9/2010
[*]
[*]
[*]
8/13/2010
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
8/9/2010
[*]
[*]
[*]
8/13/2010
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
9/28/2010
[*]
[*]
[*]
10/1/2010
[*]
[*]
[*]
[*]
[*]
$
2,000,000.00


[*]
12/29/2010
[*]
[*]
[*]
1/17/2011
[*]
[*]
[*]
[*]
[*]
$
6,000,000.00


[*]
6/25/2010
[*]
[*]
[*]
6/29/2010
[*]
[*]
[*]
[*]
[*]
$
7,000,000.00


[*]
1/21/2010
[*]
[*]
[*]
1/19/2010
[*]
[*]
[*]
[*]
[*]
$
1,400,000.00


[*]
10/12/2010
[*]
[*]
[*]
10/18/2010
[*]
[*]
[*]
[*]
[*]
$
3,000,000.00


[*]
2/10/2010
[*]
[*]
[*]
3/12/2010
[*]
[*]
[*]
[*]
[*]
$
1,750,000.00


[*]
12/29/2010
[*]
[*]
[*]
1/18/2013
[*]
[*]
[*]
[*]
[*]
$
3,000,000.00


[*]
12/10/2009
[*]
[*]
[*]
12/11/2009
[*]
[*]
[*]
[*]
[*]
$
4,000,000.00


[*]
2/12/2010
[*]
[*]
[*]
7/12/2010
[*]
[*]
[*]
[*]
[*]
$
8,000,000.00


[*]
5/11/2010
[*]
[*]
[*]
5/6/2010
[*]
[*]
[*]
[*]
[*]
$
2,000,000.00


[*]
7/16/2010
[*]
[*]
[*]
7/27/2010
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
4/8/2010
[*]
[*]
[*]
4/15/2010
[*]
[*]
[*]
[*]
[*]
$
826,000.00


[*]
3/15/2010
[*]
[*]
[*]
3/10/2010
[*]
[*]
[*]
[*]
[*]
$
20,000,000.00


[*]
6/23/2008
[*]
[*]
[*]
11/29/2010
[*]
[*]
[*]
[*]
[*]
$
4,000,000.00


[*]
7/6/2010
[*]
[*]
[*]
7/12/2010
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
10/6/2008
[*]
[*]
[*]
12/17/2008
[*]
[*]
[*]
[*]
[*]
$
2,000,000.00


[*]
9/7/2010
[*]
[*]
[*]
9/13/2010
[*]
[*]
[*]
[*]
[*]
$
4,000,000.00


[*]
7/9/2010
[*]
[*]
[*]
7/9/2010
[*]
[*]
[*]
[*]
[*]
$
6,000,000.00


[*]
8/9/2010
[*]
[*]
[*]
8/13/2010
[*]
[*]
[*]
[*]
[*]
$
7,000,000.00


[*]
10/11/2010
[*]
[*]
[*]
10/18/7010
[*]
[*]
[*]
[*]
[*]
$
2,128,000.00


[*]
6/29/2010
[*]
[*]
[*]
7/1/2010
[*]
[*]
[*]
[*]
[*]
$
1,955,000.00


[*]
5/11/2010
[*]
[*]
[*]
5/10/2010
[*]
[*]
[*]
[*]
[*]
$
7,000,000.00


[*]
4/9/2010
[*]
[*]
[*]
4/15/2010
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
10/28/2010
[*]
[*]
[*]
3/20/2013
[*]
[*]
[*]
[*]
[*]
$
1,500,000.00


[*]
4/5/2010
[*]
[*]
[*]
4/9/2010










--------------------------------------------------------------------------------





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


[*]
[*]
[*]
[*]
[*]
$
3,750,000.00


[*]
10/26/2010
[*]
[*]
[*]
1/14/2011
[*]
[*]
[*]
[*]
[*]
$
8,000,000.00


[*]
6/24/2010
[*]
[*]
[*]
6/29/2010
[*]
[*]
[*]
[*]
[*]
$
3,125,000.00


[*]
8/5/2010
[*]
[*]
[*]
3/19/2012
[*]
[*]
[*]
[*]
[*]
$
9,700,000.00


[*]
4/29/2010
[*]
[*]
[*]
4/30/2010
[*]
[*]
[*]
[*]
[*]
$
7,784,000.00


[*]
2/12/2010
[*]
[*]
[*]
2/15/2013
[*]
[*]
[*]
[*]
[*]
$
2,000,000.00


[*]
3/4/2010
[*]
[*]
[*]
12/15/2010
[*]
[*]
[*]
[*]
[*]
$
9,800,000.00


[*]
3/26/2010
[*]
[*]
[*]
3/31/2010
[*]
[*]
[*]
[*]
[*]
$
8,412,000.00


[*]
5/11/2010
[*]
[*]
[*]
2/15/2013
[*]
[*]
[*]
[*]
[*]
$
2,000,000.00


[*]
4/5/2010
[*]
[*]
[*]
4/9/2010
[*]
[*]
[*]
[*]
[*]
$
2,500,000.00


[*]
11/23/2009
[*]
[*]
[*]
3/1S/2013
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
3/18/2010
[*]
[*]
[*]
3/18/2010
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
1/4/2010
[*]
[*]
[*]
12/10/2009
[*]
[*]
[*]
[*]
[*]
$
3,000,000.00


[*]
10/28/2010
[*]
[*]
[*]
11/3/2010
[*]
[*]
[*]
[*]
[*]
$
1,100,000.00


[*]
5/11/2010
[*]
[*]
[*]
2/21/2013
[*]
[*]
[*]
[*]
[*]
$
1,000,000.00


[*]
2/23/2010
[*]
[*]
[*]
1/31/2013
[*]
[*]
[*]
[*]
[*]
$
3,000,000.00


[*]
2/13/2010
[*]
[*]
[*]
1/28/2013
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
6/17/2010
[*]
[*]
[*]
6/17/2010
[*]
[*]
[*]
[*]
[*]
$
1,172,500.00


[*]
7/1/2010
[*]
[*]
[*]
1/30/2013
[*]
[*]
[*]
[*]
[*]
$
5,200,000.00


[*]
5/28/2010
[*]
[*]
[*]
2/7/2013
[*]
[*]
[*]
[*]
[*]
$
3,000,000.00


[*]
8/6/2008
[*]
[*]
[*]
1/18/2013
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
10/13/2010
[*]
[*]
[*]
1/29/2013
[*]
[*]
[*]
[*]
[*]
$
8,000,000.00


[*]
5/25/2010
[*]
[*]
[*]
5/28/2010
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
8/9/2010
[*]
[*]
[*]
8/10/2010
[*]
[*]
[*]
[*]
[*]
$
3,000,000.00


[*]
 
[*]
[*]
[*]
2/27/2013
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
 
[*]
[*]
[*]
12/20/2010
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
2/13/2010
[*]
[*]
[*]
2/16/2010
[*]
[*]
[*]
[*]
[*]
$
2,025,000.00


[*]
4/29/2010
[*]
[*]
[*]
5/3/2010
[*]
[*]
[*]
[*]
[*]
$
4,200,000.00


[*]
4/14/2010
[*]
[*]
[*]
4/22/2010
[*]
[*]
[*]
[*]
[*]
$
3,000,000.00


[*]
3/10/2010
[*]
[*]
[*]
1/12/2011
[*]
[*]
[*]
[*]
[*]
$
1,800,000.00


[*]
9/21/2010
[*]
[*]
[*]
10/5/2010
[*]
[*]
[*]
[*]
[*]
$
3,000,000.00


[*]
1/13/2010
[*]
[*]
[*]
1/30/2013
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
11/12/2008
[*]
[*]
[*]
12/14/2010
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
3/19/2008
[*]
[*]
[*]
1/23/2013
[*]
[*]
[*]
[*]
[*]
$
4,500,000.00


[*]
8/14/2008
[*]
[*]
[*]
6/6/2011








--------------------------------------------------------------------------------





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
4/15/2010


[*]
[*]
[*]
4/21/2010
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
7/14/2010


[*]
[*]
[*]
2/12/21113
[*]
[*]
[*]
[*]
[*]
$
2,500,000.00


[*]
9/28/2010


[*]
[*]
[*]
2/15/2013
[*]
[*]
[*]
[*]
[*]
$
7,000,000.00


[*]
11/21/2008


[*]
[*]
[*]
6/1/2011
[*]
[*]
[*]
[*]
[*]
$
2,000,000.00


[*]
3/11/2009


[*]
[*]
[*]
2/13/2013
[*]
[*]
[*]
[*]
[*]
$
4,000,000.00


[*]
 
[*]
[*]
[*]
2/26/2013
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
 
[*]
[*]
[*]
3/21/2013
[*]
[*]
[*]
[*]
[*]
$
3,000,000.00


[*]
3/17/2008


[*]
[*]
[*]
1/31/2011
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
 
[*]
[*]
[*]
2/22/2013
[*]
[*]
[*]
[*]
[*]
$
6,500,000.00


[*]
5/19/2010


[*]
[*]
[*]
2/14/2013
[*]
[*]
[*]
[*]
[*]
$
6,500,000.00


[*]
5/19/2010


[*]
[*]
[*]
2/14/2013
[*]
[*]
[*]
[*]
[*]
$
6,500,000.00


[*]
5/19/2010


[*]
[*]
[*]
2/14/2013
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
 
[*]
[*]
[*]
2/7/2013
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
 
[*]
[*]
[*]
2/22/2013
[*]
[*]
[*]
[*]
[*]
$
7,000,000.00


[*]
3/14/2009


[*]
[*]
[*]
7/18/2012
[*]
[*]
[*]
[*]
[*]
$
3,000,000.00


[*]
 
[*]
[*]
[*]
10/11/2011
[*]
[*]
[*]
[*]
[*]
$
4,000,000.00


[*]
 
[*]
[*]
[*]
3/8/2013
[*]
[*]
[*]
[*]
[*]
4,000,00000


[*]
5/13/2010


[*]
[*]
[*]
5/26/2009
[*]
[*]
[*]
[*]
[*]
$
8,000,000.00


[*]
 
[*]
[*]
[*]
7/29/2011
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
 
[*]
[*]
[*]
7/21/2011
[*]
[*]
[*]
[*]
[*]
$
6,000,000.00


[*]
 
[*]
[*]
[*]
3/4/2013
[*]
[*]
[*]
[*]
[*]
$
2,000,000.00


[*]
12/29/2008


[*]
[*]
[*]
9/29/7011
[*]
[*]
[*]
[*]
[*]
$
1,500,000.00


[*]
8/6/2010


[*]
[*]
[*]
8/16/2010
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
2/16/2009


[*]
[*]
[*]
11/23/2008
[*]
[*]
[*]
[*]
[*]
$
3,000,000.00


[*]
2/22/2008


[*]
[*]
[*]
1/4/2010
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
100.00
%
[*]
[*]
[*]
 
[*]
[*]
[*]
[*]
[*]
$
2,500,000.00


[*]
12/10/2010


[*]
[*]
[*]
9/30/2010
[*]
[*]
[*]
[*]
[*]
$
3,000,000.00


[*]
6/7/2010


[*]
[*]
[*]
2/7/2013
[*]
[*]
[*]
[*]
[*]
$
2,000,000.00


[*]
 
[*]
[*]
[*]
1/15/2013
[*]
[*]
[*]
[*]
[*]
$
2,000,000.00


[*]
 
[*]
[*]
[*]
1/12/2010
[*]
[*]
[*]
[*]
[*]
$
1,000,000.00


[*]
 
[*]
[*]
[*]
1/28/2013
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
10/29/2008


[*]
[*]
[*]
6/22/2011
[*]
[*]
[*]
[*]
[*]
$
8,000,000.00


[*]
 
[*]
[*]
[*]
1/12/2010








--------------------------------------------------------------------------------





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


[*]
[*]
[*]
[*]
[*]
10,00,000.00


[*]
 
[*]
[*]
[*]
2/11/2013
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
 
[*]
[*]
[*]
1/17/2013
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
 
[*]
[*]
[*]
3/5/2010
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
10/29/2008
[*]
[*]
[*]
6/22/2011
[*]
[*]
[*]
[*]
[*]
$
3,000,000.00


[*]
11/30/2009
[*]
[*]
[*]
10/18/2010
[*]
[*]
[*]
[*]
[*]
$
3,000,000.00


[*]
 
[*]
[*]
[*]
5/22/2010
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
 
[*]
[*]
[*]
1/17/2013
[*]
[*]
[*]
[*]
[*]
$
2,250,000.00


[*]
4/14/2010
[*]
[*]
[*]
5/13/2010
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
8/2/2011
[*]
[*]
[*]
8/1/2011
[*]
[*]
[*]
[*]
[*]
$
8,000,000.00


[*]
5/26/2010
[*]
[*]
[*]
7/27/2010
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
 
[*]
[*]
[*]
4/20/2011
[*]
[*]
[*]
[*]
[*]
$
6,000,000.00


[*]
11/20/2009
[*]
[*]
[*]
10/20/2010
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
 
[*]
[*]
[*]
6/9/2011
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
3/25/2010
[*]
[*]
[*]
4/5/2010
[*]
[*]
[*]
[*]
[*]
$
3,200,000.00


[*]
7/19/2010
[*]
[*]
[*]
10/15/2010
[*]
[*]
[*]
[*]
[*]
$
1,000,000.00


[*]
9/2/2009
[*]
[*]
[*]
7/20/2010
[*]
[*]
[*]
[*]
[*]
$
7,000,000.00


[*]
5/17/2011
[*]
[*]
[*]
6/9/2011
[*]
[*]
[*]
[*]
[*]
$
2,000,000.00


[*]
5/5/2008
[*]
[*]
[*]
11/15/2010
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
6/17/2010
[*]
[*]
[*]
1/31/2011
[*]
[*]
[*]
[*]
[*]
$
2,000,000.00


[*]
 
[*]
[*]
[*]
4/2/2013
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
5/29/2010
[*]
[*]
[*]
7/2/2010
[*]
[*]
[*]
[*]
[*]
$
2,200,000.00


[*]
10/11/2010
[*]
[*]
[*]
11/8/2010
[*]
[*]
[*]
[*]
[*]
$
3,000,000.00


[*]
10/25/2010
[*]
[*]
[*]
1/21/2011
[*]
[*]
[*]
[*]
[*]
$
2,100,000.00


[*]
11/8/2010
[*]
[*]
[*]
11/5/2010
[*]
[*]
[*]
[*]
[*]
$
1,000,000.00


[*]
4/9/2010
[*]
[*]
[*]
1/5/2011




















--------------------------------------------------------------------------------





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
3/25/2010
[*]
[*]
[*]
3/30/2010
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
4/8/2010
[*]
[*]
[*]
4/13/2010
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
5/6/2011
[*]
[*]
[*]
2/10/2011
[*]
[*]
[*]
[*]
[*]
$
2,000,000.00


[*]
 
[*]
[*]
[*]
3/21/2011
[*]
[*]
[*]
[*]
[*]
$
7,000,000.00


[*]
8/5/2010
[*]
[*]
[*]
2/22/2011
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
11/1/2010
[*]
[*]
[*]
11/30/2010
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
3/5/2010
[*]
[*]
[*]
11/11/2010
[*]
[*]
[*]
[*]
[*]
$
5,000,000.00


[*]
10/7/2010
[*]
[*]
[*]
10/11/2010
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
7/7/2010
[*]
[*]
[*]
7/8/2010
[*]
[*]
[*]
[*]
[*]
$
9,000,000.00


[*]
2/3/2011
[*]
[*]
[*]
7/14/2011
[*]
[*]
[*]
[*]
[*]
$
1,000,000.00


[*]
12/28/2010
[*]
[*]
[*]
5/23/2011
[*]
[*]
[*]
[*]
[*]
$
4,000,000.00


[*]
8/30/2010
[*]
[*]
[*]
5/17/2011
[*]
[*]
[*]
[*]
[*]
$
6,000,000.00


[*]
4/18/2012
[*]
[*]
[*]
7/26/2012
[*]
[*]
[*]
[*]
[*]
$
4,000,000.00


[*]
9/25/2011
[*]
[*]
[*]
5/17/2011
[*]
[*]
[*]
[*]
[*]
$
10,000,000.00


[*]
5/17/2011
[*]
[*]
[*]
6/9/2011
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


Eligibility Criteria Clause G Schedule
Name
Policy Number
Carrier
Net Death Benefit
[*]
[*]
[*]
$2,000,000
[*]
[*]
[*]
$11,400,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$8,000,000
[*]
[*]
[*]
$1,800,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$8,000,000
[*]
[*]
[*]
$8,500,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$4,800,000
[*]
[*]
[*]
$4,300,000
[*]
[*]
[*]
$9,000,000
[*]
[*]
[*]
$1,700,000
[*]
[*]
[*]
$2,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$2,500,000
[*]
[*]
[*]
$4,000,000
[*]
[*]
[*]
$2,100,000
[*]
[*]
[*]
$1,500,000
[*]
[*]
[*]
$959,700








--------------------------------------------------------------------------------





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


[*]
[*]
[*]
$1,257,000
[*]
[*]
[*]
$4,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$13,950,000
[*]
[*]
[*]
$2,500,000
[*]
[*]
[*]
$1,589,000
[*]
[*]
[*]
$750,000
[*]
[*]
[*]
$6,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$5,997,090
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$3,039,615
[*]
[*]
[*]
$6,000,000
[*]
[*]
[*]
$735,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$220,000
[*]
[*]
[*]
$750,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$4,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$17,700,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$1,000,000






--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.
[*]
[*]
[*]
$690,000
[*]
[*]
[*]
$4,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$2,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$2,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$5,548,000
[*]
[*]
[*]
$1,800,000
[*]
[*]
[*]
$3,399,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$8,000,000
[*]
[*]
[*]
$4,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$590,000
[*]
[*]
[*]
$590,000
[*]
[*]
[*]
$1,180,000
[*]
[*]
[*]
$295,000
[*]
[*]
[*]
$4,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$3,300,000
[*]
[*]
[*]
$1,150,000
[*]
[*]
[*]
$1,000,000
[*]
[*]
[*]
$630,000
[*]
[*]
[*]
$3,450,000
[*]
[*]
[*]
$2,000,000
[*]
[*]
[*]
$1,850,000
[*]
[*]
[*]
$1,200,000
[*]
[*]
[*]
$2,500,000






--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


[*]
[*]
[*]
$5,800,000
[*]
[*]
[*]
$1,600,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$1,140,000
[*]
[*]
[*]
$8,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$1,500,000
[*]
[*]
[*]
$863,000
[*]
[*]
[*]
$1,000,000
[*]
[*]
[*]
$6,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$8,990,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$1,000,000
[*]
[*]
[*]
$7,339,026
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$500,000
[*]
[*]
[*]
$10,950,000
[*]
[*]
[*]
$2,000,000
[*]
[*]
[*]
$6,650,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$1,585,000
[*]
[*]
[*]
$4,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$8,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$2,250,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$3,000,000






--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


[*]
[*]
[*]
$1,600,000
[*]
[*]
[*]
$2,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$1,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$3,180,826
[*]
[*]
[*]
$1,478,000
[*]
[*]
[*]
$1,500,000
[*]
[*]
[*]
$1,000,000
[*]
[*]
[*]
$3,100,000
[*]
[*]
[*]
$1,000,000
[*]
[*]
[*]
$2,345,000
[*]
[*]
[*]
$1,030,179












--------------------------------------------------------------------------------






• Eligibility Criteria Clause (h) Schedule
Eligibility Criteria Clause (h) Policy Exceptions
[Attached]









--------------------------------------------------------------------------------








[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.




Eligibility Criteria Clause (h) Exceptions
Internal
ID
Quote
Internal
ID
Policy
Owner
Last
Name
Policy
Owner
First
Name
Policy #
Insurance Company
Death Benefit
21st LE in Months
21st Certificate Date
21st Mort Factor
AVS LE in Months
AVS- Mort Factor
AVS Date of Underwriting
Average LE
[*]
[*]
[*]
[*]
[*]
[*]
$10,000,000.00
[*]
2/13/2010
[*]
[*]
[*]
2/16/2010
[*]








--------------------------------------------------------------------------------






•
Eligibility Criteria Clause (i) Schedule



Eligibility Criteria Clause (i) Policy Exceptions


[Attached]







--------------------------------------------------------------------------------








[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


Eligibility Criteria Clause (i) Exceptions


Internal
ID
Quote
Internal
ID
Policy
Owner
Last
Name
Policy
Owner
First
Name
Policy #
Insurance Company
Death Benefit
[*]
[*]
[*]
[*]
[*]
[*]
$20,000,000.00
[*]
[*]
[*]
[*]
[*]
[*]
$15,000,000.00
[*]
[*]
[*]
[*]
[*]
[*]
$15,000,000.00
[*]
[*]
[*]
[*]
[*]
[*]
$14,000,000.00
 
 
 
 
 
 
 














--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


Eligibility Criteria Clause I Schedule






Name
Policy Number


Carrier


Net Death Benefit
[*]
[*]
[*]
$11,400,000
[*]
[*]
[*]
$13,950,000
[*]
[*]
[*]
$17,700,000
[*]
[*]
[*]
$10,950,000
[*]
[*]
[*]
$15,000,000














--------------------------------------------------------------------------------






•
Eligibility Criteria Clause (l) Schedule



Eligibility Criteria Clause (l) Policy Exceptions


[Attached]







--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


Eligibility Criteria Clause L Schedule




Name


Policy Number


Carrier
Net Death Benefit
[*]
[*]
[*]
$1,700,000
[*]
[*]
[*]
$5,997,090
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$3,125,000
[*]
[*]
[*]
$1,000,000
[*]
[*]
[*]
$7,000,000
[*]
[*]
[*]
$4,000,000














--------------------------------------------------------------------------------






•
Eligibility Criteria Clause (m) Schedule



Eligibility Criteria Clause (m) Policy Exceptions


[Attached]







--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


Eligibility Criteria Clause (m) Schedule I Exceptions
Internal ID
Quote
Internal Policy Owner Last Name
ID
Policy Owner First Name
Policy #
Insurance Company
Death Benefit
[*]
[*]
[*]
[*]
[*]
$3,000,000.00
[*]
[*]
[*]
[*]
[*]
$20,000,000.00
[*]
[*]
[*]
[*]
[*]
$2,000,000.00
[*]
[*]
[*]
[*]
[*]
$10,000,000.00
[*]
[*]
[*]
[*]
[*]
$5,000,000.00
[*]
[*]
[*]
[*]
[*]
$5,000,000.00
[*]
[*]
[*]
[*]
[*]
$7,000,000.00
[*]
[*]
[*]
[*]
[*]
$3,000,000.00
[*]
[*]
[*]
[*]
[*]
$8,000,000.00
[*]
[*]
[*]
[*]
[*]
$2,000,000.00
[*]
[*]
[*]
[*]
[*]
$5,000,000.00
[*]
[*]
[*]
[*]
[*]
$6,000,000.00
[*]
[*]
[*]
[*]
[*]
$10,000,000.00
[*]
[*]
[*]
[*]
[*]
$5,000,000.00
[*]
[*]
[*]
[*]
[*]
$2,345,000.00
[*]
[*]
[*]
[*]
[*]
$1,000,000.00
[*]
[*]
[*]
[*]
[*]
$6,000,000.00
[*]
[*]
[*]
[*]
[*]
$2,200,000.00
[*]
[*]
[*]
[*]
[*]
$4,000,000.00
[*]
[*]
[*]
[*]
[*]
$5,000,000.00
[*]
[*]
[*]
[*]
[*]
$7,000,000.00
[*]
[*]
[*]
[*]
[*]
$8,000,000.00
[*]
[*]
[*]
[*]
[*]
$10,000,000.00
[*]
[*]
[*]
[*]
[*]
$3,200,000.00
[*]
[*]
[*]
[*]
[*]
$1,000,000.00
[*]
[*]
[*]
[*]
[*]
$5,000,000.00
[*]
[*]
[*]
[*]
[*]
$2,000,000.00
[*]
[*]
[*]
[*]
[*]
$5,000,000.00
[*]
[*]
[*]
[*]
[*]
$5,900,000.00
[*]
[*]
[*]
[*]
[*]
$1,000,000.00






--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


[*]
[*]
[*]
[*]
[*]
$10,000,000.00
[*]
[*]
[*]
[*]
[*]
$1,500,000.00
[*]
[*]
[*]
[*]
[*]
$3,000,000.00
[*]
[*]
[*]
[*]
[*]
$5,000,000.00
[*]
[*]
[*]
[*]
[*]
$5,000,000.00
[*]
[*]
[*]
[*]
[*]
$4,000,000.00
[*]
[*]
[*]
[*]
[*]
$2,000,000.00
[*]
[*]
[*]
[*]
[*]
$15,000,000.00
[*]
[*]
[*]
[*]
[*]
$6,000,000.00
[*]
[*]
[*]
[*]
[*]
$10,000,000.00
[*]
[*]
[*]
[*]
[*]
$2,128,000.00
[*]
[*]
[*]
[*]
[*]
$10,000,000.00
[*]
[*]
[*]
[*]
[*]
$4,200,000.00
[*]
[*]
[*]
[*]
[*]
$3,000,000.00
[*]
[*]
[*]
[*]
[*]
$5,000,000.00
[*]
[*]
[*]
[*]
[*]
$8,000,000.00
[*]
[*]
[*]
[*]
[*]
$3,000,000.00
[*]
[*]
[*]
[*]
[*]
$8,000,000.00
[*]
[*]
[*]
[*]
[*]
$10,000,000.00
[*]
[*]
[*]
[*]
[*]
$3,000,000.00
[*]
[*]
[*]
[*]
[*]
$2,000,000.00
[*]
[*]
[*]
[*]
[*]
$10,000,000.00
[*]
[*]
[*]
[*]
[*]
$5,000,000.00
[*]
[*]
[*]
[*]
[*]
$3,000,000.00
[*]
[*]
[*]
[*]
[*]
$5,000,000.00
[*]
[*]
[*]
[*]
[*]
$5,000,000.00
[*]
[*]
[*]
[*]
[*]
$4,000,000.00
[*]
[*]
[*]
[*]
[*]
$4,000,000.00
[*]
[*]
[*]
[*]
[*]
$2,000,000.00
[*]
[*]
[*]
[*]
[*]
$10,000,000.00
[*]
[*]
[*]
[*]
[*]
$35,000.00
[*]
[*]
[*]
[*]
[*]
$3,000,000.00
[*]
[*]
[*]
[*]
[*]
$6,500,000.00
[*]
[*]
[*]
[*]
[*]
$10,000,000.00






--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.
[*]
[*]
[*]
[*]
[*]
$1,200,000.00
[*]
[*]
[*]
[*]
[*]
$15,000,000.00
[*]
[*]
[*]
[*]
[*]
$8,000,000.00
[*]
[*]
[*]
[*]
[*]
$3,000,000.00
[*]
[*]
[*]
[*]
[*]
$5,000,000.00
[*]
[*]
[*]
[*]
[*]
$3,500,000.00
[*]
[*]
[*]
[*]
[*]
$2,500,000.00
[*]
[*]
[*]
[*]
[*]
$6,000,000.00
[*]
[*]
[*]
[*]
[*]
$1,800,000.00
[*]
[*]
[*]
[*]
[*]
$9,500,000.00
[*]
[*]
[*]
[*]
[*]
$9,000,000.00
[*]
[*]
[*]
[*]
[*]
$5,000,000.00
[*]
[*]
[*]
[*]
[*]
$3,000,000.00
[*]
[*]
[*]
[*]
[*]
$2,500,000.00
[*]
[*]
[*]
[*]
[*]
$10,000,000.00
[*]
[*]
[*]
[*]
[*]
$8,000,000.00
[*]
[*]
[*]
[*]
[*]
$10,000,000.00
[*]
[*]
[*]
[*]
[*]
$10,000,000.00
[*]
[*]
[*]
[*]
[*]
$10,000,000.00
[*]
[*]
[*]
[*]
[*]
$2,000,000.00
[*]
[*]
[*]
[*]
[*]
$1,400,000.00
[*]
[*]
[*]
[*]
[*]
$3,000,000.00
[*]
[*]
[*]
[*]
[*]
$3,000,000.00
[*]
[*]
[*]
[*]
[*]
$8,000,000.00
[*]
[*]
[*]
[*]
[*]
$2,000,000.00
[*]
[*]
[*]
[*]
[*]
$826,000.00
[*]
[*]
[*]
[*]
[*]
$5,000,000.00
[*]
[*]
[*]
[*]
[*]
$6,000,000.00
[*]
[*]
[*]
[*]
[*]
$7,000,000.00
[*]
[*]
[*]
[*]
[*]
$7,000,000.00
[*]
[*]
[*]
[*]
[*]
$14,000,000.00
[*]
[*]
[*]
[*]
[*]
$1,500,000.00
[*]
[*]
[*]
[*]
[*]
$5,000,000.00
[*]
[*]
[*]
[*]
[*]
$8,000,000.00








--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


[*]
[*]
[*]
[*]
[*]
$10,000,000.00
[*]
[*]
[*]
[*]
[*]
$9,700,000.00
[*]
[*]
[*]
[*]
[*]
$2,000,000.00
[*]
[*]
[*]
[*]
[*]
$10,000,000.00
[*]
[*]
[*]
[*]
[*]
$10,000,000.00
[*]
[*]
[*]
[*]
[*]
$10,000,000.00
[*]
[*]
[*]
[*]
[*]
$6,000,000.00
[*]
[*]
[*]
[*]
[*]
$5,000,000.00
[*]
[*]
[*]
[*]
[*]
$2,025,000.00
[*]
[*]
[*]
[*]
[*]
$3,000,000.00
[*]
[*]
[*]
[*]
[*]
$7,000,000.00
[*]
[*]
[*]
[*]
[*]
$4,000,000.00
[*]
[*]
[*]
[*]
[*]
$10,000,000.00
[*]
[*]
[*]
[*]
[*]
$1,500,000.00
[*]
[*]
[*]
[*]
[*]
$3,000,000.00
[*]
[*]
[*]
[*]
[*]
$2,500,000.00
[*]
[*]
[*]
[*]
[*]
$5,000,000.00














--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


Eligibility Criteria Clause (M-HIPAA) Schedule




Name
Policy Number
Carrier
Net Death Benefit
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$1,700,000
[*]
[*]
[*]
$1,800,000
[*]
[*]
[*]
$4,800,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$6,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$3,125,000
[*]
[*]
[*]
$5,548,000
[*]
[*]
[*]
$8,000,000
[*]
[*]
[*]
$4,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$2,500,000
[*]
[*]
[*]
$5,800,000
[*]
[*]
[*]
$1,140,000






--------------------------------------------------------------------------------





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


Name
Policy Number
Carrier
Net Death Benefit
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$1,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$1,478,000
[*]
[*]
[*]
$1,500,000
[*]
[*]
[*]
$15,000,000
[*]
[*]
[*]
$2,345,000














--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


Eligibility Criteria Clause (M-Death Certificate Authorization) Schedule


Name
Policy Number
Carrier
Net Death Benefit
[*]
[*]
[*]
$1,700,000
[*]
[*]
[*]
$2,000,000
[*]
[*]
[*]
$1,800,000
[*]
[*]
[*]
$9,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$13,950,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$750,000
[*]
[*]
[*]
$1,000,000
[*]
[*]
[*]
$6,000,000
[*]
[*]
[*]
$5,997,090
[*]
[*]
[*]
$3,039,615
[*]
[*]
[*]
$1,500,000
[*]
[*]
[*]
$1,000,000
[*]
[*]
[*]
$4,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$3,125,000
[*]
[*]
[*]
$6,000,000
[*]
[*]
[*]
$8,000,000
[*]
[*]
[*]
$4,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$4,000,000






--------------------------------------------------------------------------------





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


[*]
[*]
[*]
$1,000,000
[*]
[*]
[*]
$7,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$6,000,000
[*]
[*]
[*]
$4,000,000
[*]
[*]
[*]
$2,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$3,180,826
[*]
[*]
[*]
$1,030,179














--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


Eligibility Criteria Clause (M-Power of Attorney) Schedule


Name
Policy Number
Carrier
Net Death Benefit
[*]
[*]
[*]
$1,700,000
[*]
[*]
[*]
$1,800,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$750,000
[*]
[*]
[*]
$6,000,000
[*]
[*]
[*]
$5,997,090
[*]
[*]
[*]
$3,039,615
[*]
[*]
[*]
$1,500,000
[*]
[*]
[*]
$1,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$3,125,000
[*]
[*]
[*]
$6,000,000
[*]
[*]
[*]
$8,000,000
[*]
[*]
[*]
$4,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$1,000,000
[*]
[*]
[*]
$6,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$3,180,826
[*]
[*]
[*]
$2,000,000








--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


[*]
[*]
[*]
$11,400,000
[*]
[*]
[*]
$1,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$2,770,000
[*]
[*]
[*]
$1,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$8,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$8,000,000
[*]
[*]
[*]
$8,500,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$4,800,000
[*]
[*]
[*]
$4,300,000
[*]
[*]
[*]
$1,700,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$2,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$2,500,000
[*]
[*]
[*]
$4,000,000
[*]
[*]
[*]
$2,100,000
[*]
[*]
[*]
$945,000
[*]
[*]
[*]
$959,700
[*]
[*]
[*]
$1,257,000








--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


[*]
[*]
[*]
$4,000,000
[*]
[*]
[*]
$2,500,000
[*]
[*]
[*]
$1,589,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$6,000,000
[*]
[*]
[*]
$735,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$900,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$220,000
[*]
[*]
[*]
$750,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$4,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$17,700,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$1,000,000
[*]
[*]
[*]
$4,000,000








--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$4,000,000
[*]
[*]
[*]
$2,100,000
[*]
[*]
[*]
$2,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$2,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$2,300,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$5,548,000
[*]
[*]
[*]
$1,800,000
[*]
[*]
[*]
$3,399,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$1,034,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$3,300,000
[*]
[*]
[*]
$1,150,000
[*]
[*]
[*]
$1,250,000
[*]
[*]
[*]
$1,000,000
[*]
[*]
[*]
$4,505,000
[*]
[*]
[*]
$630,700
[*]
[*]
[*]
$630,000
[*]
[*]
[*]
$7,140,000
[*]
[*]
[*]
$3,450,000








--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


[*]
[*]
[*]
$2,000,000
[*]
[*]
[*]
$1,850,000
[*]
[*]
[*]
$1,200,000
[*]
[*]
[*]
$1,100,000
[*]
[*]
[*]
$3,500,000
[*]
[*]
[*]
$2,500,000
[*]
[*]
[*]
$2,600,000
[*]
[*]
[*]
$1,255,000
[*]
[*]
[*]
$5,800,000
[*]
[*]
[*]
$1,600,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$1,140,000
[*]
[*]
[*]
$4,000,000
[*]
[*]
[*]
$8,000,000
[*]
[*]
[*]
$1,000,000
[*]
[*]
[*]
$1,500,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$863,000
[*]
[*]
[*]
$892,000
[*]
[*]
[*]
$1,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$8,990,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$1,000,000
[*]
[*]
[*]
$5,000,000








--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$850,000
[*]
[*]
[*]
$2,500,000
[*]
[*]
[*]
$840,000
[*]
[*]
[*]
$10,950,000
[*]
[*]
[*]
$2,000,000
[*]
[*]
[*]
$6,650,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$1,585,000
[*]
[*]
[*]
$4,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$8,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$2,538,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$2,250,000
[*]
[*]
[*]
$2,500,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$10,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$1,600,000
[*]
[*]
[*]
$1,000,000
[*]
[*]
[*]
$5,000,000
[*]
[*]
[*]
$1,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$3,000,000
[*]
[*]
[*]
$5,000,000








--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


[*]
[*]
[*]
$1,478,000
[*]
[*]
[*]
$1,500,000
[*]
[*]
[*]
$2,400,000
[*]
[*]
[*]
$675,000
[*]
[*]
[*]
$15,000,000
[*]
[*]
[*]
$2,855,000
[*]
[*]
[*]
$1,000,000
[*]
[*]
[*]
$3,100,000
[*]
[*]
[*]
$2,345,000












--------------------------------------------------------------------------------






•
Initial Advance Lexington Schedule



AIG Subrogated Policies


[Attached]















--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.
Internal
ID
Quote
Internal Policy Owner Last Name
ID
Policy
Owner First  
Name
Person-  
Social
Security
Policy It
Insurance Company
Death Benefit Current Owner
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 1,200,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 1,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,900,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 4,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 4,500,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
               $ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 4,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 7,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,300,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 15,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 8,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 4,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 1,500,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 4,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,345,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,500,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,600,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,173,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 1,500,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,500,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary






--------------------------------------------------------------------------------








[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


[*]
[*]
[*]
[*]
[*]
[*]
$ 1,200,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 1,800,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 4,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 4,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 9,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,700,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 15,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,500,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 4,500,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 8,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 8,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,250,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 1,400,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 1,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 7,500,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 4,000,000.00 Wilmington Trust, N.A. as Securities Intermediary















--------------------------------------------------------------------------------





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


[*]
[*]
[*]
[*]
[*]
[*]
$ 1,750,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 1,300,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 4,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 1,379,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 8,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 826,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 9,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 4,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 20,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 1,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 777,350.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 4,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 4,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 830,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 4,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,405,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 6,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 775,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,128,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 1,955,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 7,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 4,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 1,500,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 8,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary















--------------------------------------------------------------------------------





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 9,700,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 7,784,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 8,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 9,800,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000,00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 8,412,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,500,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000,00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 1,100,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 1,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 1,172,500,00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,200,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 8,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,025,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 4,200,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 4,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 4,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 9,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Wilmington Trust, N.A. as Securities Intermediary

















--------------------------------------------------------------------------------





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 4,500,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 9,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 4,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 6,500,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 6,500,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 6,500,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 4,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 1,500,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 8,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 6,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,500,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 1,500,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,500,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,500,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 1,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 8,000,000,00 Wilmington Trust, N.A. as Securities Intermediary



















--------------------------------------------------------------------------------





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


[*]
[*]
[*]
[*]
[*]
[*]
$ 1,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 4,875,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 1,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,500,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 4,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 7,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,500,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 8,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 4,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 4,875,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,200,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 1,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,500,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 9,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 7,850,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 7,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,750,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,125,000.00 Wilmington Trust, N.A. as Securities Intermediary















--------------------------------------------------------------------------------





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 4,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 1,500,000,00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 1,500,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 1,800,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 1,500,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,500,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 7,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 5,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000.000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 7,000,000.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 1,758,713.00 Wilmington Trust, N.A. as Securities Intermediary
[*]
[*]
[*]
[*]
[*]
[*]
$ 3,500,000.00 Imperial PFC Financing LLC
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Imperial PFC Financing LLC
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,500,000.00 Imperial PFC Financing LLC
[*]
[*]
[*]
[*]
[*]
[*]
$ 7,500,000.00 Imperial PFC Financing LLC
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Imperial PFC Financing LLC
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Imperial PFC Financing LLC
[*]
[*]
[*]
[*]
[*]
[*]
$ 2,000,000.00 Imperial PFC Financing LLC
[*]
[*]
[*]
[*]
[*]
[*]
$ 10,000,000.00 Imperial PFC Financing LLC












--------------------------------------------------------------------------------






•
    EXHIBIT A

FORM OF BORROWING REQUEST
[DATE]
CLMG Corp.,
as Administrative Agent
7195 Dallas Parkway
Plano, TX 75024
Attention: James Erwin
Telephone: 469-467-5414
Facsimile: 469-467-3433
Email: jerwin@clmgcorp.com
Ladies and Gentlemen:


Reference is made to the Second Amended and Restated Loan and Security
Agreement, dated as of January 31, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”), by and among White Eagle
Asset Portfolio, LP, as Borrower, the financial institutions party thereto, as
Lenders, Imperial Finance & Trading, LLC, as Initial Servicer, Initial Portfolio
Manager and Guarantor, Lamington Road Bermuda Ltd., as Portfolio Manager, and
CLMG Corp., as Administrative Agent. All capitalized terms used but not defined
herein shall have the meanings assigned to them in Annex I to the Loan
Agreement.
The undersigned hereby gives you irrevocable notice, pursuant to Section 2.2 of
the Loan Agreement, that it requests an Advance under the Loan Agreement and in
connection therewith sets forth the following information related to such
Advance:
(i)
The Advance is [an Additional Policy Advance]1  [an Ongoing Maintenance
Advance]2 ;

(ii)
The principal amount of the proposed Advance is $[    ]; [and]

(iii)
[The Additional Policies to be pledged in connection with such Advance are
identified on Exhibit A;]1 [The proceeds of such Advance shall be used for the
purposes set forth on Schedule I; and]2

[(iv)] The Borrowing Base Certificate is attached hereto as Exhibit [A]2 [B]1.
[The undersigned hereby confirms that the related Collateral Packages have been
uploaded to the FTP Site.] 1








1 To be included if Advance is an Additional Policy Advance.
2 To be included if Advance is an Ongoing Maintenance Advance.





--------------------------------------------------------------------------------





The undersigned hereby certifies that as of the date hereof, and as of the date
of the requested Advance, all conditions precedent to the making of the Advance
as set forth in Section [7.2][7.3][7.4]3 [7.5]4  of the Loan Agreement have been
met.
In accordance with the Loan Agreement, the undersigned hereby irrevocable
requests the Administrative Agent to process this request.
Very truly yours,
WHITE EAGLE ASSET PORTFOLIO, LP
By White Eagle General Partner, LLC, a Delaware limited liability company, its
General Partner
By:                                 
Name:
Title:
3 To be included if Advance is first Advance following the Original Amended and
Restated Closing Date.
4 To be included if Advance is first Advance following the Second Amended and
Restated Closing Date.








--------------------------------------------------------------------------------





[EXHIBIT A TO THE BORROWING REQUEST]
[ADDITIONAL] POLICIES
[Attach a spreadsheet containing the following data points for each Policy
included in the Borrowing Request:
1.    Case Number
2.    Insured #1
a.Age
b.Date of Birth
c.Date of Death
d.Gender
e.Smoking Status
3.    Insured #2 (if applicable)
a.Age
b.Date of Birth
c.Date of Death
d.Gender
e.Smoking Status
4.    Number of Insured Lives
5.    Owner State of Residence
6.    Domicile of Trust (if applicable)
7.    Policy Issue Date
8.    Policy State of Issuance
9.    Policy Number
10. Issuing Insurance Company
11. Issuing Insurance Company Credit Rating
12. Initial Face Amount
13. Current Face Amount
14. [Current Policy Account Balance][ Not required until after Imperial receives
the policy’s next account statement, which will be after the policy anniversary
date.]
15. Type of Death Benefit (A, B, C)
16. Policy Rating
17. Policy Type (Term, Whole life, Variable Universal, Universal)
18. Premium Finance (yes/no)
19. Premium Finance Program (if applicable)
20. Beneficial Interest Transfer (yes/no)
21. Beneficial Interest Program (if applicable)
22. Policy Purchase Price (first related entity to acquire policy)
23. Policy Cost Basis
24. Premiums Paid to Date (since policy origination)
25. Medical Underwriting/reports
a.    Insured #1
i.AVS, EMSI or Fasano – (LE / Mortality Multiplier / Date)
ii.21st Services (Median LE / Mean LE / Mortality Multiplier / Date)
b.    Insured #2 (if applicable)
i.AVS, EMSI or Fasano – (LE / Mortality Multiplier / Date)
ii.21st Services (Median LE / Mean LE / Mortality Multiplier / Date)
26. Death Benefit Payable Monthly or Quarterly out through Age 120
27. [Level Premiums Payable Monthly or Quarterly through Age 120][ Not required
until next illustrations are received following the Closing Date.]
28. Optimized Premiums Payable Monthly or Quarterly through Age 120 with
confirmation computed from policy illustration or Policy (disclosing whether
shadow account or no lapse guarantee exists)
29. Authorizations for Annuities or Annuities currently in place]







--------------------------------------------------------------------------------






EXHIBIT [A][B] TO THE BORROWING REQUEST
BORROWING BASE CERTIFICATE







--------------------------------------------------------------------------------






[SCHEDULE I TO THE BORROWING REQUEST]
USES OF ONGOING MAINTENANCE ADVANCE









--------------------------------------------------------------------------------






•
    EXHIBIT B

FORM OF LENDER NOTE
[New York, New York]
Up to $[370,000,000]    [ ], 20[    ]


FOR VALUE RECEIVED, the undersigned, White Eagle Asset Portfolio, LP, a Delaware
limited partnership (the “Borrower”) promises to pay to the order of [ ], a [ ]
(together with its successors and permitted assigns, the “Lender”), in its
capacity as a Lender, the aggregate unpaid principal amount of all Advances made
by the Lender to, or for the benefit of, the Borrower, as recorded either on the
grid attached to this Note or in the records of the Lender (and such recordation
shall constitute prima facie evidence of the information so recorded; provided,
however, that the failure to make any such recordation shall not in any way
affect the Borrower’s obligation to repay this Note). The principal amount of
each Advance evidenced hereby shall be payable on or prior to the Maturity Date
as provided in the Loan Agreement. Borrower also promises to pay to the Lender
all other Obligations (which, for the avoidance of doubt, may exceed
$[370,000,000]).
The Borrower further promises to pay interest on the unpaid principal amount of
this Note from time to time outstanding, payable as provided in the Loan
Agreement, at the rates per annum provided in the Loan Agreement; provided,
however, that such interest rate shall not at any time exceed the maximum rate
permitted by Applicable Law. All payments of principal of and interest on this
Note shall be payable in lawful currency of the United States of America at the
office of the Lender as provided in the Loan Agreement, in immediately available
funds.
This Note is one of the Lender Notes referred to in that certain Second Amended
and Restated Loan and Security Agreement, dated as of January 31, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), by and among the Borrower, the financial institutions party
thereto, as Lenders, [CLMG Corp.], as Administrative Agent, Imperial Finance &
Trading, LLC, as Initial Servicer, Initial Portfolio Manager and Guarantor, and
Lamington Road Bermuda Ltd., as Portfolio Manager. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in Annex I to the Loan Agreement. In the event of any conflict between any term
or provision of this Note and the Loan Agreement, the terms and provisions of
the Loan Agreement shall govern and control. This Note is secured pursuant to
the security interests granted in the Loan Agreement and the other Transaction
Documents and reference is hereby made to the Loan Agreement and the other
Transaction Documents for a statement of the terms and provisions of such
security interests.
All parties now or hereafter liable with respect to this Note, whether as
makers, endorsers, or otherwise, severally waive presentment for payment,
demand, protest, and notice of dishonor and notice of the existence or
nonpayment of all or any of the Advances.
Upon the occurrence of any Event of Default, all amounts then remaining unpaid
on this Note shall become, or may be declared to be, immediately due and
payable, all as provided in the Loan Agreement.





--------------------------------------------------------------------------------





This Note shall be governed by and construed in accordance with the laws of the
State of New York applicable to contracts made and to be performed in such
State, excluding choice of law principles of the laws of such State that would
require the application of the laws of a jurisdiction other than such State.
IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by its
duly authorized officer as of the day and year first above written.
WHITE EAGLE ASSET PORTFOLIO, LP
By: White Eagle General Partner, LLC, a Delaware limited liability company, its
General Partner
By:                                
Name:
Title:







--------------------------------------------------------------------------------






GRID ATTACHED TO NOTE
DATED [    ], 20[ ]
WHITE EAGLE ASSET PORTFOLIO, LLC, AS BORROWER
PAYABLE TO THE ORDER OF
[____]
Date
Amount of
Advance
Outstanding
Principal
Balance
Interest Rate
Interest Period
Notation Made
By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------






•
    EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


ASSIGNMENT AND ASSUMPTION AGREEMENT, dated as of [    ], 20[ ] (“Agreement”), by
and between [    ], a [    ] (“Assignor”), and [    ], a [    ] (“Assignee”).
1.    Reference to Loan Agreement. Reference is made to that certain Second
Amended and Restated Loan and Security Agreement, dated as of January 31, 2017
(as amended, supplemented or otherwise modified from time to time, the “Loan
Agreement”), by and among White Eagle Asset Portfolio, LP, as Borrower, the
financial institutions party thereto, as Lenders, Imperial Finance & Trading,
LLC, as Initial Servicer, Initial Portfolio Manager and Guarantor, Lamington
Road Bermuda Ltd., as Portfolio Manager, and CLMG Corp., as Administrative
Agent. Capitalized terms used but not defined herein have the meanings ascribed
to them in the Loan Agreement.
2.    Assignment. The Assignor hereby sells and assigns to the Assignee without
recourse and without representation or warranty (other than as expressly
provided herein), and the Assignee hereby purchases and assumes from the
Assignor, that interest in and to all of the Assignor’s rights and obligations
under the Loan Agreement as of the date hereof which represents the percentage
interest specified in Item 2 of Annex I attached hereto (the “Assigned Share”)
of all of its outstanding rights and obligations under the Loan Agreement,
including, without limitation, all rights and obligations with respect to the
Assigned Share of the Commitment and all outstanding Advances.
3.    Representations and Warranties of Assignor. The Assignor (i) represents
and warrants that it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any liens
or security interests; (ii) makes no representation or warranty and assumes no
responsibility with respect to any statements, representations or warranties
made in or in connection with the Loan Agreement or the other Transaction
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or the other Transaction Documents or
any other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of their obligations under the Loan Agreement or the other
Transaction Documents or any other instrument or document furnished pursuant
thereto.
4.    Representations and Warranties of Assignee. The Assignee (i) represents
and warrants that it is authorized to enter into and perform the terms of this
Agreement, the Loan Agreement and the other Transaction Documents to which it
will become a party pursuant to this Agreement; (ii) confirms that it has
received a copy of the Loan Agreement and the other Transaction Documents,
together with such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement; (iii)
agrees that it will, independently and without reliance upon the Administrative
Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Agreement; (iv)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise





--------------------------------------------------------------------------------





such powers under the Loan Agreement and the other Transaction Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; and (v) agrees that it shall be
bound by the provisions of the Loan Agreement.
5.    Settlement Date. Following the execution of this Agreement by the Assignor
and the Assignee, an executed original hereof (together with all attachments)
will be delivered to the Administrative Agent. The effective date of this
Assignment Agreement shall be the later of (x) the date upon which the following
conditions have been satisfied: (i) the execution hereof by the Assignor and the
Assignee and (ii) to the extent required the Loan Agreement, the consent hereto
by the Required Lenders and/or the Borrower has been obtained or (y) such date
as is otherwise specified in Item 3 of Annex I hereto (the “Settlement Date”).
6.    Joinder. Upon the delivery of a fully executed original hereof to the
Administrative Agent, as of the Settlement Date, (i) the Assignee shall be a
party to the Loan Agreement and, to the extent provided in this Agreement, have
the rights and obligations of a Lender thereunder and under the other
Transaction Documents and (ii) the Assignor shall, to the extent provided in
this Agreement, relinquish its rights and be released from its obligations under
the Loan Agreement and the other Transaction Documents with respect to the
Assigned Share.
7.    Payments. Upon the effectiveness of this Agreement, the Assignee shall be
entitled to all interest on the Assigned Share of the Advances at the rates
determined in accordance with the Loan Agreement attached hereto which accrue on
and after the Settlement Date, such interest to be paid to the Assignee pursuant
to the provisions of Sections 5.2(b) and 5.2(c) of the Loan Agreement. It is
further agreed that all payments of principal [and the Participation Interest
Percentage] made on the Assigned Share of the Advances which occur on and after
the Settlement Date will be paid to the Assignee pursuant to the provisions of
Sections 5.2(b), 5.2(c) and 5.2(e) of the Loan Agreement, as applicable. Upon
the Settlement Date, the Assignee shall pay to the Assignor an amount specified
by the Assignor in writing which represents the Assigned Share of the principal
amount of the respective Advances made by the Assignor pursuant to the Loan
Agreement which are outstanding on the Settlement Date, net of any closing
costs. The Assignor and the Assignee shall make all appropriate adjustments in
payments under the Loan Agreement for periods prior to the Settlement Date
directly between themselves.
8.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN SUCH STATE, EXCLUDING CHOICE OF LAW PRINCIPLES OF THE LAW
OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION
OTHER THAN SUCH STATE.
[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their respective officers thereunto duly authorized as of the
date first above written.
[NAME OF ASSIGNOR],
as Assignor




By:                             
Name:                             
Title:                             




[NAME OF ASSIGNEE],
as Assignee




By:                             
Name:                             
Title:                             











--------------------------------------------------------------------------------







[Acknowledged and Agreed:


[        ],
as a Lender


By:                         
Name:                         
Title:                         


By:                         
Name:                         
Title:                         




[        ],
as a Lender


By:                         
Name:                         
Title:                         


By:                         
Name:                         
Title:                         




[        ],
as Borrower


By:                         
Name:                         
Title:                         









--------------------------------------------------------------------------------







ANNEX I TO ASSIGNMENT AND ASSUMPTION AGREEMENT


1    Date of Assignment Agreement:


, 20__


2.    Amounts (as of date of Assignment Agreement):


(a)    Aggregate principal amount of outstanding Advances of all Lenders:


$                


(b)    Assigned Share of (a) above:


%


(c)    Amount of assigned principal of outstanding Advances:


$                


3.    Settlement Date:


, 20__
 















--------------------------------------------------------------------------------






•
EXHIBIT D

FORM OF CALCULATION DATE REPORT
Calculation Date Report
Dated as of _____________
For the Distribution Date occurring on __________


I.
Account Balances as of the dated of this Calculation Date Report are as follows:

 
Collection Account
$
 
Payment Account
$
 
Borrower Account
$
 
Escrow Account
$



II.
Prior to the Partial Repayment Date, so long as an Unmatured Event of Default or
an Event of Default has not occurred and is not continuing, funds on deposit in
the Collection Account shall be distributed as provided in the following stages
of the Priority of Payment pursuant to Section 5.2(b) of the Second Amended and
Restated Loan and Security Agreement:

First:
$____________
Second:
$____________
Third:
$____________
Fourth:
$____________
Fifth:
$____________
Sixth:
$____________
Seventh:
$____________
Eighth:
$____________
Ninth:
$0
Tenth:
$____________
Eleventh:
$____________
Twelfth:
$____________
Thirteenth:
$____________



III.
Prior to the Partial Repayment Date, if an Unmatured Event of Default or Event
of Default has occurred and is continuing and is not waived in writing by the
Required Lenders, funds on deposit in the Collection Account shall be
distributed as provided in the following stages of the Priority of Payments
pursuant to Section 5.2(c) of the Second Amended and Restated Loan and Security
Agreement:

First:
$____________
Second:
$____________
Third:
$____________
Fourth:
$____________
Fifth:
$____________
Sixth:
$____________
Seventh:
$____________
Eighth:
$____________
Ninth:
$____________
Tenth:
$____________
Eleventh:
$____________
Twelfth:
$____________
Thirteenth:
$0
Fourteenth:
$____________
Fifteenth:
$____________
Sixteenth:
$____________
Seventeenth:
$____________






--------------------------------------------------------------------------------







IV.
Following the Partial Repayment Date, funds on deposit in the Collection Account
shall be distributed in the following stages of the Priority of Payments
pursuant to Section 5.2(e) of the Second Amended and Restated Loan and Security
Agreement:

First:
$____________
Second:
$____________
Third:
$____________
Fourth:
$____________
Fifth:
$____________
Sixth:
$____________
Seventh:
$____________
Eighth:
$0
Ninth:
$____________
Tenth:
$____________
Eleventh:
$____________
Twelfth:
$____________



The undersigned hereby certifies that the information set forth in this
Calculation Date Report is true and correct.
White Eagle Asset Portfolio, LP, as Borrower


By:                         
Name:
Title:























--------------------------------------------------------------------------------






•
EXHIBIT E

FORM OF ANNUAL BUDGET
ATTACHED











--------------------------------------------------------------------------------






[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


Operational Plan – 18 Months (May 2013 to October 2014)


Draw Period
Premiums
 
Servicing
 
Management
 
Audit
 
Other


Total
5-2013-Draw 1
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
5-2013-Draw 2
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
6-2013-Draw 1
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
6-2013-Draw 2
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
7-2013-Draw 1
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
7-2013-Draw 2
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
8-2013-Draw 1
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
8-2013-Draw 2
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
9-2013-Draw 1
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
9-2013-Draw 2
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
10-2013-Draw 1
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
10-2013-Draw 2
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
11-2013-Draw 1
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
11-2013-Draw 2
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
12-2013-Draw 1
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
12-2013-Draw 2
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
1-2014-Draw 1
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
1-2014-Draw 2
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
2-2014-Draw 1
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
2-2014-Draw 2
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
3-2014-Draw 1
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
3-2014-Draw 2
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
4-2014-Draw 1
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
4-2014-Draw 2
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]






--------------------------------------------------------------------------------





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


5-2014-Draw 1
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
5-2014-Draw 2
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
6-2014-Draw 1
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
6-2014-Draw 2
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
7-2014-Draw 1
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
7-2014-Draw 2
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
8-2014-Draw 1
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
8-2014-Draw 2
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
9-2014-Draw 1
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
9-2014-Draw 2
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
10-2014-Draw 1
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
10-2014-Draw 2
$ [*]
$
[*]
$
[*]
$
[*]
$
[*]
$ [*]
 
 
 
 
 
 
 
 
 
 
 
Totals
$ [*]
$
[*]
$
[*]
 
[*]
$
[*]
$ [*]










--------------------------------------------------------------------------------






•EXHIBIT F
FORM OF BORROWING BASE CERTIFICATE
[DATE]


CLMG Corp.,
as Administrative Agent
7195 Dallas Parkway
Plano, TX 75024
Attention: James Erwin
Telephone: 469-467-5414
Facsimile: 469-467-3433
Email: jerwin@clmgcorp.com


Ladies and Gentlemen:


This Borrowing Base Certificate is delivered to you pursuant to Section 2.2 of
that certain Second Amended and Restated Loan and Security Agreement, dated as
of January 31, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), by and among White Eagle Asset Portfolio, LP, as
Borrower, the financial institutions party thereto, as Lenders, Imperial Finance
& Trading, LLC, as Initial Servicer, Initial Portfolio Manager and Guarantor,
Lamington Road Bermuda Ltd., as Portfolio Manager, and CLMG Corp., as
Administrative Agent. All capitalized terms used but not defined herein shall
have the meanings assigned to them in Annex I to the Loan Agreement.
[The Borrower] 1 [The Portfolio Manager, on behalf of the Borrower,]2 hereby:
•
certifies that as of the date hereof, the Borrowing Base is $_______________;

•
certifies that as of the date hereof, the aggregate amount of outstanding
Advances, together with accrued but unpaid interest thereon is
$________________;

•
certifies that after giving effect to the proposed Advance, the aggregate
principal amount of all the outstanding Advances, together with accrued but
unpaid interest thereon, will not exceed the Borrowing Base.

[The Borrower’s]1[The Portfolio Manager’s]2 delivery [on behalf of the
Borrower]2 of this Borrowing Base Certificate and acceptance of the Advance
requested hereunder constitutes a representation and warranty by the Borrower
that, as of the date of such Advance (and after giving effect thereto) all
conditions precedent have been satisfied.
[The Borrower]1 [The Portfolio Manager]2 further agrees that if, prior to the
time of the Advance requested hereby, any matter certified to herein by it will
not be true and correct at such time as if then made, it will immediately so
notify the Administrative Agent. Except to the extent, if any, that prior to the
time of the Advance requested hereby, the Administrative Agent shall receive


__________________________
1 To be included if the Borrower signs the Borrowing Base Certificate.
2 To be included if the Portfolio Manager signs the Borrowing Base Certificate.



--------------------------------------------------------------------------------





written notice to the contrary from the [Borrower]1 [Portfolio Manager]2, each
matter certified to herein shall be deemed once again to be certified as true
and correct at the date of such Advance as if then made.
The undersigned has caused this Borrowing Base Certificate to be executed and
delivered as of the date first set forth above in his or her capacity an officer
of [the Borrower]1 [the Portfolio Manager]2.
[WHITE EAGLE ASSET PORTFOLIO, LP, as Borrower




By White Eagle General Partner, LLC, a Delaware limited liability company, its
General Partner




By:                             
Name:
Title:]1




[LAMINGTON ROAD BERMUDA LTD., as Portfolio Manager on behalf of the Borrower




By:                             
Name:
Title:]2 










__________________________
1 To be included if the Borrower signs the Borrowing Base Certificate.
2 To be included if the Portfolio Manager signs the Borrowing Base Certificate.



--------------------------------------------------------------------------------






        
•
EXHIBIT G

FORM OF ABANDONMENT NOTICE


[CLMG Corp.,
as Administrative Agent
7195 Dallas Parkway
Plano, TX 75024
Attention: James Erwin
Telephone: 469-467-5414
Facsimile: 469-467-3433
Email: jerwin@clmgcorp.com]1 


[Lamington Road Bermuda Ltd.,
as Portfolio Manager
c/o AMS Limited
The Continental Building
25 Church Street
PO Box Hm265
Hamilton HMAX
Bermuda
Email: lrbermuda@lamington.ie


with a copy to: COReilly@emergentcapital.com]2


Ladies and Gentlemen:


Reference is made to the Second Amended and Restated Loan and Security
Agreement, dated as of January 31, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Loan Agreement”), by and among White Eagle
Asset Portfolio, LP, as Borrower, the financial institutions party thereto, as
Lenders, Imperial Finance & Trading, LLC, as Initial Servicer, Initial Portfolio
Manager and Guarantor, and CLMG Corp., as Administrative Agent. All capitalized
terms used but not defined herein shall have the meanings assigned to them in
Annex I to the Loan Agreement.
The undersigned hereby gives you notice, pursuant to Section 2.7(b) of the Loan
Agreement, that the undersigned has determined that [the Premiums on the Pledged
Policies listed on Schedule I attached hereto should no longer be paid]1
[Advances should no longer be made in order to pay Premiums on the Pledged
Policies listed on Schedule I attached hereto]2.
[The undersigned also hereby gives you notice that it wishes to permit the
Required Lenders or their designee the right to assume ownership of the Pledged
Policies listed on Schedule I attached hereto pursuant to Section 2.7(b) of the
Loan Agreement without engaging in the Abandonment Sale Process.]3


______________________________
1 To be included if the Portfolio Manager is the Determining Party.
2 To be included if the Required Lenders constitute the Determining Party.
3 May be included if the Portfolio Manager is the Determining Party.

--------------------------------------------------------------------------------





Very truly yours,


[LAMINGTON ROAD BERMUDA LTD., as Portfolio Manager on behalf of the Borrower]1
[CLMG CORP., as Administrative Agent on behalf of the Required Lenders]2




By:                             
Name:
Title:
 








______________________________
1 To be included if the Portfolio Manager is the Determining Party.
2 To be included if the Required Lenders constitute the Determining Party.
3 May be included if the Portfolio Manager is the Determining Party.

--------------------------------------------------------------------------------










SCHEDULE I TO ABANDONMENT NOTICE


POLICIES
 













--------------------------------------------------------------------------------






ANNEX I


LIST OF DEFINED TERMS


“21st Services” means 21st Holdings, LLC and its Affiliates and their respective
successors.
“Abandonment Notice” has the meaning set forth in Section 2.7(b) of the Loan
Agreement.
“Abandonment Price” has the meaning set forth in Section 2.7(b) of the Loan
Agreement.
“Abandonment Sale Process” has the meaning set forth in Section 2.7(b) of the
Loan Agreement.
“Account Control Agreement” means the Second Amended and Restated Securities
Account Control and Custodian Agreement, dated as of January 31, 2017, by and
among the Borrower, the Administrative Agent, the Securities Intermediary and
the Custodian, and as the same may be amended, supplemented or otherwise
modified from time to time in accordance with the Transaction Documents.
“Accounts” means the Collection Account, the Payment Account, the Escrow Account
and the Borrower Account, collectively.
“Acknowledgement” means, with respect to any Policy, a written acknowledgement
from the related Issuing Insurance Company confirming that the records of the
Issuing Insurance Company name the Securities Intermediary as the owner and
beneficiary of the applicable Policy.
“Additional Policies” means Policies to be acquired by the Borrower with the
proceeds of an Additional Policy Advance and/or to be pledged to the
Administrative Agent for the benefit of the Lenders in connection with an
Additional Policy Advance.
“Additional Policy Advance” shall mean an Advance other than the Initial Advance
pursuant to which Additional Policies are pledged to the Administrative Agent
under the Loan Agreement.
“Additional Policy Advance Amount” with respect to any Additional Policy
Advance, shall mean the amount specified in the related Additional Policy
Advance Acceptance.
“Additional Policy Advance Acceptance” has the meaning set forth in Section
2.3(c) of the Loan Agreement.
“Administrative Agent” means CLMG Corp., as Administrative Agent under the Loan
Agreement.
“Administrative Agent’s Account” has the meaning set forth in Section 4.3 of the
Loan Agreement.
“Administrative Agent Fee” shall mean, with respect to any Distribution Date, a
fee in an amount equal to $6,250.





--------------------------------------------------------------------------------





“Administrative Services Agreement” means the Administrative Services Agreement,
dated as of May 16, 2014, among the Borrower, the Portfolio Manager and Imperial
Finance, and as the same may be amended, supplemented or otherwise modified from
time to time in accordance with the Transaction Documents.
“Advance” means the Initial Advance, an Additional Policy Advance, a Protective
Advance or an Ongoing Maintenance Advance, as applicable, and collectively, the
“Advances”.
“Advance Date” shall mean any date on which an Advance is funded by the Lenders
pursuant to the terms of the Loan Agreement, which shall be the Initial Closing
Date, any Subsequent Advance Date or the date the Lenders fund any Protective
Advance in their sole discretion.
“Adverse Claim” means a Lien, security interest, pledge, charge or encumbrance,
or similar right or claim of any Person, other than any Permitted Liens.
“Affected Party” means each Lender, any permitted assignee of any Lender, and
any holder of a participation interest in the rights and obligations of any
Lender, the Administrative Agent and any Affiliate of any of the foregoing.
“Affiliate” means, with respect to any Person, any other Person that (i)
directly or indirectly controls, is controlled by or is under common control
with such Person or (ii) is an officer or director of such Person. A Person
shall be deemed to be “controlled by” another Person if such other Person
possesses, directly or indirectly, power (a) to vote twenty percent (20%) or
more of the securities (on a fully diluted basis) having ordinary voting power
for the election of directors or managing partners of such Person, or (b) to
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise. The word “Affiliated” has a correlative
meaning.
“Aggregate NDB Limit” has the meaning set forth in Section 10.1(p) of the Loan
Agreement.
“Aggregate Policy Limit” has the meaning set forth in Section 10.1(p) of the
Loan Agreement.
“Aggregate Shortfall Amount Limit” shall mean an amount equal to twenty-five
percent (25%) of the aggregate Initial Face Amount of all of the Policies that
are or have at any time been Pledged Policies.
“Aggregate Participation Interest” shall mean the aggregate of all of the
Participation Interests for all of the Pledged Policies.
“Alternative Information Notice” has the meaning set forth in Section 5.2(a) of
the Loan Agreement.
“A.M. Best” means A.M. Best Company, Inc. and any successor or successors
thereto.
“Amortization Shortfall Amount” shall mean, with respect to a Pledged Policy
that has become a Shortfall Pledged Policy, the excess of (x) the aggregate of
the amounts that would have been distributed to the Administrative Agent for the
account of the Lenders on the next Distribution Date occurring after the date on
which such Pledged Policy became a Shortfall Pledged Policy had such





--------------------------------------------------------------------------------





Pledged Policy matured and had the related death benefit been timely paid in
full by the related Issuing Insurance Company by deposit thereof into the
Collection Account prior to the related Calculation Date, pursuant to clauses
“Third”, “Fifth” and “Sixth” of Section 5.2(b) of the Loan Agreement or clauses
“Third”, “Ninth” and “Eleventh” of Section 5.2(c) of the Loan Agreement, as
applicable, as determined by the Administrative Agent on such Calculation Date,
over (y) the aggregate of the amounts that will actually be distributed to the
Administrative Agent for the account of the Lenders on such Distribution Date
pursuant to such clauses “Third”, “Fifth” and “Sixth” of Section 5.2(b) of the
Loan Agreement or clauses “Third”, “Ninth” and “Eleventh” of Section 5.2(c) of
the Loan Agreement, as applicable, as determined by the Administrative Agent on
the related Calculation Date.
“Annual Budget” has the meaning specified in Section 9.1(d)(vi) of the Loan
Agreement.
“Annual NDB Limit” has the meaning set forth in Section 10.1(p) of the Loan
Agreement.
“Annual Policy Limit” has the meaning set forth in Section 10.1(p) of the Loan
Agreement.
“Anti-Money Laundering Laws” has the meaning set forth in Section 8.1(v) of the
Loan Agreement.
“Applicable Law” means, as to any Person or any matter, any law (statutory or
common), treaty, rule or regulation or determination of an arbitrator or of any
nation or government, any state or other political subdivision thereof, any
central bank (or similar monetary or regulatory authority) thereof, any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, and any corporation or other entity
owned or controlled, through stock or capital ownership or otherwise, by any of
the foregoing, in each case applicable to or binding upon such Person (or any of
its property) or such matter, or to which such Person (or any of its property)
or such matter is subject, including, without limitation, any laws relating to
assignments of contracts, life settlements, viatical settlements, insurance,
consumers and consumer protection, usury, truth-in-lending, fair credit
reporting, equal credit opportunity, federal and state securities or “blue sky”
laws, the Federal Trade Commission Act and ERISA, and in the case of Section 6.3
of the Loan Agreement, FATCA.
“Applicable Margin” means four and one-half percent (4.50%).
“Assignment and Assumption Agreement” has the meaning set forth in Section 13.4
of the Loan Agreement.
“Assignment of Interest in Limited Partnership” means the Bill of Sale and
Assignment of Limited Partnership Interests, dated as of May 16, 2014, among the
Borrower, the Predecessor Parent Pledgor and the LP Parent, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the Transaction Documents.
“Assignor” means OLIPP IV, LLC, a Delaware limited liability company.
“Assignor Contribution Agreement” means the Contribution Agreement, dated as of
April 29, 2013, by and between the Assignor, as the transferor, and the
Predecessor Parent Pledgor, as the





--------------------------------------------------------------------------------





transferee, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with the Transaction Documents.
“Available Amount” means, with respect to any Distribution Date, the amount on
deposit in the Collection Account.
“AVS” means AVS Underwriting, LLC and its successors.
“Base Rate” means, for any date of determination, the sum of (i) the Federal
Funds Rate on such date plus (ii) one half of one percent (0.5%).
“Blocked Person” has the meaning set forth in Section 8.1(v) of the Loan
Agreement.
“Borrower” has the meaning set forth in the recitals to the Loan Agreement.
“Borrower Account” has the meaning set forth in Section 5.1(c) of the Loan
Agreement.
“Borrower Failure Procedures” has the meaning set forth in Section 5.2(a) of the
Loan Agreement.
“Borrower Interest Pledge Agreement” means the Partnership Interest Pledge
Agreement, dated as of May 16, 2014, made by the Parent Pledgors in favor of the
Administrative Agent on behalf of itself and the Lenders, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the Transaction Documents.
“Borrower Interest Purchase and Sale Agreement” means the Purchase and Sale
Agreement, dated as of May 16, 2014, by and between the Predecessor Parent
Pledgor, as seller of the limited partnership interests in the Borrower, and the
LP Parent as purchaser of the limited partnership interests in the Borrower, as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with the Transaction Documents.
“Borrower Organizational Documents” means the certificate of limited partnership
and the limited partnership agreement of the Borrower, as amended by that
certain first amendment to limited partnership agreement, dated as of May 16,
2014, by and between the GP Partner and the LP Parent.
“Borrower Valuation” has the meaning set forth in Section 6.5 of the Loan
Agreement.
“Borrowing Base” means, on any date of determination, the lesser of (A) the sum
of all of the following amounts that have been funded or are to be funded
through the succeeding Distribution Date (i) the Initial Advance and all
Additional Policy Advances, plus (ii) one-hundred percent (100%) of the sum of
the Ongoing Maintenance Costs, plus (iii) prior to November 9, 2015 only, one
hundred percent (100%) of the Debt Service, plus (iv) one-hundred percent (100%)
of any other Fees and Expense Deposits and other fees and expenses funded and to
be funded as approved by the Required Lenders in their sole discretion, less (v)
any Required Amortization previously distributed and to be distributed pursuant
to the Priority of Payments on the immediately succeeding Distribution Date; (B)
seventy-five percent (75%) of the Lender Valuation of the Pledged Policies; (C)
fifty percent





--------------------------------------------------------------------------------





(50%) of the aggregate face amount of the Pledged Policies (other than the
Excluded Policies); and (D) the Facility Limit.
“Borrowing Base Certificate” means a certificate in the form of Exhibit F to the
Loan Agreement.
“Borrowing Request” has the meaning set forth in Section 2.2(a) of the Loan
Agreement.
“Broker” has the meaning set forth in Section 2.7(b) of the Loan Agreement.
“Business Day” means any day on which commercial banks in Las Vegas, Nevada,
Wilmington, Delaware, Dublin, Ireland, Hamilton, Bermuda and Birmingham,
Michigan, are not authorized or required to be closed.
“Calculation Date” means (i) the tenth (10th) day following March 31, June 30,
September 30 or December 30 of each year, as applicable, beginning in July 2013,
or if such day is not a Business Day, then the succeeding Business Day, but (ii)
from and after the occurrence and during the continuance of an uncured and
unwaived Event of Default, the tenth (10th) of each calendar month that
commences thereafter, but (iii) from and after any cure or waiver of any Event
of Default, the meaning in clause (i).
“Calculation Date Report” has the meaning set forth in Section 5.2(b) of the
Loan Agreement.
“Cash Flow Sweep Percentage” means, with respect to any Distribution Date, (i)
if such Distribution Date occurs prior to December 28, 2025, and (w) the LTV is
greater than sixty-five percent (65%), one-hundred percent (100%), (x) the LTV
is less than or equal to sixty-five percent (65%) but greater than fifty percent
(50%), seventy percent (70%), (y) the LTV is less than or equal to fifty percent
(50%) but greater than thirty-five percent (35%), fifty-five percent (55%) or
(z) the LTV is less than or equal to thirty-five percent (35%), forty-five
percent (45%); provided that if (a) EMG failed to maintain a Cash Interest
Coverage Ratio of at least 2.0:1 at any time during the immediately preceding
calendar quarter or (b) EMG fails to take steps to improve its solvency in a
manner acceptable to the Required Lenders (as determined in their sole and
absolute discretion), then the Cash Flow Sweep Percentage shall equal
one-hundred percent (100%) and (ii) if such Distribution Date occurs on or after
December 28, 2025, one-hundred percent (100%).
"Cash Interest Coverage Ratio" means with respect to Emergent Capital Group,
Inc., a Florida corporation f/k/a Imperial Holdings, Inc. ("EMG"), as of any
date of determination, the ratio of (i) consolidated cash and cash equivalents
maintained by EMG to (ii) the aggregate interest amounts that will be due and
payable in cash on (x) the $30,000,000 15% senior secured notes due September
14, 2018 (and any notes issued by EMG or any of its Affiliates in connection
with refinancing, replacing, substituting or any similar action with respect to
any such notes) and the $70,743,000 8.50% senior unsecured convertible notes due
February 15, 2019 (and any notes issued by EMG or any of its Affiliates in
connection with refinancing, replacing, substituting or any similar action with
respect to any such notes) and (y) any additional indebtedness issued by EMG
after December 27, 2016, in each case, during the twelve month period following
such date of determination.





--------------------------------------------------------------------------------





“Change in Control” means a change resulting when (i) the Borrower or a Parent
Pledgor, as applicable, merges or consolidates with any other Person or permits
any other Person to become the successor to its business, and the Borrower or a
Parent Pledgor, as applicable, is not the surviving entity after such merger,
consolidation or succession, other than as expressly permitted by the
Transaction Documents, (ii) the Borrower or a Parent Pledgor, as applicable,
conveys, transfers or leases substantially all of its assets as an entirety to
another Person, other than as expressly permitted by the Transaction Documents
or (iii) any Person shall become the owner, directly or indirectly, beneficially
or of record, of equity representing more than fifty percent (50%) of the
aggregate ordinary voting power represented by the issued and outstanding equity
of the Borrower, the Predecessor Parent Pledgor or a Parent Pledgor.
“Change Forms” means, with respect to any Policy, all documents required by the
applicable Issuing Insurance Company to be executed by the Borrower (or the
Securities Intermediary, as owner thereof for the benefit of the Borrower or the
Administrative Agent as secured party pursuant to the Account Control Agreement)
to effect change of ownership of and designation of a new owner and beneficiary
under such Policy.
“Claims” has the meaning set forth in the Account Control Agreement.
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.
“Collateral” has the meaning set forth in Section 2.6(a) of the Loan Agreement.
“Collateral Audit” has the meaning set forth in Section 9.1(i) in the Loan
Agreement.
“Collateral Package” means all documents and information in the possession or
under the control of the Borrower, the Assignor, the Predecessor Parent Pledgor,
a Parent Pledgor, Imperial or any Affiliate of any of them, related to the
Pledged Policies, including but not limited to, all Policy files related to the
purchase or acquisition thereof by any Affiliate of Imperial and the transfer
thereof to the Borrower (which shall include the most recent Policy
Illustrations, Life Expectancy estimates, the Physician Competency Statement and
medical records available to the Borrower) and all documents set forth on
Exhibit M to the Account Control Agreement.
“Collection Account” has the meaning set forth in Section 5.1(a) of the Loan
Agreement.
“Collections” means, collectively, all payments made from and after the Initial
Closing Date to or for the account of or the benefit of the Borrower, Imperial,
the Servicer, the Assignor, the Predecessor Parent Pledgor, a Parent Pledgor or
any Affiliate of any of them or their agents (including the Securities
Intermediary) by or on behalf of the Issuing Insurance Companies or any other
Person in respect of the Policies, including without limitation, all Liquidation
Proceeds, all proceeds of Policy Loans or withdrawals of cash surrender value
made or taken from and after the Initial Closing Date and any proceeds of any
other Collateral and sale of Pledged Policies (including Net Proceeds), whether
in the form of cash, checks, wire transfers, electronic transfers or any other
form of cash payment.





--------------------------------------------------------------------------------





“Commitment” means, with respect to any Lender, the maximum amount that may be
advanced by such Lender under the Loan Agreement as specified in Schedule 2.1(a)
to the Loan Agreement as the same is amended pursuant to any Assignment and
Assumption Agreement.
“Commitment Termination Date” means the earliest to occur of: (i) the Scheduled
Commitment Termination Date, and (ii) the effective date on which the Lenders’
Commitment is terminated following the occurrence of an Event of Default not
cured within any applicable cure period, as described in Section 10.2 of the
Loan Agreement.
“Confidential Information” means (i) the terms and conditions of the Loan
Agreement and the other Transaction Documents and the transactions contemplated
hereby and thereby, including (a) any term sheets, loan applications or other
documents related to the Loan Agreement or the Transaction Documents and (b) any
copies of such documents or any portions thereof and (ii) any Non-Public
Information.
“Consultancy Agreement” means the Consultancy Agreement, dated as of May 16,
2014, by and between the LP Pledgor and Jason R. Sutherland, and as the same may
be amended, supplemented or otherwise modified from time to time in accordance
with the Transaction Documents.
“Cure Notice” means a written notice from the Required Lenders to the Borrower
indicating that the Required Lenders are granting the Borrower a cure period not
exceeding ninety (90) days in order to cure an occurrence that would otherwise
constitute an Event of Default.
“Custodian” means Wilmington Trust, National Association, in its capacity as
custodian under the Account Control Agreement.
“Custodial Package” shall mean with respect to a Policy, each of the documents
set forth on Exhibit M to the Account Control Agreement.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Debt Service” means, on any date of determination, the sum of the accrued
interest due on all outstanding Advances that does not equal the Rate Floor.
“Default Rate” means, in the event that an Event of Default has occurred and is
continuing, the interest rate per annum at which each Loan shall bear interest,
equal to the sum of (i) the greater of (A) (1) LIBOR or, if LIBOR is
unavailable, (2) the Base Rate and (B) one and a half percent (1.5%) plus (ii)
six and one-half percent (6.50%).
“Determining Party” has the meaning set forth in Section 2.7(b) of the Loan
Agreement.
“Direct Assumption Policies” has the meaning set forth in Section 2.7(b) of the
Loan Agreement.





--------------------------------------------------------------------------------





“Disclosing Party” has the meaning set forth in Section 13.12 of the Loan
Agreement.
“Distribution Date” means the fifth day after each Calculation Date (or if such
day is not a Business Day, the next succeeding Business Day), beginning in July,
2013.
“Dollar” and the sign “$” shall mean lawful money of the United States of
America.
“Eligibility Criteria” with respect to any Policy, means the following criteria,
which are to be satisfied or have been waived in writing by the Required Lenders
in their sole and absolute discretion as of the Advance Date as of which such
Policy becomes a Pledged Policy:
(a)Except if such Policy is set forth on Eligibility Criteria Clause (a)
Schedule to the Loan Agreement, the Securities Intermediary is designated as the
“owner” and “beneficiary” under the Policy by the Issuing Insurance Company.
(b)The Policy is (i) a single life or survivorship policy, (ii) a fixed or
variable universal life, whole life, or convertible term (provided such Policy
is converted to a “permanent” life insurance policy prior to becoming a Pledged
Policy), (iii) denominated and payable in U.S. Dollars and (iv) issued by a U.S.
domiciled insurance company.
(c)Except if such Policy is set forth on Eligibility Criteria Clause (c)
Schedule to the Loan Agreement, the Insured is a United States citizen or
permanent resident alien currently residing in the United States as of the date
the Policy was acquired by the Borrower, and has documented social security
information and photographic identification.
(d)Except if such Policy is set forth on Eligibility Criteria Clause (d)
Schedule to the Loan Agreement, the Insured shall be an individual sixty (60)
years old or older.
(e)The Policy shall be in full force.
(f)Except if such Policy is set forth on Eligibility Criteria Clause (f)
Schedule to the Loan Agreement, the Issuing Insurance Company shall (x) have at
least one of, but no lower than any one of (i) a financial strength rating of
“A-” from A.M. Best or (ii) a financial strength rating of less than “A-” from
A.M. Best that is approved by the Required Lenders in their sole discretion or
(y) be the Phoenix Life Insurance Company or the Conseco Life Insurance Company,
or one of their respective affiliates.
(g)Except if such Policy is set forth on Eligibility Criteria Clause (g)
Schedule to the Loan Agreement, medical underwriting as to Life Expectancy shall
be conducted with respect to the Policy by at least two Pre-Approved Medical
Underwriters whose LE Reports must not be dated more than twelve (12) months
prior to the related Advance Date with respect to Policies to be pledged on such
Advance Date, and in each case, must be based on medical records obtained from
the Insured that are not older than twenty-four (24) months as of such Advance
Date.





--------------------------------------------------------------------------------





(h)Except if such Policy is set forth on Eligibility Criteria Clause (h)
Schedule to the Loan Agreement, the Insured must have an average Life Expectancy
of no more than two-hundred fifty-two (252) months.
(i)Except if such Policy is set forth on Eligibility Criteria Clause (i)
Schedule to the Loan Agreement, the Policy covering the life of an individual
Insured shall not have a face amount of less than $70,000 or greater than $10.0
million, except as otherwise approved in writing by the Required Lenders.
(j)The Policy is beyond any relevant policy or statutory contestability and
suicide periods.
(k)There must not be any outstanding Policy Loans or Liens outstanding in
respect of the Policy, except for Permitted Liens that will be fully reflected
in the pricing analysis and calculation, nor any other pledge or assignment
outstanding on the Policy.
(l)Except if such Policy is set forth on Eligibility Criteria Clause (l)
Schedule to the Loan Agreement, the life expectancy reflected in the LE Report
used to determine the Lender Valuation with respect to the related Advance is
not less than twenty-four (24) months from the date of such Advance.
(m)The Policy and the legal and beneficial interests in the death benefit
(taking into account the portion of the death benefit payable to a Person other
than the Securities Intermediary who is designated as the “beneficiary” under a
Retained Death Benefit Policy and previously disclosed in writing to the
Administrative Agent) shall be capable of being sold, transferred and conveyed
to the Borrower and its successors, assigns and designees, and the seller
thereof to the Borrower shall have the right to do so. Any tracking/servicing
(subject to any statutory prohibition applicable to life settlement providers)
and custodial rights shall be fully assignable and transferable to the Borrower
and its successors, assigns and designees or as otherwise directed by the
Borrower. Except with respect to HIPAA Authorizations relating to the Policies
set forth on Eligibility Criteria Clause (m) Schedule to the Loan Agreement, the
documents and agreements contained in the related Collateral Package and listed
on Exhibit M to the Account Control Agreement do not contain language purporting
to limit their assignability, and none of the Borrower, the Parent Pledgors, the
Predecessor Parent Pledgor, any Affiliate of any of them, or any Affiliate of
Imperial is a party to any agreement that limits their assignability, and all
such documents are fully assignable and transferable to the Borrower and its
successors, assigns and designees or as otherwise directed by the Borrower;
provided that Borrower makes no representation or warrant concerning whether
applicable state law or public policy limit the assignability of any HIPAA
Authorization or power of attorney or the enforceability thereof upon
assignment.
(n)The Insured’s primary diagnosis leading to the Life Expectancy evaluation(s)
must not be HIV or AIDS.





--------------------------------------------------------------------------------





(o)The Policy shall not be purchased from a seller to which applicable state
laws prohibiting the purchase or the transfer of ownership from such seller
apply at the time of such purchase or transfer of ownership.
(p)The Borrower shall reasonably believe based on its review of the related
Collateral Package and the other information available to or known by the
Borrower or any Affiliate thereof, that the original owner/beneficiary under the
Policy shall have had an insurable interest at the time of the initial issuance
of the Policy.
(q)The Policy shall not have a death benefit that, by the terms of the Policy,
will decrease over time or from time to time, unless such decrease is scheduled
and can be incorporated and fully reflected in the pricing of the Policy, and
where the Policy shall contain no provisions limiting the future realization of
the net death benefit, other than non-payment of premiums or the Insured
reaching a certain age.
(r)The sale of the Policy from the Original Owner thereof and all subsequent
transfers of the Policy complied with all Applicable Law.
(s)The transfer of the Policy is not subject to the payment of United States
state sales taxes or any other taxes payable by the Borrower.
(t)The face amount of the Policy does not exceed five percent (5%) of the
aggregate face amount of all Pledged Policies.
(u)The Rescission Period with respect to such Policy shall have expired.
(v)The Policy is not subject to any Applicable Law that makes unlawful the sale,
transfer or assignment of such Policy.
(w)With respect to such Policy, the Borrower is not aware of any agreements,
documents, assignments or instruments related to such Policy except for those
agreements, documents, assignments and instruments that constitute and were
included in the related Collateral Package that was delivered to the
Administrative Agent.
(x)The related Collateral Package delivered to the Administrative Agent by or on
behalf of the Borrower contain, at the very least, the documents set forth in
Exhibit M to the Account Control Agreement.
(y)Unless such Policy is a Retained Death Benefit Policy that has been
previously disclosed in writing to and approved by the Administrative Agent,
such Policy is not a retained death benefit policy or similar policy in which
any Person other than the Borrower has any direct or indirect interest of any
kind in the death benefit payable under such Policy.
“Eligible Account” means either (a) a segregated account with an Eligible
Institution or (b) a segregated trust account with the corporate trust
department of a depository institution organized under the laws of the United
States or any of the states thereof, including the District of Columbia (or any
domestic branch of a foreign bank), and acting as a trustee for funds deposited
in such account,





--------------------------------------------------------------------------------





so long as the senior securities of such depository institution shall have a
credit rating from each of Moody’s and S&P in one of its generic credit rating
categories no lower than “A-” or “A3”, as the case may be.
“Eligible Institution” means a depositary institution organized under the laws
of the United States of America or any one of the states thereof or the District
of Columbia (or any domestic branch of a foreign bank), (a) which has both (x) a
long-term unsecured senior debt rating of not less than “A” by S&P and “A2” by
Moody’s, and (y) a short-term unsecured senior debt rating rated in the highest
rating category by S&P and Moody’s and (b) whose deposits are insured by the
Federal Deposit Insurance Corporation.
“Eligible Policy” means a Policy that, as of the Advance Date as of which such
Policy first becomes a Pledged Policy, satisfies all of the Eligibility Criteria
that have not been waived in writing by the Required Lenders.
“EMG” has the meaning set forth in the definition of Cash Interest Coverage
Ratio.
“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, 29
U.S.C. §1001 et seq., as amended from time to time and the regulations
promulgated thereunder.
“Escrow Account” has the meaning set forth in Section 5.1(d) of the Loan
Agreement.
“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:
(a)a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, examinership or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, examiner, assignee, sequestrator or the like for such
Person or all or substantially all of its assets, or any similar action with
respect to such Person under any law relating to bankruptcy, insolvency,
reorganization, winding up, examinership or composition or adjustment of debts
and such case or proceeding shall remain undismissed or unstayed for a period of
sixty (60) days; or an order for relief in respect of such Person shall be
entered in an involuntary case under the federal bankruptcy laws or other
similar laws now or hereafter in effect; or
(b)such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due, or, if a corporation
or similar entity, its board of directors shall vote to implement any of the
foregoing.
“Event of Default” has the meaning set forth in Section 10.1 of the Loan
Agreement.





--------------------------------------------------------------------------------





“Excluded Policy” means (i) any Policy pledged under the Loan Agreement for
which no written acknowledgement of a collateral assignment was received by the
Administrative Agent or the Securities Intermediary from the related Issuing
Insurance Company within sixty (60) calendar days of the Advance Date as of
which such Policy became a Pledged Policy, (ii) any Policy set forth on
Eligibility Criteria Clause (a) Schedule to the Loan Agreement, (iii) any Policy
pledged under the Loan Agreement in respect of which the Insurance Consultant is
not authorized to, or is not accepted by the related Issuing Insurance Company
to, communicate and receive verifications of coverage and obtain other
information from such Issuing Insurance Company and (iv) any Policy set forth on
Schedule 7.1(f) to the Loan Agreement. With respect to any Policy described in
clause (i) of the immediately preceding sentence, if such written
acknowledgement of a collateral assignment is received by the Administrative
Agent or the Securities Intermediary after such date, such Policy shall cease to
be an Excluded Policy on the date of such receipt. With respect to any Policy
described in clause (ii) of the first sentence of this definition, such Policy
shall cease to be an Excluded Policy on the date the Administrative Agent
receives written confirmation from the Securities Intermediary that the
Securities Intermediary is designated as the “owner” and “beneficiary” under
such Policy by the related Issuing Insurance Company. With respect to any Policy
described in clause (iii) of the first sentence of this definition, if the
Insurance Consultant becomes authorized to, or becomes accepted by the related
Issuing Insurance Company to, communicate and receive verifications of coverage
and obtain other information from such Issuing Insurance Company, such Policy
shall cease to be an Excluded Policy on the date of such authorization or
acceptance. With respect to any Policy described in clause (iv) of the first
sentence of this definition, such Policy shall cease to be an Excluded Policy on
the date the Custodian receives an original or a copy from the related Issuing
Insurance Company of such Policy.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender, (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Lender being organized under the laws of, or having its principal office or, in
the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender (other than the
Initial Lender), U.S. federal withholding Taxes imposed on amounts payable to or
for the account of such Lender with respect to an applicable interest in Lender
Notes issued pursuant to the Loan Agreement pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in such Lender Notes (other
than pursuant to an assignment request by the Borrower under Section 6.4 of the
Loan Agreement) or (ii) such Lender changes its lending office, except in each
case to the extent that (A) pursuant to Section 6.4 of the Loan Agreement,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party to the Loan Agreement or to such
Lender immediately before it changed its lending office or (B) such Taxes would
not have been imposed if the Borrower were a publicly traded U.S.corporation,
(c) Taxes attributable to such Lender’s failure to comply with Section 6.3 of
the Loan Agreement, and (d) any U.S. federal withholding Taxes imposed under
FATCA.
“Expense Deposit” means, with respect to each Borrowing Request related to a
proposed Additional Policy Advance, an amount required to reimburse the
Administrative Agent and the Lenders for third-party out-of-pocket expenses
incurred in connection with the review and evaluation





--------------------------------------------------------------------------------





of the Additional Policies identified in such Borrowing Request, as determined
by the Administrative Agent in its reasonable discretion.
“Expenses” means (i) Servicing Fees and costs and other amounts reimbursable to
the Servicer pursuant to the Servicing Agreement, (ii) payments to the Custodian
and Securities Intermediary, as applicable, of their accrued fees and
reimbursable expenses related to the Pledged Policies or the Accounts, (iii)
Expense Deposits, (iv) the reasonable administrative expenses of the Borrower
related to the Pledged Policies or general operations of the Borrower including
Collateral Audits and maintenance of the Collateral, in an amount not to exceed
$15,000 per annum or a greater amount approved by the Required Lenders in their
sole discretion, (v) Portfolio Manager Fees and (vi) Administrative Agent Fees.
The Expenses to be funded during 2013 were approved by the Required Lenders as
of the Initial Closing Date. The Expenses to be funded during any succeeding
calendar year shall be approved by the Required Lenders in their sole and
absolute discretion upon review of the Annual Budget for such succeeding
calendar year as contemplated by Section 9.1(d)(vi) of the Loan Agreement, which
amounts, if comprising amounts described in the preceding clauses (iii) and (v)
may be less than (or greater than) such amounts approved, in any preceding
calendar year, in the Required Lenders’ sole and absolute discretion.
“Facility Limit” means $370,000,000; provided, however, that on April 29, 2019
and on each anniversary thereafter, such amount shall be reduced by an amount up
to the lesser of (i) the sum of (a) $25,000,000 plus (b) the aggregate of the
Facility Limit Shortfall Amounts not previously applied to reduce the Facility
Limit, if any and (ii) an amount which would cause the then Facility Limit to
equal the product of (A) 1.3 and (B) the highest aggregate principal balance of
Advances (excluding Protective Advances) that were outstanding during the twelve
month period immediately preceding such anniversary.
“Facility Limit Shortfall Amount” shall mean with respect to each date on which
the Facility Limit is required to be reduced pursuant to the definition thereof,
the excess, if any, of the $25,000,000 that constitutes the additional reduction
to be applied on such date pursuant to clause (i)(a) of the definition thereof,
over the amount of the actual reduction applied to such additional reduction.
“Fasano” means Fasano Associates, Inc. and its successors.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of the Loan
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Fee Letter” means that certain Amended and Restated Fee and Indemnification
Agreement, dated as of the Original Amended and Restated Closing Date, among the
Borrower, Imperial Holdings Inc. and Wilmington Trust, N.A., setting forth,
among other things, the fees of the Securities Intermediary and the Custodian.
“Fees” means, (i) in relation to the Initial Advance, the Up-Front Fee and, (ii)
in relation to any Advance other than the Initial Advance, any fee payable to a
broker or other third party in relation to the acquisition of an Additional
Policy or other transaction contemplated by the Loan Agreement,





--------------------------------------------------------------------------------





and in each case, the payment of which has been approved by the Required Lenders
in their sole discretion.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the interest rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it plus 0.75%.
“Foreign Lender” means a Lender that is not a U.S. Person.
“FTP Site” shall have the meaning set forth in Annex 1 to the Portfolio
Management Agreement.
“GAAP” means United States generally accepted accounting principles.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“GP Parent” means White Eagle General Partner, LLC, a Delaware limited liability
company.
“Guarantor” means Imperial Finance & Trading, LLC, in its capacity as guarantor
under the Guaranty.
“Guaranty” means the Guaranty, dated as of the Original Amended and Restated
Closing Date, made by the Guarantor in favor of the Borrower, the Administrative
Agent and the Lenders as the same may be amended, supplemented or otherwise
modified from time to time in accordance with the Transaction Documents.
“Imperial” means Imperial Holdings Inc., a Florida corporation, and its
successors.
“Imperial Finance” means Imperial Finance & Trading, LLC, a Florida limited
liability company, and its successors.
“Indemnified Amounts” has the meaning set forth in Section 11.1 of the Loan
Agreement.
“Indemnified Bank Person” has the meaning set forth in the Account Control
Agreement.
“Indemnified Party” has the meaning set forth in Section 11.1 of the Loan
Agreement.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower and (b) to the extent not otherwise described in (a), Other Taxes.





--------------------------------------------------------------------------------





“Independent Director” has the meaning set forth in Section 9.1(f)(ii) of the
Loan Agreement.
“Independent Manager” has the meaning set forth in Section 9.1(f)(ii) of the
Loan Agreement.
“Initial Advance” means an Advance in an amount equal to the sum of (i) for any
Subject Policies set forth on the Initial Advance Lexington Schedule to the Loan
Agreement, the lesser of (A) fifty percent (50%) of the Purchase Price and (B)
fifty percent (50%) of the market value of such Subject Policies as determined
by the Required Lenders in their sole discretion, plus (ii) for any Subject
Policies not set forth on the Initial Advance Lexington Schedule to the Loan
Agreement, fifty percent (50%) of the market value for such Subject Policies as
determined by the Required Lenders in their sole discretion, plus (iii) the
Up-Front Fee, plus (iv) the Initial Expense Deposit plus (v) certain fees and
expenses of the Borrower, including reasonable attorneys’ fees, as approved by
the Required Lenders in their sole discretion.
“Initial Advance Acceptance” has the meaning set forth in Section 2.3(a) of the
Loan Agreement.
“Initial Closing Date” means April 29, 2013.
“Initial Expense Deposit” means $3,000,000.
“Initial Face Amount” shall mean, with respect to each Policy that is or has
ever been a Pledged Policy, the face amount of such Policy as of the date such
Policy became a Pledged Policy.
“Initial Lender” has the meaning set forth in the recitals to the Loan
Agreement.
“Initial Policy Purchaser” means, with respect to any Policy, any Person who
purchased the Policy from the Original Owner.
“Initial Portfolio Manager” has the meaning set forth in the recitals to the
Loan Agreement.
“Initial Portfolio Manager Indemnified Amounts” has the meaning set forth in
Section 11.3 of the Loan Agreement.
“Initial Servicer” has the meaning set forth in the recitals to the Loan
Agreement.
“Initial Servicer Report” means the “Servicer Report” as defined in the Initial
Servicing Agreement.
“Initial Servicer Report Date” means the date the Initial Servicer Report is to
be delivered pursuant to the terms of the Initial Servicing Agreement.
“Initial Servicer Termination Event” means “Servicer Termination Event” as
defined in the Initial Servicing Agreement.
“Initial Servicing Agreement” means the Servicing Agreement dated as of the
Initial Closing Date, by and between the Initial Servicer and the Borrower, as
the same was amended, supplemented





--------------------------------------------------------------------------------





or otherwise modified prior to the Second Amended and Restated Closing Date in
accordance with the Transaction Documents.
“Insurance Consultant” means D3G Capital Management, LLC, a Texas limited
liability company.
“Insured” means a natural person who is named as the insured on a Policy.
“Interest Payment Date” with respect to any Advance, means the first
Distribution Date occurring after the initial funding of such Advance, and each
subsequent Distribution Date thereafter.
“Interest Period” means with respect to each Advance and each Interest Payment
Date, (i) the period from and including the date such Advance is funded, to but
excluding the immediately succeeding Distribution Date, and, thereafter, (ii)
the period from and including the most recent preceding Distribution Date to but
excluding the succeeding Distribution Date; provided, however, that for the last
Interest Period that commences before the Maturity Date and so would otherwise
end on a date occurring after the Maturity Date, such Interest Period shall end
on and include the Maturity Date.
“Investment” means any investment in any Person, whether by means of share
purchase, capital contribution, loan, time deposit or otherwise.
“Issuing Insurance Company” means with respect to any Policy, the insurance
company that is obligated to pay the related benefit upon the death of the
related Insured by the terms of such Policy (or the successor to such
obligation).
“Joint Policy” means a Policy with more than one Insured that pays upon the
death of the last Insured to die. Unless the context otherwise requires, joint
Insureds of a Joint Policy shall collectively count, as applicable, as a
“separate individual,” as a “single insured” or as an “insured person”.
“Lapsed/Grace Policy” has the meaning set forth in Section 10.1(p) of the Loan
Agreement.
“Lender” means each of the financial institutions party to the Loan Agreement as
lender thereunder.
“Lender’s Commitment” means, with respect to a Lender, the Commitment for such
Lender as set forth on Schedule 2.1(a) of the Loan Agreement or in the
Assignment and Assumption Agreement pursuant to which such Lender becomes a
party to the Loan Agreement.
“Lender Default” means with respect to a Lender, the failure of such Lender to
make any Advance it is obligated to make under the Loan Agreement, which failure
continues for thirty (30) Business Days after the date on which such Lender
receives written notice of such failure from the Borrower.
“Lender Note” and “Lender Notes” each has the meaning set forth in Section 2.5
of the Loan Agreement.





--------------------------------------------------------------------------------





“Lender Releasees” has the meaning set forth in Section 13.16 of the Loan
Agreement.
“Lender Valuation” means, on any date of determination, the value of the Pledged
Policies (other than the Excluded Policies) as determined by the Required
Lenders in their reasonable discretion. For purposes of this definition, but
without limitation as to what other methodology and assumptions might be
reasonable, similar methodology and assumptions utilized by the Required Lenders
in valuing the Pledged Policies related to the Initial Advance shall be deemed
to be reasonable. In valuing each such Pledged Policy, the Required Lenders: (i)
utilized reasonable actuarial practices on a probabilistic basis and took into
consideration other means of valuing life insurance policies including available
market comparisons, (ii) determined which Select Composite Valuation Basic Table
to use for the related Insured, (iii) used their reasonable judgment to optimize
premiums, (iv) generally utilized at least two (2) LE Reports to determine the
life expectancy of the related Insured, however, depending on such Pledged
Policy, the Required Lenders could have utilized only one of the two LE Reports
supplied by the Borrower, the Required Lenders could have combined the two
supplied LE Reports in a manner determined in the Required Lenders’ sole and
absolute discretion or the Required Lenders could have adjusted an individual LE
Report based upon the Required Lenders’ review of such LE Reports or a review
conducted by a third-party approved by the Required Lenders of such LE Reports
and (v) based the discount rate of such Pledged Policy on market based
conditions, with upward and downward adjustments in such discount rate to
account for such Pledged Policy’s individual characteristics, including, without
limitation, whether such Pledged Policy had a return of premium rider, the
applicable maturity date, the face value of such Pledged Policy, the life
expectancy of the related Insured, any information related to the origination of
such Pledged Policy (such as whether such Pledged Policy was premium financed or
originated pursuant to a “beneficial interest” program), the completeness of the
related Collateral Package, the shape of the COI curve, the identity of the
related Issuing Insurance Company and other factors identified and weighed by
the Required Lenders in their reasonable judgment. The Borrower hereby
acknowledges that the foregoing methodology is likely to change over time to
account for market conditions and the Required Lenders’ experience in the life
settlement marketplace and that any such changes to the methodology shall be in
the Required Lenders’ reasonable judgment.
“LIBOR” means, for any Interest Period, an interest rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”) by Bloomberg, Reuters or other commercially
available source providing quotations of BBA LIBOR, as designated by the
Administrative Agent from time to time, at approximately 11:00 A.M. (London
time) on the Rate Calculation Date for such Interest Period, as the London
interbank offered rate for deposits in Dollars for a 12-month period.
“Lien” shall mean any mortgage, pledge, assignment, lien, security interest or
other charge or encumbrance of any kind, including the retained security title
of a conditional vendor or a lessor.
“Life Expectancy” means (A) with respect to any Policy, the average of two
separate life expectancies of the related Insured, stated in months, provided by
two separate Pre-Approved Medical Underwriters to achieve fifty (50%) percentile
cumulative mortalities for such Insured and, if not provided, by applying the
provided life expectancy in months to the mortality table selected by the
Required Lenders to calculate a 50th percentile cumulative mortality schedule
for such Insured; and





--------------------------------------------------------------------------------





(B) with respect to any Policy that is a Joint Policy means the joint life
expectancy of the related Insureds in months provided by two (2) Pre-Approved
Medical Underwriters to achieve a 50th percentile cumulative mortality for such
Insureds and calculated in the Pricing Model by applying the weighted average of
the cumulative mortality schedules provided for the two (2) joint life
expectancies by the Pre-Approved Medical Underwriters and, if not provided, by
applying the provided life expectancy in months to the mortality table selected
by the Required Lenders to calculate a 50th percentile cumulative mortality for
such Insureds.
“Life Expectancy Date” means, with respect to any Policy, the last day of the
last month of the Life Expectancy for such Policy.
“Life Expectancy Report” or “LE Report” means, with respect to a Policy, an
assessment by a Pre-Approved Medical Underwriter in a written statement dated
within one-hundred eighty (180) days prior to the Advance Date on which such
Policy became or is proposed to become a Pledged Policy, with respect to the
Life Expectancy of the related Insured.
“Liquidated Policy” means any Pledged Policy that has been liquidated as a
result of the death of the related Insured.
“Liquidation Proceeds” means any and all proceeds realized from Liquidated
Policies.
“Loan Agreement” means the Second Amended and Restated Loan and Security
Agreement, dated as of the Second Amended and Restated Closing Date among the
Borrower, the Guarantor, the Initial Servicer, the Portfolio Manager, the
Portfolio Manager, the Lenders party thereto and the Administrative Agent, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.
“LP Parent” means Lamington Road Designated Activity Company (f/k/a Lamington
Road Limited), an Irish designated activity company.
“LP Parent Contribution Agreement” means the Contribution Agreement, dated as of
May 16, 2014, by and between the LP Parent, as the transferor of certain assets
from time to time, and the Borrower, as the transferee thereof, as the same may
be amended, supplemented or otherwise modified from time to time in accordance
with the Transaction Documents.
“LTV” means, on any date of determination, the fraction, expressed as a
percentage, the numerator of which is the aggregate outstanding principal
balance of all outstanding Advances, and the denominator of which is the Lender
Valuation of the Pledged Policies (other than any Excluded Policies), as
determined by the Required Lenders in their sole discretion.
“Manager” has the meaning set forth in the guidelines attached as Exhibit B to
that certain opinion of tax counsel to the LP Parent dated the Original Amended
and Restated Closing Date.







--------------------------------------------------------------------------------





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.


“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on:
(a)the business, assets, financial condition or operations of the Borrower, the
Assignor, the Predecessor Parent Pledgor or a Parent Pledgor or any of the
Collateral;


(b)the ability of the Borrower, the Assignor, the Predecessor Parent Pledgor or
a Parent Pledgor to perform its respective obligations under any Transaction
Document to which such Person is a party;


(c)the validity or enforceability against the Borrower, the Assignor, the
Predecessor Parent Pledgor or a Parent Pledgor of any Transaction Document to
which such Person is a party;


(d)the status, existence, perfection or priority of the Administrative Agent’s
(for the benefit of the Secured Parties) security interest in any of the
Collateral or in any of the Pledged Interests; or


(e)the Lender Valuation or the aggregate amount of Net Death Benefits of the
Pledged Policies or the validity, enforceability or collectability of a material
number of Pledged Policies.


[*]
“Maturity Date” means December 31, 2031.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Net Death Benefit” means, with respect to a Policy, the amount projected to be
paid by the Issuing Insurance Company to the Borrower or the Securities
Intermediary on its behalf as a result of the death of the related Insured.
“Net Proceeds” shall mean, with respect to a sale of the Collateral pursuant to
Section 2.7 of the Loan Agreement, all proceeds of such sale net of the lesser
of (x) reasonable third-party out-of-pocket expenses incurred by the Borrower in
relation to such sale which have been approved by the Administrative Agent in
its sole and absolute discretion and (y) the greater of (i) $20,000 and (ii) one
percent (1.00%) of the face amount of the Pledged Policies sold in such sale.
“Non-Determining Party” has the meaning set forth in Section 2.7(b) of the Loan
Agreement.





--------------------------------------------------------------------------------





“Non-Public Information” means any and all medical, health, financial and
personally identifiable information about an Insured, a Policy seller, a Policy
Beneficiary or any spouse or other individual closely related by blood or law to
any such Person, including name, street or mailing address, e-mail address,
telephone or other contact information, employer, social security or tax
identification number, date of birth, driver’s license number, photograph or
documentation of identity or residency (whether independently disclosed or
contained in any disclosed document such as a Policy, life expectancy
evaluation, life insurance application or viatical or life settlement
application or agreement).
“Obligations” means all obligations (monetary or otherwise) of the Borrower to
the Lenders or the Administrative Agent and their respective successors,
permitted transferees and assigns arising under or in connection with the Loan
Agreement, the Lender Notes and each other Transaction Document, in each case
however created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, including,
without limitation, the obligation of the Borrower to pay the Aggregate
Participation Interest.
“Original Agreement” has the meaning set forth in the recitals to the Loan
Agreement. “OFAC” has the meaning set forth in Section 8.1(v) of the Loan
Agreement.
“OFAC Listed Person” has the meaning set forth in Section 8.1(v) of the Loan
Agreement.
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at http://www.ustreas.gov/offices/enforcement/ofac/programs/.
“Ongoing Maintenance Advance” shall mean an Advance made after the date of the
making of the Initial Advance, the proceeds of which are used solely to pay
amounts permitted pursuant to Section 2.8(a)(ii) of the Loan Agreement.
“Ongoing Maintenance Costs” means (i) the scheduled Premiums on the Pledged
Policies (other than Excluded Policies) as set forth on the related Premium
Payment Schedule and set forth in the related Annual Budget which has been
approved by the Required Lenders pursuant to Section 9.1(d)(vi) of the Loan
Agreement, as adjusted by the Administrative Agent to reflect any maturities or
sales of Pledged Policies and any Advances and (ii) the Expenses of the
Borrower.
“Ongoing Maintenance Costs Reimbursable Amount” shall mean as of any date of
determination after the occurrence of a Lender Default, the aggregate amount of
Ongoing Maintenance Costs the Borrower has actually paid after the occurrence of
such Lender Default and would not have otherwise had to pay had such Lender
Default not occurred, plus interest thereon at a rate equal to the Default Rate.
“Original Amended and Restated Closing Date” shall mean May 16, 2014.
“Original Amended and Restated Loan Agreement” has the meaning set forth in the
recitals to the Loan Agreement.





--------------------------------------------------------------------------------





“Original Owner” means, with respect to a Policy, the Person to which the Policy
was initially issued and who was listed as owner on the initial declarations
page of such Policy or the policy application, as applicable.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned or received by way of sale or
assignment an interest in any Advance or Transaction Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, the Loan Agreement (or the Original Agreement or the Original
Amended and Restated Loan Agreement).
“Parent Pledgor” means each of the GP Parent and LP Parent and collectively, the
“Parent Pledgors”.
“Partial Repayment Date” shall mean the date on which all Obligations have been
paid in full in cash by the Borrower (other than the Aggregate Participation
Interest, any Administrative Agent Fees due and payable after such date and any
Protective Advances made after such date, and including, for the avoidance of
doubt, the Amortization Shortfall Amounts for all of the Shortfall Pledged
Policies that remain unpaid) and all Commitments have been terminated.
“Participation Interest Account” means an account to be designated in writing
from time to time by the Initial Lender to the Borrower.
“Participation Interest” shall mean with respect to each Pledged Policy, the
right of the Lenders to receive the Participation Interest Percentage of the
portion of Collections (including Available Amounts), prior to the deduction of
any Amortization Shortfall Amounts and Participation Interest Shortfall Amounts,
distributable pursuant to (i) clause “Eighth” of Section 5.2(b) of the Loan
Agreement, (ii) clause “Tenth” of Section 5.2(b) of the Loan Agreement, (iii)
clause “Eleventh” of Section 5.2(b) of the Loan Agreement, (iv) clause
“Eleventh” of Section 5.2(c) of the Loan Agreement, (v) clause “Fourteenth” of
Section 5.2(c) of the Loan Agreement, (vi) clause “Fifteenth” of Section 5.2(c)
of the Loan Agreement, (vii) Clause “Ninth” of Section 5.2(e) of the Loan
Agreement, (viii) Clause “Tenth” of Section 5.2(e) of the Loan Agreement and/or
(ix) Section 10.2(c) of the Loan Agreement, as applicable.
“Participation Interest Percentage” shall initially equal fifty percent (50%)
and on or after December 28, 2016, such percentage shall equal forty-five
percent (45%). Such percentage shall be reduced once by three percent (3.00%)
for each calendar quarter which is one of the first sixteen (16) calendar
quarters occurring after the Initial Closing Date in which one or more Lender
Defaults has initially occurred and no other Lender made the Advances that the
applicable Lenders which caused





--------------------------------------------------------------------------------





such Lender Default(s) were obligated to make; provided that such percentage
shall not be reduced with respect to any such calendar quarter if any Lender or
Lenders make additional Advances within twelve (12) months of the end of such
calendar quarter, in an amount which equals or exceeds the amount of the
Advances that the Lenders that caused the related Lender Default(s) to initially
occur in such calendar quarter failed to advance.
“Participation Interest Shortfall Amount” shall mean, with respect to a Pledged
Policy that has become a Shortfall Pledged Policy, the excess of (x) the
aggregate of the amounts that would have been distributed to the Participation
Interest Account on the next Distribution Date occurring after the date on which
such Pledged Policy became a Shortfall Pledged Policy, had such Pledged Policy
matured and had the related death benefit been paid in full by the related
Issuing Insurance Company, by deposit thereof into the Collection Account prior
to the related Calculation Date pursuant to clause “Eleventh” of Section 5.2(b)
of the Loan Agreement, clause “Fifteenth” of Section 5.2(c) of the Loan
Agreement or clause “Tenth” of Section 5.2(e) of the Loan Agreement, as
applicable, as determined by the Administrative Agent on such Calculation Date,
over (y) the aggregate of the amounts that will actually be distributed to the
Participation Interest Account on such Distribution Date pursuant to clause
“Eleventh” of Section 5.2(b) of the Loan Agreement, clause “Fifteenth” of
Section 5.2(c) of the Loan Agreement or clause “Tenth” of Section 5.2(e) of the
Loan Agreement, as applicable, but not taking into account any amounts that will
actually be distributed pursuant to clause (ii) thereof which relate to such
Shortfall Pledged Policy, as determined by the Administrative Agent on the
related Calculation Date.
“Payment Account” has the meaning set forth in Section 5.1(b) of the Loan
Agreement.
“Payment Instructions” has the meaning set forth in Section 5.2(b) of the Loan
Agreement.
“Payoff Notice” has the meaning set forth in Section 6.5 of the Loan Agreement.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Sale Cashflow Date” shall mean the date on which (i) the sum of (a)
the aggregate face amount of all Pledged Policies which were sold pursuant to
Section 2.7(a) of the Loan Agreement (other than Pledged Policies sold pursuant
to clause (iv) of the first sentence of Section 2.7(a) of the Loan Agreement)
and (b) the aggregate face amount of all Pledged Policies which were sold
pursuant to Section 2.7(b) of the Loan Agreement and in respect of which the
Determining Party was the Borrower or the Portfolio Manager (other than Direct
Assumption Policies) exceeds ten percent (10%) of the aggregate face amount of
all the Pledged Policies as of the Initial Closing Date, or (ii) the sum of (a)
the Lender Valuation of all Pledged Policies which were sold pursuant to Section
2.7(a) of the Loan Agreement (other than Pledged Policies sold pursuant to
clause (iv) of the first sentence of Section 2.7(a) of the Loan Agreement) as of
their respective sale dates and (b) the Lender Valuation of all Pledged Policies
which were sold pursuant to Section 2.7(b) of the Loan Agreement and in respect
of which the Determining Party was the Borrower or the Portfolio Manager (other
than Direct Assumption Policies) exceeds ten percent (10%) of the Lender
Valuation as of the Initial Closing Date or (iii) the sum of (a) the aggregate
number of all Pledged Policies which were sold pursuant to Section 2.7(a) of the
Loan Agreement (other than Pledged Policies sold pursuant to clause (iv) of the





--------------------------------------------------------------------------------





first sentence of Section 2.7(a) of the Loan Agreement) and (b) the aggregate
number of all Pledged Policies which were sold pursuant to Section 2.7(b) of the
Loan Agreement and in respect of which the Determining Party was the Borrower or
the Portfolio Manager (other than Direct Assumption Policies) exceeds ten
percent (10%) of the aggregate number of all Pledged Policies as of the Initial
Closing Date.
“Permitted Investment” means, at any time:
(a)    marketable obligations issued by or the full and timely payment of which
is directly and fully guaranteed or insured by the United States government or
any other government with an equivalent rating, or any agency or instrumentality
thereof when such marketable obligations are backed by the full faith and credit
of the United States government or such other equivalently rated government, as
the case may be, but excluding any securities which are derivatives of such
obligations; and
(b)    time deposits, bankers’ acceptances and certificates of deposit of any
domestic commercial bank or any United States branch or agency of a foreign
commercial bank which (i) has capital, surplus and undivided profits in excess
of $100,000,000 and which has a commercial paper or certificate of deposit
rating in the highest rating category by Moody’s and in one of the two highest
rating categories by S&P or (ii) is set forth in a list (which may be updated
from time to time) approved in writing by the Required Lenders.
“Permitted Lien” with respect to any Pledged Policy or Subject Policy means a
Lien, security interest, pledge, charge or encumbrance, or similar right or
claim (i) in favor of the Administrative Agent pursuant to the Transaction
Documents, or (ii) in the case of a Retained Death Benefit Policy, in favor of
an original owner, insured or seller or any family member of any of the
foregoing of a Pledged Policy or Subject Policy but only to the extent of the
portion of the death benefit thereof retained by or in favor of such Person.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture, government or any agency or political subdivision
thereof or any other entity.
“Physician’s Competency Statement” means, with respect to an Insured, a letter
issued by such Insured’s attending physician confirming that such Insured is
mentally competent as of the date of such letter.
“Pledged Interests” means, collectively, the ownership interests in the Borrower
pledged to the Administrative Agent by the Parent Pledgors pursuant to the
Borrower Interest Pledge Agreement.
“Pledged Policy” means each Policy pledged to secure Advances under the Loan
Agreement that is not a Policy that has been sold or abandoned as contemplated
by Section 2.7 of the Loan Agreement or been released from the Lien of the
Administrative Agent pursuant to Section 2.6 of the Loan Agreement.
“Policy” means any life insurance policy.





--------------------------------------------------------------------------------





“Policy Account” shall have the meaning set forth in the Account Control
Agreement.
“Policy Illustration” means, with respect to any Policy, a level premium, policy
values and Net Death Benefit projection produced by the Issuing Insurance
Company or an agent of the Issuing Insurance Company, using the Issuing
Insurance Company’s current/non-guaranteed values (with a non-guaranteed
interest crediting rate not to exceed two-hundred (200) basis points over the
guaranteed rate) sufficient to carry such Policy to its Policy Maturity Date,
which Policy Illustration is not dated more than three hundred sixty-five (365)
days prior to the applicable Advance Date.
“Policy Loan” means with respect to a Policy, an outstanding loan secured
thereby or that has setoff rights with respect thereto.
“Policy Maturity Date” means, with respect to a Policy, the date specified in
the Policy, including any extensions thereto available and exercised under the
terms of the Policy, on which coverage offered under the Policy terminates.
“Portfolio Management Agreement” means the Portfolio Management Agreement, dated
as of the Original Amended and Restated Closing Date, by and between the
Portfolio Manager and the Borrower, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the Transaction
Documents.
“Portfolio Manager” means Lamington Road Bermuda Ltd., acting as Portfolio
Manager, or any successor Portfolio Manager.
“Portfolio Manager Fee” shall mean, with respect to each Distribution Date, a
fee in an amount equal to $300 for each Policy that was a Pledged Policy during
the immediately preceding calendar quarter.
“Portfolio Manager Indemnified Amounts” has the meaning set forth in Section
11.2 of the Loan Agreement.
“Portfolio Manager Termination Event” has the meaning set forth in the Portfolio
Management Agreement.
“Pre-Approved Medical Underwriters” means any two (2) of Fasano, AVS or 21st
Services.
“Predecessor Parent Pledgor” means Markley Asset Portfolio, LLC, a Delaware
limited liability company.
“Predecessor Parent Pledgor Contribution Agreement” means the Contribution
Agreement, dated as of April 29, 2013, by and between the Predecessor Parent
Pledgor, as the transferor, and the Borrower, as the transferee, as the same may
be amended, supplemented or otherwise modified from time to time in accordance
with the Transaction Documents.
“Predecessor Parent Pledgor Contribution Agreement Side Letter” means that
certain side letter, dated as of May 16, 2014, by and between the Predecessor
Parent Pledgor, as the transferor,





--------------------------------------------------------------------------------





and the Borrower, as the transferee, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the Transaction
Documents.
“Predecessor Parent Pledgor LP Contribution Agreement” means the Contribution
Agreement, dated as of May 16, 2014, by and between the Predecessor Parent
Pledgor, as the transferor of certain assets from time to time, and the LP
Parent, as the transferee thereof, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the Transaction
Documents.
“Premium” means, with respect to any Pledged Policy, as indicated by the
context, any past due premium with respect thereto, or any scheduled premium.
“Premium Payment Schedule” has the meaning set forth in the Servicing Agreement.
“Priority of Payments” means the priority of payments set forth in Section 5.2
of the Loan Agreement.
“Proposed Additional Policy Advance” has the meaning set forth in Section 2.3(c)
of the Loan Agreement.
“Proposed Additional Policy Advance Notice” has the meaning set forth in Section
2.3(c) of the Loan Agreement.
“Proposed Initial Advance” has the meaning set forth in Section 2.3(a) of the
Loan Agreement.
“Proposed Initial Advance Notice” has the meaning set forth in Section 2.3(a) of
the Loan Agreement.
“Proposed Sale Agreement” has the meaning set forth in Section 2.7(a)(ii) of the
Loan Agreement.
“Protective Advances” has the meaning set forth in Section 2.1(e) of the Loan
Agreement.
“Publicly Traded Company” means a Person whose securities are listed on a
national securities exchange or quoted on an automated quotation system in the
United States of America and any wholly-owned subsidiary of such a Person.
“Purchase Price” means $37,260,895.
“Qualified Person” means either (i) an individual resident or citizen of the
United States of America or any other resident of the United States of America
or Ireland which is a “qualified person” under the Treaty or (ii) a bank (within
the meaning of the Treaty) which funds its Advances through a branch located in
either the United States or Ireland.
“Rate Calculation Date” for any Interest Period, means the last Business Day of
the preceding calendar year.
“Rate Floor” has the meaning set forth in Section 3.1 of the Loan Agreement.





--------------------------------------------------------------------------------





“Receiving Party” has the meaning set forth in Section 13.12 of the Loan
Agreement.
“Recovered Pledged Policy” has the meaning set forth in Section 5.2(f) of the
Loan Agreement.
“Recipient” means the Administrative Agent or a Lender, as applicable.
“Red Falcon Credit Facility” that certain credit facility originally entered
into on July 16, 2015 pursuant to which CLMG Corp. served as administrative
agent and Red Falcon Trust, a Delaware statutory trust and an Affiliate of the
Borrower, acted as borrower.
“Regulatory Change” means, relative to any Affected Party:
(a)    any change in (or the adoption, implementation, change in the phase-in or
commencement of effectiveness of) any: (i) United States Federal or state law or
foreign law applicable to such Affected Party, (ii) regulation, interpretation,
directive, requirement or request (whether or not having the force of law)
applicable to such Affected Party of (A) any court or government authority
charged with the interpretation or administration of any law referred to in
clause (a)(i), or of (B) any fiscal, monetary or other authority having
jurisdiction over such Affected Party, or (iii) GAAP or regulatory accounting
principles applicable to such Affected Party and affecting the application to
such Affected Party of any law, regulation, interpretation, directive,
requirement or request referred to in clause (a)(i) or (a)(ii) above;
(b)    any change in the application to such Affected Party of any existing law,
regulation, interpretation, directive, requirement, request or accounting
principles referred to in clause (a)(i), (a)(ii) or (a)(iii) above; or
(c)    the issuance, publication or release of any regulation, interpretation,
directive, requirement or request of a type described in clause (a)(ii) above to
the effect that the obligations of any Lender hereunder are not entitled to be
included in the zero percent category of off-balance sheet assets for purposes
of any risk-weighted capital guidelines applicable to such Lender or any related
Affected Party.
For the avoidance of doubt, any interpretation of Accounting Research Bulletin
No. 51 by the Financial Accounting Standards Board (including, without
limitation, Interpretation No. 46: Consolidation of Variable Interest Entities)
shall constitute a Regulatory Change, regardless of whether it occurred before
or after the date hereof.
“Representatives” has the meaning set forth in Section 13.12 of the Loan
Agreement.
“Required Amortization” means, with respect to any Distribution Date, the
product of (i) the Cash Flow Sweep Percentage and (ii) the remaining Available
Amount after giving effect to all distributions on such Distribution Date
pursuant to clauses “First” through “Fifth” of Section 5.2(b) of the Loan
Agreement (if no Lender Default is continuing) or clause “First” through
sub-clause (b)(iii) of clause “Sixth” of Section 5.2(b) of the Loan Agreement
(if a Lender Default has occurred and is continuing), as applicable.





--------------------------------------------------------------------------------





“Required Lenders” means Lenders holding more than fifty percent (50%) of the
aggregate Commitments.
“Rescission Period” means, with respect to any Policy, the contractual or
statutory period during which the related Original Owner or any other Person can
rescind the sale of such Policy to the Initial Purchaser.
“Retained Death Benefit Policy” means a Policy in which a Person in addition to
the Securities Intermediary is designated as the “beneficiary” under the Policy
by the related Issuing Insurance Company.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and its successors.
“Sale Price” has the meaning set forth in Section 2.7(a)(ii) of the Loan
Agreement.
“Scheduled Commitment Termination Date” means December 31, 2031, as such date
may be extended pursuant to the written consent of the Borrower and the Lenders.
“Second Amended and Restated Closing Date” means January 31, 2017.
“Second Amendment” means that certain Second Amendment to Amended and Restated
Loan and Security Agreement, dated as of December 29, 2016, by and among the
Borrower, the Initial Portfolio Manager, the Initial Servicer, the Guarantor,
the Initial Lender and the Administrative Agent.
“Secured Parties” means each Lender, the Administrative Agent and the Affected
Parties.
“Securities Intermediary” means Wilmington Trust, National Association, in its
capacity as securities intermediary under the Account Control Agreement.
“Servicer” means MLF LexServ LP, acting as Servicer, or any Successor Servicer.
“Servicer Report” means, collectively, the reports required to be delivered by
the Servicer under the Servicing Agreement.
“Servicer Report Date” means the date the Servicer Report is to be delivered
pursuant to the terms of the Servicing Agreement.
“Servicer Termination Event” means an event or circumstance with respect to the
Servicer, which would cause the termination of the Servicing Agreement, in
accordance with the terms thereof.
“Servicing Agreement” means the Servicing Agreement, dated as of the Original
Amended and Restated Closing Date, among the Servicer, the Portfolio Manager,
the Initial Servicer and the Borrower, as the same may be amended, supplemented
or otherwise modified from time to time in accordance with the Transaction
Documents.
“Servicing Fee” has the meaning set forth in the Servicing Agreement.





--------------------------------------------------------------------------------





“Shortfall Exclusion Election” has the meaning set forth in Section 5.4 of the
Loan Agreement.
“Shortfall Pledged Policy” means, subject to Section 5.4 of the Loan Agreement,
a Pledged Policy in respect of which the related Issuing Insurance Company has
successfully challenged or rescinded (or prevailed in any similar action or
arbitration or a settlement of any such action was consummated) such Pledged
Policy and the result of such challenge or rescission (or such similar action,
arbitration or settlement) was that such Issuing Insurance Company either (a)
paid an amount less than the face amount of such Pledged Policy plus any
applicable statutory interest or (b) did not pay any portion of the related
death benefit to the Securities Intermediary for deposit into the Collection
Account. For avoidance of doubt, any Pledged Policy in respect of which an
Issuing Insurance Company obtains a favorable judgment or verdict in a challenge
or rescission action (or any similar action, including, without limitation, in
an arbitration proceeding), shall be deemed to be a Shortfall Pledged Policy
regardless of whether any appeal is pending, possible or planned. For purposes
of clarity, and not by way of limitation, if a Pledged Policy becomes a
Shortfall Pledged Policy as a result of a legal proceeding or arbitration
proceeding, such Pledged Policy shall be deemed to become a Shortfall Pledged
Policy on the date a judgment, verdict or ruling is rendered, or in the case of
a settlement of any challenge or rescission action, on the date of execution of
any settlement agreement or similar agreement, and otherwise, on the date
designated by the Required Lenders in their discretion exercised in a
commercially reasonable manner.
“Solvent” means with respect to any Person, that as of the date of determination
(A)(i) the then fair saleable value of the property of such Person is (y)
greater than the total amount of liabilities (including contingent liabilities
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability) of such Person and (z) not less than the amount that will be
required to pay the reasonably projected liabilities on such Person’s then
existing debts as they become absolute and matured considering all financing
alternatives and potential asset sales reasonably available to such Person; (ii)
such Person’s capital is not unreasonably small in relation to its business or
any contemplated or undertaken transaction; and (iii) such Person does not
intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due; and (B)
such Person is “solvent” within the meaning given that term and similar terms
under Applicable Laws relating to fraudulent transfers and conveyances.
“Subject Policy” means, with respect to an Advance, a Policy proposed to be
pledged by the Borrower in connection with such Advance.
“Subsequent Advance Acceptance” shall have the meaning specified in Section
2.3(b) of the Loan Agreement.
“Subsequent Advance Date” with respect to any Advance other than the Initial
Advance, shall mean the date that such Advance is made pursuant to and in
accordance with the Loan Agreement.
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power
(other than securities or other ownership interests having such power only by
reason of the happening of a contingency which has





--------------------------------------------------------------------------------





not occurred) to elect a majority of the Board of Directors or other Persons
performing similar functions are at the time directly or indirectly owned by
such Person.
“Successor Portfolio Manager” has the meaning set forth in the Portfolio
Management Agreement.
“Successor Initial Servicer” means “Successor Servicer” as defined in the
Initial Servicing Agreement.
“Successor Servicer” means a successor servicer appointed pursuant to and in
accordance with the terms of the Servicing Agreement.
“Tax” or “Taxes” means any and all fees (including documentation, recording,
license and registration fees), taxes (including net income, gross income,
franchise, value added, ad valorem, sales, use, property (personal and real,
tangible and intangible) and stamp taxes), levies, imposts, duties, charges,
assessments or withholdings of any nature whatsoever, general or special,
ordinary or extraordinary, together with any and all penalties, fines, additions
to tax and interest thereon, imposed by any Governmental Authority.
“Transaction Documents” means the Loan Agreement, the Initial Servicing
Agreement, the Servicing Agreement, the Assignor Contribution Agreement, the
Predecessor Parent Pledgor Contribution Agreement, the Predecessor Parent
Pledgor Contribution Agreement Side Letter, the Borrower Interest Purchase and
Sale Agreement, the Assignment of Interest in Limited Partnership, the
Predecessor Parent Pledgor LP Contribution Agreement, the LP Parent Contribution
Agreement, the Consultancy Agreement, the Administrative Services Agreement, the
Portfolio Management Agreement, the Guaranty, the Borrower Interest Pledge
Agreement, the Account Control Agreement, the Fee Letter, the Lender Notes, the
UCC financing statements filed in connection with any of the foregoing, and in
each case any other agreements, instruments, certificates or documents delivered
or contemplated to be delivered thereunder or in connection therewith, as any of
the foregoing may be amended, supplemented, amended and restated, or otherwise
modified from time to time in accordance with the Loan Agreement.
“Treaty” means the Convention Between the Government of the United States of
America and the Government of Ireland for the Avoidance of Double Taxation and
the Prevention of Fiscal Evasion With Respect To Taxes on Income and Capital
Gains.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.
“Unmatured Event of Default” shall mean any event that, if it continues uncured,
will, with lapse of time or notice or both, constitute an Event of Default.
“Up-Front Fee” means $4,000,000.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.





--------------------------------------------------------------------------------





“U.S. Tax Compliance Certificate” has the meaning set forth in Section
6.3(e)(ii)(B)(iii) of the Loan Agreement.
“Withholding Agent” means the Securities Intermediary.
“Withholding Amount” means the aggregate amount of United States withholding
taxes with respect to Collections relating to the GP Parent’s general
partnership interest in the Borrower.
“Withholding Tax Change of Circumstance” means a situation where United States
withholding taxes (a) would not have been due with respect to any payment by or
on account of any obligation of the Borrower under the Borrower’s ownership and
entity structure existing prior to the Original Amended and Restated Closing
Date by reason of an income tax treaty between the United States and the country
of the Lender’s residence or other applicable lending office and (b) will be due
with respect to any payment by or on account of any obligation of the Borrower
under the Borrower’s ownership and entity structure existing after the Original
Amended and Restated Closing Date by reason of the inability due to such
structure changes to qualify under that income tax treaty after the Original
Amended and Restated Closing Date and the inability to qualify, or benefit under
a substantially equivalent exemption, under any other applicable income tax
treaty.









